Exhibit 10.1

SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

This SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of November 29, 2017 among Flowers Foods, Inc., a Georgia
corporation (the “Borrower”), the Lenders party hereto and Deutsche Bank AG New
York Branch, as administrative agent (the “Administrative Agent”), the Swingline
Lender and Issuing Lender. Capitalized terms used herein and not otherwise
defined herein shall have the meanings given to them in the Amended Credit
Agreement referred to below. References to Sections, Exhibits or Schedules are
references to Sections of, or Exhibits or Schedules to, the Amended Credit
Agreement, as applicable, unless otherwise stated.

RECITALS

WHEREAS, reference is made to the Credit Agreement, dated as of October 24, 2003
(as amended and restated as of October 29, 2004, as further amended and restated
as of June 6, 2006, as further amended and restated as of May 20, 2011, and as
further amended, modified and/or supplemented to, but not including, the date
hereof, the “Existing Credit Agreement”; the Existing Credit Agreement, as
amended by this Amendment, the “Amended Credit Agreement”), by and among the
Borrower, the Lenders party thereto, the Administrative Agent, the Swingline
Lender and Issuing Lender;

WHEREAS, the parties hereto desire to amend the Credit Agreement pursuant to the
terms and conditions set forth herein; and

WHEREAS, the existing Commitments will be reallocated (the “Reallocation”)
pursuant to this Amendment;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

  1.

Exchange of Existing Loans and Commitments.

Subject to the satisfaction (or waiver by the Lenders and the Issuing Lender
party hereto) of the conditions set forth in Section 4 hereof, the Borrower, the
Administrative Agent, each Lender party hereto and the Issuing Lender hereby
agree that on the Sixth Amendment Effective Date, each existing Lender party
hereto and the Issuing Lender party hereto shall convert its respective
Commitments (as in existence immediately prior to the Sixth Amendment Effective
Date) into a Commitment in the amount set forth opposite its name on Schedule I
attached to Exhibit B hereto (the “Amended and Restated Schedule I”). The
existing Loans outstanding immediately prior to the effectiveness of this
Amendment on the Sixth Amendment Effective Date shall be prepaid and all accrued
interest on such Loans shall be paid from the proceeds of the new Revolving
Loans in such amounts as shall be necessary in order that, upon giving effect to
such new Revolving Loans and all such related prepayments, all Revolving Loans
under the Credit Agreement will be held by Lenders party hereto ratably in
accordance with their Commitments as set forth on the Amended and Restated
Schedule I. The date of such Borrowings shall be deemed to be the Sixth
Amendment Effective Date. All such Borrowings and related prepayments shall be
made in coordination with the Administrative Agent, and the Administrative Agent
may take all actions reasonably necessary to give effect thereto on the Sixth
Amendment Effective Date. Further, each Lender party hereto will automatically
and without further act be deemed to have assigned and/or assumed a portion of
participations in outstanding Letters of Credit and/or Swingline Loans, such
that, upon giving effect to each such deemed assignment or assumption of
participations, the percentage of the aggregate



--------------------------------------------------------------------------------

outstanding participations in Letters of Credit and/or Swingline Loans held by
each Lender party hereto will equal its Percentage (upon giving effect to this
Amendment on the Sixth Amendment Effective Date). The Administrative Agent and
the Lenders hereby agree that the minimum borrowing, pro rata borrowing and pro
rata payment requirements contained in the Amended Credit Agreement shall not
apply to the transactions effected pursuant to this Section 1.

2.        Amendments and Agreements With Respect to the Credit Agreement.

Each of the parties hereto agrees that, effective on the Sixth Amendment
Effective Date (as defined below), the Credit Agreement and the Schedules
thereto shall be amended to delete the stricken text (indicated textually in the
same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth in the pages of the Amended Credit
Agreement attached as Exhibit A hereto (including the Schedules included
therewith).

3.        Amendments and Agreements With Respect to the Schedules and Exhibits
to the Existing Credit Agreement.

Each of the parties hereto agrees, that, effective on the Sixth Amendment
Effective Date (as defined below), (x) the Schedules to the Credit Agreement
shall be amended as attached hereto as Exhibit B hereto and (y) the Exhibits to
the Credit Agreement shall be amended to reflect the form attached hereto as
Exhibit C hereto.

4.        Conditions Precedent to Effectiveness.   The effectiveness of this
Amendment shall be subject to the satisfaction or waiver of only the following
conditions precedent (first the date on which such conditions precedent are so
satisfied or waived, the “Sixth Amendment Effective Date”):

(i)        the Borrower, the Administrative Agent, each Issuing Lender and each
Lender with a Commitment on the Sixth Amendment Effective Date (after giving
effect thereto)shall have signed a counterpart hereof (whether the same or
different counterparts) and shall have delivered (including by way of facsimile,
pdf or other electronic transmission) the same to the Administrative Agent;

(ii)        the Administrative Agent shall have received a favorable customary
legal opinion of Jones Day, counsel to the Borrower, addressed to the
Administrative Agent and each of the Lenders party to this Amendment on the
Sixth Amendment Effective Date and dated the Sixth Amendment Effective Date
covering such matters incidental to this Amendment and the transactions
contemplated hereby as the Administrative Agent may reasonably request;

(iii)        the Administrative Agent shall have received (A) true and complete
copies of resolutions of the board of directors of the Borrower approving and
authorizing the execution, delivery and performance of this Amendment and the
Amended Credit Agreement, certified as of the Sixth Amendment Effective Date by
an Authorized Representative of the Borrower as being in full force and effect
without modification or amendment and (B) a certificate of existence for the
Borrower as of a recent date from the jurisdiction in which the Borrower is
organized;

(iv)        all of the representations and warranties made pursuant to Section 5
hereof shall be true and correct in all material respects on the Sixth Amendment
Effective Date, both before and after giving effect to this Amendment, with the
same effect as though such representations

 

2



--------------------------------------------------------------------------------

and warranties had been made on and as of the Sixth Amendment Effective Date (it
being understood and agreed that (x) any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date and (y) any representation
or warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct in all respects on such specified
date);

(v)        both before and immediately after giving effect to the Reallocation
and the occurrence of the Sixth Amendment Effective Date, since December 31,
2016, nothing shall have occurred (and neither the Administrative Agent nor the
Lenders shall have become aware of any facts or conditions not previously known)
which the Administrative Agent or the Lenders shall determine has had, or could
reasonably be expected to have, a Material Adverse Effect;

(vi)        the Borrower shall have paid all reasonable and documented
out-of-pocket costs, fees, expenses of the Administrative Agent required to be
paid or reimbursed pursuant to Section 13.01 of the Amended Credit Agreement,
including the reasonable and documented fees, charges and disbursements of
counsel for the Administrative Agent, in each case, invoiced at least three
Business Days prior to the date hereof, and other amounts due and owing on the
Sixth Amendment Effective Date pursuant to the Fee Letter, dated October 27,
2017, among the Borrower, the Administrative Agent and Deutsche Bank Securities
Inc.;

(vii)        the Borrower shall have paid (or cause to have been paid) on the
Sixth Amendment Effective Date to the Administrative Agent for the account of
each Lender party hereto, a one-time amendment fee (the “Amendment Fee”) in an
amount, with respect to each Lender, equal to three basis points (0.03%) on
existing Loans and Commitments under the Existing Credit Agreement that are
converted into new Loans and/or Commitments under the Amended Credit Agreement
and seven and one-half basis points (0.075%) on new or additional Loans and
Commitments provided under the Amended Credit Agreement. The Amendment Fee will
be paid on the aggregate amount of final allocations of commitments of each
Lender and is payable in Dollars;

(viii)        the Administrative Agent shall have received a solvency
certificate substantially in the form of Exhibit H to the Existing Credit
Agreement, which shall be addressed to the Administrative Agent and the Lenders
and dated the Sixth Amendment Effective Date, setting forth the conclusions
that, immediately after giving effect to the transactions contemplated in this
Amendment and the incurrence of the financings contemplated hereby, each of the
Borrower and the Borrower and its Subsidiaries, taken as a whole, is or are not
insolvent and will not be rendered insolvent, and will not be left with
unreasonably small capital with which to engage in its or their businesses and
will not have incurred debts beyond its or their ability to pay such debts as
they mature;

(ix)        the Administrative Agent shall have received a written certification
by an Authorized Officer of the Borrower certifying that the conditions
precedent specified in Section 4(iv), (v) and (x) have been satisfied;

(x)        both immediately before and also immediately after giving effect to
the transactions contemplated hereunder and the incurrence and application of
the Revolving Loans on the Sixth Amendment Effective Date and the effectiveness
of the Amendments, there shall exist no Default or Event of Default (with each
of such terms being defined in a manner

 

3



--------------------------------------------------------------------------------

consistent with the manner in which they are defined in the Amended Credit
Agreement) under the Amended Credit Agreement; and

(xi)        the Administrative Agent shall have received all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the PATRIOT Act, that has been reasonably requested by the Lead
Arranger at least five (5) business days in advance of the Sixth Amendment
Effective Date.

5.        Representations and Warranties.   The Borrower represents and warrants
to the Administrative Agent and the Lenders that, as of the date of and
immediately after giving effect to this Amendment:

(a)        the execution, delivery and performance of this Amendment has been
duly authorized by all necessary action on the part of the Borrower;

(b)        this Amendment is a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws generally affecting creditors’ rights and to general principles of
equity;

(c)        all representations and warranties contained herein and in Section 8
of the Amended Credit Agreement and in each other Credit Document are true and
correct in all material respects on and as of the Sixth Amendment Effective Date
immediately before and immediately after giving effect to the incurrence of
Revolving Loans on such date and the application of the proceeds therefrom and
as of the Sixth Amendment Effective Date, as though made on and as of such date
(it being understood that (x) any representation or warranty that expressly
relates to a given date or period shall only be required to be true and correct
as of the respective date or for the respective period, as the case may be and
(y) any representation or warranty that is qualified as to “materiality”,
“Material Adverse Effect” or similar language shall be true and correct in all
respects on such date);

(d)         no Default or Event of Default has occurred and is continuing;

(e)        the Amended Credit Agreement and all other Credit Documents are and
remain legal, valid, binding and enforceable obligations in accordance with the
terms thereof, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws generally affecting creditors’ rights and to
general principles of equity; and

(f)        this Amendment (i) does not require, and will not conflict with, any
order, consent, approval, license, authorization or validation of, or filing
(other than filing with the SEC), recording or registration with or exemption
by, any governmental or public body or authority, or subdivision thereof,
(ii) will not violate any applicable law, statute, rule or regulation or any
applicable order, writ, injunction or decree of any court or governmental
instrumentality, (iii) will not conflict with or result in any breach of any of
the terms, covenants, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of (or the obligation to create
or impose) any Lien (other than Permitted Liens) upon any of the material
properties or assets of the Borrower or any of its Subsidiaries pursuant to the
terms of any indenture, mortgage, deed of trust, credit agreement or loan
agreement, or any other material agreement, contract or instrument, to which the
Borrower or any of its Subsidiaries is a party or by which it or any of its
property or assets is bound or to which it may be subject and (iv) will not

 

4



--------------------------------------------------------------------------------

violate any provision of the Certificate or Articles of Incorporation or By-Laws
(or equivalent organizational documents) of the Borrower or any of its
Subsidiaries.

6.         Ratification and Reaffirmation.

The Borrower hereby ratifies and reaffirms the Obligations under the Amended
Credit Agreement and each of the other Credit Documents to which it is a party
and all of the covenants, duties, indebtedness and liabilities under the Amended
Credit Agreement and the other Credit Documents to which it is a party.

7.         General Provisions.

Governing Law.   (a)   THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF
NEW YORK.

(b)        Execution in Counterparts.   This Amendment may be executed in any
number of counterparts and by the different parties hereto on separate
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument. A set of
counterparts executed by all the parties hereto shall be lodged with the
Borrower and the Administrative Agent. Delivery of an executed signature page to
this Amendment by facsimile or other electronic transmission shall be as
effective as delivery of a manually signed counterpart of this Amendment.

(c)        Severability.   If any provision of this Amendment is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Amendment, the Amended Credit Agreement and
the other Credit Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

(d)        Successors; Assignment.   The terms of this Amendment shall be
binding upon, and shall inure for the benefit of, the parties hereto and their
respective successors and assigns; provided that the Borrower may not assign or
transfer any of its rights, obligations or interest hereunder without the prior
written consent of each Lender.

(e)        Reference to Amendment.   On and after the Sixth Amendment Effective
Date, each reference in the Existing Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein”, or words of like import, and each reference to
“Credit Agreement”, “hereto”, “thereof”, “thereunder” or words of like import
referring to the Credit Agreement in any other Credit Document shall mean the
Amended Credit Agreement. This Amendment shall constitute a “Credit Document”
for all purposes of the Credit Agreement and the other Credit Documents.

(f)        Subsidiary Guaranty.   For the avoidance of doubt, the parties hereto
acknowledge and agree that prior to the date hereof, the Subsidiaries Guaranty
terminated and all obligations of the Subsidiary Guarantors under the
Subsidiaries Guaranty and any other Credit Document terminated.

 

5



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if any of the events described in Section 9.10 of
the Amended Credit Agreement shall occur, the Borrower agrees to deliver a new
Subsidiaries Guaranty in accordance with Section 9.10 of the Amended Credit
Agreement.

[The remainder of this page is intentionally left blank.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first set
forth above.

 

FLOWERS FOODS, INC. By:       /s/ R. Steve Kinsey   Name:   R. Steve Kinsey  
Title:   Chief Financial Officer

 

Signature Page to Flowers Sixth Amendment to Credit Agreement



--------------------------------------------------------------------------------

 

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent, Swingline Lender,
Issuing Lender, and a Lender

By:      

/s/ Ming K. Chu

  Name: Ming K. Chu   Title: Director By:  

/s/ Michael Busam

  Name: Michael Busam   Title: Director

 

Signature Page to Flowers Sixth Amendment to Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SIXTH AMENDMENT, DATED AS OF THE DATE FIRST ABOVE WRITTEN,
TO THE AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS OF APRIL 5, 2013 (AS
AMENDED, RESTATED, AMENDED AND RESTATED, SUPPLEMENTED AND/OR OTHERWISE MODIFIED
THROUGH THE DATE FIRST ABOVE WRITTEN), AMONG FLOWERS FOODS, INC., THE VARIOUS
LENDERS PARTY THERETO AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE
AGENT

Bank of America, N.A.

By:      

/s/ J. Casey Cosgrove

  Name: J. Casey Cosgrove   Title:   Director

 

Signature Page to Flowers Sixth Amendment to Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SIXTH AMENDMENT, DATED AS OF THE DATE FIRST ABOVE WRITTEN,
TO THE AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS OF APRIL 5, 2013 (AS
AMENDED, RESTATED, AMENDED AND RESTATED, SUPPLEMENTED AND/OR OTHERWISE MODIFIED
THROUGH THE DATE FIRST ABOVE WRITTEN), AMONG FLOWERS FOODS, INC., THE VARIOUS
LENDERS PARTY THERETO AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE
AGENT

BRANCH BANKING AND TRUST COMPANY

By:      

/s/ Sean Miller

  Name: Sean Miller   Title: Vice President

 

Signature Page to Flowers Sixth Amendment to Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SIXTH AMENDMENT, DATED AS OF THE DATE FIRST ABOVE WRITTEN,
TO THE AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS OF APRIL 5, 2013 (AS
AMENDED, RESTATED, AMENDED AND RESTATED, SUPPLEMENTED AND/OR OTHERWISE MODIFIED
THROUGH THE DATE FIRST ABOVE WRITTEN), AMONG FLOWERS FOODS, INC., THE VARIOUS
LENDERS PARTY THERETO AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE
AGENT

PNC BANK NATIONAL ASSOCIATION

By:    

 

/s/ Amy Tallia

 

Name: Amy Tallia

 

Title: VP

 

Signature Page to Flowers Sixth Amendment to Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SIXTH AMENDMENT, DATED AS OF THE DATE FIRST ABOVE WRITTEN,
TO THE AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS OF APRIL 5, 2013 (AS
AMENDED, RESTATED, AMENDED AND RESTATED, SUPPLEMENTED AND/OR OTHERWISE MODIFIED
THROUGH THE DATE FIRST ABOVE WRITTEN), AMONG FLOWERS FOODS, INC., THE VARIOUS
LENDERS PARTY THERETO AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE
AGENT

Coöperatieve Rabobank U.A., New York Branch

By:    

 

/s/ Michael Lahaie

 

Name: Michael Lahaie

 

Title: Executive Director

[If second signature line is necessary]

By:

 

/s/ Sarah Fleet

 

Name: Sarah Fleet

 

Title: Vice President

 

Signature Page to Flowers Sixth Amendment to Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SIXTH AMENDMENT, DATED AS OF THE DATE FIRST ABOVE WRITTEN,
TO THE AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS OF APRIL 5, 2013 (AS
AMENDED, RESTATED, AMENDED AND RESTATED, SUPPLEMENTED AND/OR OTHERWISE MODIFIED
THROUGH THE DATE FIRST ABOVE WRITTEN), AMONG FLOWERS FOODS, INC., THE VARIOUS
LENDERS PARTY THERETO AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE
AGENT

REGIONS BANK

By:    

 

/s/ Brand Hosford

 

Name: Brand Hosford

 

Title: Vice President

[If second signature line is necessary]

By:

 

 

 

Name:

 

Title:

 

Signature Page to Flowers Sixth Amendment to Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SIXTH AMENDMENT, DATED AS OF THE DATE FIRST ABOVE WRITTEN,
TO THE AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS OF APRIL 5, 2013 (AS
AMENDED, RESTATED, AMENDED AND RESTATED, SUPPLEMENTED AND/OR OTHERWISE MODIFIED
THROUGH THE DATE FIRST ABOVE WRITTEN), AMONG FLOWERS FOODS, INC., THE VARIOUS
LENDERS PARTY THERETO AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE
AGENT

WELLS FARGO BANK, N.A.

By:    

 

/s/ Thomas Forsberg

 

Name: Thomas Forsberg

 

Title: Senior Vice President

 

Signature Page to Flowers Sixth Amendment to Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SIXTH AMENDMENT, DATED AS OF THE DATE FIRST ABOVE WRITTEN,
TO THE AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS OF APRIL 5, 2013 (AS
AMENDED, RESTATED, AMENDED AND RESTATED, SUPPLEMENTED AND/OR OTHERWISE MODIFIED
THROUGH THE DATE FIRST ABOVE WRITTEN), AMONG FLOWERS FOODS, INC., THE VARIOUS
LENDERS PARTY THERETO AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE
AGENT

THE NORTHERN TRUST COMPANY

By:    

 

/s/ Joshua Metcalf

 

Name: Joshua Metcalf

 

Title: 2VP

 

Signature Page to Flowers Sixth Amendment to Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SIXTH AMENDMENT, DATED AS OF THE DATE FIRST ABOVE WRITTEN,
TO THE AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS OF APRIL 5, 2013 (AS
AMENDED, RESTATED, AMENDED AND RESTATED, SUPPLEMENTED AND/OR OTHERWISE MODIFIED
THROUGH THE DATE FIRST ABOVE WRITTEN), AMONG FLOWERS FOODS, INC., THE VARIOUS
LENDERS PARTY THERETO AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE
AGENT

ROYAL BANK OF CANADA

By:    

 

/s/ John Flores

 

Name: John Flores

 

Title: Authorized Signatory

 

Signature Page to Flowers Sixth Amendment to Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SIXTH AMENDMENT, DATED AS OF THE DATE FIRST ABOVE WRITTEN,
TO THE AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS OF APRIL 5, 2013 (AS
AMENDED, RESTATED, AMENDED AND RESTATED, SUPPLEMENTED AND/OR OTHERWISE MODIFIED
THROUGH THE DATE FIRST ABOVE WRITTEN), AMONG FLOWERS FOODS, INC., THE VARIOUS
LENDERS PARTY THERETO AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE
AGENT

SUNTRUST BANK

By:    

 

/s/ Lisa Garling

 

Name: Lisa Garling

 

Title: Director

 

Signature Page to Flowers Sixth Amendment to Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SIXTH AMENDMENT, DATED AS OF THE DATE FIRST ABOVE WRITTEN,
TO THE AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS OF APRIL 5, 2013 (AS
AMENDED, RESTATED, AMENDED AND RESTATED, SUPPLEMENTED AND/OR OTHERWISE MODIFIED
THROUGH THE DATE FIRST ABOVE WRITTEN), AMONG FLOWERS FOODS, INC., THE VARIOUS
LENDERS PARTY THERETO AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE
AGENT

AGFIRST FARM CREDIT BANK

By:    

 

/s/ Steven J. O’Shea

 

Name: Steven J. O’Shea

 

Title: Vice President

[If second signature line is necessary]

By:

 

 

 

Name:

 

Title:

 

Signature Page to Flowers Sixth Amendment to Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SIXTH AMENDMENT, DATED AS OF THE DATE FIRST ABOVE WRITTEN,
TO THE AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS OF APRIL 5, 2013 (AS
AMENDED, RESTATED, AMENDED AND RESTATED, SUPPLEMENTED AND/OR OTHERWISE MODIFIED
THROUGH THE DATE FIRST ABOVE WRITTEN), AMONG FLOWERS FOODS, INC., THE VARIOUS
LENDERS PARTY THERETO AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE
AGENT

COBANK, ACB

By:    

 

/s/ Zachary Carpenter

 

Name: Zachary Carpenter

 

Title: Vice President

 

Signature Page to Flowers Sixth Amendment to Credit Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SIXTH AMENDMENT, DATED AS OF THE DATE FIRST ABOVE WRITTEN,
TO THE AMENDED AND RESTATED CREDIT AGREEMENT, DATED AS OF APRIL 5, 2013 (AS
AMENDED, RESTATED, AMENDED AND RESTATED, SUPPLEMENTED AND/OR OTHERWISE MODIFIED
THROUGH THE DATE FIRST ABOVE WRITTEN), AMONG FLOWERS FOODS, INC., THE VARIOUS
LENDERS PARTY THERETO AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE
AGENT

GreenStone Farm Credit Services, ACA

By:    

 

/s/ Shane Prichard

 

Name: Shane Prichard

 

Title: Lending Officer

 

Signature Page to Flowers Sixth Amendment to Credit Agreement



--------------------------------------------------------------------------------

Exhibit A

[Amended Credit Agreement]



--------------------------------------------------------------------------------

  

[COMPOSITE CONFORMED COPY INCORPORATING THE

FIRST, SECOND, THIRD, FOURTH AND FIFTH  Exhibit A

AMENDMENTS]1

 

 

CREDIT AGREEMENT

among

FLOWERS FOODS, INC.,

VARIOUS LENDERS,

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK

B.A., “RABOBANK NEDERLAND”,RABOBANK U.A., NEW YORK

BRANCH,

BRANCH BANKING AND TRUST COMPANY,

PNC BANK, NATIONAL ASSOCIATION,

and

REGIONS BANK,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as CO-DOCUMENTATION AGENTS,

BANK OF AMERICA, N.A.,

as SYNDICATION AGENT,

and

DEUTSCHE BANK AG NEW YORK BRANCH,

as ADMINISTRATIVE AGENT

 

                                                                 
                

Dated as of October 24, 2003

and

amended and restated as of October 29, 2004

and

further amended and restated as of June 6, 2006

and

0 This composite copy is to be used for reference purposes only, the definitive
agreements with respect to the Credit Agreement are set forth in the originally
executed Credit Agreement, dated as of October 24, 2003 and amended and restated
as of October 29, 2004 and further amended and restated as of June 6, 2006 and
further amended as of October 5, 2007 and further amended and restated as of
May 20, 2011, the First Amendment, dated as of November 16, 2012, the Second
Amendment, dated as of April 5, 2013, the Third Amendment, dated as of
February 14, 2014, the Fourth Amendment, dated as of April 21, 2015 and the
Fifth Amendment, dated as of April 19, 2016.



--------------------------------------------------------------------------------

further amended and restated as of May 20, 2011

 

                                                                              

 

 

DEUTSCHE BANK SECURITIES INC.,

as SOLE LEAD ARRANGER and BOOKRUNNER

 

-2-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

        

Page

SECTION 1. Definitions and Accounting Terms

   1

1.01

 

Defined Terms

   1

1.02

 

Other Definitional Provisions

   30

SECTION 2. Amount and Terms of Credit

   31

2.01

 

Commitments

   31

2.02

 

Minimum Amount of Each Borrowing

   33

2.03

 

Notice of Borrowing

   33

2.04

 

Disbursement of Funds

   34

2.05

 

Notes

   35

2.06

 

Conversions

   36

2.07

 

Pro Rata Borrowings

   37

2.08

 

Interest

   37

2.09

 

Interest Periods

   38

2.10

 

Increased Costs, Illegality, etc.

   39

2.11

 

Compensation

   42

2.12

 

Change of Lending Office

   42

2.13

 

Replacement of Lenders

   43

2.14

 

Incremental Revolving Loan Commitments

   44

2.15

 

Defaulting Lenders

   46

SECTION 3. Letters of Credit

   48

3.01

 

Letters of Credit

   48

3.02

 

Minimum Stated Amount

   50

3.03

 

Letter of Credit Requests

   50

3.04

 

Letter of Credit Participations

   50

3.05

 

Agreement to Repay Letter of Credit Drawings

   52

3.06

 

Increased Costs

   53

SECTION 4. Facility Fee; Other Fees; Reductions of Commitment

   54

4.01

 

Fees

   54

4.02

 

Optional Commitment Reductions

   55

4.03

 

Mandatory Reduction of Commitments

   56

4.04

 

Commitment Extensions.

   56

SECTION 5. Prepayments; Payments; Taxes

   57

5.01

 

Voluntary Prepayments

   57

5.02

 

Mandatory Repayments and Cash Collateralizations

   58

5.03

 

Method and Place of Payment

   59

5.04

 

Net Payments; Taxes

   59

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

         Page

SECTION 6. [Reserved]

   65

SECTION 7. Conditions Precedent to All Credit Events

   65

7.01

 

No Default; Representations and Warranties

   66

7.02

 

Notice of Borrowing; Letter of Credit Request

   66

SECTION 8. Representations, Warranties and Agreements

   67

8.01

 

Corporate Status

   67

8.02

 

Corporate Power and Authority

   69

8.03

 

No Violation

   69

8.04

 

Governmental Approvals

   69

8.05

 

Financial Statements; Financial Condition; Undisclosed Liabilities; Projections;
etc.

   69

8.06

 

Litigation

   70

8.07

 

True and Complete Disclosure

   70

8.08

 

Use of Proceeds; Margin Regulations

   70

8.09

 

Tax Returns and Payments

   71

8.10

 

Compliance with ERISA

   71

8.11

 

Properties

   72

8.12

 

[Reserved]

   72

8.13

 

Compliance with Statutes, etc.

   72

8.14

 

Investment Company Act

   72

8.15

 

Sanctions

   72

8.16

 

Environmental Matters

   73

8.17

 

Labor Relations

   73

8.18

 

Patents, Licenses, Franchises and Formulas

   73

8.19

 

[Reserved]

   74

8.20

 

Anti-Corruption; Etc.

   74

SECTION 9. Affirmative Covenants

   74

9.01

 

Information Covenants

   74

9.02

 

Books, Records and Inspections

   77

9.03

 

Maintenance of Property; Insurance

   77

9.04

 

Corporate Franchises

   78

9.05

 

Compliance with Statutes, etc.

   78

9.06

 

Compliance with Environmental Laws

   78

9.07

 

ERISA

   78

9.08

 

End of Fiscal Years; Fiscal Quarters

   80

9.09

 

Payment of Taxes

   80

9.10

 

Subsidiaries Guaranty; Additional Subsidiary Guarantors

   80

9.11

 

Use of Proceeds

   81

SECTION 10. Negative Covenants

   81

10.01

 

Liens

   81

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page

10.02

 

Consolidations, Mergers, Sales of Assets and Acquisitions

   84

10.03

 

Dissolution, etc.

   85

10.04

 

Restricted Payments

   85

10.05

 

Indebtedness

   86

10.06

 

Transactions with Affiliates

   86

10.07

 

Maximum Leverage Ratio

   87

10.08

 

Minimum Interest Coverage Ratio

   87

10.09

 

Business

   87

10.10

 

Limitation on Certain Restrictions on Subsidiaries

   87

10.11

 

Limitation on Issuance of Capital Stock

   88

10.12

 

Certain ERISA Matters

   88

SECTION 11. Events of Default

   88

11.01

 

Payments

   88

11.02

 

Representations, etc.

   89

11.03

 

Covenants

   89

11.04

 

Default Under Other Agreements

   89

11.05

 

Bankruptcy, etc.

   89

11.06

 

ERISA

   90

11.07

 

Subsidiaries Guaranty

   90

11.08

 

Judgments

   91

11.09

 

Change of Control

   91

SECTION 12. The Agents

   120

12.01

 

Appointment

   120

12.02

 

Nature of Duties

   120

12.03

 

Lack of Reliance on the Agents

   120

12.04

 

Certain Rights of the Agents

   120

12.05

 

Reliance

   120

12.06

 

Indemnification

   121

12.07

 

The Agent in its Individual Capacity

   122

12.08

 

Holders

   122

12.09

 

Resignation by the Agents

   122

12.10

 

Delivery of Information

   123

12.11

 

The Syndication Agent, the Co-Documentation Agents and the Lead Arranger

   124

12.12

 

Nature of Duties

   124

SECTION 13. Miscellaneous

   124

13.01

 

Payment of Expenses, etc.

   124

13.02

 

Right of Setoff

   126

13.03

 

Notices

   127

13.04

 

Benefit of Agreement

   128

13.05

 

No Waiver; Remedies Cumulative

   132

13.06

 

Payments Pro Rata

   132

13.07

 

Calculations; Computations

   133

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page

13.08

  GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL    133

13.09

 

Counterparts

   134

13.10

 

Effectiveness

   135

13.11

 

Headings Descriptive

   135

13.12

 

Amendment or Waiver; etc.

   135

13.13

 

Survival

   137

13.14

 

Domicile of Loans

   137

13.15

 

Limitation on Additional Amounts, etc.

   137

13.16

 

Confidentiality

   138

13.17

 

Register

   139

13.18

 

USA Patriot Act Notice

   139

13.19

 

[Reserved]

   139

13.20

 

Interest Rate Limitation

   140

13.21

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

   141

13.22

 

Severability

   141

 

-iv-



--------------------------------------------------------------------------------

SCHEDULE I

 

Commitments

SCHEDULE II

 

Lender Addresses

SCHEDULE III

 

Existing Letters of Credit and Existing Swingline Loans

SCHEDULE IV

 

[Reserved]

SCHEDULE V

 

Existing Liens

SCHEDULE VI

 

[Reserved]

SCHEDULE VII

 

Voting Participants

EXHIBIT A-1

 

Notice of Borrowing

EXHIBIT A-2

 

Notice of Conversion/Continuation

EXHIBIT B-1

 

Revolving Note

EXHIBIT B-2

 

Swingline Note

EXHIBIT C

 

Letter of Credit Request

EXHIBIT D-1

 

U.S. Tax Compliance Certificate

EXHIBIT D-2

 

U.S. Tax Compliance Certificate

EXHIBIT D-3

 

U.S. Tax Compliance Certificate

EXHIBIT D-4

 

U.S. Tax Compliance Certificate

EXHIBIT E-1

 

[Reserved]

EXHIBIT E-2

 

[Reserved]

EXHIBIT F

 

[Reserved]

EXHIBIT G

 

Subsidiaries Guaranty

EXHIBIT H

 

[Reserved]

EXHIBIT I

 

Assignment and Assumption Agreement

EXHIBIT J

 

Compliance Certificate

EXHIBIT K

 

Joinder Agreement

EXHIBIT L

 

Incremental Revolving Loan Commitment Agreement

 

-1-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

 

CREDIT AGREEMENT, dated as of October 24, 2003 and amended and restated as of
October 29, 2004 and, as further amended and restated as of June 6, 2006 and
further amended as of October 5, 2007 andas further amended and restated as of
May 20, 2011, among FLOWERS FOODS, INC., a Georgia corporation (the “Borrower”),
the Lenders party hereto from time to time, COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A., “Rabobank Nederland”,Coöperatieve Rabobank U.A.,
New York Branch, Branch Banking and Trust Company, andPNC Bank, National
Association, Regions Bank, and Wells Fargo Bank, National Association, as
co-documentation agents (in such capacity, collectively, the “Co-Documentation
Agents” and each, a “Co-Documentation Agent”), BANK OF AMERICA, N.A., as
syndication agent (in such capacity, the “Syndication Agent”), and DEUTSCHE BANK
AG NEW YORK BRANCH, as administrative agent (in such capacity, the
“Administrative Agent”) (all capitalized terms used herein and defined in
Section 111 are used herein as therein defined).

W I T N E S S E T H:

WHEREAS, the Borrower, certain financial institutions from time to time party
thereto and DBAG, as administrative agent, are party to a Credit Agreement,
dated as of October 24, 2003 (as amended, restated, amended and restated,
modified and/or supplemented to, but not including, the RestatementSixth
Amendment Effective Date, the “Existing Credit Agreement”); and

WHEREAS, the parties hereto wish to amend and restate the Existing Credit
Agreement in its entirety in the form of this Agreement subject to and on the
terms and conditions set forth herein and the Lenders are willing to make
available to the Borrower the credit facility provided for herein;

NOW, THEREFORE, the Borrower, the Lenders and the Administrative Agent agree
that, on the RestatementSixth Amendment Effective Date, the Existing Credit
Agreement shall be and is hereby amended and restated in its entirety as
follows:

NOW, THEREFORE, IT IS AGREED:

SECTION 1. Definitions and Accounting Terms.

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

“Acquisition” shall mean the acquisition of all or any portion of the assets or
all or any portion of the Equity Interests of any Person.

“Administrative Agent” shall have the meaning provided in the first paragraph of
this Agreement and shall include any successor to the Administrative Agent
appointed pursuant to Section 12.09.

 

-1-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

“Affiliate” shall mean, with respect to any Person, any other Person (including,
for purposes of Section 10.06 only, all directors, officers and partners of such
Person) directly or indirectly controlling, controlled by, or under direct or
indirect common control with, such Person; provided, however, that for purposes
of Section 10.06, an Affiliate of the Borrower shall include any Person that
directly or indirectly owns more than 5% of any class of the Equity Interests of
the Borrower and any officer or director of the Borrower or any of its
Subsidiaries. A Person shall be deemed to control another Person if such Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of such other Person, whether through the ownership
of voting securities, by contract or otherwise. Notwithstanding anything to the
contrary contained above, for purposes of Section 10.06, no Agent or Lender
shall be deemed to constitute an Affiliate of the Borrower or its Subsidiaries
in connection with the Credit Documents or its dealings or arrangements relating
thereto.

“Agents” shall mean, collectively, the Administrative Agent, the Lead Arranger,
the Syndication Agent and the Co-Documentation Agents.

“Aggregate Consideration” shall mean, with respect to any Acquisition, the sum
(without duplication) of (i) the fair market value of the common stock of the
Borrower (based on (x) the closing and/or trading price of the common stock of
the Borrower on the date of such Acquisition on the stock exchange on which the
common stock of the Borrower is listed or the automated quotation system on
which the common stock is quoted, or (y) if the common stock of the Borrower is
not listed on an exchange or quoted on a quotation system, the bid and asked
prices of the common stock in the over-the-counter market at the close of
trading or (z) if the common stock of the Borrower is not so listed, based on a
good faith determination of an Authorized Representative of the Borrower or the
Board of Directors of the Borrower) issued as consideration in connection with
such Acquisition, (ii) the aggregate amount of all cash paid by the Borrower or
any of its Subsidiaries as consideration for such Acquisition (including
payments of fees and costs and expenses in connection therewith), (iii) the
aggregate principal amount of all Indebtedness assumed, incurred and/or issued
in connection with such by the Borrower or any Subsidiary for such Acquisition
to the extent permitted by Section  10.05, (iv) the aggregate amount that could
reasonably be expected to be paid by the Borrower or any Subsidiary (based on
good faith projections prepared by an Authorized Representative of the Borrower
or the Board of Directors of the Borrower) pursuant to any earn-out,
non-compete, consulting or deferred compensation or purchase price adjustment)
for such Acquisition and (v) the fair market value (based on good faith
projections prepared by an Authorized Representative of the Borrower or the
Board of Directors of the Borrower) of all other consideration payable for such
Acquisition.

“Agreement” shall mean this Credit Agreement, as modified, supplemented,
amended, restated, amended and restated, extended, renewed or replaced from time
to time.

“Applicable Facility Fee Percentage” and “Applicable Margin” shall mean (I) from
and after the Sixth Amendment Effective Date until the delivery of the first
Quarterly Pricing Certificate (as defined below) after the Sixth Amendment
Effective Date, a percentage per annum equal to (x) in the case of the
Applicable Facility Fee Percentage, 0.15% and (y)

 

-2-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

in the case of the Applicable Margin (A) with respect to Loans maintained as
Base Rate Loans, 0.10% and (B) with respect to Loans maintained as Eurodollar
Loans, 1.10% and (II) from and after each day of delivery of any Quarterly
Pricing Certificate for any fiscal quarter or fiscal year, as the case may be,
of the Borrower ending on or after the Sixth Amendment Effective Date (each, a
“Start Date”), to and including the applicable End Date described below, the
Applicable Facility Fee Percentage and the Applicable Margins for all Revolving
Loans shall (subject to any adjustment pursuant to the immediately succeeding
paragraph) be those set forth below in the table under the caption “Pricing
Table”, in each case opposite the Leverage Ratio indicated to have been achieved
in the most recently delivered Quarterly Pricing Certificate delivered in
accordance with the following sentence:

Pricing Table:

 

Leverage Ratio

 

  

Applicable Margin for
Revolving Loans
maintained as Base Rate

      Loans and  Swingline Loans      

 

 

Applicable Margin for
Revolving Loans

      maintained as  Eurodollar      

Loans

 

 

      Applicable  Facility      

Fee Percentage

 

       

Equal to or less than 0.50:1.00

 

   0.00%   0.575%   0.05%        

Greater than 0.50:1.00 but less than or equal to 1.00:1.00

 

   0.00%   0.68%   0.07%        

Greater than 1.00:1.00 but less than or equal to 1.50:1.00

 

   0.00%   0.795%   0.08%        

Greater than 1.50:1.00 but less than or equal to 1.75:1.00

 

   0.00%   0.90%   0.10%        

Greater than 1.75:1.00 but less than or equal to 2.25:1.00

 

   0.00%   1.00%   0.125%        

Greater than 2.25:1.00 but less than or equal to 2.75:1.00

 

   0.10%   1.10%   0.15%        

Greater than 2.75:1.00 but less than or equal to 3.25:1.00

 

   0.30%   1.30%   0.20%        

Greater than 3.25:1.00

 

   0.575%   1.575%   0.30%

 

-3-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

The Leverage Ratio shall be determined based on the delivery of a certificate of
the Borrower by an Authorized Representative of the Borrower to the
Administrative Agent (each, a “Quarterly Pricing Certificate”), within 45 days
of the last day of any fiscal quarter of the Borrower (or 90 days in the case of
the last fiscal quarter of any fiscal year of the Borrower), which certificate
shall set forth the calculation of the Leverage Ratio as at the last day of the
Test Period most recently ended prior to the relevant Start Date and the
resulting Applicable Facility Fee Percentage and the Applicable Margins which,
in each case, shall be thereafter applicable (until same are changed or cease to
apply in accordance with the following sentences). The Applicable Facility Fee
Percentage and the Applicable Margins so determined shall apply, except as set
forth in the succeeding sentence, from the relevant Start Date to the earlier of
(x) the date on which the next certificate is delivered to the Administrative
Agent and (y) the date which is 45 days (or 90 days in the case of the last
fiscal quarter of any fiscal year of the Borrower) following the last day of the
Test Period in which the previous Start Date occurred (such earliest date, the
“End Date”), at which time, if no Quarterly Pricing Certificate has been
delivered to the Administrative Agent (and thus commencing a new Start Date),
the Applicable Facility Fee Percentage and the Applicable Margins shall be those
set forth in the table above determined as if the Leverage Ratio were greater
than 3.25:1.00 (such Applicable Facility Fee Percentage and Applicable Margins
as so determined, being collectively referred to herein as the “Highest
Applicable Margins”), until such time as the relevant Quarterly Pricing
Certificate has been delivered. Notwithstanding anything to the contrary
contained above in this definition, the Applicable Facility Fee Percentage and
the Applicable Margins shall be the Highest Applicable Margins (subject to
further adjustment to the extent provided in Section  2.08(c)) at all times
during which there shall exist any Event of Default.

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the Leverage
Ratio set forth in any Quarterly Pricing Certificate delivered for any period is
inaccurate for any reason and the result thereof is that the Lenders received
interest or fees for any period based on an Applicable Margin or Applicable
Facility Fee Percentage that is less than that which would have been applicable
had the Leverage Ratio been accurately determined, then, for all purposes of
this Agreement, the “Applicable Facility Fee Percentage” or “Applicable Margin”
for any day occurring within the period covered by such Quarterly Pricing
Certificate shall retroactively be deemed to be the relevant percentage as based
upon the accurately determined Leverage Ratio for such period, and any shortfall
in the interest or fees theretofore paid by the Borrower for the relevant period
pursuant to Sections 2.08(a) and (b) and 4.01(b) as a result of the
miscalculation of the Leverage Ratio shall be deemed to be (and shall be) due
and payable under the relevant provisions of Section  2.08(a) or (b) or Section 
4.01(b), as applicable, at the time the interest or fees for such period were
required to be paid pursuant to said Section on the same basis as if the
Leverage Ratio had been accurately set forth in such Quarterly Pricing
Certificate (and shall remain due and payable until paid in full, together with
all amounts owing under Section 2.08(d), in accordance with the terms of this
Agreement).

 

-4-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form of Exhibit I (appropriately completed).

“Attributable Debt” shall mean as of the date of determination thereof, without
duplication, (i) in connection with a Sale and Leaseback Transaction, the net
present value (discounted according to GAAP at the cost of debt implied in the
lease) of the obligations of the lessee for rental payments during the then
remaining term of any applicable lease, and (ii) the principal balance
outstanding under any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product to which
such Person is a party, where such transaction is considered borrowed money
indebtedness for tax purposes but is classified as an operating lease in
accordance with GAAP.

“Authorized Representative” shall mean, with respect to (i) delivering Notices
of Borrowing, Notices of Conversion/Continuation, Letter of Credit Requests and
similar notices, any person or persons that has or have been authorized by the
Board of Directors of the Borrower to deliver such notices pursuant to this
Agreement and that has or have appropriate signature cards on file with the
Administrative Agent, the Swingline Lender and each Issuing Lender;
(ii) delivering financial information and officer’s certificates or making
financial determinations pursuant to this Agreement, any financial officer of
the respective Credit Party and (iii) any other matter in connection with this
Agreement or any other Credit Document, any officer (or a person or persons so
designated by any two officers) of the respective Credit Party.

“Back-Stop Arrangements” shall mean, collectively, Letter of Credit Back-Stop
Arrangements and Swingline Back-Stop Arrangements.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Bankruptcy Code” shall have the meaning provided in Section 11.05.

“Base Rate” shall mean, at any time, the highest of (x) the Prime Lending Rate,
(y)  1⁄2 of 1% in excess of the overnight Federal Funds Rate and (z) the
Eurodollar Rate for a Eurodollar Loan with a one-month interest period
commencing on such day plus 1.00%. For purposes of this definition, the
Eurodollar Rate shall be determined using the Eurodollar Rate as otherwise
determined by the Administrative Agent in accordance with the definition of
Eurodollar Rate, except that (x) if a given day is a Business Day, such
determination shall be made on such day (rather than two Business Days prior to
the commencement of an Interest Period) or (y) if a given day is not a Business
Day, the Eurodollar Rate for such day shall be the rate determined by the
Administrative Agent pursuant to preceding clause (x) for

 

-5-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

the most recent Business Day preceding such day. Any change in the Base Rate due
to a change in the Prime Lending Rate, the Federal Funds Rate or such Eurodollar
Rate shall be effective as of the opening of business on the day of such change
in the Prime Lending Rate, the Federal Funds Rate or such Eurodollar Rate,
respectively.

“Base Rate Loan” shall mean (i) each Swingline Loan and (ii) each Revolving Loan
that bears interest at the Base Rate designated or deemed designated as such by
the Borrower at the time of the incurrence thereof or conversion thereto.

“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Borrower” shall have the meaning provided in the first paragraph of this
Agreement.

“Borrowing” shall mean the incurrence of (i) Swingline Loans by the Borrower
from the Swingline Lender on a given date or (ii) one Type of Revolving Loan by
the Borrower from all of the Lenders on a pro rata basis on a given date (or
resulting from conversions on a given date), having in the case of Eurodollar
Loans the same Interest Period; provided that Base Rate Loans incurred pursuant
to Section  2.10(b) shall be considered part of any related Borrowing of
Eurodollar Loans.

“Business Day” shall mean (i) for all purposes other than as covered by clause
(ii) below, any day except Saturday, Sunday and any day which shall be in New
York City a legal holiday or a day on which banking institutions are authorized
or required by law or other government action to close and (ii) with respect to
all notices and determinations in connection with, and payments of principal and
interest on, Eurodollar Loans, any day which is a Business Day described in
clause (i) above and which is also a day for trading by and between banks in the
London interbank market.

“Calculation Period” shall have the meaning provided in Section 10.02.

“Capitalized Lease Obligations” of any Person shall mean all rental obligations
which, under GAAP, are or will be required to be capitalized on the books of
such Person, in each case taken at the amount thereof accounted for as
indebtedness in accordance with such principles.

“Cash Equivalents” shall mean (i) securities issued or directly and fully
guaranteed or insured by the United States or any agency or instrumentality
thereof (provided that the full faith and credit of the United States is pledged
in support thereof) having maturities of not more than one year from the date of
acquisition, (ii) time deposits and certificates of deposit of any commercial
bank having, or which is the principal banking subsidiary of a bank holding
company organized under the laws of the United States, any State thereof, the
District of Columbia having capital, surplus and undivided profits aggregating
in excess of

 

-6-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

$500,000,000 , with maturities of not more than one year from the date of
acquisition by such Person, (iii) fully collateralized repurchase obligations
with a term of not more than 30 days for underlying securities of the types
described in clause (i) above entered into with any bank meeting the
qualifications specified in clause (ii) above, (iv) investments in commercial
paper or variable or fixed rate notes or bonds of an issuer rated at least A-2
by S&P or P-2 by Moody’s, or carrying an equivalent rating by a nationally
recognized rating agency, if both of the two named rating agencies cease
publishing ratings of issuers of such instruments as applicable generally, and
maturing within one year from the date of acquisition and (v) investments in
money market funds substantially all of whose assets are comprised of securities
of the types described in clauses (i) through (iv) above.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C. §
9601 et seq.

“CFC” shall mean each Person that is a “controlled foreign corporation” as
defined in Section 957 of the Code.

“CFC Holding Company” shall mean a Subsidiary, substantially all of the assets
of which consist of Equity Interests (or Equity Interests and Indebtedness) of
(a) one or more CFCs or (b) one or more CFC Holding Companies.

“Change of Control” shall mean (i) any “person” or “group” (within the meaning
of Sections 13(d) and 14(d) under the Exchange Act) (other than the Permitted
Holders) is or shall (A) be the “beneficial owner” (as so defined in Rules
13(d)-3 and 13(d)-5 under the Exchange Act) of 30% or more on a fully diluted
basis of the voting and/or economic interest in the Borrower’s capital stock or
other Equity Interests or (B) have obtained the power (whether or not exercised)
to elect a majority of the Borrower’s directors or (ii) the Board of Directors
of the Borrower shall cease to consist of a majority of Continuing Directors.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Co-Documentation Agents” shall have the meaning provided in the first paragraph
of this Agreement, and shall include any successor thereto.

“Commitment” shall mean, for each Lender, the amount set forth opposite such
Lender’s name in Schedule I hereto directly below the column entitled
“Commitment,” as same may be (x) reduced from time to time pursuant to Sections
4.02, 4.03 and/or 11, (y) adjusted from time to time as a result of assignments
to or from such Lender pursuant to Section 2.13 or 13.04(b) or (z) increased
from time to time pursuant to, and to the extent permitted by, Section 2.14.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Consenting Lender” shall have the meaning provided in Section 4.04.

 

-7-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

“Consolidated Current Liabilities” shall mean, as to any Person at any date, all
liabilities that would, in conformity with GAAP, be set forth opposite the
caption “total current liabilities” (or any like caption) on a consolidated
balance sheet of such Person and its Subsidiaries at such date.

“Consolidated EBITDA” shall mean, for any period, the sum of (a) Consolidated
Net Income for such period, plus to the extent deducted in determining
Consolidated Net Income, (i) interest expense, (ii) provision for taxes based on
income, (iii) depreciation expense, (iv) amortization expense, (v) non-cash
losses and charges and related tax effects in accordance with GAAP, (vi) losses
from discontinued operations, losses from material sales of assets outside the
ordinary course of business, and extraordinary, unusual or infrequently
occurring losses, charges and expenses and (vii) losses from legal settlements
related to distributor lawsuits referred to in the Borrower’s SEC filings minus
(b) gains from discontinued operations, extraordinary, unusual or infrequently
occurring gains and gains from material sale of assets outside the ordinary
course of business, and, to the extent otherwise reflected in the calculation of
net income (or net loss) for such period.

“Consolidated Indebtedness” shall mean, as at any date of determination and
without duplication, the aggregate principal amount of all Indebtedness of the
types described in clauses (i), (ii), (iv), (viii), (ix) and (x) of the
definition thereof and, without duplication, of the type described in clause
(vi) of the definition thereof (to the extent relating to Indebtedness of the
types described in clauses (i), (ii), (iv), (viii), (ix) and (x) of the
definition thereof) owing by the Borrower and its Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP.

“Consolidated Interest Coverage Ratio” shall mean, for the Test Period most
recently ended on or prior to such date or any date of determination, the ratio
of Consolidated EBITDA for the Test Period most recently ended on or prior to
such date or any date of determination to Consolidated Interest Expense for the
Test Period most recently ended on or prior to such date or any date of
determination.

“Consolidated Interest Expense” shall mean, for any period, the total
consolidated interest expense of the Borrower and its Subsidiaries (which term
shall include, without limitation and on a pro forma basis reasonably
satisfactory to the Administrative Agent, any Person which was acquired pursuant
to an Acquisition consummated after the beginning of such period) for such
period (calculated without regard to any limitations on the payment thereof)
plus, without duplication, (x) that portion of Capitalized Lease Obligations of
the Borrower and its Subsidiaries representing the interest factor for such
period and (y) the product of (i) all dividends actually paid, whether paid in
cash or in any other consideration, during such period with respect to any
Disqualified Preferred Stock, multiplied by (ii) a fraction, the numerator of
which is one and the denominator of which is one minus the then current combined
federal, state and local statutory tax rate of the Borrower, expressed as a
decimal; provided that there shall be excluded from Consolidated Interest
Expense (a) the amortization of any deferred financing costs to the extent same
would otherwise have been included therein and (b) any interest expense
attributable to, or arising because of any VIE Transaction not prohibited
hereunder.

 

-8-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

“Consolidated Net Income” shall mean, for any period, the net after tax income
of the Borrower and its Subsidiaries (which term shall include, without
limitation and on a pro forma basis reasonably satisfactory to the
Administrative Agent, any Person which was acquired pursuant to an Acquisition
consummated after the beginning of such period) determined on a consolidated
basis; provided that in determining Consolidated Net Income (i) the net income
of any Person that is not a Subsidiary of the Borrower or that is accounted for
by the equity method of accounting shall be included only to the extent of the
payment of dividends or disbursements by such Person to the Borrower or a
Wholly-Owned Subsidiary of the Borrower during such period, (ii) the net income
of any Subsidiary of the Borrower shall be excluded to the extent that the
declaration or payment of dividends and disbursements by that Subsidiary of net
income is not at the date of determination permitted by operation of its charter
or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to such Subsidiary or its stockholders and
(iii) the net income of any Person acquired by the Borrower or any of its
Subsidiaries in a pooling of interests transaction for any period prior to the
date of such acquisition shall be excluded.

“Consolidated Net Tangible Assets” shall mean, at any date, an amount equal to
the Consolidated Total Assets of the Borrower and its Subsidiaries minus
Consolidated Current Liabilities of the Borrower and its Subsidiaries minus
goodwill and other intangible assets and the minority interests of others in the
Subsidiaries of the Borrower appearing on the consolidated balance sheet of the
Borrower and its Subsidiaries at such date.

“Consolidated Total Assets” shall mean, as to any Person at any date, all assets
that would, in conformity with GAAP, be set forth opposite the caption “total
assets” (or any like caption) on a consolidated balance sheet of such Person and
its Subsidiaries at such date.

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness, leases, dividends
or other obligations (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of such Person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (x) for the purchase
or payment of any such primary obligation or (y) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof; provided, however, that the
term Contingent Obligation shall not include (x) endorsements of instruments for
deposit or collection or product warranties extended, in each case, in the
ordinary course of business and (y) the guarantee by the Borrower of any
operating lease of any Subsidiary of the Borrower. The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made (or, if less, the maximum amount of such primary obligation for which
such Person may be liable pursuant to the terms of the instrument evidencing
such Contingent Obligation) or, if not stated or determinable, the maximum
reasonably anticipated liability in

 

-9-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.

“Continuing Directors” shall mean the directors of the Borrower on the
Restatement Effective Date and each other director if such director’s nomination
for election to the board of directors of the Borrower is recommended by a
majority of the then Continuing Directors or is recommended by a committee of
the Board of Directors a majority of which is composed of the then Continuing
Directors.

“Covenant Holiday” has the meaning provided in Section 10.07.

“Credit Documents” shall mean this Agreement and, after the execution and
delivery thereof pursuant to the terms of this Agreement, each Note and the
Subsidiaries Guaranty (if any), each Incremental Revolving Loan Commitment
Agreement and, after the execution and delivery thereof, each additional
guaranty, assumption agreement and Joinder Agreement executed pursuant to
Section 9.10.

“Credit Event” shall mean the making of any Loan (other than a Loan made
pursuant to Section 2.01(b) or (c) or Section 3) or the issuance of any Letter
of Credit.

“Credit Party” shall mean the Borrower and each Subsidiary Guarantor (if any).

“DBAG” shall mean Deutsche Bank AG New York Branch, in its individual capacity.

“DBSI” shall mean Deutsche Bank Securities Inc., in its individual capacity.

“Declining Lender” shall have the meaning provided in Section 4.04.

“Debt Rating” shall mean, on any date, each of the Borrower’s corporate credit
ratings (or the equivalent thereof) as most recently publicly announced by
Moody’s and S&P.

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

“Defaulting Lender” shall mean, subject to Section  2.15(b), any Lender that
(a) has failed to (i) fund all or any portion of its Loans within two Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing

 

-10-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

Lender, the Swingline Lender or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit or Swingline Loans) within two Business Days of the date when due,
(b) has notified the Borrower, the Administrative Agent or any Issuing Lender or
the Swingline Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a governmental authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
governmental authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section 
2.15(b)) upon delivery of written notice of such determination to the Borrower,
each Issuing Lender, the Swingline Lender and each Lender.

“Disposition” shall have the meaning provided in Section 10.02(b).

“Disqualified Preferred Stock” shall mean any Equity Interest that by its terms
(or by the terms of any security or other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition, (a) matures or is mandatorily redeemable, pursuant to a sinking
fund obligation or otherwise, (b) is redeemable at the option of the holder
thereof, in whole or in part, (c) provides for scheduled payments of dividends
in cash or (d) is or becomes convertible into or exchangeable for Indebtedness
or any other Equity Interest that would constitute Disqualified Preferred Stock,
in each case, on or prior to the 91st day following the Maturity Date; provided
that (i) any Equity Interests that would constitute Disqualified Preferred Stock
solely because the holders thereof have the right to require the Borrower to
repurchase such Disqualified Preferred Stock upon the occurrence of a change of
control or asset sale shall not constitute Disqualified Preferred Stock if the
terms of such Equity Interests (and all securities into which they are
convertible or for which they are exchangeable) provide that the Borrower may
not repurchase or redeem

 

-11-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

any such Equity Interests (and all securities into which they are convertible or
for which they are exchangeable) pursuant to such provision unless the
Obligations (other than contingent indemnification claims) are fully satisfied
prior thereto or simultaneously therewith and (ii) only the portion of the
Equity Interests meeting one of the foregoing clauses (a) through (d) prior to
the date that is ninety-one (91) days after the Maturity Date will be deemed to
be Disqualified Preferred Stock. Notwithstanding the preceding sentence, (A) if
such Equity Interest is issued pursuant to any plan for the benefit of
directors, officers, employees, members of management, managers or consultants
or by any such plan to such directors, officers, employees, members of
management, managers or consultants, in each case in the ordinary course of
business of the Borrower or any Subsidiary, such Equity Interest shall not
constitute Disqualified Preferred Stock solely because it may be required to be
repurchased by the issuer thereof in order to satisfy applicable statutory or
regulatory obligations, and (B) no Equity Interest held by any future, present
or former employee, director, officer, manager, member of management or
consultant (or their respective Affiliates or immediate family members) of the
Borrower (or any Subsidiary) shall be considered Disqualified Preferred Stock
because such stock is redeemable or subject to repurchase pursuant to any
management equity subscription agreement, stock option, stock appreciation right
or other stock award agreement, stock ownership plan, put agreement, stockholder
agreement or similar agreement that may be in effect from time to time.

“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United States.

“Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is
incorporated under the laws of the United States, any State or territory thereof
or the District of Columbia.

“Drawing” shall have the meaning provided in Section 3.05(b).

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
the United Kingdom, Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Transferee” shall mean and include a commercial bank, a financial
institution, any fund that regularly invests in bank loans or other “accredited
investor” (as

 

-12-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

defined in Regulation D of the Securities Act) but in any event excluding the
Borrower and its Subsidiaries.

“End Date” shall have the meaning assigned that term in the definitions of
“Applicable Facility Fee Percentage” and “Applicable Margins”, contained herein.

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations or proceedings relating in
any way to any Environmental Law or any permit issued, or any approval given,
under any such Environmental Law (hereafter, “Claims”), including, without
limitation, (a) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law, and (b) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief in connection with alleged injury or threat of
injury to health, safety or the environment due to the presence of Hazardous
Materials.

“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy and rule of common law now or
hereafter in effect and in each case as amended, and any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, to the extent binding on the Borrower or any
of its respective Subsidiaries, relating to the environment, employee health and
safety or Hazardous Materials, including, without limitation, CERCLA; RCRA; the
Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Toxic
Substances Control Act, 15 U.S.C. § 2601 et seq.; the Clean Air Act, 42 U.S.C. §
7401 et seq.; the Safe Drinking Water Act, 42 U.S.C. § 3803 et seq.; the Oil
Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning and the
Community Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq.; the Hazardous
Material Transportation Act, 49 U.S.C. § 1801 et seq.; the Occupational Safety
and Health Act, 29 U.S.C. § 651 et seq. (to the extent it regulates occupational
exposure to Hazardous Materials); and any state and local or foreign
counterparts or equivalents, in each case as amended from time to time.

“Equity Interest” of any Person shall mean any and all shares, interests,
non-contingent rights to purchase, warrants, options, participations or other
equivalents of or interest in (however designated) equity of such Person,
including, without limitation, any common stock, preferred stock, any limited or
general partnership interest and any limited liability company membership
interest.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with the Borrower or any Subsidiary of the Borrower would be

 

-13-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

deemed to be a “single employer” within the meaning of Section 414(b), (c), (m)
or (o) of the Code.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Loan” shall mean each Loan that bears interest at the Eurodollar
Rate designated as such by the Borrower at the time of the incurrence thereof or
conversion thereto.

“Eurodollar Rate” shall mean with respect to each Interest Period for a
Eurodollar Loan, (i) (a) the rate per annum determined by the Administrative
Agent at approximately 11:00 a.m. (London time) on the date that is 2 Business
Days prior to the commencement of such Interest Period by reference to the
offered rate which appears on the page of the Reuters Screen which displays an
average ICE Benchmark Administration Interest Settlement Rate (or successor
thereto) (such page currently being the LIBOR01 page) for deposits (for delivery
on the first day of such period) with a term equivalent to such Interest Period
in Dollars, or (b) in the event the rate referenced in the preceding sub-clause
(a) does not appear on such page or service or if such page or service shall
cease to be available, the rate per annum determined by the Administrative Agent
at approximately 11:00 a.m. (London time) on the date that is 2 Business Days
prior to the commencement of such Interest Period by reference to the offered
rate on such other page or other service which displays an average ICE Benchmark
Administration Interest Settlement Rate (or successor thereto) for deposits (for
delivery on the first day of such period) with a term equivalent to such
Interest Period in Dollars, or (c) in the event the rates referenced in the
preceding sub-clauses (a) and (b) are not available, the rate per annum
determined by the Administrative Agent at which the Administrative Agent could
borrow funds in the London interbank market at approximately 11:00 a.m. (London
time) on the date that is 2 Business Days prior to the commencement of such
Interest Period, were it to do so by asking for and then accepting offers in
Dollars of amounts in same day funds comparable to the principal amount of the
applicable Eurodollar Loan for which the Eurodollar Rate is then being
determined and with maturities comparable to such Interest Period, divided by
(ii) a percentage equal to 100% minus the then stated maximum rate of all
reserve requirements (including, without limitation, any marginal, emergency,
supplemental, special or other reserves) applicable to any member bank of the
Federal Reserve System in respect of Eurocurrency liabilities as defined in
Regulation D (or any successor category of liabilities under Regulation D) or
such other replacement rate as may be agreed among the Borrower, the
Administrative Agent and the Required Lenders; provided that if such rate is
below zero, the Eurodollar Rate shall be deemed to be zero.

“Event of Default” shall have the meaning provided in Section 11.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Domestic Subsidiary” shall mean (a) any Domestic Subsidiary that is
prohibited by any applicable law from guaranteeing Obligations for so long as
such prohibition exists, (b) any Domestic Subsidiary that is a CFC Holding
Company, except that

 

-14-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

each CFC Holding Company shall cease to be an Excluded Domestic Subsidiary on
the date that is 30 days after the date the Administrative Agent shall have
provided the Borrower written notice to the effect that as a result of a change
of law, the execution of a Subsidiaries Guaranty by such CFC Holding Company
would not result in a material adverse U.S. federal income tax consequence to
the Borrower, unless the Borrower shall have provided the Administrative Agent
with an opinion, in form and substance satisfactory to the Administrative Agent,
to the effect that notwithstanding such change in law, the failure to treat such
CFC Holding Company as an Excluded Domestic Subsidiary would result in material
U.S. federal income tax consequences to the Borrower, (c) any Domestic
Subsidiary that is not an “Eligible Contract Participant” as defined in the
Commodity Exchange Act with respect to Excluded Swap Obligations, (d) any
Domestic Subsidiary that is an Immaterial Subsidiary or for which the burden or
cost of obtaining a guarantee of the Obligations is excessive in comparison to
the benefit to the Lenders as reasonably determined by the Administrative Agent
in consultation with the Borrower and (e) any special purpose entity used for
any Permitted Securitization.

“Excluded Swap Obligation” shall mean, with respect to any Subsidiary Guarantor
(if any), any Swap Obligation if, and to the extent that, all or a portion of
the Subsidiaries Guaranty of such Subsidiary Guarantor of, or the grant by such
Subsidiary Guarantor of a Lien to secure, such Swap Obligation (or any
Subsidiaries Guaranty thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Subsidiary Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Subsidiaries Guaranty of such Subsidiary
Guarantor or the grant of such security interest becomes effective with respect
to such Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Subsidiaries
Guaranty or security interest is or becomes illegal.

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to any Lender or required to be withheld or deducted from a payment to
any Lender, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, imposed
as a result of such Lender being organized under the laws of, or having its
principal office or its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof), (b) U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section  2.13) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section  5.04, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Lender’s failure to
comply with Section 5.04(b) and (d) any U.S. federal withholding Taxes imposed
under FATCA.

 

-15-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

“Existing Credit Agreement” shall have the meaning provided in the recitals of
this Agreement.

“Existing Lender” shall mean each “Lender” under, and as defined in, the
Existing Credit Agreement as of the Restatement Effective Date.

“Existing Letters of Credit” shall have the meaning provided in Section 3.01(a).

“Existing Maturity Date” shall have the meaning provided in Section 4.04.

“Existing Swingline Loan” has the meaning provided in Section 2.01(b).

“Facility Fee” shall have the meaning provided in Section  4.01(a).

“Facing Fee” shall have the meaning provided in Section 4.01(c).

“Farm Credit Lender” shall mean a federally-chartered Farm Credit System lending
institution organized under the Farm Credit Act of 1971, as the same may be
amended or supplemented from time to time.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof and any agreement entered
into pursuant to Section 1471(b)(1) of the Code, and any intergovernmental
agreement between a non-U.S. jurisdiction and the United States with respect to
the foregoing and any law or regulation adopted pursuant to any such
intergovernmental agreement.

“Federal Funds Rate” shall mean for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System,
as published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day
or, if such rate is not so published for any day which is a Business Day, the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to DBAG on such day on such transactions as determined by the
Administrative Agent; provided that if such rate is below zero, the Federal
Funds Rate shall be deemed to be zero.

“Fees” shall mean all amounts payable pursuant to or referred to in
Section 4.01.

“FIN 46” shall mean FASB Interpretation No. 46.

“Foreign Lender” shall mean any Lender or Issuing Lender that is not a “United
States person” within the meaning of Section 7701(a)(30) of the Code.

 

-16-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

“Foreign Official” shall have the meaning provided in Section 8.08(c).

“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States by the Borrower or any one or more of its Subsidiaries
primarily for the benefit of employees of the Borrower or such Subsidiary
residing outside the United States, which plan, fund or other similar program
provides, or results in, retirement income, a deferral of income in
contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

“Foreign Subsidiary” shall mean, as to any Person, each Subsidiary of such
Person which is not a Domestic Subsidiary.

“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time; provided that, subject (to the extent provided
therein) to Section 1.02, determinations in accordance with GAAP for purposes of
the Applicable Facility Fee Percentage, the Applicable Margins and Section 10,
including defined terms as used therein, and for all purposes of determining the
Leverage Ratio, shall be made in accordance with GAAP, and utilize accounting
principles and policies in conformity with, GAAP and such principles and
policies used to prepare the historical financial statements referred to in
Section 8.05(a).

“Guaranteed Obligations” shall mean the “Guaranteed Obligations” under, and as
defined in, the Subsidiaries Guaranty; provided that, Guaranteed Obligations
shall exclude any Excluded Swap Obligations.

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing any level of polychlorinated biphenyls, and radon
gas; (b) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous waste,” “hazardous materials,”
“extremely hazardous substances,” “restricted hazardous waste,” “toxic
substances,” “toxic pollutants,” “contaminants,” or “pollutants,” or words of
similar import, under any applicable Environmental Law; and (c) any other
chemical, material or substance, exposure to which is prohibited, limited or
regulated by any governmental authority under Environmental Laws.

“Highest Applicable Margins” shall have the meaning assigned that term in the
definitions of “Applicable Facility Fee Percentage” and “Applicable Margin”
contained herein.

“Immaterial Subsidiaries” shall mean each Subsidiary of the Borrower (a) the
assets of which do not exceed 5.0% of Consolidated Total Assets of the Borrower
and its Subsidiaries and (b) the contribution to Consolidated EBITDA of the
Borrower and its Subsidiaries of which does not exceed 5.0%, in each case, as of
the last day of the most recently ended Test Period; provided that if the
Subsidiaries that constitute Immaterial Subsidiaries pursuant to the preceding
portion of this definition account for, in the aggregate,

 

-17-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

more than 10.0% of such Consolidated Total Assets and more than 10.0% of the
Consolidated EBITDA, each as described in the preceding portion of this
definition, then the term “Immaterial Subsidiary” shall not include each such
Subsidiary (starting with the Subsidiary that accounts for the most Consolidated
Total Assets or Consolidated EBITDA and then in descending order) necessary to
account for at least 90% of the Consolidated Total Assets and 90% of the
Consolidated EBITDA.

“Incremental Revolving Loan Commitment” shall mean, for each Incremental RL
Lender, any commitment by such Incremental RL Lender to make Revolving Loans
pursuant to Section 2.01(a) as agreed to by such Incremental RL Lender in the
respective Incremental Revolving Loan Commitment Agreement delivered pursuant to
Section 2.14; it being understood, however, that on each Incremental Revolving
Loan Commitment Date, such Incremental Revolving Loan Commitment of such
Incremental RL Lender shall, as applicable, become or be added to (and
thereafter become a part of) the Commitment of such Incremental RL Lender for
all purposes of this Agreement as contemplated by Section 2.14 and as same may
be reduced or terminated pursuant to Sections 4.02, 4.03 and/or 11.

“Incremental Revolving Loan Commitment Agreement” shall mean an Incremental
Revolving Loan Commitment Agreement substantially in the form of Exhibit L
(appropriately completed).

“Incremental Revolving Loan Commitment Date” shall mean each date upon which an
Incremental Revolving Loan Commitment under an Incremental Revolving Loan
Commitment Agreement becomes effective as provided in Section 2.14(b)(i).

“Incremental Revolving Loan Commitment Requirements” shall mean, with respect to
any provision of an Incremental Revolving Loan Commitment on a given Incremental
Revolving Loan Commitment Date, the satisfaction of each of the following
conditions: (i) no Default or Event of Default then exists or would result
therefrom (for purposes of such determination, assuming the relevant Loans in an
aggregate principal amount equal to the full amount of Incremental Revolving
Loan Commitments then requested or provided had been incurred on the Incremental
Revolving Loan Commitment Date), (ii) calculations are made by the Borrower
demonstrating compliance with the covenants contained in Sections 10.07 and
10.08 for the Test Period most recently ended prior to the relevant Incremental
Revolving Loan Commitment Date on a pro forma basis, as if the maximum principal
amount of all Revolving Loans estimated by the Borrower in good faith to be
outstanding against the Total Commitments (after giving effect to such
Incremental Revolving Loan Commitments) during the six-month period following
the relevant Incremental Revolving Loan Commitment Date had been incurred on the
first day of such Test Period, (iii) the Borrower shall have certified to the
Administrative Agent that the incurrence of Loans in an aggregate principal
amount equal to the full amount of the Total Commitment (after giving effect to
all Incremental Revolving Loan Commitments then requested or provided) is
permitted under, and in accordance with all indentures and all other material
debt agreements to which a Credit Party is a party, (iv) all representations and
warranties contained herein and in the other Credit Documents shall be true and
correct in all material respects with the same effect as though such
representations and warranties had been made as of the relevant Incremental
Revolving Loan Commitment Date (after giving effect to

 

-18-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

the incurrence of the respective Loan), unless stated to relate to a specified
date, in which case such representations and warranties shall be true and
correct in all material respects as of such specified date, (v) all other
conditions precedent agreed to by the Borrower that may be set forth in the
respective Incremental Revolving Loan Commitment Agreement shall have been
satisfied to the reasonable satisfaction of the Administrative Agent, and
(vi) the delivery by the Borrower of an officer’s certificate to the
Administrative Agent certifying as to compliance with preceding clauses (i),
(ii), (iii) and (iv) and containing the calculations required by preceding
clauses (ii) and/or (iii) (as applicable).

“Incremental RL Lender” shall have the meaning provided in Section 2.14(b).

“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness (including principal, interest, fees and charges) of such Person
for borrowed money or for the deferred purchase price of property or services,
(ii) the maximum amount available to be drawn under all letters of credit issued
for the account of such Person and all unpaid drawings in respect of such
letters of credit, (iii) all Indebtedness of the types described in clause (i),
(ii), (iv), (v), (vi) or (vii) of this definition secured by any Lien on any
property owned by such Person, whether or not such Indebtedness has been assumed
by such Person; provided that, if such Person has not assumed such obligations,
then the amount of Indebtedness of such Person for purposes of this clause
(iii) shall be equal to the lesser of the aggregate unpaid amount of such
Indebtedness and the fair market value of the assets of such Person which secure
such Indebtedness, (iv) the aggregate amount required to be capitalized under
leases under which such Person is the lessee, (v) all obligations of such person
to pay a specified purchase price for goods or services, whether or not
delivered or accepted, i.e., take-or-pay and similar obligations, (vi) all
Contingent Obligations of such Person in respect of Indebtedness of another
Person, (vii) all obligations under any Interest Rate Protection Agreement,
Other Hedging Agreement or under any similar type of agreement, (viii) all
Attributable Debt of such Person, (ix) the amount of any Permitted
Securitizations of such Person, and (x) the greater of the aggregate liquidation
value or the maximum fixed repurchase price of all Disqualified Preferred Stock,
provided that, notwithstanding the foregoing, (x) Indebtedness outstanding
(a) pursuant to trade payables and accrued expenses incurred in the ordinary
course of business and earn outs and other similar contingent payments, and
(b) under leases which are or would be properly characterized as operating
leases in accordance with generally accepted accounting principles existing on
the Restatement Effective Date, regardless of any change in accounting
principles occurring after the Restatement Effective Date, shall be excluded in
determining Indebtedness and (y) liabilities presented on the balance sheet of
the Borrower or any Subsidiary shall not constitute Indebtedness to the extent
attributable to, or arising because of, a VIE Transaction not prohibited
hereunder.

“Individual Exposure” of any Lender shall mean, at any time, the sum of (x) the
aggregate principal amount of all Revolving Loans made by such Lender and then
outstanding, (y) such Lender’s Letter of Credit Exposure and (z) such Lender’s
Swingline Loan Exposure.

 

-19-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

“Interest Determination Date” shall mean, with respect to any Eurodollar Loan,
the second Business Day prior to the commencement of any Interest Period
relating to such Eurodollar Loan.

“Interest Period” shall have the meaning provided in Section 2.09.

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement, interest rate floor agreement or other similar agreement or
arrangement.

“Issuing Lender” shall mean DBAG (which for purposes of this definition also
shall include any banking affiliate of DBAG) and any other Lender which at the
request of the Borrower and with the consent of the Administrative Agent (which
shall not be unreasonably withheld or delayed) agrees, in such Lender’s sole
discretion, to become an Issuing Lender for the purpose of issuing Letters of
Credit pursuant to Section 3. On the Sixth Amendment Effective Date the sole
Issuing Lender is DBAG.

“Joinder Agreement” shall mean a Joinder Agreement substantially in the form of
Exhibit K (appropriately completed).

“L/C Supportable Obligations” shall mean obligations of the Borrower or its
Subsidiaries incurred in the ordinary course of business with respect to
insurance obligations and workers’ compensation, surety bonds and other similar
statutory obligations, and all other obligations not otherwise prohibited by the
terms of this Agreement.

“Lead Arranger” shall mean DBSI, in its capacity as Sole Lead Arranger and
Bookrunner.

“Leaseholds” of any Person means all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

“Lender” shall mean each financial institution listed on Schedule I, as well as
any Person which becomes a “Lender” hereunder pursuant to Section 2.13, 2.14 or
13.04(b).

“Letter of Credit” shall have the meaning provided in Section 3.01(a).

“Letter of Credit Back-Stop Arrangements” shall mean, with respect to any Letter
of Credit, arrangements satisfactory to the Issuing Lender entered into by the
Issuing Lender and the Borrower to eliminate or protect against such Issuing
Lender’s risk with respect to each Defaulting Lender’s participation in Letters
of Credit issued by such Issuing Lender (which arrangements are hereby consented
to by the Lenders), by cash collateralizing and/or providing backstop letters of
credit in respect of each Defaulting Lender’s Percentage of the Letter of Credit
Outstandings with respect to such Letters of Credit.

“Letter of Credit Exposure” shall mean, at any time, the aggregate amount of all
Letter of Credit Outstandings at such time in respect of Letters of Credit. The
Letter of

 

-20-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

Credit Exposure of any Lender at any time shall be its Percentage of the
aggregate Letter of Credit Exposure at such time.

“Letter of Credit Fee” shall have the meaning provided in Section 4.01(b).

“Letter of Credit Outstandings” shall mean, at any time, the sum of (i) the
aggregate Stated Amount of all outstanding Letters of Credit and (ii) the amount
of all Unpaid Drawings.

“Letter of Credit Request” shall mean any request for the issuance of a Letter
of Credit made by the Borrower pursuant to Section 3.03(a).

“Leverage Ratio” shall mean, at any date of determination, the ratio of
Consolidated Indebtedness (but excluding any Indebtedness arising in the
ordinary course of business in connection with any Other Hedging Agreements
entered into with respect to commodities values, and which are bona fide hedging
activities and are not for speculative purposes, to the extent such Indebtedness
is (a) cash collateralized or (b) supported by a Letter of Credit) on such date
to Consolidated EBITDA for the Test Period last ended on or prior to such date.

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the UCC or any other
similar recording or notice statute, and any lease having substantially the same
effect as any of the foregoing).

“Loan” shall mean each Revolving Loan and each Swingline Loan.

“Mandatory Borrowing” shall have the meaning provided in Section 2.01(c).

“Margin Regulations” shall mean Regulation T, Regulation U and Regulation X.

“Margin Stock” shall have the meaning provided in Regulation U.

“Material Adverse Effect” shall mean (i) a material adverse effect on the
property, assets, nature of assets, operations, liabilities or condition
(financial or otherwise) of the Borrower and its Subsidiaries taken as a whole
or (ii) a material adverse effect (x) on the rights or remedies of the
Administrative Agent or the Lenders under this Agreement or any other Credit
Document or (y) on the ability of the Credit Parties taken as a whole to perform
their obligations to the Administrative Agent or the Lenders under this
Agreement or any other Credit Document.

“Maturity Date” shall mean November 29, 2022 or the applicable anniversary
thereof as determined in accordance with Section 4.04.

 

-21-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

“Maturity Extension Request” shall have the meaning provided in Section 4.04.

“Maximum Swingline Amount” shall mean $50,000,000.

“Minimum Borrowing Amount” shall mean (i) for Revolving Loans $1,000,000 and
(ii) for Swingline Loans, $100,000.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA, which is maintained or contributed to by (or to
which there is an obligation to contribute of) the Borrower or a Subsidiary of
the Borrower or an ERISA Affiliate and each such plan for the five year period
immediately following the latest date on which the Borrower, any Subsidiaries of
the Borrower or any ERISA Affiliates maintained, contributed to or had an
obligation to contribute to such plan.

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

“Note” shall mean each Revolving Note and the Swingline Note.

“Notice of Borrowing” shall have the meaning provided in Section 2.03.

“Notice of Conversion/Continuation” shall have the meaning provided in
Section 2.06.

“Notice Office” shall mean the office of the Administrative Agent located at
5022 Gate Parkway, Building 200, Jacksonville, Florida 32256, Attention: Lee
Scherin (tele: (904) 520-5353) or such other office as the Administrative Agent
may hereafter designate in writing as such to the other parties hereto.

“Obligations” shall mean all amounts owing to any Agent, any Issuing Lender or
any Lender pursuant to the terms of this Agreement or any other Credit Document.

“OFAC” shall have the meaning assigned to that term in the definition of
“Sanctions” contained herein.

“Other Hedging Agreements” shall mean any foreign exchange contracts, currency
swap agreements or other similar agreements or arrangements designed to protect
against the fluctuations in currency or commodity values.

“Participant” shall have the meaning provided in Section 3.04(a).

“Payment Office” shall mean the office of the Administrative Agent located at 60
Wall Street, New York, NY 10005, Attn: Loan Operations, or such other office as
the Administrative Agent may hereafter designate in writing as such to the other
parties hereto.

 

-22-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor agency thereto.

“Percentage” of any Lender at any time shall mean a fraction (expressed as a
percentage) the numerator of which is the Commitment of such Lender at such time
and the denominator of which is the Total Commitment at such time, provided that
if the Percentage of any Lender is to be determined after the Total Commitment
has been terminated, then the Percentages of the Lenders shall be determined
immediately prior (and without giving effect) to such termination (but giving
effect to assignments made thereafter in accordance with the terms hereof);
provided, further, that in the case of Section 2.15 when a Defaulting Lender
shall exist, “Percentage” shall mean the percentage of the Total Commitments
(disregarding any Defaulting Lender’s Commitment) represented by such Lender’s
Commitment.

“Permitted Holders” shall mean all or any of (a) the descendants of William H.
Flowers, Sr. and members of their immediate families, or any estate or heir of
any of the foregoing, and (b) any trust, limited partnership, limited liability
company, corporation or other entity, the beneficiaries, partners, members,
shareholders or other equity holders of which consist solely of one or more
Persons referenced in clause (a) of this definition.

“Permitted Borrower Indebtedness” shall mean any Indebtedness incurred by the
Borrower after the Restatement Effective Date, so long as (i) both before and
immediately after giving effect to the incurrence of such Indebtedness, no
Default or Event of Default shall have occurred and be continuing, (ii) the
Borrower shall be in compliance with the financial covenant contained in
Section 10.07, both immediately before and after giving effect to each
incurrence of such Indebtedness and (iii) such Indebtedness (and any guarantees
thereof) shall rank pari passu or junior to the Obligations hereunder.

“Permitted Liens” shall have the meaning provided in Section 10.01.

“Permitted Securitization” shall mean any transaction or series of transactions
that may be entered into by the Borrower or any Subsidiary of the Borrower
pursuant to which it may sell, convey, contribute to capital or otherwise
transfer (which sale, conveyance, contribution to capital or transfer may
include or be supported by the grant of a security interest) Receivables or
interests therein and collateral securing such Receivables, contracts and
contract rights, purchase orders, security interests, financing statements or
other documentation in respect of such Receivables, any guarantees, indemnities,
warranties or other obligations or supporting obligations in respect of such
Receivables, any other assets that are customarily transferred or in respect of
which security interests are customarily granted in connection with asset
securitization transactions involving receivables similar to such Receivables
and collections or proceeds of any of the foregoing (collectively, the “Related
Assets”) (i) to a trust, partnership, corporation or other Person (other than
the Borrower or any Subsidiary of the Borrower other than a special purpose
entity created primarily for the purposes of such transaction or transactions),
which transfer is funded in whole or in part, directly or indirectly, by the
incurrence or issuance by the transferee or any successor transferee of
Indebtedness or fractional undivided interests or other securities that are to
receive payments from, or that represent interests in, the cash flow derived
from such

 

-23-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

Receivables and Related Assets or interests in such Receivables and Related
Assets, or (ii) directly to one or more investors or other purchasers (other
than the Borrower or any Subsidiary of the Borrower other than a special purpose
entity primarily created for purposes of such transaction or transactions), it
being understood that a Permitted Securitization may involve (A) one or more
sequential transfers or pledges of the same Receivables and Related Assets, or
interests therein, and all such transfers, pledges and Indebtedness incurrences
shall be part of and constitute a single Permitted Securitization, and
(B) periodic transfers or pledges of Receivables and/or revolving transactions
in which new Receivables and Related Assets, or interests therein, are
transferred or pledged upon collection of previously transferred or pledged
Receivables and Related Assets, or interests therein; provided that (x) any such
transactions shall provide for recourse to such Subsidiary of the Borrower or
the Borrower (as applicable) only in respect of the cash flows in respect of
such Receivables and Related Assets and to the extent of other customary
securitization undertakings in the jurisdiction relevant to such transactions
and (y) the aggregate amount of all such transactions constituting “Permitted
Securitizations” shall not exceed an aggregate amount equal to $250,000,000 at
any one time outstanding. The “amount” or “principal amount” of any Permitted
Securitization shall be deemed at any time to be (1) the aggregate principal, or
stated amount, of the Indebtedness or fractional undivided interests (which
stated amount may be described as a “net investment” or similar term reflecting
the amount invested in such undivided interest) or other securities incurred or
issued pursuant to such Permitted Securitization, in each case outstanding at
such time, or (2) in the case of any Permitted Securitization in respect of
which no such Indebtedness, fractional undivided interests or securities are
incurred or issued, the cash purchase price paid by the transferee in connection
with its purchase of Receivables less the amount of collections received by the
Borrower or any Subsidiary of the Borrower in respect of such Receivables and
paid to such transferee, in each case excluding any amounts applied to purchase
fees or discount or in the nature of interest and the aggregate principal amount
or stated amount of Indebtedness, fractional undivided interests or other
securities held by the Borrower, such Subsidiary or any Affiliate.

“Permitted Subsidiary Guarantee Obligations” shall mean (a) while the
Subsidiaries Guaranty is in effect (or required to be in effect in accordance
with the terms of the Credit Documents), any guarantee by a Subsidiary Guarantor
of Permitted Borrower Indebtedness and (b) at all other times any guarantee by a
Subsidiary of Permitted Borrower Indebtedness.

“Permitted Subsidiary Indebtedness” shall mean any Indebtedness incurred by any
Subsidiary of the Borrower after the Restatement Effective Date (other than
(x) the Guaranteed Obligations and (y) Permitted Subsidiary Guarantee
Obligations), so long as (i) both before and immediately after giving effect to
the incurrence of such Indebtedness, no Default or Event of Default shall have
occurred and be continuing, (ii) the Borrower shall be in compliance with the
financial covenant contained in Section 10.07, both immediately before and after
giving effect to each incurrence of such Indebtedness, (iii) such Indebtedness
(and any guarantees thereof) shall rank pari passu or junior to the Obligations
hereunder and the Guaranteed Obligations, as the case may be, (iv) the aggregate
principal amount of all Permitted Subsidiary Indebtedness incurred by Foreign
Subsidiaries of the Borrower shall not exceed at any time $10,000,000 and
(v) the sum of (A) the aggregate principal amount of all Permitted Subsidiary
Indebtedness plus (B) the aggregate principal amount of all Indebtedness

 

-24-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

(other than Permitted Subsidiary Indebtedness) secured by Liens permitted in
reliance on Section 10.01(xiii), shall not exceed at any time the greater of (1)
$250,000,000 and (2) 15% of Consolidated Net Tangible Assets of the Borrower and
its Subsidiaries.

“Person” shall mean any individual, partnership, joint venture, firm, limited
liability company, corporation, association, trust or other enterprise or any
government or political subdivision or any agency, department or instrumentality
thereof.

“Plan” shall mean any single-employer plan, as defined in Section 4001 of ERISA,
that is subject to Title IV of ERISA, which is maintained or contributed to by
(or to which there is an obligation to contribute of), the Borrower or a
Subsidiary of the Borrower or an ERISA Affiliate and each such plan for the five
year period immediately following the latest date on which the Borrower, a
Subsidiary of the Borrower or an ERISA Affiliate maintained, contributed or had
an obligation to contribute to such plan.

“Preferred Stock” as applied to the capital stock of any Person, means capital
stock of such Person of any class or classes (however designed) that ranks
prior, as to the payment of dividends or as to the distribution of assets upon
any voluntary or involuntary liquidation, dissolution or winding up of such
Person, to shares of capital stock of any other class of such Person.

“Prime Lending Rate” shall mean the rate which DBAG announces from time to time
as its prime lending rate, the Prime Lending Rate to change when and as such
prime lending rate changes. The Prime Lending Rate is a reference rate and does
not necessarily represent the lowest or best rate actually charged to any
customer. DBAG may make commercial loans or other loans at rates of interest at,
above or below the Prime Lending Rate.

“Qualified Preferred Stock” shall mean any Preferred Stock that is not
Disqualified Preferred Stock.

“Quarterly Payment Date” shall mean the last Business Day of each of March,
June, September and December occurring after the Restatement Effective Date.

“Quarterly Pricing Certificate” shall have the meaning assigned to that term in
the definitions of “Applicable Facility Fee Percentage” and “Applicable Margin”
contained herein.

“RCRA” shall mean the Resource Conservation and Recovery Act, as the same may be
amended from time to time, 42 U.S.C. § 6901 et seq.

“Receivables” shall mean accounts receivable (including all rights to payment
created by or arising from the sales of goods, leases of goods or the rendition
of services, no matter how evidenced (including in the form of chattel paper)
and whether or not earned by performance).

“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.

 

-25-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

“Register” shall have the meaning provided in Section 13.17.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Related Assets” shall have the meaning provided in the definition of Permitted
Securitization.

“Replaced Lender” shall have the meaning provided in Section 2.13.

“Replacement Lender” shall have the meaning provided in Section 2.13.

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan other than those events as to which the 30-day notice
period is waived under subsection .21, .22, .23, .25, .27, or .28, of PBGC
Regulation Section 4043.

“Required Lenders” shall mean Non-Defaulting Lenders, the sum of whose
outstanding Commitments (or after the termination thereof, outstanding Revolving
Loans and Percentage of Swingline Loans and Letter of Credit Outstandings)
represent greater than 50% of the Total Commitment less the Revolving Loan
Commitments of all Defaulting Lenders (or after the termination thereof, the sum
of the then total outstanding Revolving Loans of Non-Defaulting Lenders and the
aggregate Percentages of all Non-Defaulting Lenders of the total outstanding
Swingline Loans and Letter of Credit Outstandings at such time).

“Restatement Effective Date” shall mean May 20, 2011.

“Returns” shall have the meaning provided in Section 8.09.

“Revolving Loan” shall have the meaning provided in Section 2.01(a).

“Revolving Note” shall have the meaning provided in Section 2.05(a).

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.

 

-26-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

“Sale and Leaseback Transaction” shall mean any arrangement, directly or
indirectly, whereby a seller or transferor shall sell or otherwise transfer any
real or personal property and then or thereafter lease, or repurchase under an
extended purchase contract, conditional sales or other title retention
agreement, such property.

“Sanctions” shall mean all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of Treasury (“OFAC”) or the U.S. Department of State or (b) the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom.

“Sanctioned Country” shall mean, at any time, a country, region or territory
which is itself the subject or target of any Sanctions (as of the Sixth
Amendment Effective Date, the Crimea region, Cuba, Iran, North Korea, Sudan and
Syria).

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated or blocked Persons maintained by OFAC, the
U.S. Department of State, or by the United Nations Security Council, the
European Union or Her Majesty’s Treasury of the United Kingdom, (b) any Person
organized or resident in a Sanctioned Country if doing business with such Person
would be in violation of any applicable Sanctions law required to be observed or
(c) any Person owned or controlled by any such Person referred to in preceding
clauses (a) or (b).

“SEC” shall have the meaning provided in Section 9.01(f).

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Significant Acquisition” shall mean any Acquisition by the Borrower or any of
its Subsidiaries for Aggregate Consideration of $400,000,000 or more.

“Sixth Amendment” shall mean that certain Sixth Amendment to this Agreement,
dated as of November 29, 2017, by and among the Borrower, the Lenders party
thereto and the Administrative Agent.

“Sixth Amendment Effective Date” shall mean November 29, 2017.

“Specified Default” shall mean (x) any Default under Section 11.01 or 11.05 or
(y) any Default under Section  11.03(ii) occurring as a result of the failure by
the Borrower to deliver the financial statements within the time period required
by Sections 9.01(a) or (b) (together with, in each case, the accompanying
certification required by Section 9.01(c)).

“Start Date” shall have the meaning assigned to that term in the definitions of
“Applicable Facility Fee Percentage” and “Applicable Margin” contained herein.

“Stated Amount” of each Letter of Credit shall, at any time, mean the maximum
amount then available to be drawn thereunder (in each case determined without
regard to whether any conditions to drawing could then be met).

 

-27-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

“Subsidiaries Guaranty” shall mean a subsidiaries guaranty substantially in the
form of Exhibit G.

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, association, joint venture or other
entity in which such Person and/or one or more Subsidiaries of such Person has
more than a 50% Equity Interest at the time.

“Subsidiary Guarantor” shall mean, at any time, each Wholly-Owned Domestic
Subsidiary that is a party to the Subsidiaries Guaranty at such time.

“Swap Obligation” shall mean, with respect to any Subsidiary Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.

“Swingline Back-Stop Arrangements” shall mean arrangements satisfactory to the
Swingline Lender entered into between the Swingline Lender and the Borrower to
eliminate or protect against the Swingline Lender’s risk with respect to each
Defaulting Lender’s participation in Swingline Loans (which arrangements are
hereby consented to by the Lenders), by cash collateralizing and/or providing
backstop letters of credit in respect of such Defaulting Lender’s Percentage of
all Swingline Loan Exposure.

“Swingline Expiry Date” shall mean the date which is five Business Days prior to
the Maturity Date.

“Swingline Lender” shall mean DBAG.

“Swingline Loan” shall have the meaning provided in Section 2.01(b).

“Swingline Loan Exposure” shall mean, at any time, the aggregate principal
amount of all Swingline Loans outstanding at such time. The Swingline Loan
Exposure of any Lender at any time shall be its Percentage of the aggregate
Swingline Loan Exposure at such time.

“Swingline Note” shall have the meaning provided in Section 2.05(a).

“Syndication Agent” shall have the meaning provided in the first paragraph of
this Agreement, and shall include any successor thereto.

“Taxes” shall mean all taxes, assessments, charges, duties, fees, levies or
other governmental charges, including, without limitation, all Federal, state,
local, foreign and other income, franchise, profits, capital gains, capital
stock, transfer, sales, use, occupation, property, excise, severance, windfall
profits, stamp, license, payroll, withholding and other

 

-28-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

taxes, assessments, charges, duties, fees, levies or other governmental charges
of any kind whatsoever (whether payable directly or by withholding and whether
or not requiring the filing of a Return), all estimated taxes, deficiency
assessments, additions to tax, penalties and interest and shall include any
liability for such amounts as a result either of being a member of a combined,
consolidated, unitary or affiliated group or of a contractual obligation to
indemnify any person or other entity.

“Test Period” shall mean each period of four consecutive fiscal quarters of the
Borrower then last ended, in each case taken as one accounting period.

“Total Commitment” shall mean, at any time, the sum of the Commitments of each
of the Lenders (including, without limitation, any Incremental Revolving Loan
Commitment added to the Total Commitment as contemplated in Section 2.14).

“Total Unutilized Commitment” shall mean, at any time, an amount equal to the
remainder of (i) the Total Commitment then in effect, less (ii) the sum of the
aggregate principal amount of Revolving Loans and Swingline Loans outstanding
plus the then aggregate amount of Letter of Credit Outstandings.

“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan or a Eurodollar Loan.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

“Unfunded Liability” of any Plan means the amount, if any, by which the
actuarial present value of the accumulated benefits under the Plan as of the
close of its most recent plan year each exceeds the value of the assets
allocable thereto, each determined in accordance with the funding requirements
set forth under Section 412 of the Code, based upon the actuarial assumptions
used by the Plan’s actuary in the most recent annual valuation of the Plan.

“United States” and “U.S.” shall each mean the United States of America.

“Unpaid Drawing” shall have the meaning provided for in Section 3.05(a).

“Unutilized Commitment” with respect to any Lender, at any time, shall mean such
Lender’s Commitment at such time less the sum of (i) the aggregate outstanding
principal amount of Revolving Loans made by such Lender and (ii) such Lender’s
Percentage of the Letter of Credit Outstandings at such time.

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
from time to time.

“VIE Transaction” shall mean a transaction between the Borrower or any
Subsidiary and a Person where such Person is, because of the nature of such
transaction and the relationship of the parties, a variable interest entity
under FIN 46(r).

 

-29-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

“Voting Participant” shall have the meaning provided for in Section 13.04(a).

“Voting Participant Notification” shall have the meaning provided for in
Section 13.04(a).

“Wholly-Owned Domestic Subsidiary” of any Person shall mean each Wholly-Owned
Subsidiary of such Person which is also a Domestic Subsidiary.

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock (other than director’s qualifying shares and shares of a
Foreign Subsidiary required by law to be held by a citizen or resident of the
jurisdiction of organization thereof) is at the time owned by such Person and/or
one or more Wholly-Owned Subsidiaries of such Person and (ii) any partnership,
association, joint venture or other entity in which such Person and/or one or
more Wholly-Owned Subsidiaries of such Person has a 100% Equity Interest at such
time.

“Withholding Taxes” shall have the meaning provided in Section 5.04(a).

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

1.02 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Credit Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(b)      As used herein and in the other Credit Documents, and any certificate
or other document made or delivered pursuant hereto or thereto, (i) accounting
terms not defined in Section 1.01 shall have the respective meanings given to
them under GAAP, (ii) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (iii) the word “will”
shall be construed to have the same meaning and effect as the word “shall”, (iv)
unless the context otherwise requires, any reference herein (A) to any Person
shall be construed to include such Person’s successors and permitted assigns and
(B) the Borrower or any other Credit Party shall be construed to include the
Borrower or such Credit Party as debtor and debtor-in-possession and any
receiver or trustee the Borrower or any other Credit Party, as the case may be,
in any insolvency or liquidation proceeding, (v) any definition of or reference
to any agreement, instrument or other document (including any organization
document) shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Credit Document), and (vi) any reference to any
law shall include all statutory and regulatory provisions consolidating,
amending, replacing or interpreting such law and any reference to

 

-30-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time.

(c)      If the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the Restatement Effective Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Without limiting the foregoing, leases shall continue to be classified
and accounted for on a basis consistent with GAAP as of the Restatement
Effective Date for all purposes of this Agreement, notwithstanding any change in
GAAP relating thereto, unless the Borrower and Required Lenders enter into a
mutually acceptable amendment addressing such changes in accordance herewith.

(d )         The words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

(e )         The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

SECTION 2. SECTION 1.    Amount and Terms of Credit.

2.01 1.01     Commitments. (a) Subject to and upon the terms and conditions set
forth herein, each Lender severally agrees to make, at any time and from time to
time on or after the Restatement Effective Date and prior to the Maturity Date,
a revolving loan or revolving loans (each, a “Revolving Loan” and, collectively,
the “Revolving Loans”) to the Borrower, which Revolving Loans (i) shall be
denominated in Dollars, (ii) shall, at the option of the Borrower, be incurred
and maintained as, and/or converted into, Base Rate Loans or Eurodollar Loans,
provided that except as otherwise specifically provided in Section 1.102.10(b),
all Revolving Loans comprising the same Borrowing shall at all times be of the
same Type, (iii) may be repaid and reborrowed in accordance with the provisions
hereof, (iv) shall not exceed for any Lender at any time outstanding that
aggregate principal amount which, when added to the product of (x) such Lender’s
Percentage and (y) the sum of (I) the aggregate amount of all Letter of Credit
Outstandings (exclusive of Unpaid Drawings which are repaid with the proceeds
of, and simultaneously with the incurrence of, the respective incurrence of
Revolving Loans) at such time and (II) the aggregate principal amount of all
Swingline Loans (exclusive of Swingline Loans which are repaid with the proceeds
of, and simultaneously with the incurrence of, the respective incurrence of
Revolving Loans) then outstanding, equals the Commitment of such Lender at such
time and (v) shall not exceed for all Lenders at any time outstanding that
aggregate principal amount which, when added to (x) the aggregate amount of all
Letter of Credit Outstandings (exclusive of Unpaid Drawings

 

-31-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

which are repaid with the proceeds of, and simultaneously with the incurrence
of, the respective incurrence of Revolving Loans) at such time and (y) the
aggregate principal amount of all Swingline Loans (exclusive of Swingline Loans
which are repaid with the proceeds of, and simultaneously with the incurrence
of, the respective incurrence of Revolving Loans) then outstanding, equals the
Total Commitment at such time.

(b)         Subject to and upon the terms and conditions set forth herein, the
Swingline Lender agrees to make at any time and from time to time on or after
the Restatement Effective Date and prior to the Swingline Expiry Date, a
revolving loan or revolving loans (each, a “Swingline Loan” and, collectively,
the “Swingline Loans”) to the Borrower, which Swingline Loans (i) shall be
incurred and maintained as Base Rate Loans, (ii) shall be denominated in
Dollars, (iii) may be repaid and reborrowed in accordance with the provisions
hereof; provided that the Borrower shall repay each Swingline Loan in full on
the earlier to occur of (i) the date that is five Business Days after such
Swingline Loan was incurred by the Borrower and (ii) the Swingline Expiry Date,
(provided, further that any Swingline Loan not repaid by the Borrower when so
due shall be deemed paid by the proceeds of a new Revolving Loan of equal amount
made on such day notwithstanding (A) the amount of the Mandatory Borrowing may
not comply with the Minimum Borrowing Amount otherwise required hereunder,
(B) whether any conditions specified in Section 7 are then satisfied,
(C) whether a Default or an Event of Default then exists, (D) the date of such
Mandatory Borrowing, and (E) the amount of the Total Commitment at such time,
(iv) shall not exceed in aggregate principal amount at any time outstanding,
when combined with the aggregate principal amount of all Revolving Loans then
outstanding and the aggregate amount of all Letter of Credit Outstandings
(exclusive of Unpaid Drawings which are repaid with the proceeds of, and
simultaneously with the incurrence of, the respective incurrence of Swingline
Loans) at such time, an amount equal to the Total Commitment at such time, and
(v) shall not exceed in the aggregate principal amount at any time outstanding
the Maximum Swingline Amount. Notwithstanding anything to the contrary contained
in this Agreement, (i) the Swingline Lender’s obligation to make Swingline Loans
at any time that there is a Defaulting Lender shall be subject to
Section 1.152.15 and (ii) the Swingline Lender shall not make any Swingline Loan
after it has received written notice from the Borrower, any other Credit Party
or the Required Lenders stating that a Default or an Event of Default existshas
occurred and is continuing until such time as the Swingline Lender shall have
received written notice (A) of rescission of all such notices from the party or
parties originally delivering such notice or notices or (B) of the waiver of
such Default or Event of Default by the Required Lenders. It is acknowledged and
agreed that each of the outstanding swingline loans which were incurred under
the Existing Credit Agreement and which remain outstanding on the Restatement
Effective Date and are set forth on Schedule III (each, an “Existing Swingline
Loan” and, collectively, the “Existing SwinglingSwingline Loans”) shall, from
and after the Restatement Effective Date, constitute a Swingline Loan for all
purposes of this Agreement.

(c)         On any Business Day, the Swingline Lender may, in its sole
discretion, give notice to the Lenders that the Swingline Lender’s outstanding
Swingline Loans shall be funded with one or more Borrowings of Revolving Loans
(provided that such notice shall be deemed to have been automatically given upon
the occurrence of a Default or an Event of Default under Section 10.0511.05 or
upon the exercise of any of the remedies provided in the last paragraph of
Section 1011), in which case one or more Borrowings of Revolving Loans

 

-32-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

constituting Base Rate Loans (each such Borrowing, and any Borrowing pursuant to
the second proviso of Section 2.01(b) above, each a “Mandatory Borrowing”) shall
be made on the immediately succeeding Business Day by all Lenders pro rata based
on each such Lender’s Percentage (determined before giving effect to any
termination of the Commitments pursuant to the last paragraph of Section 1011)
and the proceeds thereof shall be applied directly by the Swingline Lender to
repay the Swingline Lender for such outstanding Swingline Loans. Each Lender
hereby irrevocably agrees to make Revolving Loans upon one Business Day’s notice
pursuant to each Mandatory Borrowing in the amount and in the manner specified
in the preceding sentence and on the date specified in writing by the Swingline
Lender notwithstanding (i) the amount of the Mandatory Borrowing may not comply
with the Minimum Borrowing Amount otherwise required hereunder, (ii) whether any
conditions specified in Section 67 are then satisfied, (iii) whether a Default
or an Event of Default then exists, (iv) the date of such Mandatory Borrowing,
and (v) the amount of the Total Commitment at such time. In the event that any
Mandatory Borrowing cannot for any reason be made on the date otherwise required
above (including, without limitation, as a result of the commencement of a
proceeding under the Bankruptcy Code with respect to the Borrower), then each
Lender hereby agrees that it shall forthwith purchase (as of the date the
Mandatory Borrowing would otherwise have occurred, but adjusted for any payments
received from the Borrower on or after such date and prior to such purchase)
from the Swingline Lender such participations in the outstanding Swingline Loans
as shall be necessary to cause the Lenders to share in such Swingline Loans
ratably based upon their respective Percentages (determined before giving effect
to any termination of the Commitments pursuant to the last paragraph of
Section 1011), provided that (x) all interest payable on the Swingline Loans
shall be for the account of the Swingline Lender until the date as of which the
respective participation is required to be purchased and, to the extent
attributable to the purchased participation, shall be payable to the participant
from and after such date and (y) at the time any purchase of participations
pursuant to this sentence is actually made, the purchasing Lender shall be
required to pay the Swingline Lender interest on the principal amount of
participation purchased for each day from and including the day upon which the
Mandatory Borrowing would otherwise have occurred to but excluding the date of
payment for such participation, at the overnight Federal Funds Rate for the
first three days and at the interest rate otherwise applicable to Revolving
Loans maintained as Base Rate Loans hereunder for each day thereafter.

2.02 1.02    Minimum Amount of Each Borrowing.    The aggregate principal amount
of each Borrowing of Loans shall not be less than the Minimum Borrowing Amount
applicable to such Loans; provided that Mandatory Borrowings shall be made in
the amounts required by Section 1.012.01(b) or (c). More than one Borrowing may
occur on the same date, but at no time shall there be outstanding more than
eight Borrowings of Eurodollar Loans in the aggregate.

2.03 1.03    Notice of Borrowing.  (a)  Whenever the Borrower desires to incur
Revolving Loans hereunder (excluding Borrowings of Swingline Loans and Revolving
Loans incurred pursuant to Mandatory Borrowings), an Authorized Representative
of the Borrower shall give the Administrative Agent at the Notice Office prior
written notice (or telephonic notice promptly confirmed in writing) not later
than 10:0011:00 A.M. (New York time) on the date of each Base Rate Loan incurred
hereunder, and not later than 11:00 A.M. (New York

 

-33-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

time) on the third Business Day prior to each Eurodollar Loan incurred
hereunder. Each such written notice or written confirmation of telephonic notice
(each a “Notice of Borrowing”), except as otherwise expressly provided in
Section 1.102.10, shall be irrevocable and shall be given by an Authorized
Representative of the Borrower in the form of Exhibit A-1, appropriately
completed to specify: (i) the aggregate principal amount of the Revolving Loans
to be incurred pursuant to such Borrowing, (ii) the date of such Borrowing
(which shall be a Business Day) and (iii) whether the Revolving Loans being
incurred pursuant to such Borrowing are to be initially maintained as Base Rate
Loans or, to the extent permitted hereunder, Eurodollar Loans and, if Eurodollar
Loans, the initial Interest Period to be applicable thereto. The Administrative
Agent shall promptly give each Lender notice of such proposed Borrowing, of such
Lender’s proportionate share thereof and of the other matters required by the
immediately preceding sentence to be specified in the Notice of Borrowing.

(b)        (i)    Whenever the Borrower desires to incur Swingline Loans
hereunder, an Authorized Representative of the Borrower shall give the Swingline
Lender not later than 12:00 Noon1:00 P.M. (New York time) on the date that a
Swingline Loan is to be incurred, written notice (or telephonic notice promptly
confirmed in writing) of each Swingline Loan to be incurred hereunder. Each such
notice shall be irrevocable and specify in each case (A) the date of Borrowing
(which shall be a Business Day) and (B) the aggregate principal amount of the
Swingline Loans to be incurred pursuant to such Borrowing.

(ii)        Mandatory Borrowings shall be made upon the notice specified in
Section  1.01Sections 2.01(b) and (c), with the Borrower irrevocably agreeing,
by its incurrence of any Swingline Loan, to the making of the Mandatory
Borrowings as so set forth in Section 1.01(c).

(c)        Without in any way limiting the obligation of the Borrower to confirm
in writing any telephonic notice of any Borrowing, conversion or prepayment of
Loans, the Administrative Agent or the Swingline Lender, as the case may be, may
act without liability upon the basis of telephonic notice of such Borrowing,
conversion or prepayment, as the case may be, believed by the Administrative
Agent or the Swingline Lender, as the case may be, in good faith to be from an
Authorized Representative of the Borrower prior to receipt of written
confirmation. In each such case, the Borrower hereby waives the right to dispute
the Administrative Agent’s and the Swingline Lender’s record of the terms of
such telephonic notice of such Borrowing, conversion or prepayment of Loans, as
the case may be, absent manifest error.

2.04 1.04    Disbursement of Funds.        No later than 12:00 Noon (New York
time) on the date specified in each Notice of Borrowing (or (w) in the case of
Revolving Loans to be maintained as Base Rate Loans, no later than 2:00 P.M.
(New York time) on the date specified in the respective Notice of Borrowing,
(x) in the case of Swingline Loans, no later than 2:00 P.M. (New York time) on
the date specified pursuant to Section 1.032.03(b)(i) or (y) in the case of
Mandatory Borrowings, no later than 12:00 Noon (New York time) on the date
specified in Section 1.012.01(b) or (c)), each Lender will make available its
pro rata portion (determined in accordance with Section 1.072.07) of each such
Borrowing requested to be made on such date (or in the case of Swingline Loans,
the Swingline Lender shall make available the full amount thereof). All such
amounts will be made available in Dollars and in

 

-34-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

immediately available funds at the Payment Office, and the Administrative Agent
will, except in the case of Revolving Loans made pursuant to a Mandatory
Borrowing, make available to the Borrower at the Payment Office the aggregate of
the amounts so made available by the Lenders ((x) for Loans other than Swingline
Loans and Revolving Loans maintained as Base Rate Loans, prior to 1:00 P.M. (New
York time) on such day, to the extent of funds actually received by the
Administrative Agent prior to 12:00 Noon (New York time) on such day and (y) for
Swingline Loans and Revolving Loans maintained as Base Rate Loans, prior to 3:00
P.M. (New York time) on such day, to the extent of funds actually received by
the Administrative Agent prior to 2:00 P.M. (New York time) on such day). Unless
the Administrative Agent shall have been notified by any Lender prior to the
date of Borrowing that such Lender does not intend to make available to the
Administrative Agent such Lender’s portion of any Borrowing to be made on such
date, the Administrative Agent may assume that such Lender has made such amount
available to the Administrative Agent on such date of Borrowing and the
Administrative Agent may (but shall not be obligated to), in reliance upon such
assumption, make available to the Borrower a corresponding amount. If such
corresponding amount is not in fact made available to the Administrative Agent
by such Lender, the Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender. If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent shall promptly notify the Borrower and the
Borrower shall immediately pay such corresponding amount to the Administrative
Agent. The Administrative Agent shall also be entitled to recover on demand from
such Lender or the Borrower, as the case may be, interest on such corresponding
amount in respect of each day from the date such corresponding amount was made
available by the Administrative Agent to the Borrower until the date such
corresponding amount is recovered by the Administrative Agent, at a rate per
annum equal to (i) if recovered from such Lender, the overnight Federal Funds
Rate for the first three days and at the interest rate otherwise applicable to
such Loans for each day thereafter and (ii) if recovered from the Borrower, the
rate of interest applicable to the respective Borrowing, as determined pursuant
to Section 1.082.08. Nothing in this Section 1.042.04 shall be deemed to relieve
any Lender from its obligation to make Loans hereunder or to prejudice any
rights which the Borrower may have against any Lender as a result of any failure
by such Lender to make Loans hereunder.

2.05 1.05    Notes.    (a)    The Borrower’s obligation to pay the principal of,
and interest on, the Loans made by each Lender shall be evidenced in the
Register maintained by the Administrative Agent pursuant to Section 13.17 and
shall, if requested by such Lender, also be evidenced (i) in the case of
Revolving Loans, by a promissory note duly executed and delivered by the
Borrower substantially in the form of Exhibit B-1, with blanks appropriately
completed in conformity herewith (each a “Revolving Note” and, collectively, the
“Revolving Notes”) and (ii) in the case of Swingline Loans, by a promissory note
duly executed and delivered by the Borrower substantially in the form of Exhibit
B-2, with blanks appropriately completed in conformity herewith (the “Swingline
Note”).

(b)        The Revolving Note issued to each Lender shall (i) be executed by the
Borrower, (ii) be payable to such Lender or its registered assigns and be dated
the Restatement Effective Date (or, if issued to an Eligible Transferee after
the Restatement Effective Date, be dated the date of issuance thereof), (iii) be
in a stated principal amount

 

-35-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

equal to the Commitment of such Lender and be payable in the principal amount of
the outstanding Revolving Loans evidenced thereby, (iv) mature on the Maturity
Date, (v) bear interest as provided in the appropriate clause of
Section 1.082.08 in respect of the Base Rate Loans and Eurodollar Loans, as the
case may be, evidenced thereby, (vi) be subject to voluntary prepayment as
provided in Section 4.015.01 and mandatory repayment as provided in
Section 4.025.02 and (vii) be entitled to the benefits of this Agreement and the
other Credit Documents.

(c)        The Swingline Note issued to the Swingline Lender shall (i) be
executed by the Borrower, (ii) be payable to the Swingline Lender or its
registered assigns and be dated the Restatement Effective Date, (iii) be in a
stated principal amount equal to the Maximum Swingline Amount and be payable in
the principal amount of the outstanding Swingline Loans evidenced thereby from
time to time, (iv) mature on the Swingline Expiry Date, (v) bear interest as
provided in the appropriate clause of Section 1.082.08 in respect of the Base
Rate Loans evidenced thereby, (vi) be subject to voluntary prepayment as
provided in Section 4.015.01, and mandatory repayment as provided in
Section 4.025.02, and (vii) be entitled to the benefits of this Agreement and
the other Credit Documents.

(d)        Each Lender will note on its internal records the amount of each Loan
made by it and each payment in respect thereof and prior to any transfer of any
of its Notes will endorse on the reverse side thereof the outstanding principal
amount of Loans evidenced thereby. Failure to make any such notation or any
error in any such notation or endorsement shall not affect the Borrower’s
obligations in respect of such Loans.

(e)        Notwithstanding anything to the contrary contained above in this
Section 1.052.05 or elsewhere in this Agreement, Notes shall only be delivered
to Lenders which at any time (or from time to time) specifically request the
delivery of such Notes. No failure of any Lender to request or obtain a Note
evidencing its Loans to the Borrower shall affect or in any manner impair the
obligations of the Borrower to pay the Loans (and all related Obligations)
incurred by the Borrower which would otherwise be evidenced thereby in
accordance with the requirements of this Agreement, and shall not in any way
affect the guaranties therefor provided pursuant to the various Credit
Documents. Any Lender which does not have a Note evidencing its outstanding
Loans shall in no event be required to make the notations otherwise described in
preceding clause (d). At any time when any Lender requests the delivery of a
Note to evidence any of its Loans, the Borrower shall (at its expense) promptly
execute and deliver to the respective Lender the requested Note or Notes in the
appropriate amount or amounts to evidence such Loans.

2.06 1.06    Conversions. The Borrower shall have the option to convert, on any
Business Day, all or a portion equal to at least the Minimum Borrowing Amount of
the outstanding principal amount of Revolving Loans made pursuant to one or more
Borrowings of one or more Types of Revolving Loans into a Borrowing of another
Type of Revolving Loan, provided that (i) except as otherwise provided in
Section 1.10(b), Eurodollar Loans may be converted into Base Rate Loans only on
the last day of an Interest Period applicable to the Revolving Loans being
converted and no such partial conversion of Eurodollar Loans shall reduce the
outstanding principal amount of such Eurodollar Loans made pursuant to a single
Borrowing to less than the Minimum Borrowing Amount applicable thereto,
(ii) unless the

 

-36-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

Required Lenders specifically otherwise agree in writing, Base Rate Loans may
only be converted into Eurodollar Loans if no Specified Default or Event of
Default is in existence on the date of the conversion and (iii) no conversion
pursuant to this Section 1.062.06 shall result in a greater number of Borrowings
of Eurodollar Loans than is permitted under Section 1.022.02. Each such
conversion shall be effected by the Borrower by giving the Administrative Agent
at the Notice Office prior to 12:00 Noon (New York time) at least three Business
Days’ prior notice (each a “Notice of Conversion/Continuation”) in the form of
Exhibit A-2, appropriately completed to specify the Revolving Loans to be so
converted, the Borrowing or Borrowings pursuant to which such Revolving Loans
were made and, if to be converted into Eurodollar Loans, the Interest Period to
be initially applicable thereto. The Administrative Agent shall give each Lender
prompt notice of any such proposed conversion.

2.07 1.07        Pro Rata Borrowings.    All Borrowings of Revolving Loans
(including Mandatory Borrowings) under this Agreement shall be incurred from the
Lenders pro rata on the basis of their Commitments. It is understood that no
Lender shall be responsible for any default by any other Lender of its
obligation to make Revolving Loans hereunder and that each Lender shall be
obligated to make the Revolving Loans provided to be made by it hereunder,
regardless of the failure of any other Lender to make its Revolving Loans
hereunder.

2.08 1.08    Interest.     (a)    The Borrower agrees to pay interest in respect
of the unpaid principal amount of each Base Rate Loan from the date of Borrowing
thereof until the earlier of (i) the maturity thereof (whether by acceleration
or otherwise) and (ii) the conversion of such Base Rate Loan to a Eurodollar
Loan pursuant to Section 1.062.06 or 1.092.09, as applicable, at a rate per
annum which shall be equal to the sum of the Applicable Margin plus the Base
Rate as in effect from time to time.

(b)        The Borrower agrees to pay interest in respect of the unpaid
principal amount of each Eurodollar Loan from the date of Borrowing thereof
until the earlier of (i) the maturity thereof (whether by acceleration or
otherwise) and (ii) the conversion of such Eurodollar Loan to a Base Rate Loan
pursuant to Section 1.062.06, 1.092.09 or 1.102.10, as applicable, at a rate per
annum which shall, during each Interest Period applicable thereto, be equal to
the sum of the Applicable Margin plus the Eurodollar Rate for such Interest
Period.

(c)        Overdue principal and, to the extent permitted by law, overdue
interest in respect of each Loan shall, in each case, bear interest at a rate
per annum equal to the greater of (x) in the case of Loans, the rate which is 2%
in excess of the rate then borne by such Loans and (y) otherwise, the rate which
is 2% in excess of the rate otherwise applicable to Base Rate Loans from time to
time, and all other overdue amounts payable hereunder and under any other Credit
Document shall bear interest at a rate per annum equal to the rate which is 2%
in excess of the rate applicable to Base Rate Loans from time to time. Interest
that accrues under this Section 1.082.08(c) shall be payable on demand.

(d)        Accrued (and theretofore unpaid) interest shall be payable (i) in
respect of each Base Rate Loan (x) quarterly in arrears on each Quarterly
Payment Date, (y) in the case of a repayment in full of all outstanding Base
Rate Loans, on the date of such repayment or prepayment, and (z) at maturity
(whether by acceleration or otherwise) and, after such

 

-37-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

maturity, on demand, and (ii) in respect of each Eurodollar Loan (x) on the last
day of each Interest Period applicable thereto and, in the case of an Interest
Period in excess of three months, on each date occurring at three month
intervals after the first day of such Interest Period and (y) on any repayment
or prepayment (on the amount repaid or prepaid), at maturity (whether by
acceleration or otherwise) and, after such maturity, on demand.

(e)        Upon each Interest Determination Date, the Administrative Agent shall
determine the Eurodollar Rate for each Interest Period applicable to the
respective Eurodollar Loans and shall promptly notify the Borrower and the
Lenders thereof. Each such determination shall, absent manifest error, be final
and conclusive and binding on all parties hereto.

2.09 1.09    Interest Periods.     At the time the Borrower gives any Notice of
Borrowing or Notice of Conversion/Continuation in respect of the making of, or
conversion into, any Eurodollar Loan (in the case of the initial Interest Period
applicable thereto) or on the third Business Day prior to the expiration of an
Interest Period applicable to such Eurodollar Loan (in the case of any
subsequent Interest Period), the Borrower shall have the right to elect, by
having an Authorized Representative of the Borrower give the Administrative
Agent notice thereof, the interest period (each an “Interest Period”) applicable
to such Eurodollar Loan, which Interest Period shall, at the option of the
Borrower, be a one, three or six-month period, provided that, in each case:

(i)        all Eurodollar Loans comprising a Borrowing shall at all times have
the same Interest Period;

(ii)        the initial Interest Period for any Eurodollar Loan shall commence
on the date of Borrowing of such Eurodollar Loan (including the date of any
conversion thereto from a Base Rate Loan) and each Interest Period occurring
thereafter in respect of such Eurodollar Loan shall commence on the day on which
the next preceding Interest Period applicable thereto expires;

(iii)        if any Interest Period begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period, such Interest Period shall end on the last Business Day of such calendar
month;

(iv)        if any Interest Period would otherwise expire on a day which is not
a Business Day, such Interest Period shall expire on the first succeeding
Business Day; provided, however, that if any Interest Period for a Eurodollar
Loan would otherwise expire on a day which is not a Business Day but is a day of
the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the next preceding Business Day;

(v)        unless otherwise agreed in writing by the Required Lenders, no
Interest Period may be selected at any time when any Specified Default or any
Event of Default is then in existence;

 

-38-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

(vi)        no Interest Period in respect of any Borrowing of Eurodollar Loans
shall be selected which extends beyond the Maturity Date; and

(vii)        the selection of Interest Periods shall be subject to the
provisions of Section 1.022.02.

If upon the expiration of any Interest Period applicable to a Borrowing of
Eurodollar Loans, the Borrower has failed to elect, or is not permitted to
elect, a new Interest Period to be applicable to such Eurodollar Loans as
provided above, the Borrower shall be deemed to have elected to convert such
Eurodollar Loans into Base Rate Loans effective as of the expiration date of
such current Interest Period.

2.10 1.10    Increased Costs, Illegality, etc.    (a)    In the event that any
Lender shall have determined (which determination shall, absent manifest error,
be final and conclusive and binding upon all parties hereto but, with respect to
clause (i) below, may be made only by the Administrative Agent or the Required
Lenders, as set forth below):

(i)        (x) on any Interest Determination Date that, by reason of any changes
arising after the Restatement Effective Date affecting the interbank Eurodollar
market, the Administrative Agent determines that adequate and fair means do not
exist for ascertaining the applicable interest rate on the basis provided for in
the definition of Eurodollar Rate or (y) the Administrative Agent is advised by
the Required Lenders that the Eurodollar Rate will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans; or

(ii)        at any time, that such Lender shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to any
Eurodollar Loan because of (x) any change since the Restatement Effective Date
in any applicable law or governmental rule, regulation, order, guideline or
request (whether or not having the force of law) or in the interpretation or
administration thereof and including the introduction of any new law or
governmental rule, regulation, order, guideline or request, such as, for
example, but not limited to:    (A) a change in the basis of taxation of payment
to any Lender of the principal of or interest on the Loans or the Notes or any
other amounts payable hereunder (except for changes in the rate of tax on, or
determined by reference to, the net income or net profits of such Lender, or any
franchise tax based on the net income or profits of such Lender, in either case
pursuant to the laws of the United States of Americas, the jurisdiction in which
it is organized or in which its principal office or applicable lending office is
located or any subdivision thereof or therein), but without duplication of any
amounts payable in respect of Taxes pursuant to Section 4.04(a), or (B) a change
in official reserve requirements, but, in all events, excluding reserves
required under Regulation D to the extent included in the computation of the
Eurodollar Rate and/or (y) other circumstances arising since the Restatement
Effective Date affecting such Lender, the interbank Eurodollar market or the
position of such Lender in such market (including the Eurodollar Rate with
respect to such Eurodollar Loan does not adequately and fairly reflect the cost
to such Lender of funding such Eurodollar Loan); orprovided

 

-39-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

however, that this Section 2.10(a)(ii) shall apply only to Taxes (other than
(A) Withholding Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes, and (C) with respect to the Administrative Agent,
any Lender or any Issuing Lender, Taxes imposed as a result of a present or
former connection between such Administrative Agent, Lender or Issuing Lender
and the jurisdiction imposing such Tax (other than connections arising from such
Administrative Agent, Lender or Issuing Lender having executed, delivered or
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any transaction
pursuant to or enforced any Credit Document, or sold or assigned an interest in
any Loan or Credit Document)) on such Lender’s loans, loan principle, letters of
credit, commitments, or other obligations, or its deposits, reserves, or other
liabilities or capital attributable thereto; or

(iii)        at any time, that the making or continuance of any Eurodollar Loan
has been made (x) unlawful by any law or governmental rule, regulation or order,
(y) impossible by compliance by any Lender in good faith with any governmental
request (whether or not having force of law) or (z) impracticable as a result of
a contingency occurring after the Restatement Effective Date which materially
and adversely affects the interbank Eurodollar market;

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (by telephone confirmed in
writing or other electronic means) to the Borrower and, except in the case of
clause (i) above, to the Administrative Agent of such determination (which
notice the Administrative Agent shall promptly transmit to each of the other
Lenders). Thereafter (x) in the case of clause (i) above, Eurodollar Loans shall
no longer be available until such time as the Administrative Agent notifies the
Borrower and the Lenders that the circumstances giving rise to such notice by
the Administrative Agent no longer exist, and any Notice of Borrowing or Notice
of Conversion/Continuation given by the Borrower with respect to Eurodollar
Loans which have not yet been incurred (including by way of conversion) shall be
deemed rescinded by the Borrower, (y) in the case of clause (ii) above, the
Borrower agrees, subject to the provisions of Section 13.15 (to the extent
applicable), to pay to such Lender, upon such Lender’s written request therefor,
such additional amounts (in the form of an increased rate of, or a different
method of calculating, interest or otherwise as such Lender in its reasonable
discretion shall determine) as shall be required to compensate such Lender for
such increased costs or reductions in amounts received or receivable hereunder
(a written notice as to the additional amounts owed to such Lender, showing the
basis for the calculation thereof, submitted to the Borrower by such Lender in
good faith shall, absent manifest error, be final and conclusive and binding on
all the parties hereto) and (z) in the case of clause (iii) above, the Borrower
shall take one of the actions specified in Section 1.102.10(b) as promptly as
possible and, in any event, within the time period required by law. Each of the
Administrative Agent and each Lender agrees that if it gives notice to the
Borrower of any of the events described in clause (i) or (iii) above, it shall
promptly notify the Borrower and, in the case of any such Lender, the
Administrative Agent, if such event ceases to exist. If any such event described
in clause (iii) above ceases to exist as to a Lender, the obligations of such
Lender to make Eurodollar Loans and to convert Base Rate Loans into Eurodollar
Loans on the terms and conditions contained herein shall be reinstated.

 

-40-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

(b)        At any time that any Eurodollar Loan is affected by the circumstances
described in Section 1.102.10(a)(ii), the Borrower may, and in the case of a
Eurodollar Loan affected by the circumstances described in
Section 1.102.10(a)(iii), the Borrower shall, either (x) if the affected
Eurodollar Loan is then being made initially or pursuant to a conversion, cancel
such Borrowing by giving the Administrative Agent telephonic notice (confirmed
in writing) on the same date that the Borrower was notified by the affected
Lender or the Administrative Agent pursuant to Section 1.102.10(a)(ii) or
(iii) or (y) if the affected Eurodollar Loan is then outstanding, upon at least
one Business Day’s written notice to the Administrative Agent, require the
affected Lender to convert such Eurodollar Loan into a Base Rate Loan at the end
of the then current Interest Period or at such earlier date as may be required
to eliminate such circumstance or to comply with applicable law, provided that
if more than one Lender is affected at any time, then all affected Lenders must
be treated the same pursuant to this Section 1.102.10(b).

(c)        If any Lender determines that after the Restatement Effective Date
the introduction or effectiveness of or any change in any applicable law or
governmental rule, regulation, order, guideline, directive or request (whether
or not having the force of law) concerning capital adequacy, or any change in
interpretation or administration thereof by any governmental authority, central
bank or comparable agency, will have the effect of increasing the amount of
capital required or expected to be maintained by such Lender or any corporation
controlling such Lender based on the existence of such Lender’s Commitment
hereunder or its Loans or obligations hereunder, then the Borrower agrees,
subject to the provisions of Section 13.15 (to the extent applicable), to pay to
such Lender, upon its written demand therefor, such additional amounts as shall
be required to compensate such Lender or such other corporation for the
increased cost to such Lender or such other corporation or the reduction in the
rate of return to such Lender or such other corporation as a result of such
increase of capital. In determining such additional amounts, each Lender will
act reasonably and in good faith and will use averaging and attribution methods
which are reasonable, provided that such Lender’s determination of compensation
owing under this Section 1.102.10(c) shall, absent manifest error, be final and
conclusive and binding on all the parties hereto. Each Lender, upon determining
that any additional amounts will be payable pursuant to this
Section 1.102.10(c), will give written notice thereof to the Borrower, which
notice shall show the basis for calculation of such additional amounts.

(d)        Notwithstanding anything in this Agreement to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof and (y) all requests, rules, guidelines
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall be deemed to be a change after the Restatement Effective Date in a
requirement of law or government rule, regulation or order, regardless of the
date enacted, adopted, issued or implemented (including for purposes of this
Section 1.102.10 and Section 2.063.06).

 

-41-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

(e)     If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen, but the
administrator of the Eurodollar Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the Eurodollar Rate shall no longer be
used for determining interest rates for loans, then the Administrative Agent and
the Borrower shall endeavor to establish an alternative rate of interest to the
Eurodollar Rate that gives due consideration to the then-prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable (but, for the avoidance of doubt, such related
changes shall not include a reduction of the Applicable Margin). Notwithstanding
anything to the contrary in Section 13.12, such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Administrative Agent shall not have received within five Business
Days of the date notice of such alternate rate of interest is provided to the
Lenders, a written notice from the Required Lenders stating that such Required
Lenders object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this clause (e), any Notice of Borrowing or Notice
of Conversion/Continuation given by the Borrower with respect to Eurodollar
Loans which have not yet been incurred (including by way of conversion) shall be
deemed rescinded by the Borrower.

2.11 1.11    Compensation.    The Borrower agrees, subject to the provisions of
Section 13.15 (to the extent applicable), to compensate each Lender, upon its
written request (which request shall set forth in reasonable detail the basis
for requesting such compensation), for all reasonable losses, expenses and
liabilities (including, without limitation, any loss, expense or liability
incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Lender to fund its Eurodollar Loans but excluding loss of
anticipated profits) which such Lender may sustain: (i) if for any reason (other
than a default by such Lender or the Administrative Agent) a Borrowing of, or
conversion from or into, Eurodollar Loans does not occur on a date specified
therefor in a Notice of Borrowing or Notice of Conversion/Continuation (whether
or not withdrawn by the Borrower or deemed withdrawn pursuant to
Section 1.102.10(a)); (ii) if any repayment (including any repayment made
pursuant to Sections 1.132.13, 4.015.01, 4.025.02, 13.12(b) or as a result of an
acceleration of the Loans pursuant to Section 1011) or conversion of any of its
Eurodollar Loans occurs on a date which is not the last day of an Interest
Period with respect thereto; (iii) if any prepayment of any of its Eurodollar
Loans is not made on any date specified in a notice of prepayment given by the
Borrower; or (iv) as a consequence of (x) any other default by the Borrower to
repay Eurodollar Loans when required by the terms of this Agreement or any Note
held by such Lender or (y) any election made pursuant to Section 1.102.10(b).

2.12 1.12    Change of Lending Office. Each Lender agrees that upon the
occurrence of any event giving rise to the operation of Section 1.102.10(a)(ii)
or (iii), Section 1.102.10(c), Section 2.063.06 or Section 4.043.04 with respect
to such Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations

 

-42-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

of such Lender) to designate another lending office for any Loans or Letters of
Credit affected by such event, provided that such designation is made on such
terms that such Lender and its lending office suffer no economic, legal or
regulatory disadvantage, with the object of avoiding the consequence of the
event giving rise to the operation of such Section. Nothing in this
Section 1.122.12 shall affect or postpone any of the obligations of the Borrower
or the right of any Lender provided in Sections 1.102.10, 2.063.06 and 4.045.04.

2.13 1.13    Replacement of Lenders. (x) If any Lender becomes a Defaulting
Lender or otherwise defaults in its obligations to make Loans or fund Unpaid
Drawings, (y) upon the occurrence of an event giving rise to the operation of
Section 1.102.10(a)(ii) or (iii), Section 1.102.10(c), Section 1.102.10(d),
Section 2.063.06 or Section 4.045.04 with respect to any Lender which results in
such Lender charging torequesting reimbursement by the Borrower increased costs
in excess of a de minimis amount in excess of those being generally charged by
the other Lenders or (z) as provided in Section 13.12(b) in the case of a
refusal by a Lender to consent to certain proposed changes, waivers, discharges
or terminations with respect to this Agreement which have been approved by the
Required Lenders as (and to the extent) provided in Section 13.12(b), the
Borrower shall have the right, if no Specified Default or Event of Default then
exists (or, in the case of preceding clause (z) will exist immediately after
giving effect to such replacement), to replace such Lender (the “Replaced
Lender”) with one or more other Eligible Transferee or Transferees, none of whom
shall constitute a Defaulting Lender at the time of such replacement
(collectively, the “Replacement Lender”) and each of whom shall be required to
be reasonably acceptable to the Administrative Agent, provided that (i) at the
time of any replacement pursuant to this Section 1.132.13, the Replacement
Lender shall enter into one or more Assignment and Assumption Agreements
pursuant to Section 13.04(b) (and with all fees payable pursuant to said
Section 13.04(b) to be paid by the Replacement Lender) pursuant to which the
Replacement Lender shall acquire all of the Commitments and outstanding
Revolving Loans of, and in each case participations in Letters of Credit by, the
Replaced Lender and, in connection therewith, shall pay to (x) the Replaced
Lender in respect thereof an amount equal to the sum of (A) an amount equal to
the principal of, and all accrued and unpaid interest on, all outstanding
Revolving Loans of the Replaced Lender, (B) an amount equal to all Unpaid
Drawings that have been funded by (and not reimbursed to) such Replaced Lender,
together with all then accrued and unpaid interest with respect thereto at such
time, and (C) an amount equal to all accrued, but theretofore unpaid, Fees owing
to the Replaced Lender pursuant to Section 3.014.01, (y) each Issuing Lender an
amount equal to such Replaced Lender’s Percentage of any Unpaid Drawing (which
at such time remains an Unpaid Drawing) to the extent such amount was not
theretofore funded by such Replaced Lender to such Issuing Lender, together with
all then accrued and unpaid interest with respect thereto at such time and
(z) the Swingline Lender an amount equal to such Replaced Lender’s Percentage of
any Mandatory Borrowing to the extent such amount was not theretofore funded by
such Replaced Lender to the Swingline Lender, together with all then accrued and
unpaid interest thereon at such time and (ii) all Obligations of the Borrower
due and owing to the Replaced Lender at such time (other than those specifically
described in clause (i) above in respect of which the assignment purchase price
has been, or is concurrently being, paid) shall be paid in full to such Replaced
Lender concurrently with such replacement. Upon the execution of the respective
Assignment and Assumption Agreement, the payment of amounts referred to in
clauses (i) and (ii) above and, if so requested by the Replacement Lender,
delivery to the Replacement Lender of the

 

-43-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

appropriate Revolving Note executed by the Borrower, the Replacement Lender
shall become a Lender hereunder and the Replaced Lender shall cease to
constitute a Lender hereunder, except with respect to indemnification provisions
under this Agreement (including, without limitation, Sections 1.102.10,
1.112.11, 2.063.06, 4.045.04, 13.01 and 13.06), which shall survive as to such
Replaced Lender.

2.14  1.14    Incremental Revolving Loan Commitments. (a) So long as the
Incremental Revolving Loan Commitment Requirements are satisfied at the time of
the delivery of the request referred to below, the Borrower shall have the right
at any time and from time to time and upon at least 5 Business Days’ prior
written notice to the Administrative Agent, to request on no more than two
occasions per fiscal year of the Borrower (or, with the prior written approval
of the Administrative Agent, on no more than three occasions per fiscal year of
the Borrower) that one or more Lenders (and/or one or more other Persons which
will become Lenders as provided below) provide Incremental Revolving Loan
Commitments and, subject to the applicable terms and conditions contained in
this Agreement, make Revolving Loans pursuant thereto; it being understood and
agreed, however, that (i) no Lender shall be obligated to provide an Incremental
Revolving Loan Commitment as a result of any such request by the Borrower,
(ii) until such time, if any, as (x) such Lender (or other Person who qualifies
as an Eligible Transferee) has agreed in its sole discretion to provide an
Incremental Revolving Loan Commitment and executed and delivered to the
Administrative Agent an Incremental Revolving Loan Commitment Agreement in
respect thereof as provided in clause (b) of this Section 1.142.14 and (y) the
Incremental Revolving Loan Commitment Requirements shall have been satisfied,
such Lender shall not be obligated to fund any Revolving Loans in excess of its
Revolving Loan Commitment as in effect prior to giving effect to such
Incremental Revolving Loan Commitment provided pursuant to this
Section 1.142.14, (iii) any Lender (or any other Person who qualifies as an
Eligible Transferee) may so provide an Incremental Revolving Loan Commitment
without the consent of any other Lender, (iv) any Incremental Revolving Loan
Commitments added to the Total Commitment on a given date pursuant to this
Section 1.142.14 shall be in a minimum aggregate amount of at least $10,000,000
and in integral multiples of $1,000,000 in excess thereof, (v) the aggregate
amount of all Incremental Revolving Loan Commitments permitted to be provided
pursuant to this Section 1.142.14 shall not cause the Total Commitment to exceed
$700,000,000 (after giving effect to all such Incremental Revolving Loan
Commitments in an amount not to exceed $200,000,000 in the aggregate) and
(vi) all actions taken by the Borrower pursuant to this Section 1.142.14 shall
be done in coordination with the Administrative Agent. For the avoidance of
doubt, the Borrower may request Incremental Revolving Loan Commitments from
Persons reasonably acceptable to the Administrative Agent and each Issuing
Lender which would qualify as Eligible Transferees without first requesting such
Incremental Revolving Loan Commitments from the then existing Lenders.

(b)     In connection with the Incremental Revolving Loan Commitments to be
provided pursuant to this Section 1.142.14, (i) the Borrower, the Administrative
Agent and each such Lender or other Eligible Transferee (each, an “Incremental
RL Lender”) which agrees to provide an Incremental Revolving Loan Commitment
shall execute and deliver to the Administrative Agent an Incremental Revolving
Loan Commitment Agreement, with the effectiveness of such Incremental RL
Lender’s Incremental Revolving Loan Commitment to occur upon delivery of such
Incremental Revolving Loan Commitment Agreement (fully

 

-44-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

executed by all Persons party thereto) to the Administrative Agent, the payment
of any fees required in connection therewith (including, without limitation, any
agreed upon up-front or arrangement fees owing to the Administrative Agent) and
(ii) the Incremental Revolving Loan Commitment Requirements shall have been
satisfied as of the relevant Incremental Revolving Loan Commitment Date. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Incremental Revolving Loan Commitment Agreement, and upon the
effectiveness of such Incremental Revolving Loan Commitment Agreement (i) the
Total Commitment under, and for all purposes of, this Agreement shall be
increased by the aggregate amount of such Incremental Revolving Loan
Commitments, (ii) Schedule I shall be deemed modified to reflect the revised or
new Commitments of the affected existing Lenders and each new Person added as a
Lender (provided such new Person qualifies as an Eligible Transferee), which
Commitment shall equal (x) in the case of a Person providing an Incremental
Revolving Loan Commitment who was not a Lender prior to effectiveness of the
Incremental Revolving Loan Commitment Agreement, an amount equal to the
Incremental Revolving Loan Commitment for such Person as described in such
Incremental Revolving Loan Commitment Agreement and (y) in the case of a Person
providing an Incremental Revolving Loan Commitment who is an existing Lender, an
amount equal to the sum of the Incremental Revolving Loan Commitment for such
Person as described in such Incremental Revolving Loan Commitment Agreement plus
such Lender’s Commitment immediately prior to giving effect to such Incremental
Revolving Loan Commitment Agreement and (iii) to the extent requested by any
Incremental RL Lender, Revolving Notes will be issued, at the Borrower’s
expense, to such Incremental RL Lender, to be in conformity with the
requirements of Section 1.052.05 (with appropriate modification) to the extent
needed to reflect the new Commitment made by such Incremental RL Lender.

(c)     In connection with any provision of Incremental Revolving Loan
Commitments pursuant to this Section 1.142.14, the Lenders and the Borrower
hereby agree that, notwithstanding anything to the contrary contained in this
Agreement, (i) the Borrower shall, in coordination with the Administrative
Agent, (x) repay outstanding Revolving Loans of certain of the Lenders, and
incur additional or new Revolving Loans from certain other Lenders (including
the Incremental RL Lenders) or (y) take such other actions as may be reasonably
required by the Administrative Agent (including by requiring new Revolving Loans
to be incurred and added to then outstanding Borrowings of the respective
Revolving Loans, even though as a result thereof such new Loans (to the extent
required to be maintained as Eurodollar Loans) may have a shorter Interest
Period than the then outstanding Borrowings of the respective Revolving Loans),
in each case to the extent necessary so that all of the Lenders effectively
participate in each outstanding Borrowing of Revolving Loans pro rata on the
basis of their Percentages (determined after giving effect to any increase in
the Total Commitment pursuant to this Section 1.142.14), (ii) the Borrower shall
pay to the respective Lenders any costs of the type referred to in
Section 1.112.11 in connection with any repayment and/or Borrowing required
pursuant to preceding clause (i), and (iii) to the extent Revolving Loans are to
be so incurred or added to the then outstanding Borrowings of the respective
Revolving Loans which are maintained as Eurodollar Loans, the Lenders that have
made such Loans shall be entitled to receive from the Borrower such amounts, as
reasonably determined by the respective Lenders, to compensate them for funding
the various Revolving Loans during an existing Interest Period (rather than at
the beginning of the respective Interest Period, based upon rates then
applicable thereto). In coordinating the

 

-45-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

actions to be taken pursuant to this Section 1.142.14(c), the Administrative
Agent shall endeavor to minimize (but shall have no express obligation to
minimize) costs to the Borrower (including, without limitation, by agreeing in
its sole discretion to delay any relevant Incremental Revolving Loan Commitment
Date to an end of an Interest Period). All determinations by any Lender pursuant
to clause (iii) of the second preceding sentence shall, absent manifest error,
be final and conclusive and binding on all parties hereto.

2.15   1.15    Defaulting Lenders (a) Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i)     Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definition of Required Lenders and in Section 13.12;

(ii)     Any payment of principal, interest, fees (including all Fees) or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Section 1011 or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 13.02 shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to any Issuing Lender or Swingline Lender hereunder; third, to
enter into (x) Letter of Credit Back-Stop Arrangements in respect of such
Defaulting Lender’s Percentage of Letter of Credit Outstandings and
(y) Swingline Back-Stop Arrangements in respect of such Defaulting Lender’s
Percentage of all Swingline Loan Exposure; fourth, as the Borrower may request
(so long as no Default or Event of Default exists), to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Borrower, to
be held in a deposit account and released pro rata in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement and (y) enter into Letter of Credit Back-Stop Arrangements
in respect of such Defaulting Lender’s Percentage of future Letter of Credits
issued under this agreementAgreement; sixth, to the payment of any amounts owing
to the Lenders, the Issuing Lenders or Swingline Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Lenders or Swingline Lenders against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or Unpaid Drawings in respect of which such
Defaulting Lender has not

 

-46-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

fully funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Section 67 were satisfied or waived, such payment shall be applied solely to pay
the Loans of, and Unpaid Drawings owed to, all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or Unpaid
Drawings owed to, such Defaulting Lender until such time as all Loans and funded
and unfunded participations in Letters of Credit and Swingline Loans are held by
the Lenders pro rata in accordance with their Commitments without giving effect
to Section 1.152.15(a)(iv). Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to enter into Back-Stop Arrangements pursuant to this
Section 1.152.15(a)(ii) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto;

(iii)     (A) the Borrower shall not be required to pay (x) any Facility Fee to
such Defaulting Lender pursuant to Section 3.014.01(a) andor (y) any fees to
such Defaulting Lender pursuant to Section 3.014.01(b) with respect to such
Defaulting Lender’s Letter of Credit Exposure;

            (B) if the Letter of Credit Exposure or Swingline Loan Exposure of
the Non-Defaulting Lenders is reallocated pursuant to Section 1.152.15(a)(iv)
below, the Borrower shall (x) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in Letters of Credit or Swingline Loans that
has been reallocated to such Non-Defaulting Lender pursuant to
Section 1.152.15(a)(iv) below, (y) pay to each Issuing Lender and Swingline
Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such Issuing Lender’s Letter of
Credit Exposure or Swingline Lender’s Swingline Loan Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee;

(iv) All or any part of such Defaulting Lender’s participation in Letters of
Credit and Swingline Loans shall be reallocated among the Non-Defaulting Lenders
in accordance with their respective Percentages (calculated without regard to
such Defaulting Lender’s Commitment) but only to the extent that such
reallocation does not cause the Individual Exposure of any Non-Defaulting Lender
to exceed such Non-Defaulting Lender’s Commitment. Subject to Section 13.21, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation; and

(v)     If the reallocation described in clause (iv) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, (x) within two Business Days
following notice by the Administrative Agent, first, prepay Swingline Loans in
an amount equal to the Swingline Lenders’ Swingline Loan Exposure and (y) within
two Business Days

 

-47-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

following notice by the Administrative Agent second, enter into Letter of Credit
BackStop Arrangements in respect of the Issuing Lenders’ Letter of Credit
Exposure (after giving effect to any partial reallocation pursuant to clause
(iv) above); and (b) .

(b)     If the Borrower, the Administrative Agent, the Swingline Lender and each
Issuing Lender agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Back-Stop
Arrangements), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit and Swingline Loans to
be held pro rata by the Lenders in accordance with the Commitments (without
giving effect to Section 1.152.15(a)(iv)), whereupon such Lender will cease to
be a Defaulting Lender; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrower
while that Lender was a Defaulting Lender; and provided further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.

(c) So long as any Lender is a Defaulting Lender, (x) the Swingline Lender shall
not be required to fund any Swingline Loans and (y) no Issuing Lender shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that 100% of the related Letter of Credit Exposure and Swingline Loan
Exposure is fully covered or eliminated by any combination of the following:
(i) the Letter of Credit Exposure and Swingline Loan Exposure of such Defaulting
Lender is reallocated, as to outstanding Letters of Credit and Swingline Loans,
to the Non-Defaulting Lenders as provided in Section 1.152.15(a)(iv) above and
(ii) without limiting the provisions of clause (a)(v) above, the Borrower has
entered into Letter of Credit Back-Stop Arrangements or Swingline Back-Stop
Arrangements, as applicable, in respect of such Letter of Credit or Swingline
Loan in an amount at least equal to the aggregate amount of the unreallocated
obligations (contingent or otherwise) of such Defaulting Lender in respect of
such Letter of Credit or Swingline Loan.

SECTION 3. SECTION 2.    Letters of Credit.

3.01  2.01    Letters of Credit. (a) Subject to and upon the terms and
conditions set forth herein, the Borrower may request that an Issuing Lender
issue, at any time and from time to time on and after the Restatement Effective
Date and prior to the 30th day prior to the Maturity Date, for the account of
the Borrower and for the benefit of (x) any holder (or any trustee, agent or
other similar representative for any such holders) of L/C Supportable
Obligations of the Borrower or any of its Subsidiaries, an irrevocable standby
letter of credit, in a form customarily used by such Issuing Lender or in such
other form as has been approved by such Issuing Lender and (y) sellers of goods
to the Borrower or any of its Subsidiaries, an irrevocable trade letter of
credit, in a form customarily used by such Issuing Lender or in such other form
as has been approved by such Issuing Lender (each such letter of credit, a
“Letter of Credit” and, collectively, the “Letters of Credit”). All Letters of
Credit shall be denominated in Dollars and shall be issued on a sight basis
only. It is

 

-48-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

acknowledged and agreed that each of the letters of credit which were issued
under the Existing Credit Agreement and which remain outstanding on the
Restatement Effective Date and are set forth on Schedule III (each such letter
of credit, an “Existing Letter of Credit” and, collectively, the “Existing
Letters of Credit”) shall, from and after the Restatement Effective Date,
constitute a Letter of Credit for all purposes of this Agreement and shall, for
purposes of Sections 2.043.04 and 3.014.01, be deemed issued on the Restatement
Effective Date. Schedule III sets forth, with respect to Existing Letters of
Credit, (i) the name of the issuing lender, (ii) the letter of credit number,
(iii) the stated amount, (iv) the name of the beneficiary and (v) the expiry
date.

(b)     Subject to and upon the terms and conditions set forth herein, each
Issuing Lender agrees that it will, at any time and from time to time on and
after the Restatement Effective Date and prior to the 30th day prior to the
Maturity Date, following its receipt of the respective Letter of Credit Request,
issue for the account of the Borrower one or more Letters of Credit as are
permitted to remain outstanding hereunder without giving rise to a Default or an
Event of Default, provided that no Issuing Lender shall be under any obligation
to issue any Letter of Credit of the types described above if at the time of
such issuance:

(i)     any order, judgment or decree of any governmental authority or
arbitrator shall purport by its terms to enjoin or restrain such Issuing Lender
from issuing such Letter of Credit or any requirement of law applicable to such
Issuing Lender or any request or directive (whether or not having the force of
law) from any governmental authority with jurisdiction over such Issuing Lender
shall prohibit, or request that such Issuing Lender refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to such Letter of Credit any
restriction or reserve or capital requirement (for which such Issuing Lender is
not otherwise compensated hereunder), in any such case not in effect with
respect to such Issuing Lender on the Restatement Effective Date, or any
unreimbursed loss, cost or expense which was not applicable, or in effect with
respect to such Issuing Lender as of the Restatement Effective Date and which
such Issuing Lender in good faith deems material to it; or

(ii)     such Issuing Lender shall have received notice from the Borrower, any
other Credit Party or the Required Lenders prior to the issuance of such Letter
of Credit of the type described in the second sentence of Section 2.033.03(b).

(c)     Notwithstanding the foregoing, (i) no Letter of Credit shall be issued
the Stated Amount of which, when added to the Letter of Credit Outstandings
(exclusive of Unpaid Drawings which are repaid on the date of, and prior to the
issuance of, the respective Letter of Credit) at such time would exceed the
lesser of (x) $50,000,000 or (y) when added to the aggregate principal amount of
all Revolving Loans then outstanding and the aggregate amount of all Swingline
Loans then outstanding, an amount equal to the Total Commitment at such time,
and (ii) (x) each standby Letter of Credit shall by its terms terminate on or
before the earlier of (A) the date which occurs twelve months after the date of
the issuance thereof (although any such Letter of Credit may be extendible for
successive periods of up to twelve months, but not beyond the tenth Business Day
prior to the Maturity Date without Issuing

 

-49-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

Lender consent, on terms acceptable to the Issuing Lender thereof) and (B) the
tenth Business Day prior to the Maturity Date, and (y) each trade Letter of
Credit shall by its terms terminate on or before the earlier of (A) the date
which occurs 180 days after the date of the issuance thereof and (B) the date
which is 30 Business Days prior to the Maturity Date.

3.02  2.02    Minimum Stated Amount. The Stated Amount of each Letter of Credit
shall not be less than $50,000 or such lesser amount as is acceptable to the
respective Issuing Lender.

3.03   2.03    Letter of Credit Requests. (a) Whenever the Borrower desires that
a Letter of Credit be issued hereunder for its account, the Borrower shall have
(x) executed and delivered to the Administrative Agent and the respective
Issuing Lender at least five Business Days prior to the issuance thereof (or
such shorter period as may be acceptable to the respective Issuing Lender), a
Letter of Credit Request in the form of Exhibit C attached hereto (each a
“Letter of Credit Request”).

(b)     The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the Borrower to the Lenders that such Letter of
Credit may be issued in accordance with, and will not violate the requirements
of, Section 2.013.01(c). Unless the respective Issuing Lender has received
notice from the Borrower, any other Credit Party or the Required Lenders before
it issues a Letter of Credit that one or more of the conditions specified in
Section 67 are not then satisfied, or that the issuance of such Letter of Credit
would violate Section 2.013.01(c), then such Issuing Lender shall, subject to
the terms and conditions of this Agreement, issue the requested Letter of Credit
for the account of the Borrower in accordance with such Issuing Lender’s usual
and customary practices. Upon the issuance of, or modification or amendment to,
any standby Letter of Credit, the Issuing Lender thereof shall notify the
Administrative Agent and the Borrower, in writing, of such issuance,
modification or amendment and such notice shall be accompanied by a copy of such
Letter of Credit or the respective modification or amendment thereto, as the
case may be. Upon receipt of such notice, the Administrative Agent shall
promptly notify each Lender, in writing, of such issuance, modification or
amendment. With respect to trade Letters of Credit, the Issuing Lender shall on
the first Business Day of each week provide the Administrative Agent with a
written (including via facsimile or other electronic transmission) report of the
daily aggregate outstandings of trade Letters of Credit issued by such Issuing
Lender for the immediately preceding week. Notwithstanding anything to the
contrary contained in this Agreement, the issuance, renewal, extension or
amendment of any Letter of Credit at any time that there is a Defaulting Lender
shall be subject to the terms of Section 1.152.15.

3.04   2.04    Letter of Credit Participations.   (a) Immediately upon the
issuance by an Issuing Lender of any Letter of Credit, such Issuing Lender shall
be deemed to have sold and transferred to each Lender, other than such Issuing
Lender (each such Lender, in its capacity under this Section 2.043.04, a
“Participant”), and each such Participant shall be deemed irrevocably and
unconditionally to have purchased and received from such Issuing Lender, without
recourse or warranty, an undivided interest and participation, to the extent of
such Participant’s Percentage, in such Letter of Credit and each drawing or
payment made thereunder and the obligations of the Borrower under this Agreement
with respect thereto, and any security therefor or guaranty pertaining thereto.
Upon any change in the Commitments or

 

-50-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

Percentages of the Lenders pursuant to Section 1.132.13 or 13.04, it is hereby
agreed that, with respect to all outstanding Letters of Credit and Unpaid
Drawings relating thereto, there shall be an automatic adjustment to the
participations pursuant to this Section 2.043.04 to reflect the new Percentages
of the assignor and assignee Lender or of all Lenders, as the case may be.

(b)     In determining whether to pay under any Letter of Credit, no Issuing
Lender shall have any obligation relative to the other Lenders other than to
confirm that any documents required to be delivered under such Letter of Credit
appear to have been delivered and that they appear to substantially comply on
their face with the requirements of such Letter of Credit. Any action taken or
omitted to be taken by an Issuing Lender under or in connection with any Letter
of Credit if taken or omitted in the absence of gross negligence or willful
misconduct, as determined by a court of competent jurisdiction in a final and
non-appealable proceeding, shall not create for such Issuing Lender any
resulting liability to the Borrower or any Lender.

(c)     In the event that any Issuing Lender makes any payment under any Letter
of Credit issued by it and the Borrower shall not have reimbursed such amount in
full to such Issuing Lender pursuant to Section 2.053.05(a), such Issuing Lender
shall promptly notify the Administrative Agent, which shall promptly notify each
Participant of such failure, and each Participant shall promptly and
unconditionally pay to such Issuing Lender the amount of such Participant’s
Percentage of such unreimbursed payment in Dollars and in same day funds. If the
Administrative Agent so notifies, on or prior to 11:00 A.M. (New York time) on
any Business Day, any Participant required to fund a payment under a Letter of
Credit, such Participant shall make available to the respective Issuing Lender
in Dollars such Participant’s Percentage of the amount of such payment on such
Business Day in same day funds. If and to the extent such Participant shall not
have so made its Percentage of the amount of such payment available to the
respective Issuing Lender, such Participant agrees to pay to such Issuing
Lender, forthwith on demand, such amount, together with interest thereon, for
each day from such date until the date such amount is paid to such Issuing
Lender at the overnight Federal Funds Rate for the first three days and at the
interest rate applicable to Base Rate Loans for each day thereafter. The failure
of any Participant to make available to an Issuing Lender its Percentage of any
payment under any Letter of Credit issued by such Issuing Lender shall not
relieve any other Participant of its obligation hereunder to make available to
such Issuing Lender its Percentage of any payment with respect to any Letter of
Credit on the date required, as specified above, but no Participant shall be
responsible for the failure of any other Participant to make available to such
Issuing Lender such other Participant’s Percentage of any such payment.

(d)     Whenever an Issuing Lender receives a payment of a reimbursement
obligation as to which it has received any payments from the Participants
pursuant to clause (c) above, such Issuing Lender shall pay to each such
Participant which has paid its Percentage thereof, in Dollars and in same day
funds, an amount equal to such Participant’s share (based upon the proportionate
aggregate amount originally funded by such Participant to the aggregate amount
funded by all Participants) of the principal amount of such reimbursement
obligation and interest thereon accruing after the purchase of the respective
participations.

 

-51-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

(e)     Upon the request of any Participant, each Issuing Lender shall furnish
to such Participant copies of any standby Letter of Credit or modifications or
amendments thereto issued by it and such other documentation as may reasonably
be requested by such Participant.

(f)     The obligations of the Participants to make payments to each Issuing
Lender with respect to Letters of Credit issued thereunderhereunder shall be
irrevocable and not subject to any qualification or exception whatsoever (the
respective Issuing Lender’s only obligation being to confirm that any documents
required to be delivered under such Letter of Credit have been delivered and
that they substantially comply on their face with the requirements of such
Letter of Credit) and shall be made in accordance with the terms and conditions
of this Agreement under all circumstances, including, without limitation, any of
the following circumstances:

(i)     any lack of validity or enforceability of this Agreement or any of the
other Credit Documents;

(ii)     the existence of any claim, setoff, defense or other right which the
Borrower or any of its Subsidiaries may have at any time against a beneficiary
named in a Letter of Credit, any transferee of any Letter of Credit (or any
Person for whom any such transferee may be acting), the Administrative Agent,
any Participant, or any other Person, whether in connection with this Agreement,
any Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between the Borrower or any
Subsidiary of the Borrower and the beneficiary named in any such Letter of
Credit);

(iii)     any draft, certificate or any other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

(iv)     the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

(v)     the occurrence of any Default or Event of Default.

3.05   2.05    Agreement to Repay Letter of Credit Drawings. (a) The Borrower
hereby agrees to reimburse the respective Issuing Lender, by making payment in
Dollars to the Administrative Agent at the Payment Office in immediately
available funds for the account of such Issuing Lender, for any payment or
disbursement made by such Issuing Lender under any Letter of Credit (each such
amount so paid until reimbursed, an “Unpaid Drawing”), immediately after, and in
any event on the date of such payment orby the next Business Day following the
date on which such Issuing Lender notifies the Borrower of the date and amount
of a Letter of Credit disbursement made by such Issuing Lender (provided that
any such notice shall be deemed to have been given on a certain day only if
given before 10:00 A.M. (New York time) on such day), with interest on the
amount so paid or disbursed by such Issuing Lender, to the extent not reimbursed
prior to 12:00 Noon (New York time)

 

-52-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

onone Business Day after the date of such payment or disbursement, from and
including the date paid or disbursed to but excluding the date such Issuing
Lender was reimbursed by the Borrower therefor at a rate per annum which shall
be the Base Rate in effect from time to time plus the Applicable Margin,
provided, however, to the extent such amounts are not reimbursed prior to 12:00
Noon (New York time) on the third Business Day following notice by the Issuing
Lender to the Borrower of such payment or disbursement, interest shall
thereafter accrue on the amounts so paid or disbursed by such Issuing Lender
(and until reimbursed by the Borrower) at a rate per annum which shall be the
Base Rate in effect from time to time plus the Applicable Margin plus 2%, in
each such case, with such interest, in each case, to be payable by the Borrower
on demand. The respective Issuing Lender shall give the Borrower prompt notice
of each Drawing under any Letter of Credit, provided that the failure to give
any such notice shall in no way affect, impair or diminish the Borrower’s
obligations hereunder.

(b)     The obligations of the Borrower under this Section 2.053.05 to reimburse
the respective Issuing Lender with respect to drawings on Letters of Credit
(including interest thereon) (each, a “Drawing”) shall be absolute and
unconditional under any and all circumstances and irrespective of any setoff,
counterclaim or defense to payment which the Borrower may have or have had
against any Lender (including in its capacity as issuer of the Letter of Credit
or as Participant), or any nonapplication or misapplication by the beneficiary
of the proceeds of such Drawing, the respective Issuing Lender’s only obligation
to the Borrower being to confirm that any documents required to be delivered
under such Letter of Credit have been delivered and that they substantially
comply on their face with the requirements of such Letter of Credit. Any action
taken or omitted to be taken by any Issuing Lender under or in connection with
any Letter of Credit if taken or omitted in the absence of gross negligence or
willful misconduct, as determined by a court of competent jurisdiction in a
final and non-appealable proceeding, shall not create for such Issuing Lender
any resulting liability to the Borrower.

3.06   2.06    Increased Costs. If at any time after the Restatement Effective
Date, the introduction of or any change in any applicable law, rule, regulation,
order, guideline or request or in the interpretation or administration thereof
by any governmental authority charged with the interpretation or administration
thereof, or compliance by any Issuing Lender or any Participant with any request
or directive by any such authority (whether or not having the force of law), or
any change in generally acceptable accounting principles, shall either
(i) impose, modify or make applicable any reserve, deposit, capital adequacy,
liquidity or similar requirement against Letters of Credit issued by any Issuing
Lender or participated in by any Participant, or (ii) impose on any Issuing
Lender or any Participant any other conditions relating, directly or indirectly,
to this Agreement or any Letter of Credit; and the result of any of the
foregoing is to increase the cost to any Issuing Lender or any Participant of
issuing, maintaining or participating in any Letter of Credit or reduce the
amount of any sum received or receivable by any Issuing Lender or any
Participant hereunder or reduce the rate of return on its capital with respect
to Letters of Credit (except for changes in the rate of tax on, or determined by
reference to, the net income or net profits of such Issuing Lender or such
Participant pursuant to the laws of the jurisdiction in which it is organized or
in which its principal office or applicable lending office is located or any
subdivision thereof or therein), then, upon demand to the Borrower by such
Issuing Lender or

 

-53-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

any Participant (a copy of which demand shall be sent by such Issuing Lender or
such Participant to the Administrative Agent) and subject to the provisions of
Section 13.15 (to the extent applicable), the Borrower agrees to pay to such
Issuing Lender or such Participant such additional amount or amounts as will
compensate such Lender for such increased cost or reduction in the amount
receivable or reduction on the rate of return on its capital, provided however,
that this Section 3.06 shall apply only to Taxes (other than (A) Withholding
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes, and (C) with respect to the Administrative Agent, any Lender or
any Issuing Lender, Taxes imposed as a result of a present or former connection
between such Administrative Agent, Lender or Issuing Lender and the jurisdiction
imposing such Tax (other than connections arising from such Administrative
Agent, Lender or Issuing Lender having executed, delivered or become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any transaction pursuant to or enforced
any Credit Document, or sold or assigned an interest in any Loan or Credit
Document)) on such Lender’s loans, loan principle, letters of credit,
commitments, or other obligations, or its deposits, reserves, or other
liabilities or capital attributable thereto. Any Issuing Lender or any
Participant, upon determining that any additional amounts will be payable
pursuant to this Section 2.063.06, will give prompt written notice thereof to
the Borrower, which notice shall include a certificate submitted to the Borrower
by such Issuing Lender or such Participant (a copy of which certificate shall be
sent by such Issuing Lender or such Participant to the Administrative Agent),
setting forth in reasonable detail the basis for the calculation of such
additional amount or amounts necessary to compensate such Issuing Lender or such
Participant. The certificate required to be delivered pursuant to this
Section 2.063.06 shall, if delivered in good faith and absent manifest error, be
final and conclusive and binding on the Borrower.

SECTION 4. SECTION 3.        Facility Fee; Other Fees; Reductions of Commitment.

4.01 3.01    Fees.   (a) The Borrower agrees to pay to the Administrative Agent
for distribution to each Non-Defaulting Lender a facility fee (the “Facility
Fee”) for the account of such Non-Defaulting Lenders for the period from the
Restatement Effective Date to but excluding the Maturity Date (or such earlier
date as the Total Commitment shall have been terminated), computed at a rate per
annum equal to the Applicable Facility Fee Percentage on the Commitment of such
Non-Defaulting Lender (as in effect from time to time) (regardless of
utilization). Accrued Facility Fees shall be due and payable quarterly in
arrears on each Quarterly Payment Date and on the Maturity Date or such earlier
date upon which the Total Commitment is terminated; provided that in connection
with any reallocation pursuant to Section 1.152.15, Non-Defaulting Lenders shall
be paid the Facility Fee that would otherwise have been payable in respect of
the relevant Defaulting Lenders’ participation in Letter of Credit Outstandings
or Swingline Loans that has been reallocated to such Non-Defaulting Lenders.

(b) The Borrower agrees to pay to the Administrative Agent for pro rata
distribution to each Lender (based on each such Lender’s respective Percentage)
a fee in respect of each Letter of Credit (the “Letter of Credit Fee”) for the
period from and including the date of issuance of such Letter of Credit to and
including the date of termination or

 

-54-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

expiration of such Letter of Credit, computed at a rate per annum equal to the
Applicable Margin (as in effect from time to time) with respect to Eurodollar
Loans on the daily Stated Amount of each such Letter of Credit; provided that
the Letter of Credit Fee payable with respect to any Defaulting Lender’s Letter
of Credit Exposure shall be payable as set forth in Section 1.152.15(a). Accrued
Letter of Credit Fees shall be due and payable quarterly in arrears on each
Quarterly Payment Date and on the first day on or after the termination of the
Total Commitment upon which no Letters of Credit remain outstanding.

(c)         The Borrower agrees to pay to the respective Issuing Lender, for its
own account, a facing fee in respect of each Letter of Credit issued hereunder
(the “Facing Fee”), for the period from and including the date of issuance of
such Letter of Credit to and including the termination of such Letter of Credit,
computed at a rate equal to 1/8 of 1% per annum of the daily Stated Amount of
such Letter of Credit; provided that, in no event shall the annual (or such
shorter period as any Letter of Credit is outstanding) Facing Fee with respect
to any Letter of Credit be less than $500. Accrued Facing Fees shall be due and
payable quarterly in arrears on each Quarterly Payment Date and on the date upon
which the Total Revolving Loan Commitment has been terminated and such Letter of
Credit has been terminated in accordance with its terms.

(d)         The Borrower agrees to pay to each Issuing Lender, for its own
account, upon each payment under, issuance of, or amendment to any Letter of
Credit issued by it, such amount as shall at the time of such event be the
administrative charge and the reasonable expenses which such Issuing Lender is
generally imposing in connection with such occurrence with respect to letters of
credit.

(e)         The Borrower shall pay to the Administrative Agent for distribution
to each Incremental RL Lender such fees and other amounts, if any, as are
specified in the relevant Incremental Revolving Loan Commitment Agreement, with
the fees and other amounts, if any, to be payable on the respective Incremental
Revolving Loan Commitment Date.

(f)         The Borrower agrees to pay to the Administrative Agent, such fees as
may be agreed to in writing from time to time by the Borrower and the
Administrative Agent and/or the Lead Arranger.

4.02 3.02        Optional Commitment Reductions. (a) Upon at least three
Business Days’ prior notice from an Authorized Representative of the Borrower to
the Administrative Agent at the Notice Office (which notice the Administrative
Agent shall promptly transmit to each of the Lenders), the Borrower shall have
the right, at any time or from time to time, without premium or penalty, to
terminate or partially reduce the Total Unutilized Commitment, provided that any
partial reduction pursuant to this Section 3.024.02(a) shall be in an amount of
at least $5,000,000 or, if greater, in integral multiples of $1,000,000. Each
such reduction shall apply proportionately to permanently reduce the Commitment
of each Lender.

(b)         In the event of a refusal by a Lender to consent to certain proposed
changes, waivers, discharges or terminations with respect to this Agreement
which have been

 

-55-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

approved by the Required Lenders as (and to the extent) provided in
Section 13.12(b), the Borrower may, subject to its compliance with the
requirements of Section 13.12(b), upon five Business Days’ prior written notice
to the Administrative Agent at the Notice Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders) terminate
all of the Commitments of such Lender, so long as all Loans, together with
accrued and unpaid interest, Fees and all other amounts, owing to such Lender
are repaid concurrently with the effectiveness of such termination pursuant to
Section 4.015.01(b) (at which time Schedule I shall be deemed modified to
reflect such changed amounts), and such Lender’s Percentage of all outstanding
Letters of Credit is cash collateralized in a manner satisfactory to the
Administrative Agent and the respective Issuing Lenders and at such time, such
Lender shall no longer constitute a “Lender” for purposes of this Agreement,
except with respect to indemnifications under this Agreement (including, without
limitation, Sections 1.102.10, 1.112.11, 2.063.06, 4.045.04, 13.01 and 13.06),
which shall survive as to such repaid Lender.

4.03 3.03    Mandatory Reduction of Commitments. (a) The Total Commitment (and
the Commitment of each Lender) shall terminate in its entirety on June 30, 2011
unless the Credit Agreement has been executed and delivered by all of the
parties hereto and the Restatement Effectivethe Maturity Date has occurred.

(b)          In addition to any other mandatory commitment reductions pursuant
to this Section 3.03, the Total Commitment (and the Commitment of each Lender)
shall terminate in its entirety on the Maturity Date.

4.04 3.04    Commitment Extensions. The Borrower, may, by notice to the
Administrative Agent (which shall promptly deliver a copy to each of the
Lenders) given not less than 45 days and not more than 90 days prior to each of
the first and, second, third and fourth anniversary of the RestatementSixth
Amendment Effective Date (each such notice a “Maturity Extension Request”),
request that the Lenders extend the Maturity Date for an additional one-year
period, in each such case. Each Lender shall, by notice to the Borrower and the
Administrative Agent given not later than the 20th day after the date of the
Administrative Agent’s receipt of the Borrower’s Maturity Extension Request,
advise the Borrower whether or not it agrees to the requested extension (each
Lender agreeing to a requested extension being called a “Consenting Lender” and
each Lender declining to agree to a requested extension being called a
“Declining Lender”). Any Lender that has not so advised the Borrower and the
Administrative Agent by such day shall be deemed to have declined to agree to
such extension and shall be a Declining Lender. If Lenders constituting the
Required Lenders shall have agreed to a Maturity Extension Request, then the
Maturity Date shall, as to the Consenting Lenders, be extended by one year to
the anniversary of the Maturity Date in effect at such time. The decision to
agree or withhold agreement to any Maturity Extension Request shall be at the
sole discretion of each Lender. The Commitment of any Declining Lender shall
terminate on the then existing Maturity Date in effect prior to giving effect to
any such extension (such Maturity Date being called the “Existing Maturity
Date”). The principal amount of any outstanding Loans made by Declining Lenders,
together with any accrued interest thereon and any accrued fees and other
amounts payable to or for the account of such Declining Lenders hereunder, shall
be due and payable on the Existing Maturity Date, and on the Existing Maturity
Date the BorrowersBorrower shall also make such other prepayments of their
respective Loans pursuant to Section 4.015.01 as shall be

 

-56-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

required in order that, after giving effect to the termination of the
Commitments of, and all payments to, Declining Lenders pursuant to this
sentence, (i) no Lender’s Total Unutilized Commitment shall exceed such Lender’s
Commitment and (ii) the sum of the Total Commitments of all the Lenders shall
not exceed the sum of the Commitments of all Lenders. Notwithstanding the
foregoing provisions of this paragraph, the Borrower shall have the right,
pursuant to Section 1.132.13, at any time prior to the then Existing Maturity
Date, to replace a Declining Lender with a Lender or other financial institution
that will agree to a Maturity Extension Request, and any such
replacementReplacement Lender shall for all purposes constitute a Consenting
Lender. Notwithstanding the foregoing, no extension of the Maturity Date
pursuant to this paragraph shall become effective unless the Borrower shall have
satisfied each of thesuch conditions precedent set forth in Sections 5.02, 5.03,
5.08, 5.09, 5.11 and 5.12, modified, in each case, as appropriate to apply to
each such extensionas the consenting Lenders shall require.

SECTION 5. SECTION 4.    Prepayments; Payments; Taxes.

5.01 4.01    Voluntary Prepayments.   (a) The Borrower shall have the right to
prepay the Loans, without premium or penalty, in whole or in part at any time
and from time to time on the following terms and conditions: (i) an Authorized
Representative of the Borrower shall give the Administrative Agent prior to
12:00 Noon (New York time) at the Notice Office (x) at least one Business Day’s
prior written notice (or telephonic notice promptly confirmed in writing) of the
Borrower’s intent to prepay Base Rate Loans and (y) at least three Business
Days’ prior written notice (or telephonic notice promptly confirmed in writing)
of their intent to prepay Eurodollar Loans, whether Revolving Loans or Swingline
Loans shall be prepaid, the amount of such prepayment and the Type of Loans to
be prepaid and, in the case of Eurodollar Loans, the specific Borrowing or
Borrowings pursuant to which made, which notice the Administrative Agent shall
promptly transmit to each of the Lenders; (ii) each prepayment shall be in an
aggregate principal amount of at least $1,000,000 (or $100,000 in the case of
Swingline Loans), provided that if any partial prepayment of Eurodollar Loans
made pursuant to any Borrowing shall reduce the outstanding Eurodollar Loans
made pursuant to such Borrowing to an amount less than the Minimum Borrowing
Amount applicable thereto, then such Borrowing may not be continued as a
Borrowing of Eurodollar Loans and any election of an Interest Period with
respect thereto given by the Borrower shall have no force or effect; and
(iii) each prepayment in respect of any Revolving Loans made pursuant to a
Borrowing shall be applied pro rata among such Revolving Loans, provided that
subject to Section 1.152.15, at the Borrower’s election in connection with any
prepayment of Revolving Loans pursuant to this Section 4.015.01(a), such
prepayment shall not, so long as no Default or Event of Default then exists, be
applied to the prepayment of Revolving Loans of a Defaulting Lender.

(b)         In the event of certain refusals by a Lender as provided in
Section 13.12(b) to consent to certain proposed changes, waivers, discharges or
terminations with respect to this Agreement which have been approved by the
Required Lenders, the Borrower may, upon five Business Days’ written notice by
an Authorized Representative of the Borrower to the Administrative Agent at the
Notice Office (which notice the Administrative Agent shall promptly transmit to
each of the Lenders) repay all Revolving Loans, together with accrued and unpaid
interest, Fees, and other amounts owing to such

 

-57-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

Lender in accordance with, and subject to the requirements of, said
Section 13.12(b) so long as (A) the Commitment of such Lender is terminated
concurrently with such repayment pursuant to Section 3.024.02(b) (at which time
Schedule I shall be deemed modified to reflect the changed Commitments) and
(B) the consents required by Section 13.12(b) in connection with the repayment
pursuant to this clause (b) have been obtained.

5.02 4.02    Mandatory Repayments and Cash Collateralizations. (a) On any day on
which the sum of (i) the aggregate outstanding principal amount of all Revolving
Loans (after giving effect to all other repayments thereof on such date), (ii)
the aggregate principal amount of all Swingline Loans (after giving effect to
all other repayments thereof on such date) and (iii) the aggregate amount of all
Letter of Credit Outstandings (after giving effect to all other repayments
thereof on such date) exceeds the Total Commitment as then in effect, the
Borrower agrees to prepay on such day the principal of Swingline Loans and,
after the Swingline Loans have been repaid in full, Revolving Loans, in an
amount equal to such excess. If, after giving effect to the prepayment of all
outstanding Swingline Loans and Revolving Loans, the aggregate amount of the
Letter of Credit Outstandings exceeds the Total Commitment as then in effect,
the Borrower agrees to pay to the Administrative Agent at the Payment Office on
such date an amount of cash and/or Cash Equivalents equal to the amount of such
excess (up to a maximum amount equal to the Letter of Credit Outstandings at
such time), such cash and/or Cash Equivalents to be held as security for all
Obligations of the Borrower to Lenders hereunder in a cash collateral account to
be established by the Administrative Agent on terms reasonably satisfactory to
the Administrative Agent.

(b)         At any time that there shall exist a Defaulting Lender, within two
Business Days following the written request of the Administrative Agent or any
Issuing Lender (with a copy to the Administrative Agent) the Borrower shall
enter into Letter of Credit Back-Stop Arrangements in respect of such Defaulting
Lender’s Percentage of Letter of Credit Outstandings (determined after giving
effect to Section 1.152.15(a)(iv) and any existing Letter of Credit Back-Stop
Arrangements provided by such Defaulting Lender) in an amount not less than 100%
of the amount equal to such Defaulting Lender’s Percentage of Letter of Credit
Outstandings. Notwithstanding anything to the contrary contained in this
Agreement, Letter of Credit Back-Stop Arrangements provided under this
Section 4.025.02(b) or Section 1.152.15 in respect of Letters of Credit shall be
applied to the satisfaction of the Defaulting Lender’s obligation to fund
participations in respect of Letters of Credit (including, as to Letter of
Credit Back-Stop Arrangements provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Letter of Credit Back-Stop Arrangement
was so provided, prior to any other application of such property as may
otherwise be provided for herein.

(c)         With respect to each repayment of Revolving Loans required by
Section 4.025.02(a), the Borrower may designate the Types of Revolving Loans
which are to be repaid and, in the case of Eurodollar Loans, the specific
Borrowing or Borrowings pursuant to which made, provided that: (i) repayments of
Eurodollar Loans pursuant to Section 4.025.02(a) may only be made on the last
day of an Interest Period applicable thereto unless all Eurodollar Loans with
Interest Periods ending on such date of required repayment and all Base Rate
Loans have been paid in full; (ii) if any repayment of Eurodollar Loans made
pursuant to a single Borrowing shall reduce the outstanding Eurodollar Loans
made pursuant

 

-58-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

to such Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto, then such Borrowing shall be converted at the end of the then current
Interest Period into a Borrowing of Base Rate Loans; and (iii) each repayment of
Revolving Loans required by Section 4.025.02(a) shall be applied pro rata among
such Revolving Loans. In the absence of a designation by the Borrower as
described in the preceding sentence, the Administrative Agent shall, subject to
the above, make such designation in its sole discretion with a view, but no
obligation, to minimize breakage costs owing under Section 1.112.11.

(d)         In addition to any other mandatory repayments required pursuant to
this Section 4.025.02, (i) all then outstanding Revolving Loans shall be repaid
in full on the Maturity Date and (ii) all then outstanding Swingline Loans shall
be repaid in full on the Swingline Expiry Date.

5.03 4.03    Method and Place of Payment.   Except as otherwise specifically
provided herein, all payments under this Agreement or any Note shall be made to
the Administrative Agent for the account of the Lender or Lenders entitled
thereto not later than 12:00 Noon1:00 PM (New York time) on the date when due
and shall be made in Dollars in immediately available funds at the Payment
Office. Any payments received by the Administrative Agent after such time shall
be deemed to have been received on the next Business Day. Whenever any payment
to be made hereunder or under any Note shall be stated to be due on a day which
is not a Business Day, the due date thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
shall be payable at the applicable rate during such extension.

5.04 4.04    Net Payments; Taxes.   (a)         All payments made by any Credit
Party hereunder or under any Note will be made without setoff, counterclaim or
other defense. Except as provided in Section 4.04(b), 13.04, 13.14 or 13.15 and
except as required by applicable law, all such payments will be made free and
clear of, and without deduction or withholding for, any present or future Taxes
now or hereafter imposed by any jurisdiction or by any political subdivision or
taxing authority thereof or therein with respect to such payments (but
excluding, except as provided in the second succeeding sentence, any Excluded
Taxes) (all such non-excluded Taxes being referred to collectively as
“Withholding Taxes”). If any Withholding Taxes are so levied or imposed, the
Borrower agrees to pay the full amount of such Withholding Taxes, and such
additional amounts as may be necessary so that every payment of all amounts due
under this Agreement or any other Credit Document or under any Note, after
withholding or deduction for or on account of any Withholding Taxes, will not be
less than the amount provided for herein or in such Credit Document or in such
Note. If any amounts are payable in respect of Withholding Taxes pursuant to the
preceding sentence, the Borrower agrees to reimburse each Lender, upon the
written request of such Lender, for taxes imposed on or measured by the net
income (however denominated) of the applicable Lender as a result of such Lender
being organized under the laws of, or having its principal office or its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) and for any withholding of taxes as such Lender
shall determine are payable by, or withheld from, such Lender, in respect of
such amounts so paid to or on behalf of such Lender pursuant to the preceding
sentence and in respect of any amounts paid to or on behalf of such Lender
pursuant to this sentence. The Borrower will furnish to the Administrative Agent
within 45 days after the date the payment of any

 

-59-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

Withholding Taxes is due pursuant to applicable law certified copies of tax
receipts evidencing such payment by the Borrower. The Borrower agrees to
indemnify and hold harmless each Lender, and reimburse such Lender upon its
written request, for the amount of any Withholding Taxes so levied or imposed
and paid by such Lender. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(b)         (i) Any Lender that is entitled to an exemption from or reduction of
Withholding Tax with respect to payments made under any Credit Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 4.045.04(b)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)         Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. Borrower,

(A)         any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup Withholding Tax;

(B)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(i)         in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal Withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any LoanCredit
Document, IRS Form W-8BEN or W-8BEN-E, as applicable,

 

-60-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

establishing an exemption from, or reduction of, U.S. federal Withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(ii)         executed originals of IRS Form W-8ECI;

(iii)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit D-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or W-8BEN-E, as
applicable; or

(iv)         to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN or W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit D-2 or Exhibit D-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit D-4 on behalf of each such direct and
indirect partner;

(C)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal Withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)         if a payment made to a Lender under any Credit Document would be
subject to U.S. federal Withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the

 

-61-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(c)         If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 4.045.04 (including by the payment of
additional amounts pursuant to this Section 4.045.04), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant governmental authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (c) (plus any
penalties, interest or other charges imposed by the relevant governmental
authority) in the event that such indemnified party is required to repay such
refund to such governmental authority. Notwithstanding anything to the contrary
in this paragraph (c), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (c) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(d)         Each Lender shall severally indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Withholding Taxes attributable
to such Lender (but only to the extent that the Borrower has not already
indemnified the Administrative Agent for such Withholding Taxes and without
limiting the obligation of the Borrower to do so), (ii) any Taxes attributable
to such Lender’s failure to comply with the provisions of Section 13.04 relating
to the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Credit Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Credit
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (d).

For purposes of determining withholding Taxes imposed under FATCA, from and
after the FourthSixth Amendment Effective Date, the Borrower and the
Administrative

 

-62-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) the Credit Agreement as not qualifying as a “grandfathered obligation”
within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

SECTION 5.    Conditions Precedent to the Restatement Effective Date. The
occurrence of the Restatement Effective Date pursuant to Section 13.10 is
subject to the satisfaction of the following conditions:

5.01        Execution of Agreement; Notes. On or prior to the Restatement
Effective Date (i) this Agreement shall have been executed and delivered as
provided in Section 13.10 and (ii) there shall have been delivered to the
Administrative Agent for the account of each Lender that has requested same the
appropriate Revolving Note executed by the Borrower and to the Swingline Lender,
to the extent the Swingline Lender has requested same, the Swingline Note
executed by the Borrower, in each case, in the amount, maturity and as otherwise
provided herein.

5.02        Officer’s Certificate. On the Restatement Effective Date, the
Administrative Agent shall have received a certificate, dated the Restatement
Effective Date, and signed on behalf of the Borrower by an Authorized
Representative, stating that all conditions in Sections 5.07, 5.08, 5.09, 5.12
and 6.02 have been satisfied on such date.

5.03        Opinions of Counsel. On the Restatement Effective Date, the
Administrative Agent shall have received (i) from Jones Day, counsel to the
Credit Parties, an opinion addressed to each Agent, each Issuing Lender, and
each of the Lenders and dated the Restatement Effective Date covering the
matters set forth in Exhibit E-1 and such other matters incident to the
transactions contemplated herein as the Administrative Agent may reasonably
request; provided that, with respect to each Credit Party other than the
Borrower, such opinion shall be limited to matters relating to enforceability,
no conflicts and similar “non-corporate” matters only and (ii) subject to
Section 13.19, from Stephen R. Avera, general counsel of the Borrower and
special counsel to the other Credit Parties, an opinion addressed to each Agent,
each Issuing Lender, and each of the Lenders and dated the Restatement Effective
Date covering such matters with respect to the Credit Parties as the
Administrative Agent may reasonably request and such other matters incident to
the transactions contemplated herein.

5.04        Corporate Documents; Proceedings; etc. (a) Subject to Section 13.19,
on the Restatement Effective Date, the Administrative Agent shall have received
a certificate, dated the Restatement Effective Date, signed by an Authorized
Representative of each Credit Party, and attested to by another Authorized
Representative of such Credit Party, in the form of Exhibit F with appropriate
insertions, together with copies of the certificate of incorporation and by-laws
(or equivalent organizational documents) of such Credit Party, and the
resolutions of such Credit Party referred to in such certificate, and the
foregoing shall be in form and substance reasonably acceptable to the
Administrative Agent.

(b)         Subject to Section 13.19, all corporate, partnership, limited
liability company and legal proceedings and all instruments and agreements in
connection with the transactions contemplated by this Agreement and the other
Credit Documents shall be reasonably satisfactory in form and substance to the
Administrative Agent, and the

 

-63-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

Administrative Agent shall have received all information and copies of all
documents and papers, including governmental approvals, good standing
certificates and bring-down telegrams, if any, which the Administrative Agent
reasonably may have requested in connection therewith, such documents and papers
where appropriate to be certified by proper corporate or governmental
authorities.

5.05    Existing Credit Agreement. On the Restatement Effective Date, all
letters of credit (or acceptances created thereunder) issued under the Existing
Credit Agreement shall be continued as Letters of Credit hereunder and all
interest, fees and other amounts that have accrued and remain, as of the
Restatement Effective Date, unpaid under the Existing Credit Agreement shall
have been paid in full (including, without limitation, amounts payable pursuant
to Section 1.11 of the Existing Credit Agreement, accrued and unpaid commitment
fees, letter of credit fees and facing fees).

5.06    Guaranties. On the Restatement Effective Date, each Subsidiary Guarantor
shall have executed and delivered a Subsidiaries Guaranty in the form of Exhibit
G (as amended, restated, modified and/or supplemented from time to time, the
“Subsidiaries Guaranty”) and the Subsidiaries Guaranty shall be in full force
and effect.

5.07    Outstanding Indebtedness; Preferred Stock. On the Restatement Effective
Date, the Borrower and its Subsidiaries shall have no outstanding Indebtedness
which has a principal balance of $5,000,000 or more or any issued and
outstanding Preferred Stock other than (i) Indebtedness pursuant to this
Agreement, and (ii) the Scheduled Existing Indebtedness identified in Schedule
VI hereto, with no defaults, events of default, breaches, required repayments,
required offer to purchase or termination rights existing thereunder or arising
as a result of the Transaction and the other transactions contemplated hereby.
On and as of the Restatement Effective Date, the Administrative Agent shall be
reasonably satisfied with the amount of and the terms and conditions of all
Scheduled Existing Indebtedness and Preferred Stock described above in this
Section 5.07.

5.08    Adverse Change; Governmental Approvals; etc. (a) Since January 1, 2011,
nothing shall have occurred (and neither the Administrative Agent nor the
Required Lenders shall have become aware of any facts or conditions not
previously known) which the Administrative Agent or the Required Lenders shall
determine has had, or could reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect.

(b)     On or prior to the Restatement Effective Date, all necessary
governmental (domestic and foreign) and third party approvals and/or consents in
connection with the transactions contemplated by the Credit Documents and
otherwise referred to herein shall have been obtained and remain in effect.
Additionally, there shall not exist any judgment, order, injunction or other
restraint issued or filed or a hearing seeking injunctive relief or other
restraint pending or notified prohibiting or imposing materially adverse
conditions upon the making of any Loan, issuance of any Letter of Credit or the
consummation of the transactions contemplated by the Credit Documents.

5.09    Litigation. On the Restatement Effective Date, no litigation by any
entity (private or governmental) shall be pending or threatened in writing with
respect to this

 

-64-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

Agreement, any other Credit Document or any other documentation executed in
connection herewith and therewith or the transactions contemplated hereby and
thereby, or which the Administrative Agent shall determine has had, or could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

5.10    Financial Statements. On or prior to the Restatement Effective Date, the
Administrative Agent shall have received true and correct copies of the
historical financial statements referred to in Section 7.05(a)(ii), which
historical financial statements shall be in form and substance reasonably
satisfactory to the Administrative Agent.

5.11    Solvency Certificate; Leverage Ratio Certificate. On or prior to the
Restatement Effective Date, the Administrative Agent shall have received (and be
reasonably satisfied with):

(e)      For purposes of this Section 5.04, the term “Lender” includes any
Issuing Lender and the term “applicable law” includes FATCA.

SECTION 6. [Reserved].

(a)     a solvency certificate from the chief financial officer or treasurer of
the Borrower, in the form of Exhibit H, which shall be addressed to the Agents
and the Lenders and dated the Restatement Effective Date, setting forth the
conclusions that, after giving effect to the Transaction and the incurrence of
all of the financings contemplated hereby, each of the Borrower and the Borrower
and its Subsidiaries taken as a whole, is or are not insolvent and will not be
rendered insolvent by the indebtedness incurred in connection therewith, will
not be left with unreasonably small capital with which to engage in its or their
business and will not have incurred debts beyond its or their ability to pay
such debts as they mature; and

(b)     a certificate from the chief financial officer of the Borrower in form
and substance reasonably satisfactory to the Administrative Agent, which shall
be addressed to the Agents and the Lenders and dated the Restatement Effective
Date, setting forth the Leverage Ratio as of the Restatement Effective Date
together with such calculations as are reasonably required by the Administrative
Agent in support thereof.

5.12    Fees, etc. On the Restatement Effective Date, all reasonably documented
reasonable costs, fees and expenses (including, without limitation, legal fees
and expenses) payable under the terms of this Agreement (or any letter or other
agreement with the Agents) to the Agents and the Lenders shall have been paid to
the extent due.

SECTION 7. SECTION 6.    Conditions Precedent to All Credit Events. The
obligation of each Lender to make Loans (including Loans made on the Restatement
Effective Date and on each Incremental Revolving Loan Commitment Date, but
excluding Mandatory Borrowings made thereafter, which shall be made as provided
in Section 1.012.01(b) or (c)), and the obligation of an Issuing Lender to issue
any Letter of Credit, is subject, at the time of each such Credit Event, to the
satisfaction of only the following conditions:

 

-65-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

6.01     Restatement Effective Date. The Restatement Effective Date shall have
occurred.

7.01 6.02    No Default; Representations and Warranties. At the time of each
such Credit Event and also immediately after giving effect thereto (i) there
shall exist no Default or Event of Default and (ii) all representations and
warranties contained herein (other than the representations and warranties set
forth in Section 7.05Sections 8.05(b), 8.06 and 7.068.10, which shall be
required to be true and correct only (i) on the Restatement Effective Date,
(ii) at the time of making any Loan, the proceeds of which will be used to
finance a Significant Acquisition, and (iiiii) at the time of any Credit Event
if (x) the Debt Rating is below both Baa3 from Moody’s and BBB- from S&P,
(y) the Borrower (for any reason) does not have a current Debt Rating from
botheither Moody’s andor S&P or (z) (1) the Debt Rating is below either Baa3
from Moody’s or BBB- from S&P and (2) the Borrower (for any reason) does not
have a current Debt Rating from either Moody’s or S&P) and in the other Credit
Documents shall be true and correct in all material respects with the same
effect as though such representations and warranties had been made on the date
of such Credit Event (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct in all material respects only as of such specified date).

7.02 6.03    Notice of Borrowing; Letter of Credit Request. (a) Prior to the
making of each Revolving Loan (excluding Swingline Loans and Mandatory
Borrowings), the Administrative Agent shall have received the notice required by
Section 1.032.03(a). Prior to the making of each Swingline Loan, the Swingline
Lender shall have received the notice required by Section 1.032.03(b)(i).

(b)    Prior to the issuance of each Letter of Credit, the Administrative Agent
and the respective Issuing Lender shall have received a Letter of Credit Request
meeting the requirements of Section 2.033.03.

The acceptance of the benefiteach Revolving Loan (other than Mandatory
Borrowings) and issuance of each Letter of Credit Event shall constitute a
representation and warranty by the Borrower to the Agents and each of the
Lenders that all the conditions specified in Section 5 (with respect to Credit
Events on the Restatement Effective Date) and in this Section 6 (with respect to
Credit Events to occur on or after the Restatement Effective Date)7 and
applicable to such Credit Event have been satisfied as of that time. All of the
Notes, certificates, legal opinions and other documents and papers referred to
in Section 5 and in this Section 6, unless otherwise specified, shall be
delivered to the Administrative Agent at the Notice Office for the account of
each of the Lenders and, except for the Notes, in sufficient counterparts or
copies for each of the Lenders and shall be in form and substance reasonably
satisfactory to the Administrative Agent and the Required Lenders.

6.04    The Existing Credit Agreement. On the Restatement Effective Date and
concurrently with the initial incurrence of any Loans hereunder, (i) the total
commitments in respect of the Indebtedness under the Existing Credit Agreement
shall be terminated, all outstanding Existing Revolving Loans thereunder shall
have been repaid in full in cash, together with accrued but unpaid interest
thereon, and all swingline loans and existing letters

 

-66-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

of credit issued thereunder, as the case may be, shall have been incorporated
hereunder as Swingline Loans or Letters of Credit pursuant to Sections 1.01(b)
and 2.01(a), respectively, provided that, at the request of the Administrative
Agent, any Continuing Lender may net fund any Revolving Loans required to be
made by it on the Restatement Effective Date by permitting the principal amount
of the Existing Revolving Loans made by such Continuing Lender to remain
outstanding on the Restatement Effective Date to satisfy such Continuing
Lender’s obligation to fund a like principal amount of Revolving Loans to be
incurred hereunder by the Borrower on the Restatement Effective Date, and such
principal amounts of Continuing Lenders shall be deemed to be outstanding only
as Revolving Loans hereunder and the corresponding Existing Revolving Loans
shall be deemed to have been repaid in full, and (ii) there shall have been paid
in cash in full all accrued but unpaid Fees under, and as defined in, the
Existing Credit Agreement (including, without limitation, commitment fees,
letter of credit fees and facing fees) due through the Restatement Effective
Date and all other amounts, costs and expenses (including, without limitation,
breakage costs, if any, with respect to Eurodollar rate loans and all legal fees
and expenses) then owing to any of the Existing Lenders and/or the
Administrative Agent, as agent under the Existing Credit Agreement, in each case
to the satisfaction of the Administrative Agent or the Existing Lenders, as the
case may be, regardless of whether or not such amounts would otherwise be due
and payable at such time pursuant to the terms of the Existing Credit Agreement,
and (iii) all outstanding Notes (as defined in the Existing Credit Agreement)
issued by the Borrower to the Existing Lenders under the Existing Credit
Agreement shall be deemed cancelled.

SECTION 8. SECTION 7.    Representations, Warranties and Agreements. In order to
induce the Lenders to enter into this Agreement and to make the Loans, and issue
(or participate in) the Letters of Credit as provided herein, the Borrower makes
the following representations, warranties and agreements, in each case after
giving effect to the occurrence of the RestatementSixth Amendment Effective
Date, all of which shall survive the execution and delivery of this Agreement
and the Notes and the making of the Loans and issuance of the Letters of Credit,
with the occurrence of each Credit Event on or after the RestatementSixth
Amendment Effective Date being deemed to constitute a representation and
warranty that the matters specified in this Section 78 are true and correct in
all material respects on and as of the RestatementSixth Amendment Effective Date
and on the date of each such Credit Event (it being understood and agreed that
any representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date):

8.01 7.01    Corporate Status. The Borrower and each of its Subsidiaries (i) is
a duly organized and validly existing corporation, limited liability company or
partnership, as the case may be, in good standing under the laws of the
jurisdiction of its organization or formation, (ii) has the corporate, limited
liability company or partnership power and authority, as the case may be, to own
its property and assets and to transact the business in which it is engaged and
presently proposes to engage and (iii) is duly qualified and is authorized to do
business and is in good standing in each jurisdiction where the conduct of its
business requires such qualifications, except for failures to be so qualified
thatwith respect to clauses (i), (ii) and (iii) as, individually or in the
aggregate, have not had, and could not reasonably be expected to have, a
Material Adverse Effect.

 

-67-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

8.02 7.02    Corporate Power and Authority. Each Credit Party has the corporate,
limited liability company or partnership power and authority, as the case may
be, to execute, deliver and perform the terms and provisions of each of the
Credit Documents to which it is party and has taken all necessary corporate,
limited liability company or partnership action, as the case may be, to
authorize the execution, delivery and performance by it of each of such Credit
Documents. Each Credit Party has duly executed and delivered each of the Credit
Documents to which it is party, and each of such Credit Documents constitutes
the legal, valid and binding obligation of such Credit Party enforceable in
accordance with its terms, except to the extent that the enforceability thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law).

8.03 7.03    No Violation. Neither the execution, delivery or performance by any
Credit Party of the Credit Documents to which it is a party, nor compliance by
it with the terms and provisions thereof, (i) will contravene any provision of
any applicable law, statute, rule or regulation or any applicable order, writ,
injunction or decree of any court or governmental instrumentality, (ii) will
conflict with or result in any breach of any of the terms, covenants, conditions
or provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien (other than
Permitted Liens) upon any of the material properties or assets of the Borrower
or any of its Subsidiaries pursuant to the terms of any indenture, mortgage,
deed of trust, credit agreement or loan agreement, or any other material
agreement, contract or instrument, to which the Borrower or any of its
Subsidiaries is a party or by which it or any of its property or assets is bound
or to which it may be subject or (iii) will violate any provision of the
Certificate or Articles of Incorporation or By-Laws (or equivalent
organizational documents) of the Borrower or any of its Subsidiaries.

8.04 7.04    Governmental Approvals. No order, consent, approval, license,
authorization or validation of, or filing (other than filings with the SEC),
recording or registration with or exemption by, any governmental or public body
or authority, or any subdivision thereof, is required to authorize, or is
required in connection with, (i) the execution, delivery and performance of any
Credit Document or (ii) the legality, validity, binding effect or enforceability
of any such Credit Document.

8.05 7.05    Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections; etc. (a) (i) The audited consolidated balance sheet of the Borrower
and its Subsidiaries for the fiscal year of the Borrower ended January 1December
31, 20112016, and the related consolidated statements of income, cash flows and
shareholders’ equity of the Borrower and its Subsidiaries for the fiscal year of
the Borrower ended on such date, copies of which have been furnished to the
Lenders prior to the RestatementSixth Amendment Effective Date and (ii) the
unaudited consolidated balance sheetssheet of the Borrower and its Subsidiaries
for the fiscal quartersquarter of the Borrower ended on April 23July 15,
20112017, and the related consolidated statements of income and cash flows of
the Borrower and its Subsidiaries for the fiscal quartersquarter of the Borrower
ended on such dates, copies of which have been furnished to the Lenders prior to
the RestatementSixth Amendment Effective Date, in each case, present fairly in
all material respects the consolidated financial

 

-69-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

condition of the Borrower and its Subsidiaries at the date of such balance
sheets and the results of the operations of the Borrower and its Subsidiaries
for the periods covered thereby. All of the foregoing financial statements have
been prepared in accordance with generally accepted accounting principles and
practicesGAAP consistently applied (except, in the case of the aforementioned
unaudited financial statements, for normal year-end and audit adjustments and
the absence of footnotes).

(b)       After giving effect to the Transaction, since January 1, 2011Since
December 31, 2016, there has been no condition or circumstance that,
individually or in the aggregate with such other conditions or circumstances,
has had, or could reasonably be expected to have, a Material Adverse Effect.

(c)       On and as of the RestatementSixth Amendment Effective Date, on a pro
forma basis after giving effect to the Transaction and all other transactions
contemplated by this Agreement and the other Credit Documents and to all
Indebtedness (including the Loans) being incurred or assumed, with respect to
each of the Borrower and the Borrower and its Subsidiaries taken as a whole,
(x) the sum of its or their assets (including goodwill), at a fair valuation,
will exceed its or their debts; (y) it or they have not incurred and do not
intend to incur, nor believe that it or they will incur, debts beyond its or
their ability to pay such debts as such debts mature; and (z) it or they will
have sufficient capital with which to conduct its or their business. For
purposes of this Section 7.058.05(c), “debt” means any liability on a claim and
“claim” means (i) right to payment, whether or not such a right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured, or unsecured or (ii) right to
an equitable remedy for breach of performance if such breach gives rise to a
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured
or unsecured.

(d)       Except as fully disclosed in the financial statements referred to in
Section 7.058.05(a) or in any SEC filing of the Borrower prior to the Sixth
Amendment Effective Date, incurred in the ordinary course of business or created
by the transactions contemplated by this Agreement and the other Credit
Documents, there were, as of the RestatementSixth Amendment Effective Date, no
material liabilities or obligations with respect to the Borrower or any of its
Subsidiaries of any nature whatsoever (whether absolute, accrued, contingent or
otherwise and whether or not due) which would, under generally accepted
accounting principlesGAAP, be required to be disclosed on consolidated financial
statements (or footnotes thereto) of the Borrower and its Subsidiaries if same
had been prepared as of the RestatementSixth Amendment Effective Date. In
addition, as of the RestatementSixth Amendment Effective Date, there are no
liabilities or obligations (other than those incurred in the ordinary course of
business) with respect to the Borrower or any of its Subsidiaries of any nature
whatsoever not required to be disclosed in such financial statements in
accordance with generally accepted accounting principlesGAAP that, individually
or in the aggregate, have had, or could reasonably be expected to have, a
Material Adverse Effect.

 

-69-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

8.06 7.06    Litigation. There are no actions, suits or proceedings pending or
threatened in writing (i) with respect to any Credit Document or (ii) that,
individually or in the aggregate, has had, or could reasonably be expected to
have, a Material Adverse Effect.

8.07 7.07    True and Complete Disclosure. All factual information (taken as a
whole) furnished by or on behalf of the Borrower or any of its Subsidiaries in
writing to any Agent or any Lender (including, without limitation, all factual
information contained in the Credit Documents) for purposes of or in connection
with this Agreement, the other Credit Documents or any transaction contemplated
herein or therein is, and all other such factual information (taken as a whole)
hereafter furnished by or on behalf of the Borrower or any of its Subsidiaries
in writing to any Agent or any Lender will be, true and accurate in all material
respects on the date as of which such information is dated or certified and not
incomplete by omitting to state any fact necessary to make such information
(taken as a whole) not misleading in any material respect at the time such
information was provided.; provided, however, that with respect to projected
financial information and information of a general economic or industry specific
nature, the Borrower represents only that such information has been prepared in
good faith based on assumptions believed by the Borrower to be reasonable.

8.08 7.08    Use of Proceeds; Margin Regulations. (a) AllFrom and after the
Sixth Amendment Effective Date, all proceeds of Loans shall be used (i) to repay
all outstanding Indebtedness under the Existing Credit Agreement, (ii) to pay
fees and expenses incurred in connection with the consummation of the
Transaction and (iii) for the Borrower’s and its Subsidiaries’ ongoing working
capital and general corporate purposes (including capital expenditures,
acquisitions, dividends and share repurchases).

(b)      Neither the making of any Loan nor the use of the proceeds thereof nor
the occurrence of any other Credit Event will violate or be inconsistent with
the provisions of the Margin Regulations. At the time of each Credit Event and
after giving effect thereto (including after giving effect to the application of
proceeds therefrom), no more than 25% of the value of the assets of the
Borrower, or of the Borrower and its Subsidiaries taken as a whole, constitutes
Margin Stock.

“(c)      The Borrower will not request any Borrowing, and the Borrower shall
not, directly or indirectly, use or otherwise make available to its Subsidiaries
or its or their respective directors, officers and employees the proceeds of any
Borrowing to fund any activities or business of or with any Sanctioned Person,
or in any Sanctioned Country, or in any manner that would result in the
violation of any Sanctions required to be observed by any party hereto. No part
of the proceeds of any Loan will be used, directly or indirectly, to provide
anything of value to any officer or employee of a foreign (non-U.S.)
governmental entity or authority, any foreign (non-U.S.) political party, any
officer or employee of a foreign (non-U.S.) political party, any candidate for
foreign (non-U.S.) political office, any officer or employee of an international
organization, and any officer or employee of a foreign (non-U.S.) government or
state-owned or controlled entity (collectively referred to as “Foreign
Official”), to obtain, retain, or direct business, secure any improper
advantage, or influence any act or decision within the scope of that Foreign
Official’s lawful duty, in violation of the

 

-70-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

United States Foreign Corrupt Practices Act of 1977, as amended, or the UK
Bribery Act 2010 or any other applicable anti-bribery or anti-corruption laws.

8.09 7.09    Tax Returns and Payments. The Borrower and each of its Subsidiaries
has timely filed or caused to be timely filed, on the due dates thereof
(including applicable extensions) or within applicable grace periods, with the
appropriate taxing authority, all material Federal, state, foreign and other
material returns, statements, forms and reports for taxes (the “Returns”)
required to be filed by or with respect to the income, properties or operations
of the Borrower and its Subsidiaries. Each of the Borrower and each of its
Subsidiaries has paid all taxes and assessments payable by it which have become
due, other than (a) those contested in good faith and for which adequate
reserves have been established in accordance with generally accepted accounting
principles. There GAAP or (b) where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect. As of the Restatement Effective
Date, (a) there is no action, suit, proceeding, investigation, audit, or claim
now pending or threatened in writing by any authority regarding any material
taxes relating to the Borrower or its Subsidiaries. Neither and (b) neither the
Borrower nor any of its Subsidiaries has entered into an agreement or waiver or
been requested to enter into an agreement or waiver extending any statute of
limitations relating to the payment or collection of taxes of the Borrower or
any of its Subsidiaries, or is aware of any circumstances that would cause the
taxable years or other taxable periods of the Borrower or any of its
Subsidiaries not to be subject to the normally applicable statute of
limitations.

8.10 7.10    Compliance with ERISA. (a) (i) Each Plan is in compliance in all
material respects with ERISA and the Code; no Reportable Event has occurred with
respect to a Plan; to the knowledge of the Borrower, no Multiemployer Plan is
insolvent or in reorganization; no Plan has an Unfunded Current Liability; no
Plan has an accumulated or waived funding deficiency, or has applied for an
extension of any amortization period within the meaning of Section 412 of the
CodeLiability; neither the Borrower nor any of its respective Subsidiaries nor
any ERISA Affiliate has (A) failed to make a required contribution to any Plan
that would result in the imposition of a lien or other encumbrance under
Section 430 of the Code or Section 303 or 4068 of ERISA, or the arising of such
a lien or encumbrance; (B) failed to satisfy the minimum funding standard under
Section 412 of the Code or Section 302 of ERISA, whether or not waived;
(C) filed any request for or receipt of a minimum funding waiver under
Section 412 of the Code with respect to any Plan, or that such filing may be
made; or (D) has incurred any liability (other than contributions by the
Borrower or an ERISA Affiliate timely made in accordance with minimum funding
requirements under Section 412 of the Code and in accordance with the
requirements of Section 515 of ERISA) to or on account of a Plan and/or a
Multiemployer Plan pursuant to Section 515, 4062, 4063, 4064, 4069, 4201, 4204
or 4212 of ERISA; no proceedings have been instituted to terminate or appoint a
trustee to administer any Plan; no action, suit, proceeding, hearing, audit or
investigation with respect to the administration, operation or investment of
assets of any Plan (other than routine claims for benefits) is pending, expected
or threatened in writing; none of the Borrower, any of its respective
Subsidiaries or any ERISA Affiliate has incurred a complete or partial
withdrawal from any Multiemployer Plan;

 

-71-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

(ii) and in each case in clause (a)(i) above, no liability, individually, or in
the aggregate, has had or could reasonably be expected to have a Material
Adverse Effect.

(b) EachExcept as would not individually or in the aggregate have a Material
Adverse Effect, each Foreign Pension Plan has been maintained in compliance in
all material respects with its terms and with the requirements of any and all
applicable laws, statutes, rules, regulations and orders and has been
maintained, where required, in good standing with applicable regulatory
authorities. Neither the Borrower nor any of its Subsidiaries has incurred any
obligation in connection with the termination of or withdrawal from any Foreign
Pension Plan. The present value of the accrued benefit liabilities (whether or
not vested) under each Foreign Pension Plan, determined as of the end of the
Borrower’s most recently ended fiscal year on the basis of actuarial
assumptions, each of which is reasonable, did not exceed the current value of
the assets of such Foreign Pension Plan allocable to such benefit liabilities.

8.11 7.11    Properties. The Borrower and each of its Subsidiaries has good and
valid title to all properties owned by them, including all property reflected in
the balance sheets referred to in Sections 7.058.05(a) (except as sold or
otherwise disposed of since the date of such balance sheet in the ordinary
course of business or otherwise as permitted hereunder), free and clear of all
Liens other than Permitted Liens.

8.12 7.12    [Reserved].

8.13 7.13    Compliance with Statutes, etc. The Borrower and each of its
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property, except such noncompliances as have not had, and could not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

8.14 7.14    Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.

8.15 7.15    Sanctions. (a) Neither the Borrower nor any of its Subsidiaries
nor, to the knowledge of the Borrower, any of their respective directors,
officers or employees (in each case in their capacity as such), nor, to the
knowledge of the Borrower, any agent of the Borrower acting on behalf of the
Borrower(in such agent’s capacity as such), is in violation of any Sanctions or
the USA Patriot Act. Neither the Borrower nor any of its Subsidiaries nor, to
the knowledge of the Borrower, any of their respective directors, officers or
employees nor, to the knowledge of the Borrower, any agent of the Borrower or
any of its Subsidiaries acting on behalf of the Borrower or any of its
Subsidiaries, as the case may be, is a Sanctioned Person.

(b)       Neither the Borrower nor any of its Subsidiaries nor, to the knowledge
of the Borrower, any of their respective directors, officers or employees nor,
to the knowledge of the Borrower, any agent of the Borrower or any of its
Subsidiaries acting on behalf of the

 

-72-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

Borrower or any of its respective Subsidiaries, as the case may be, (i) conducts
any business or engages in making or receiving any contribution of funds, goods
or services to or for the benefit of a Sanctioned Person, (ii) deals in, or
otherwise engages in any transaction relating to, any property or interests in
property to the extent prohibited by Sanctions or (iii) engages in or conspires
to engage in any transaction that evades or avoids, or has the purpose of
evading or avoiding, or attempts to violate, any of the prohibitions set forth
in any Sanctions or the USA Patriot Act.

8.16 7.16    Environmental Matters. Except to the extent that any matter
described below in this Section 7.168.16, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect,
(i) the Borrower and each of its Subsidiaries is in compliance with all
applicable Environmental Laws and the requirements of any permits required under
such Environmental Laws; (ii) there are no Environmental Claims pending or
threatened in writing against the Borrower or any of its Subsidiaries or any
Real Property presently or formerly owned, leased or operated by the Borrower or
any of its Subsidiaries; and (iii) there are no facts, circumstances, or
conditions relating to the past or present business or operations of the
Borrower or any of its Subsidiaries (including the disposal of any wastes,
hazardous substances or other materials), or to any Real Property at any time
owned, leased, operated or occupied by the Borrower or any of its Subsidiaries
that, to the knowledge of the Borrower, could reasonably be expected to (A) to
form the basis of an Environmental Claim against the Borrower or any of its
Subsidiaries or any such currently owned Real Property, or (B) to cause any such
currently owned Real Property to be subject to any restriction on the ownership,
occupancy, use or transferability of such Real Property by the Borrower or any
of its Subsidiaries under any applicable Environmental Laws.

8.17 7.17    Labor Relations. Neither the Borrower nor any of its Subsidiaries
is engaged in any unfair labor practice that could reasonably be expected to
have a Material Adverse Effect. There is (i) no unfair labor practice complaint
pending against the Borrower or any of its Subsidiaries or threatened in writing
against any of them, before the National Labor Relations Board, and no material
grievance or arbitration proceeding arising out of or under any collective
bargaining agreement is so pending against the Borrower or any of its
Subsidiaries or threatened in writing against any of them, (ii) no strike, labor
dispute, slowdown or stoppage pending against the Borrower or any of its
Subsidiaries or threatened in writing against the Borrower or any of its
Subsidiaries and (iii) to the knowledge of the Borrower after due inquiry, no
union representation proceeding pending with respect to the employees of the
Borrower or any of its Subsidiaries, except (with respect to any matter
specified in clause (i), (ii) or (iii) above, either individually or in the
aggregate) such as have not had, and could not reasonably be expected to have, a
Material Adverse Effect.

8.18 7.18    Patents, Licenses, Franchises and Formulas. The Borrower and its
Subsidiaries own or have valid licenses to use all material patents, trademarks,
permits, service marks, trade names, copyrights, licenses, franchises and
formulas, or rights with respect to the foregoing, and have obtained assignments
of all leases and other rights of whatever nature, reasonably necessary for the
present conduct of their business, without any known conflict with the rights of
others except for such failures and conflicts which have not

 

-73-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

had, and could not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

7.19    Scheduled Existing Indebtedness, etc. Schedule VI sets forth a true and
complete list of all Indebtedness of the Borrower and each of its Subsidiaries
which has a principal balance of $5,000,000 or more as of the Restatement
Effective Date and which is to remain outstanding after giving effect to the
Transaction (excluding the Loans and the Letters of Credit, the “Scheduled
Existing Indebtedness”), in each case, showing the aggregate principal amount
thereof and the name of the respective borrower and any Credit Party or any of
its Subsidiaries which directly or indirectly guaranteed such debt and
describing any security therefor.

8.19 7.20    Anti-Corruption; Etc[Reserved].

8.20 To the best of Borrower’s knowledge, neitherAnti-Corruption; Etc Neither
the Borrower nor any of its Subsidiaries, or and to the knowledge of the
Borrower, any of their respective directors, officers, employees, agents, or
representatives or any other persons acting on their behalf (in their respective
capacity as such) have, in the course of their actions for, or on behalf of
Borrower or its Subsidiaries in the past five years, directly or indirectly,
taken any action that violates in any material respect any applicable provision
of the U.S. Foreign Corrupt Practices Act of 1977, as amended, the UK Bribery
Act 2010, or any other applicable anti-bribery or anti-corruption laws.

SECTION 9. SECTION 8.    Affirmative Covenants. The Borrower hereby covenants
and agrees that on and after the Restatement Effective Date and until the Total
Commitment and all Letters of Credit have terminated or been cash collateralized
or backstopped by one or more letters of credit reasonably acceptable to the
Issuing Lenders and the Loans, Notes and Unpaid Drawings (in each case together
with interest thereon), Fees and all other Obligations (other than indemnities
described in Section 13.13 which are not then due and payable) incurred
hereunder and thereunder, are paid in full:

9.01 8.01    Information Covenants. The Borrower will furnish to each Lenderthe
Administrative Agent (which shall provide to the Lenders):

(a)     Quarterly Financial Statements. As soon as available and in any event
within 45 days after the close of each of the first three fiscal quarters in
each fiscal year of the Borrower, (i) the consolidated balance sheets of the
Borrower and its Subsidiaries, in each case, as at the end of such quarterly
period and the related consolidated statements of income and retained earnings
and consolidated statements of cash flows, in each case for such fiscal quarter
and for the elapsed portion of the fiscal year ended with the last day of such
quarterly period, and in each case, setting forth comparative figures for the
corresponding quarterly accounting period in the prior fiscal year, all of which
shall be certified by the chiefa financial officer of the Borrower, subject to
normal year-end and audit adjustments and the absence of footnotes, and
(ii) management’s discussion and analysis of the important operational and
financial developments during the fiscal quarter and year-to-date periods (it
being understood and agreed that the delivery of such management’s discussion
and analysis

 

-74-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

as contained in the Borrower’s quarterly report on Form 10-Q shall satisfy the
requirement contained in this clause (ii)).

(b)     Annual Financial Statements. Within 90 days after the close of each
fiscal year of the Borrower, (i) the consolidated balance sheets of the Borrower
and its Subsidiaries, in each case, as of the end of such fiscal year and the
related consolidated statements of income and retained earnings and consolidated
statements of cash flows, in each case for such fiscal year setting forth
comparative figures for the preceding fiscal year and certified (x) in the case
of such consolidated financial statements, by PricewaterhouseCoopers LLP or such
other independent certified public accountants of recognized national standing
reasonably acceptable to the Administrative Agent, and (y) in the case of such
financial statements, by the chiefa financial officer of the Borrower together
with a report of such accounting firm stating that in the course of its regular
audit of the financial statements of the Borrower and its Subsidiaries, which
audit was conducted in accordance with generally accepted auditing standards,
such accounting firm obtained no knowledge of any Default or Event of Default
which has occurred and is continuing as a result of a violation of any of
Sections 9.01(xiii), 9.02(b), 9.02(c), 9.04, 9.05, 9.07, and/or 9.08 or, if in
the opinion of such accounting firm such a Default or Event of Default has
occurred and is continuing, a statement as to the nature thereof and
(ii) management’s discussion and analysis of the important operational and
financial developments during such fiscal year (it being understood and agreed
that the delivery of such management’s discussion and analysis as contained in
the Borrower’s annual report on Form 10-K shall satisfy the requirement
contained in this clause (ii)).

(c)     Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Section 8.019.01(a) and (b), a certificate of an
Authorized Representative of the Borrower in the form of Exhibit J to the effect
that, to the best of such Authorized Representative’s knowledge, no Default or
Event of Default has occurred and is continuing or, if any Default or Event of
Default has occurred and is continuing, specifying the nature and extent
thereof, which certificate shall set forth the calculations required to
establish whether the Borrower was in compliance with the provisions of Sections
9.0110.01(xiii), 9.0510.05(v), 9.0710.07 and 9.0810.08 at the end of such fiscal
quarter or year, as the case may be.

(d)     Notice of Default or Litigation. Promptly, and in any event within three
Business Days (or five Business Days in the case of following clause (ii)) after
the Borrower obtains knowledge thereof, notice of (i) the occurrence of any
event which constitutes a Default or Event of Default, or (ii) any litigation or
governmental investigation or proceeding pending or threatened in writing
(x) against the Borrower or any of its Subsidiaries which has had, or could
reasonably be expected to have, a Material Adverse Effect or (y) with respect to
any Credit Document.

(e)     Environmental Matters. Promptly upon, and in any event within ten
Business Days after, the Borrower obtains knowledge thereof, notice of any of
the following environmental matters occurring after the Restatement Effective
Date, except to the extent that such environmental matters have not had, and
could not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect:

 

-75-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

(i)     any Environmental Claim pending or threatened in writing against the
Borrower or any of its Subsidiaries or any Real Property owned or operated or
occupied by the Borrower or any of its Subsidiaries;

(ii)     any condition or occurrence on or arising from any Real Property owned
or operated or occupied by the Borrower or any of its Subsidiaries that
(a) results in noncompliance by the Borrower or such Subsidiary with any
applicable Environmental Law or (b) could reasonably be expected to form the
basis of an Environmental Claim against the Borrower or any of its Subsidiaries
or any such Real Property;

(iii)     any condition or occurrence on any Real Property owned or operated or
occupied by the Borrower or any of its Subsidiaries that could reasonably be
expected to cause such Real Property to be subject to any restrictions on the
ownership, occupancy, use or transferability by the Borrower or such Subsidiary
of such Real Property under any Environmental Law; and

(iv) the taking of any removal or remedial action in response to the actual or
alleged presence of any Hazardous Material on any Real Property owned or
operated or occupied by the Borrower or any of its Subsidiaries as required by
any Environmental Law or any governmental or other administrative agency.

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
Borrower’s or such Subsidiary’s response thereto. In addition, the Borrower will
provide the Administrative Agent (which shall provide to the Lenders) with
copies of all material communications with any government or governmental agency
and all material communications with any Person relating to any Environmental
Claim of which notice is required to be given pursuant to this
Section 8.019.01(e), and such detailed reports of any such Environmental Claim
as may reasonably be requested by the Lenders; provided that, in any event, the
Borrower shall deliver to the Administrative Agent all material notices received
by the Borrower or any of its Subsidiaries from any government or governmental
agency under, or pursuant to, CERCLA.

(f)     Other Reports and Filings. Promptly, copies of all financial
information, proxy materials and other information and reports, if any, which
the Borrower or any of its Subsidiaries shall filefiles with the Securities and
Exchange Commission or any successor thereto (the “SEC”) or deliver to holders
of its Indebtedness (or any trustee, agent or other representative therefor)
pursuant to the terms of the documentation governing such Indebtedness; provided
that this requirement shall only apply to Indebtedness with an aggregate
principal amount of at least $75,000,000.

Documents required to be delivered pursuant to Section 9.01(a) or (b), this
clause (f) or clause (g) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and
shall be deemed to have been delivered to the Administrative Agent on the date
(i) on which the Borrower posts such documents, or provides a link thereto, on
the Borrower’s website on the Internet; or (ii) on

 

-76-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

which such documents are posted on a United States government website or on the
Borrower’s behalf on an Internet or intranet website, if any, in each case, to
which the Administrative Agent has access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent).

(g)     Debt Rating. Promptly upon, and in any event within five Business Days
after, an Authorized Representative of the Borrower obtains knowledge of any
change by Moody’s or S&P in any Debt Rating, notice of such change.

(h)     Other Information. From time to time, such other information or
documents (financial or otherwise) with respect to the Borrower or any of its
Subsidiaries as the Administrative Agent or Lender may(through the
Administrative Agent) reasonably requestrequests in writing. Notwithstanding
anything to the contrary in this Section 9.01(h), none of the Borrower or any of
its Subsidiaries will be required to disclose or permit the inspection or
discussion of, any document, information or other matter (i) that constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by law or any binding
agreement or (iii) that is subject to attorney client or similar privilege or
constitutes attorney work product.

9.02 8.02    Books, Records and Inspections. The Borrower will, and will cause
each of its Subsidiaries to, keep proper books of record and account in which
full, true and correct entries in conformity with generally accepted accounting
principlesGAAP and all requirements of law shall be made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each of its Subsidiaries to, permit officers and designated
representatives of the Administrative Agent (or after the occurrence and during
the continuance of an Event of Default any Lender) to visit and inspect, after
reasonable notice during regular business hours and under guidance of officers
of the Borrower or such Subsidiary, any of the properties of the Borrower or
such Subsidiary, and to examine the books of account of the Borrower or such
Subsidiary and discuss the affairs, finances and accounts of the Borrower or
such Subsidiary with, and be advised as to the same by, its and their officers
and independent accountants, all upon reasonable advance notice and at such
reasonable times and intervals and to such reasonable extent as the
Administrative Agent or such Lender may request. Notwithstanding anything to the
contrary in this Section 9.02, none of the Borrower or any of its Subsidiaries
will be required to disclose or permit the inspection or discussion of, any
document, information or other matter (i) that constitutes non-financial trade
secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by law or any binding agreement or
(iii) that is subject to attorney client or similar privilege or constitutes
attorney work product.

9.03 8.03    Maintenance of Property; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (i) except as would not individually or in
the aggregate have a Material Adverse Effect, keep all property necessary to the
business of the Borrower and its Subsidiaries in good working order and
condition, ordinary wear and tear excepted, and (ii) maintain insurance on all
its property in at least such amounts and against at least such risks

 

-77-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

and with such deductibles or self-insured retentions as is, in the Borrower’s
reasonable judgment, consistent and in accordance with industry practice.

9.04 8.04    Corporate Franchises. The Borrower will, and will cause each of its
Subsidiaries to, do or cause to be done, all things necessary to preserve and
keep in full force and effect its existence and its material rights, franchises,
licenses and patents used in its business; provided, however, that nothing in
this Section 8.049.04 shall prevent (i) sales of assets, mergers or other
transactions by or among the Borrower or any of its Subsidiaries in accordance
with Section 9.0210.02, (ii) the withdrawal by the Borrower or any of the
Subsidiaries of its qualification as a foreign corporation or the failure to
qualify as a foreign corporation in any jurisdiction which would not in any way
materially and adversely affect the Lenders, and where such withdrawals,
failures or amendments, as the case may be, have not had, and could not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect or (iii) the abandonment by the Borrower or any of its
Subsidiaries of any rights, franchises, licenses, trademarks, copyrights and
patents that the Borrower reasonably determines are not useful to or needed in
its or their business, as the case may be.

9.05 8.05    Compliance with Statutes, etc. The Borrower will, and will cause
each of its Subsidiaries to, comply with all applicable statutes, regulations
and orders of, and all applicable restrictions imposed by, all governmental
bodies, domestic or foreign, in respect of the conduct of its business and the
ownership of its property, except such noncompliances as have not had, and could
not reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

9.06 8.06    Compliance with Environmental Laws. The Borrower will, and will
cause each of its Subsidiaries to, comply with all Environmental Laws applicable
to the Borrower and its Subsidiaries (and the respective businesses conducted by
them) and the ownership or use of any Real Property now or hereafter owned or
operated by the Borrower or any of its Subsidiaries, and will within a
reasonable time period pay or cause to be paid all costs and expenses incurred
in connection with such compliance (except to the extent being contested in good
faith). Furthermore, neither the Borrower nor any of its Subsidiaries will
generate, use, treat, store, release or dispose of, or permit the generation,
use, treatment, storage, release or disposal of, Hazardous Materials on any Real
Property now or hereafter owned or operated or occupied by the Borrower or any
of its Subsidiaries, or transport or permit the transportation of Hazardous
Materials to or from any such Real Property. Notwithstanding anything to the
contrary contained above, the covenant contained above in this Section 8.069.06
shall only be violated if the aggregate effect of all failures and
noncompliances with respect to the matters described above in this
Section 8.069.06 has had, or could reasonably be expected to have, a Material
Adverse Effect.

9.07 8.07    ERISA. As soon as possible and, in any eventExcept as would not
individually or in the aggregate have a Material Adverse Effect, within 30 days
after the Borrower or any of its Subsidiaries or any ERISA Affiliate knows or
has reason to know of the occurrence of any of the following, the Borrower will
deliver to the Administrative Agent, and the Administrative Agent shall promptly
forward to each Lender, a certificate of an Authorized Representative of the
Borrower setting forth details as to such occurrence and the action, if any,
that the Borrower, such Subsidiary or such ERISA Affiliate is required or

 

-78-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

proposes to take, together with any notices required or proposed to be given to
or filed with or by the Borrower, such Subsidiary, the ERISA Affiliate, the
PBGC, or a Plan or Multiemployer Plan participant, or the Plan administrator
with respect thereto: (i) that a Reportable Event has occurred; (ii) that an
accumulated funding deficiency has been incurred or an application is likely to
be or has been made to the Secretary of the Treasury for a waiver or
modification of the minimum funding standard (including any required installment
payments) or an extension of any amortization periodBorrower, any of its
respective Subsidiaries or any ERISA Affiliate (A) failed to make a required
contribution to any Plan that would result in the imposition of a lien or other
encumbrance under Section 430 of the Code or Section 303 or 4068 of ERISA, or
the arising of such a lien or encumbrance; (B) failed to satisfy the minimum
funding standard under Section 412 of the Code or Section 302 of ERISA, whether
or not waived; or (C) filed any request for or receipt of a minimum funding
waiver under Section 412 of the Code with respect to aany Plan and/or a
Multiemployer Plan, or that such filing may be made; (iii) that a Plan and/or
Multiemployer Plan has been or is reasonably expected to be terminated,
reorganized, partitioned, or declared insolvent under Title IV of ERISA;
(iv) that a Plan and/or a Multiemployer Plan has an Unfunded Current Liability
giving rise to a lien under ERISA or the Code; (v) that proceedings are likely
to be or have been instituted or notice has been given to terminate or appoint a
trustee to administer a Plan and/or a Multiemployer Plan; (vi) that a proceeding
has been instituted pursuant to Section 515 of ERISA to collect a delinquent
contribution to a Multiemployer Plan if material in amount; (vii) that the
Borrower, any of its Subsidiaries, or any ERISA Affiliate will or is reasonably
expected to incur any liability (other than for contributions by the Borrower or
an ERISA Affiliate timely made in accordance with the minimum funding
requirements under Section 412 of the Code and in accordance with the
requirements of Section 515 of ERISA) (including any indirect, contingent or
secondary liability) to or on account of the termination of or withdrawal from a
Plan and/or Multiemployer Plan under Section 4062, 4063, 4064, 4069, 4201, 4204
or 4212 of ERISA or with respect to a Plan under Section 401(a)(29) of the Code
which could reasonably be expected to have a Material Adverse Effect; or that
the Borrower or any Subsidiary is reasonably expected to incur any liability
pursuant to any employee welfare benefit plan (as defined in Section 3(1) of
ERISA) that provides benefits to retired employees or other former employees
(other than as required by Section 601 et seq. of ERISA) or any employee pension
benefit plan (as defined in Section 3(2) of ERISA) which liability, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect. Upon request, the Borrower will deliver to each of the Lenders a
complete copy of the annual report (Form 5500) of each Plan required to be filed
with the Internal Revenue ServiceU.S. Department of Labor. In addition to any
certificates or notices delivered to the Lenders pursuant to the first sentence
hereof, copies of such annual reports and any material notices received by the
Borrower or any of its Subsidiaries or any ERISA Affiliate with respect to any
Plan and/or Multiemployer Plan and/or Foreign Pension Plan shall be delivered to
the Lenders no later than 30 days after the date such report has been requested
or such notice has been received by the Borrower, such Subsidiary or such ERISA
Affiliate, as applicable. The Borrower and each of its applicable Subsidiaries
shall ensure that alleach Foreign Pension PlansPlan administered by it or into
which it makes payments obtains or retains (as applicable) registered status
under, and as and to the extent required by, applicable law and is administered
in a timely manner in all respects in compliance with all applicable laws except

 

-79-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

where the failure to do any of the foregoing could not, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

9.08 8.08    End of Fiscal Years; Fiscal Quarters. The Borrower shall cause (i)
each of its, and each of its Subsidiaries’, fiscal years to end on the Saturday
closest to December 31 of each year and (ii) each of its, and each of its
Subsidiaries’, fiscal quarters to end on the date which is sixteen weeks after
the last day of the previous fiscal year, twenty-eight weeks after the last day
of the previous fiscal year, forty weeks after the last day of the previous
fiscal year and the date of the end of the respective fiscal year.

9.09 8.09    Payment of Taxes. The Borrower will pay and discharge, or cause to
be paid and discharged, and will cause each of its Subsidiaries to pay and
discharge, all material taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits, or upon any properties belonging
to it, in each case on a timely basis and prior to the date on which penalties
attach thereto and all lawful claims which, if unpaid, might become a Lien or
charge upon any properties of the Borrower or any of its Subsidiaries not
otherwise permitted under Section 9.0110.01(i); provided that neither the
Borrower nor any of its Subsidiaries shall be required to pay any such tax,
assessment, charge, levy or claim (a) which is being contested in good faith and
by proper proceedings if it has maintained adequate reserves with respect
thereto in accordance with generally accepted accounting principlesGAAP or
(b) the failure to pay could not reasonably be expected to result in a Material
Adverse Effect.

9.10 8.10    Subsidiaries Guaranty; Additional Subsidiary Guarantors.

(a)     Notwithstanding anything to the contrary contained herein (including,
for the avoidance of doubt, Section 5.06) (but subject to the provisions of the
following proviso), the Subsidiaries Guaranty shall be required to be maintained
hereunder only to the extent that, and for so long as, subsidiary guarantees
granted to the lenders (x) under the 2013 Term Loan Credit Agreement, (y) under
the 2016 Term Loan Credit Agreement or (z) under any refinancing of such Term
Loan Agreements are in effect (and, unless the provisions of the following
proviso are then in effect, each Credit Party which is a party to the
Subsidiaries Guaranty shall be released therefrom (and the Administrative Agent
shall, upon the Borrower’s request and at the Borrower’s sole cost and expense
(and is hereby instructed by the Lenders to), execute and deliver such documents
as are reasonably necessary to effect such release) upon the release of such
Credit Party from any subsidiary guarantees relating to such Term Loan
Agreements or any such refinancing thereof); provided further that,
notwithstanding the forgoing, in the event thatif (x) the Debt Rating falls
below both Baa3 from Moody’s and BBB- from S&P, (y) the Borrower fails (for any
reason) to obtain and maintain a Debt Rating from botheither Moody’s andor S&P
or (z) (1) the Debt Rating falls below either Baa3 from Moody’s or BBB- from S&P
and (2) the Borrower fails (for any reason) to obtain and maintain a Debt Rating
from either Moody’s or S&P then, following any such event described in preceding
clauses (x), (y) or (z), the Borrower shall promptly (and in any event within
3045 days following such event or such later date as is acceptable to the
Administrative Agent in its sole discretion) deliver to the Administrative Agent
(i) a schedule that sets forth the correct legal name of each Subsidiary of the
Borrower, the direct and indirect (if any) owner of each such Subsidiary and
whether each such Subsidiary is a

 

-80-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

Wholly-Owned Domestic Subsidiary and (ii) a Subsidiaries Guaranty duly
authorized, executed and delivered by each Subsidiary of the Borrower required
to be a Subsidiary Guarantor on the Restatement Effective Date and under
Section 8.109.10(b). If a Subsidiary Guaranty has been delivered pursuant to
this Section 9.10(a) and thereafter none of the conditions set forth in clauses
(x), (y) or (z) exist, the Subsidiary Guarantors shall be released therefrom
(and the Administrative Agent shall, upon the Borrower’s request and at the
Borrower’s sole cost and expense (and is hereby instructed by the Lenders to),
execute such documents as are reasonably necessary to effectuate such release).

(b) So long as the Subsidiaries Guaranty is in effect (or is required to be in
effect in accordance with the terms of the Credit Documentspursuant to
Section 9.10(a)), the Borrower agrees to cause each of its Wholly-Owned Domestic
Subsidiaries that are acquired or created after the Restatement Effective Date
(other than any special purpose entity created for purposes of effecting, in
whole or in part, any Permitted Securitization(other than an Excluded Domestic
Subsidiary) to promptly (and in any event within 20 Business Days of such
acquisition or creationwith respect to any newly acquired or created
Wholly-Owned Domestic Subsidiary (other than any Excluded Domestic Subsidiary)
after the date a Subsidiary Guaranty is required pursuant to Section 9.10(a), or
such later date as is acceptable to the Administrative Agent in its sole
discretion) execute and deliver a counterpart of (or, if requested by the
Administrative Agent, an assumption agreement or a Joinder Agreement in respect
of) the Subsidiaries Guaranty.

9.11 8.11    Use of Proceeds. The Borrower will use the proceeds of the Loans
only as provided in Section 7.088.08.

SECTION 10. SECTION 9.    Negative Covenants. The Borrower covenants and agrees
that on and after the Restatement Effective Date and until the Total Commitment
and all Letters of Credit have terminated or been cash collateralized or
backstopped by one or more letters of credit reasonably acceptable to the
Issuing Lenders and the Loans, Notes and Unpaid Drawings (in each case together
with interest thereon), Fees and all other Obligations (other than indemnities
described in Section 13.0313.13 which are not then due and payable) incurred
hereunder and thereunder, are paid in full:

10.01 9.01    Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets (real or personal, tangible or intangible) of
the Borrower or any of its Subsidiaries, whether now owned or hereafter
acquired, or sell any such property or assets subject to an understanding or
agreement, contingent or otherwise, to repurchase such property or assets
(including sales of accounts receivable with recourse to the Borrower or any of
its Subsidiaries), or assign any right to receive income or permit the filing of
any financing statement under the UCC or any other similar notice of Lien under
any similar recording or notice statute; provided that the provisions of this
Section 9.0110.01 shall not prevent the creation, incurrence, filing, assumption
or existence of the following (Liens described below are herein referred to as
“Permitted Liens”):

(i)     inchoate Liens for taxes, assessments or governmental charges or levies
not yet due and payable or Liens for taxes, assessments or governmental charges
or

 

-81-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

levies being contested in good faith and by appropriate proceedings for which
adequate reserves have been established in accordance with generally accepted
accounting principlesGAAP in the United States (or the equivalent thereof in any
country in which a Foreign Subsidiary is doing business, as applicable);

(ii)     Liens in respect of property or assets of the Borrower or any of its
Subsidiaries imposed by law, which were incurred in the ordinary course of
business and do not secure Indebtedness for borrowed money, such as carriers’,
warehousemen’s, materialmen’s and mechanics’ liens and other similar Liens
arising in the ordinary course of business, and (x) which do not in the
aggregate materially detract from the value of the Borrowers’Borrower’s or such
Subsidiary’s property or assets or materially impair the use thereof in the
operation of the business of the Borrower or such Subsidiary or (y) which are
being contested in good faith by appropriate proceedings, which proceedings (or
orders entered in connection with such proceedings) have the effect of
preventing the forfeiture or sale of the property or assets subject to any such
Lien;

(iii)     Liens in existence on the RestatementSixth Amendment Effective Date
which are listed, and the property subject thereto described, in Schedule V,
plus renewals, replacements and extensions of such Liens, provided that (x) the
aggregate principal amount of the Indebtedness, if any, secured by such Liens
does not increase from that amount outstanding at the time of any such renewal,
replacement or extension and (y) any such renewal, replacement or extension does
not encumber any additional assets or properties of the Borrower or any of its
Subsidiaries;

(iv)     easements, rights-of-way, restrictions (including zoning restrictions),
encroachments and other similar charges or encumbrances, and minor title
deficiencies, in each case whether now or hereafter in existence, not securing
Indebtedness and not materially interfering with the conduct of the business of
the Borrower or any of its Subsidiaries;

(v)     Liens arising from the rights of lessors under operating leases entered
into by the Borrower or any of its Subsidiaries in the ordinary course of
business;

(vi)     Liens arising out of the existence of judgments or awards not
constituting an Event of Default under Section 10.0811.08;

(vii)     statutory and common law landlords’ liens (or contractual landlords’
liens which are limited solely to the leased premises which are the subject of
such contract and fixtures thereon) under leases or subleases to which the
Borrower or any of its Subsidiaries is a party;

(viii)     any interest or title of a lessor, sublessor, licensee or licensor
under any lease or license agreement permitted by this Agreement;

 

-82-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

(ix)     Liens (other than any Lien imposed by ERISA) incurred in the ordinary
course of business of the Borrower or any of its Subsidiaries in connection with
workers’ compensation, unemployment insurance and other social security
legislation;

(x)     Liens (x) to secure the performance by the Borrower or any of its
Subsidiaries of tenders, statutory obligations (other than excise taxes),
surety, stay, customs and appeal bonds, statutory bonds, bids, leases,
government contracts, trade contracts, performance and return of money bonds and
other similar obligations (exclusive of obligations for the payment of borrowed
money) and securing liability for premiums to insurance carriers or (y) to
secure the performance by the Borrower or any of its Subsidiaries of leases of
Real Property, to the extent incurred or made in the ordinary course of business
consistent with past practices;

(xi)      Liens in favor of customs and revenue authorities arising as a matter
of law to secure the payment of customs duties in connection with the
importation of goods;

(xii)     Liens on cash deposited or posted by the Borrower or any of its
Subsidiaries in connection with any Other Hedging Agreements entered into with
respect to commodities values in the ordinary course of business, and which are
bona fide hedging activities and are not for speculative purposes, not in excess
of $275,000,000 in the aggregate;

(xiii)    Liens not otherwise permitted pursuant to this Section 9.01 which10.01
that secure obligations otherwise permitted under this Agreement not exceeding,
when added to the aggregate principal amount of unsecured Permitted Subsidiary
Indebtedness at any time outstanding, $200,000,000the greater of (1)
$250,000,000 and (2) 15% of Consolidated Net Tangible Assets of the Borrower and
its Subsidiaries in aggregate principal amount at any time outstanding and which
apply to property and/or assets with an aggregate fair market value (as
determined in good faith by an Authorized Representative of the Borrower or the
Board of Directors of the Borrower) not to exceed at any one time
$225,000,000275,000,000;

(xiv) sales or other transfers of Receivables pursuant to, and Liens existing or
deemed to exist in connection with, Permitted Securitizations; and

(xv) Liens on assets which are presented on the balance sheet of the Borrower or
any Subsidiary because of the existence of a VIE Transaction not otherwise
prohibited hereunder.

For purposes of determining compliance with this Section 10.01, if a Lien meets,
in whole or in part, the criteria of one or more of the categories of Liens (or
any portion thereof) permitted in this Section 10.01, the Borrower may, in its
sole discretion, classify or divide such Lien (or any portion thereof) in any
manner that complies with this Section 10.01 and will be entitled to only
include the amount and type of such Lien or liability secured by such Lien (or
any

 

-83-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

portion thereof) in one of the above clauses and such Lien will be treated as
being incurred or existing pursuant to only such clause or clauses (or any
portion thereof).

10.02 9.02    Consolidations, Mergers, Sales of Assets and Acquisitions. (a) The
Borrower will not, and will not permit any of its Subsidiaries to, consolidate
or merge with or into any other Person, provided that the Borrower and its
Subsidiaries may consolidate or merge with or into other Persons so long as
(i) both immediately before and immediately after giving effect thereto, no
Specified Default or Event of Default shall have occurred and be continuing,
(ii) in the case of any consolidation or merger involving the Borrower, the
Borrower is the corporation surviving such consolidation or merger, (iii) in the
case of any consolidation or merger involving a Foreign Subsidiary, only
Foreignno Domestic Subsidiaries are consolidating or merging with or into such
Foreign Subsidiary, (iv) while the Subsidiaries Guaranty is in effect (or
required to be in effect in accordance with the terms of the Credit Documents),
in the case of any consolidation or merger involving a Subsidiary Guarantor, a
Subsidiary Guarantor is the surviving Person unless the respective Subsidiary
Guarantor is consolidating with or merging into the Borrower (in which case the
Borrower will be the survivor thereof) and (v) while the Subsidiaries Guaranty
is not in effect (or not required to be in effect in accordance with the terms
of the Credit Documents), in the case of any consolidation or merger involving a
Wholly-Owned Domestic Subsidiary, a Wholly-Owned Domestic Subsidiary is the
surviving Person unless the respective Wholly-Owned Domestic Subsidiary is
consolidating with or merging into the Borrower (in which case the Borrower will
be the survivor thereof).

(b) The Borrower will not, and will not permit any of its Subsidiaries to, sell,
convey, assign, lease, abandon or otherwise transfer or dispose of, voluntarily
or involuntarily (any of the foregoing being referred to in this
Section 9.0210.02(b) as a “Disposition” and any series of related Dispositions
constituting but a single Disposition and the terms “Dispose” and “Disposed of”
shall have correlative meanings), any of its properties or assets, tangible or
intangible (including but not limited to sale, assignment, discount or other
disposition of accounts, contract rights, chattel paper or general intangibles
with or without recourse), provided that (A) such Dispositions shall be
permitted if (i) such Disposition iseach of the Borrower and its Subsidiaries
may dispose of assets in an arm’s length transaction and the Borrower or its
respective Subsidiary receives at leastin any fiscal year having an aggregate
fair market value therefor (as determined in good faith by an Authorized
Representative of the Borrower or the Board of Directors of the Borrower) and
(ii) the fair market value of the assets sold, conveyed, assigned, leased,
abandoned or otherwise transferred or disposed of pursuant to any Disposition or
Dispositions (as determined in good faith by an Authorized Representative of the
Borrower or the Board of Directors of the Borrower), when added to the fair
market value of the assets sold, conveyed, assigned, leased, abandoned or
otherwise transferred or disposed of pursuant to all such other Disposition or
Dispositions previously consummated after the Restatement Effective Date (as
determined in good faith by an Authorized Representative of the Borrower or the
Board of Directors of the Borrower), does not constitute more than 20% of the
consolidated assets of the Borrower and its Subsidiaries as of the time of such
Disposition (after giving effect thereto)not to exceed 20% of the Consolidated
Total Assets of the Borrower as determined as of the end of the immediately
preceding fiscal year, (B) while the Subsidiaries Guaranty is in effect (or
required to be in effect in accordance with the terms of the Credit Documents),
the

 

-84-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

Borrower may make Dispositions to Subsidiary Guarantors and any Subsidiary
Guarantor may make Dispositions to the Borrower or any other Subsidiary
Guarantor; provided, however, Subsidiaries that are not Subsidiary Guarantors
may make Dispositions to one another, (C) while the Subsidiaries Guaranty is not
in effect (or is not required to be in effect in accordance with the terms of
the Credit Documents), the Borrower may make Dispositions to Wholly-Owned
Domestic Subsidiaries and any Wholly-Owned Domestic Subsidiary may make
Dispositions to the Borrower or any other Wholly-Owned Domestic Subsidiary and,
(D) each of the Borrower and its Subsidiaries may sell, transfer and otherwise
dispose of Receivables and Related Assets pursuant to Permitted
Securitizations., (E) each of the Borrower and its Subsidiaries may Dispose of
assets that are obsolete, damaged, worn out or surplus, in each case in the
ordinary course of business, (F) to the extent constituting a Disposition, the
creation of Liens, the consummation of fundamental changes and the making of
restricted payments permitted by Sections 10.01, 10.02(a) and 10.04,
respectively are permitted and (G) Dispositions of assets with a fair market
value of $250,000 or less are permitted.

(c) The Borrower will not, and will not permit any of its Subsidiaries to,
consummate any Significant Acquisition unless (i) no Specified Default or Event
of Default then exists or would result therefromshall exist as of the date the
definitive acquisition agreement for such Significant Acquisition is entered
into and (ii) the Borrower shall have delivered to the Administrative Agent an
officer’s certificate (together with reasonably detailed calculations)
demonstrating compliance with the covenants contained in Sections 9.0710.07 and
9.0810.08, for the period (each, a “Calculation Period”) of four consecutive
fiscal quarters (taken as one accounting period) most recently ended for which
financial statements have been delivered (or were required to be delivered)
pursuant to Section 8.019.01(a) or (b), as the case may be, prior to the date
ofthe definitive acquisition agreement for such Significant Acquisition is
entered into, on a pro forma basis as if the respective Significant Acquisition
(as well as all other Dispositions and Acquisitions theretofore consummated
after the first day of such Calculation Period) had occurred on the first day of
such Calculation Period, and such recalculations shall show that such financial
covenants would have been complied with if such Significant Acquisition (as well
as all other Dispositions and Acquisitions theretofore consummated after the
first day of such Calculation Period) had occurred on the first day of such
Calculation Period.

10.03 9.03     Dissolution, etc. The Borrower will not, and will not permit any
of its Subsidiaries to, dissolve or liquidate, either in whole or in part,
except (i) to the extent permitted by Section 9.0210.02(a) and (ii) inactive
Subsidiaries of the Borrower (i.e., Subsidiaries of the Borrower that do not
conduct business other than that related solely to its existence and governance)
may be dissolved or liquidated from time to time so long as (x) no Specified
Default or Event of Default then exists or would result therefrom and (y) the
Borrower determines that such dissolution or liquidation is not adverse in any
material respect to the interests of the Lenders.

10.04 9.04     Restricted Payments. The Borrower shall not declare or pay any
dividends, purchase, redeem, retire, defease or otherwise acquire for value any
of its Equity Interests now or hereafter outstanding, return any capital to its
shareholders, partners or members (or the equivalent Persons thereof) as such,
make any distribution of assets, Equity

 

-85-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

Interests, obligations or securities to its shareholders, partners or members
(or the equivalent Persons thereof) as the case may be, or permit any of its
Subsidiaries to purchase, redeem, retire, defease or otherwise acquire for value
any Equity Interests in the Borrower if, in any case referred to above, any
Specified Default or any Event of Default has occurred, is continuing or would
result therefrom.

Notwithstanding anything herein to the contrary, the foregoing provisions of
this Section 10.04 will not prohibit the payment of any restricted payment or
the consummation of any redemption, purchase, defeasance or other payment within
60 days after the date of declaration thereof or the giving of notice, as
applicable, if at the date of declaration or the giving of such notice such
payment would have complied with the provisions of this Section 10.04 (it being
understood that such restricted payment shall be deemed to have been made on the
date of declaration or notice for purposes of such provision).

10.05 9.05     Indebtedness. The Borrower will not, and will not permit any of
its Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, except for (i) Indebtedness incurred pursuant to this Agreement
and the other Credit Documents, (ii) Permitted Borrower Indebtedness,
(iii) Permitted Subsidiary Indebtedness, (iv) Permitted Subsidiary Guarantee
Obligations, (v) Permitted Securitizations, and (vi) Indebtedness arising in the
ordinary course of business under Interest Rate Protection Agreements and, Other
Hedging Agreements or any similar type of agreement which are bona fide hedging
activities and are not for speculative purposes and (vii) Scheduled Existing
Indebtedness to the extent the same is listed on Schedule VI, together with, in
the case of this clause (vii), any refinancings or renewals thereof, in each
case so long as no additional obligors or guarantors, or additional security, is
provided in connection with the respective renewal or refinancing and so long as
the principal amount is not increased as a result thereof..

10.06 9.06     Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, enter into or be a party to a transaction
with any Affiliate of the Borrower or any other Subsidiary of the Borrower,
except for transactions between (i) the Borrower and any Subsidiary Guarantor,
(ii) any Subsidiary Guarantor and any other Subsidiary Guarantor or (iii) the
Borrower or any Subsidiary of the Borrower on one hand and any Affiliate of the
Borrower and/or any other Subsidiary of the Borrower on the other hand, so long
as all such transactions referred to in this clause (iii) are entered into in
good faith in the ordinary course of business consistent with past practice and
on terms no less favorable to the Borrower or such Subsidiary of the Borrower
than those that could have been obtained in a comparable transaction on an arm’s
length basis from an unrelated Person.; provided that, for the avoidance of
doubt, this Section 10.06 shall not prohibit (x) any transaction with an
Affiliate that, as such, has been expressly approved by either a majority of the
Borrower’s independent directors or a committee of the Borrower’s directors
consisting solely of independent directors, in each case in accordance with such
independent directors’ fiduciary duties in their capacity as such and upon
advice from independent counsel and (y) employment, compensation,
indemnification, reimbursement and severance arrangements for officers and
directors of the Borrower and its Subsidiaries in the ordinary course of
business or that are approved by the board of directors of the Borrower.

 

-86-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

10.07 9.07     Maximum Leverage Ratio. The Borrower will not permit the Leverage
Ratio at any time to be greater than 3.75:1.00. on the last day of any fiscal
quarter of the Borrower; provided that the foregoing limit may be increased,
from time to time, upon written notice from the Borrower to the Administrative
Agent in connection with one or a series of acquisitions and/or investments in
any period of up to four consecutive fiscal quarters for which financial
statements are available (plus the period extending until the next quarterly or
annual financial statements shall be due), to 4.00:1.00 for a period of four
consecutive fiscal quarters including and/or immediately following the fiscal
quarter in which such acquisition and/or investments were completed (the
“Covenant Holiday”). Thereafter, the Covenant Holiday will not be available
again until the original Leverage Ratio has been complied with for at least two
fiscal quarters.

10.08 9.08     Minimum Interest Coverage Ratio. The Borrower will not permit the
Consolidated Interest Coverage Ratio on the last day of any fiscal quarter of
the Borrower to be less than 4.50:1.00.

10.09 9.09     Business. The Borrower will not, and will not permit any of its
Subsidiaries to, engage (directly or indirectly) in any business other than
substantially the same lines of business in which they are engaged on the
Restatement Effective Date and reasonable extensions thereof and other
businesses that are complimentary or reasonably related thereto.

10.10 9.10     Limitation on Certain Restrictions on Subsidiaries. The Borrower
will not, and will not permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any such Subsidiary to (x) pay
dividends or make any other distributions on its Equity Interests or any other
interest or participation in its profits owned by the Borrower or any of its
Subsidiaries, or pay any Indebtedness owed to the Borrower or any of its
Subsidiaries, (y) make loans or advances to the Borrower or any of its
Subsidiaries or (z) transfer any of its properties or assets to the Borrower or
any of its Subsidiaries, except for such encumbrances or restrictions existing
under or by reason of (i) applicable law, (ii) this Agreement and the other
Credit Documents, (iii) in the case of the foregoing clauses (y) (solely to the
extent such encumbrance or restriction only applies to loans or advances made by
any such Subsidiary of the Borrower to other Subsidiaries of the Borrower, and
not loans and advances to be made by any such Subsidiary to the Borrower) and
(z) of this Section 9.1010.10, other Indebtedness permitted pursuant to
Section 9.0510.05, (iv) holders of Permitted Liens may restrict the transfer of
any assets subject thereto, (v) in the case of foregoing clause (x),
restrictions or conditions imposed by any agreement relating to Permitted
Securitizations if such restrictions or conditions apply only to the Receivables
and the Related Assets that are the subject of the Permitted Securitization,
(vi) customary provisions in leases and other contracts restricting subletting
orthe assignment of any lease governing a leasehold interest of the Borrower or
of any Subsidiary of the Borrower, andthereof, (vii) customary provisions
restricting assignment of any licensing agreement entered into by the Borrower
or any of its Subsidiaries in the ordinary course of business., (viii) customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary or assets pending such sale; provided that such restrictions and
conditions apply only to the Subsidiary or assets that are to be sold and such
sale is permitted hereunder, (ix)

 

-87-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

customary provisions in partnership agreements, limited liability company
governance documents, joint venture agreements and other similar agreements that
restrict the transfer of assets of, or ownership interests in, the relevant
partnership, limited liability company, joint venture or similar Person and
(x) replacements, renewals, amendments and refinancings of any agreements
described above so long as such replacement, renewals, amendments and
refinancings are not materially more restrictive in the good faith judgment of
the Borrower, taken as a whole, than in the relevant refinancing agreement.

10.11 9.11    Limitation on Issuance of Capital Stock. (a)The Borrower will not
issue (i) any Preferred Stock other than (x) Qualified Preferred Stock or
(y) Disqualified Preferred Stock so long as, on the date of any an issuance of
Disqualified Preferred Stock, (I) no Specified Default or Event of Default then
exists has occurred and is continuing or would result therefrom and (II) the
Borrower is in compliance with the covenants contained in Sections 9.0710.07 and
9.0810.08 for the most recently ended Calculation Period, on a pro forma basis
as if the respective issuance of Disqualified Preferred Stock (as well as all
other issuances of Disqualified Preferred Stock theretofore consummated after
the first day of such Calculation Period and still outstanding) had occurred on
the first day of such Calculation Period or (ii) any redeemable common stock
other than common stock that is redeemable at the sole option of the Borrower.

(b) The Borrower shall not permit any of its Subsidiaries to issue any Equity
Interests (including by way of sales of treasury stock) or any options or
warrants to purchase, or securities convertible into, capital stock, except for
issuances of non-redeemable common equity interests issued (i) for transfers and
replacements of then outstanding shares of capital stock, (ii) for stock splits,
stock dividends and additional issuances which do not decrease the percentage
ownership of the Borrower or any of its Subsidiaries in any class of the capital
stock of such Subsidiaries, (iii) to qualify directors to the extent required by
applicable law, and (iv) by newly created or acquired Subsidiaries in accordance
with the terms of this Agreement.

10.12 Certain ERISA Matters. Each Lender (x) represents and warrants, as of the
date such Person became a Lender party hereto, to, and (y) covenants, from the
date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of, the Administrative Agent, and
the Lead Arranger, and not, for the avoidance of doubt, to or for the benefit of
the Borrower or any other Credit Party, that such Lender is not using “plan
assets” (within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42)
of ERISA) of one or more Benefit Plans in connection with the Loans, the Letters
of Credit or the Commitments.

SECTION 11. SECTION 10.    Events of Default. Upon the occurrence of any of the
following specified events (each an “Event of Default”):

11.01 10.01    Payments. The Borrower shall (i) default in the payment when due
of any principal of any Loan or any Note or (ii) default, and such default shall
continue unremedied for three or more Business Days, in the payment when due of
any Unpaid

 

-88-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

Drawings or interest on any Loan or Note, or any Fees or any other amounts owing
hereunder or thereunder; or

11.02 10.02     Representations, etc. Any representation, warranty or statement
made by any Credit Party herein or in any other Credit Document or in any
certificate delivered pursuant hereto or thereto shall prove to be untrue in any
material respect on the date as of which made or deemed made; or

11.03 10.03    Covenants. The Borrower shall (i) default in the due performance
or observance by it of any term, covenant or agreement contained in Section
8.018.08(c), 9.01(d)(i), 8.089.08, 8.109.10 or Section 910 or (ii) default in
the due performance or observance by it of any other term, covenant or agreement
contained in this Agreement and such default shall continue unremedied for a
period of 30 days after written notice to the Borrower by the Administrative
Agent or any Lender; or

11.04 10.04    Default Under Other Agreements. (i) The Borrower or any of its
Subsidiaries shall default in any payment of any Indebtedness (other than the
Obligations) beyond the period of grace or cure, if any, provided in the
instrument or agreement under which such Indebtedness was created; or (ii) the
Borrower or any of its Subsidiaries shall default in the observance or
performance of any agreement or condition relating to any Indebtedness (other
than the Obligations) or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause (after giving effect to any grace or
cure period, but determined without regard to whether any notice is required),
any such Indebtedness to become due or, in the case of a Permitted
Securitization, terminating (except voluntary terminations by the Credit
Parties), prior to its stated maturity; or (iii) any Indebtedness (other than
the Obligations) of the Borrower or any of its Subsidiaries shall be declared to
be due and payable, or required to be prepaid (other than (x) by a regularly
scheduled required prepayment or (y) as a mandatory prepayment (unless such
required prepayment or mandatory prepayment results from a default thereunder or
an event of the type that constitutes an Event of Default)) or, in the case of a
Permitted Securitization, shall be terminated (except voluntary terminations by
the Credit Parties), prior to the stated maturity thereof, provided that it
shall not be a Default or Event of Default under this Section 10.0411.04 unless
the aggregate principal amount of all such defaulted or accelerated Indebtedness
as described in preceding clauses (i) through (iii), inclusive, is at least
$75,000,000; or

11.05 10.05     Bankruptcy, etc. The Borrower or any of its Subsidiaries shall
commence a voluntary case concerning itself under Title 11 of the United States
Code entitled “Bankruptcy” as now or hereafter in effect, or any successor
thereto (the “Bankruptcy Code”); or an involuntary case is commenced against the
Borrower or any of its Subsidiaries and the petition is not controverted within
10 days after service of summons, or is not dismissed within 60 days after
service of summons, after commencement of the case; or a custodian (as defined
in the Bankruptcy Code) is appointed for, or takes charge of, all or
substantially all of the property of the Borrower or any of its Subsidiaries, or
the Borrower or any of its Subsidiaries commences any other proceeding under any
reorganization, arrangement,

 

-89-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

adjustment of debt, relief of debtors, dissolution, insolvency or liquidation or
similar law of any jurisdiction whether now or hereafter in effect relating to
the Borrower or any of its Subsidiaries, or there is commenced against the
Borrower or any of its Subsidiaries any such proceeding which remains
undismissed for a period of 60 days, or the Borrower or any of its Subsidiaries
is adjudicated insolvent or bankrupt; or any order of relief or other order
approving any such case or proceeding is entered; or the Borrower or any of its
Subsidiaries suffers any appointment of any custodian or the like for it or any
substantial part of its property to continue undischarged or unstayed for a
period of 60 days; or the Borrower or any of its Subsidiaries makes a general
assignment for the benefit of creditors; or any corporate action is taken by the
Borrower or any of its Subsidiaries for the purpose of effecting any of the
foregoing; or

11.06 10.06     ERISA. (a) Any Plan and/or Multiemployer Plan shall fail to
satisfy the minimum funding standard required for any plan year or part thereof
or a waiver of such standard or extension of any amortization period is sought
or granted under Section 412 of the Code, any Plan and/or Multiemployer Plan
shall have had or is likely to have a trustee appointed to administer such Plan
and/or Multiemployer Plan pursuant to Section 4042 of ERISA, any Plan and/or
Multiemployer Plan shall have been or is reasonably expected to be terminated or
to be the subject of termination proceedings under Section 4042 of ERISA, any
Plan and/or Multiemployer Plan shall have an Unfunded Current LiabilityLiability
the Borrower, any of its respective Subsidiaries or any ERISA Affiliate has
incurred a complete or partial withdrawal from any Multiemployer Plan, a
contribution required to be made to a Plan, Multiemployer Plan and/, or Foreign
Pension Plan has not been timely made, or the Borrower or any of its respective
Subsidiaries or any ERISA Affiliate havehas incurred or is reasonably expected
to incur a liability (other than one for contributions by the Borrower or an
ERISA Affiliate timely made in accordance with minimum funding requirements
under Section 412 of the Code and in accordance with the requirements of
Section 515 of ERISA) to or on account of a Plan and/or Multiemployer Plan under
Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of
ERISA or Section 401(a)(29), 4971, 4975 or 4980 of the Code; (b) there shall
result from any such event or events the imposition of a lien, the granting of a
security interest or a liability; (c) and in each case in clauses (a) and (b)
above, the same, individually or in the aggregate, has had or could reasonably
be expected to have a Material Adverse Effect; or

11.07 10.07     Subsidiaries Guaranty. TheIf the Subsidiaries Guaranty is
required hereby to be in effect, the Subsidiaries Guaranty or any provision
thereof shall cease to be in full force or effect as to any Subsidiary Guarantor
(unless (x) such Subsidiary Guarantor is no longer a Subsidiary by virtue of
liquidation, sale, merger or consolidation permitted by Section 9.0210.02 or
Section 9.03 or (y) the Subsidiaries Guaranty is no longer required to be in
effect, or has been released, as provided in Section  8.10(a)),10.03, or any
Subsidiary Guarantor (or Person acting by or on behalf of such Subsidiary
Guarantor) shall deny or disaffirm such Subsidiary Guarantor’s obligations under
the Subsidiaries Guaranty (if same is then required hereby to be in effect), or
any Subsidiary Guarantor shall default in the due performance or observance of
any term, covenant or agreement on its part to be performed or observed pursuant
to the Subsidiaries Guaranty (if same is then required hereby to be in effect)
beyond any grace or cure period (if any) provided therefor; or

 

-90-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

11.08 10.08     Judgments. One or more judgments or decrees shall be entered
against the Borrower or any of its respective Subsidiaries involving in the
aggregate for the Borrower and its respective Subsidiaries a liability (not paid
or fully covered by a reputable and solvent insurance company) and such
judgments and decrees either shall be final and non- appealable or shall not be
vacated, discharged or stayed or bonded pending appeal for any period of 60
consecutive days, and the aggregate amount of all such judgments not paid or
covered by a reputable and solvent insurance company exceeds $75,000,000; or

11.09 10.09     Change of Control. A Change of Control shall occur;

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to the Borrower, take any or all
of the following actions, without prejudice to the rights of any Agent, any
Lender or the holder of any Note to enforce its claims against any Credit Party
(provided that, if an Event of Default specified in Section 10.0511.05 shall
occur with respect to the Borrower, the result of which would occur upon the
giving of such written notice by the Administrative Agent to the Borrower as
specified in clauses (i) and (ii) below shall occur automatically without the
giving of any such notice): (i) declare the Total Commitment terminated,
whereupon the Commitment of each Lender shall forthwith terminate immediately
and any Facility Fees and other Fees shall forthwith become due and payable
without any other notice of any kind; (ii) declare the principal of and any
accrued interest in respect of all Loans and the Notes and all Obligations owing
hereunder and thereunder to be, whereupon the same shall become, forthwith due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by each Credit Party; (iii) terminate any Letter
of Credit which may be terminated in accordance with its terms; (iv) direct the
Borrower to pay (and the Borrower agrees that upon receipt of such notice, or
upon the occurrence of an Event of Default specified in Section 10.0511.05 with
respect to the Borrower, it will pay) to the Administrative Agent at the Payment
Office such additional amount of cash, to be held as security by the
Administrative Agent, as is equal to the aggregate Stated Amount of all Letters
of Credit issued for the account of the Borrower then outstanding; and (v) apply
any cash collateral held for the benefit of the Lenders pursuant to
Section 4.025.02 to repay outstanding Obligations.

SECTION 11.    Definitions and Accounting Terms.

11.01    Defined Terms. As used in this Agreement, the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

“2013 Credit Agreement” shall mean that certain Credit Agreement, dated as of
April 5, 2013, among the Borrower, the lenders party thereto from time to time,
Branch Banking and Trust Company, Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch, and
Regions Bank, as co-documentation agents, Bank of America, N.A., as syndication
agent, and Deutsche Bank AG New York Branch, as administrative agent.

 

-91-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

“2013 Term Loan Credit Agreement” shall mean that certain Credit Agreement,
dated as of August 5, 2013, among Flowers Foods, Inc., the lenders party
thereto, Bank of America, N.A., Coöperatieve Centrale Raiffeisen-Boerenleenbank,
B.A., “Rabobank International”, New York Branch and Branch Banking & Trust
Company, as co- documentation agents, Suntrust Bank, as syndication agent, and
Deutsche Bank AG New York Branch, as administrative agent (as amended, restated,
supplemented and/or otherwise modified from time to time).

“2016 Term Loan Credit Agreement” shall mean that certain Credit Agreement,
dated as of April 19, 2016, among Flowers Foods, Inc., the lenders party
thereto, Deutsche Bank AG New York Branch, as administrative agent, and the
other parties party thereto (as amended, restated, supplemented and/or otherwise
modified from time to time).

“Acquisition” shall mean the acquisition of all or any portion of the assets or
all or any portion of the Equity Interests of any Person.

“Administrative Agent” shall have the meaning provided in the first paragraph of
this Agreement and shall include any successor to the Administrative Agent
appointed pursuant to Section 12.09.

“Affiliate” shall mean, with respect to any Person, any other Person (including,
for purposes of Section 9.06 only, all directors, officers and partners of such
Person) directly or indirectly controlling, controlled by, or under direct or
indirect common control with, such Person; provided, however, that for purposes
of Section 9.06, an Affiliate of the Borrowers shall include any Person that
directly or indirectly owns more than 5% of any class of the Equity Interests of
the Borrower and any officer or director of the Borrower or any of its
Subsidiaries. A Person shall be deemed to control another Person if such Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of such other Person, whether through the ownership
of voting securities, by contract or otherwise. Notwithstanding anything to the
contrary contained above, for purposes of Section 9.06, no Agent or Lender shall
be deemed to constitute an Affiliate of the Borrower or its Subsidiaries in
connection with the Credit Documents or its dealings or arrangements relating
thereto.

“Agents” shall mean, collectively, the Administrative Agent, the Lead Arranger,
the Syndication Agent and the Co-Documentation Agents.

“Aggregate Consideration” shall mean, with respect to any Acquisition, the sum
(without duplication) of (i) the fair market value of the common stock of the
Borrower (based on (x) the closing and/or trading price of the common stock of
the Borrower on the date of such Acquisition on the stock exchange on which the
common stock of the Borrower is listed or the automated quotation system on
which the common stock is quoted, or (y) if the common stock of the Borrower is
not listed on an exchange or quoted on a quotation system, the bid and asked
prices of the common stock in the over-the-counter market at the close of
trading or (z) if the common stock of the Borrower is not so listed, based on a
good faith determination of an Authorized Representative of the Borrower or the
Board of Directors of

 

-92-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

the Borrower) issued as consideration in connection with such Acquisition,
(ii) the aggregate amount of all cash paid by the Borrower or any of its
Subsidiaries in connection with such Acquisition (including payments of fees and
costs and expenses in connection therewith), (iii) the aggregate principal
amount of all Indebtedness assumed, incurred and/or issued in connection with
such Acquisition to the extent permitted by Section 9.05, (iv) the aggregate
amount that could reasonably be expected to be paid (based on good faith
projections prepared by an Authorized Representative of the Borrower or the
Board of Directors of the Borrower) pursuant to any earn-out, non-compete,
consulting or deferred compensation or purchase price adjustment) for such
Acquisition and (v) the fair market value (based on good faith projections
prepared by an Authorized Representative of the Borrower or the Board of
Directors of the Borrower) of all other consideration payable in connection with
such Acquisition.

“Agreement” shall mean this Credit Agreement, as modified, supplemented,
amended, restated, amended and restated, extended, renewed or replaced from time
to time.

“Anti-Terrorism Laws” shall have the meaning provided in Section 7.15(a).

“Applicable Facility Fee Percentage” and “Applicable Margin” shall mean (I) from
and after the Fourth Amendment Effective Date until the delivery of any
certificate in accordance with the first sentence of the following paragraph for
any fiscal quarter or fiscal year, as the case may be, of the Borrower ending on
or after January 3, 2015, a percentage per annum equal to (x) in the case of the
Applicable Facility Fee Percentage, 0.125% and (y) in the case of the Applicable
Margin (A) with respect to Loans maintained as Base Rate Loans, 0.125% and
(B) with respect to Loans maintained as Eurodollar Loans, 1.125% and (II) from
and after each day of delivery of any certificate in accordance with the first
sentence of the following paragraph for any fiscal quarter or fiscal year, as
the case may be, of the Borrower ending on or after January 3, 2015 (each, a
“Start Date”), to and including the applicable End Date described below, (x) the
Applicable Facility Fee Percentage and the Applicable Margins for all Revolving
Loans shall (subject to any adjustment pursuant to the immediately succeeding
paragraph) be those set forth below in the table under the caption “Pricing
Table”, in each case opposite the Leverage Ratio indicated to have been achieved
in any certificate delivered in accordance with the following sentence:

Pricing Table:

 

             Applicable Margin for   Applicable Margin for           Revolving
Loans   Revolving Loans           maintained as Base Rate   maintained as
Eurodollar      Leverage Ratio   Loans and Swingline Loans   Loans   Applicable
Facility                Fee Percentage      

Equal to or less

  0.00%   0.70%   0.05%

than 0.50:1.00

                 

Greater than

  0.00%   0.805%   0.07%

0.50:1.00 but less

         

than or equal to

         

1.00:1.00

                 

Greater than

  0.00%   0.91%   0.09%

1.00:1.00 but less

           

 

-93-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

Leverage Ratio   

Applicable Margin for
Revolving Loans
maintained as Base Rate

    Loans and Swingline Loans     

   

Applicable Margin for
Revolving Loans

    maintained as Eurodollar    

Loans

   

    Applicable Facility    

Fee Percentage

 

than or equal to 1.50:1.00

 

                  

Greater than 1.50:1.00 but less than or equal to 1.75:1.00

 

     0.015%       1.015%       0.11%          

Greater than 1.75:1.00 but less than or equal to 2.25:1.00

 

     0.125%       1.125%       0.125%        

Greater than 2.25:1.00 but less than or equal to 2.75:1.00

 

     0.325%       1.325%       0.175%        

Greater than 2.75:1.00 but less than or equal to 3.25:1.00

 

     0.50%       1.50%       0.25%        

Greater than 3.25:1.00

 

     0.75%       1.75%       0.50%  

The Leverage Ratio shall be determined based on the delivery of a certificate of
the Borrower by an Authorized Representative of the Borrower to the
Administrative Agent and the Lenders (each, a “Quarterly Pricing Certificate”),
within 45 days of the last day of any fiscal quarter of the Borrower (or 90 days
in the case of the last fiscal quarter of any fiscal year of the Borrower),
which certificate shall set forth the calculation of the Leverage Ratio as at
the last day of the Test Period ended immediately prior to the relevant Start
Date and the Applicable Facility Fee Percentage and the Applicable Margins
which, in each case, shall be thereafter applicable (until same are changed or
cease to apply in accordance with the following sentences). The Applicable
Facility Fee Percentage and the Applicable Margins so determined shall apply,
except as set forth in the succeeding sentence, from the relevant Start Date to
the earlier of (x) the date on which the next certificate is delivered to the
Administrative Agent and (y) the date which is 45 days (or 90 days in the case
of the last fiscal quarter of any fiscal year of the Borrower) following the
last day of the Test Period in which the previous Start Date occurred (such
earliest date, the “End Date”), at which time, if no certificate has been
delivered to the Administrative Agent (and thus commencing a new Start Date),
the Applicable Facility Fee Percentage and the Applicable Margins shall be those
set forth in the table above determined as if the Leverage Ratio were greater
than 2.75:1.00 (such Applicable Facility Fee Percentage and Applicable Margins
as so determined, being collectively referred to herein as the “Highest
Applicable Margins”), until such time as the

 

-94-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

relevant certificate has been delivered. Notwithstanding anything to the
contrary contained above in this definition, the Applicable Facility Fee
Percentage and the Applicable Margins shall be the Highest Applicable Margins
(subject to further adjustment to the extent provided in Section 1.08(c)) at all
times during which there shall exist any Default or Event of Default.

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the Leverage
Ratio set forth in any Quarterly Pricing Certificate delivered for any period is
inaccurate for any reason and the result thereof is that the Lenders received
interest or fees for any period based on an Applicable Margin or Applicable
Facility Fee Percentage that is less than that which would have been applicable
had the Leverage Ratio been accurately determined, then, for all purposes of
this Agreement, the “Applicable Facility Fee Percentage” or “Applicable Margin”
for any day occurring within the period covered by such Quarterly Pricing
Certificate shall retroactively be deemed to be the relevant percentage as based
upon the accurately determined Leverage Ratio for such period, and any shortfall
in the interest or fees theretofore paid by the Borrower for the relevant period
pursuant to Sections 1.08(a) and (b) and 3.01(b) as a result of the
miscalculation of the Leverage Ratio shall be deemed to be (and shall be) due
and payable under the relevant provisions of Section 1.08(a) or (b) or
Section 3.01(b), as applicable, at the time the interest or fees for such period
were required to be paid pursuant to said Section on the same basis as if the
Leverage Ratio had been accurately set forth in such Quarterly Pricing
Certificate (and shall remain due and payable until paid in full, together with
all amounts owing under Section 1.08(d), in accordance with the terms of this
Agreement).

“Assignment and Assumption Agreement” shall mean the Assignment and Assumption
Agreement substantially in the form of Exhibit I (appropriately completed).

“Attributable Debt” shall mean as of the date of determination thereof, without
duplication, (i) in connection with a Sale and Leaseback Transaction, the net
present value (discounted according to generally accepted accounting principles
at the cost of debt implied in the lease) of the obligations of the lessee for
rental payments during the then remaining term of any applicable lease, and
(ii) the principal balance outstanding under any synthetic lease, tax retention
operating lease, off-balance sheet loan or similar off-balance sheet financing
product to which such Person is a party, where such transaction is considered
borrowed money indebtedness for tax purposes but is classified as an operating
lease in accordance with generally accepted accounting principles.

“Authorized Representative” shall mean, with respect to (i) delivering Notices
of Borrowing, Notices of Conversion/Continuation, Letter of Credit Requests and
similar notices, any person or persons that has or have been authorized by the
Board of Directors of the Borrower to deliver such notices pursuant to this
Agreement and that has or have appropriate signature cards on file with the
Administrative Agent, the Swingline Lender and each Issuing Lender;
(ii) delivering financial information and officer’s certificates or making
financial determinations pursuant to this Agreement, any financial officer of
the respective Credit Party and (iii) any other matter in connection with this
Agreement or any other Credit Document, any officer (or a person or persons so
designated by any two officers) of the respective Credit Party.

 

-95-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

“Back-Stop Arrangements” shall mean, collectively, Letter of Credit Back-Stop
Arrangements and Swingline Back-Stop Arrangements.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Bankruptcy Code” shall have the meaning provided in Section 10.05.

“Base Rate” shall mean, at any time, the highest of (x) the Prime Lending Rate,
(y)  1⁄2 of 1% in excess of the overnight Federal Funds Rate and (z) the
Eurodollar Rate for a Eurodollar Loan with a one-month interest period
commencing on such day an interest period of one month plus 1.00%. For purposes
of this definition, the Eurodollar Rate shall be determined using the Eurodollar
Rate as otherwise determined by the Administrative Agent in accordance with the
definition of Eurodollar Rate, except that (x) if a given day is a Business Day,
such determination shall be made on such day (rather than two Business Days
prior to the commencement of an Interest Period) or (y) if a given day is not a
Business Day, the Eurodollar Rate for such day shall be the rate determined by
the Administrative Agent pursuant to preceding clause (x) for the most recent
Business Day preceding such day. Any change in the Base Rate due to a change in
the Prime Lending Rate, the Federal Funds Rate or such Eurodollar Rate shall be
effective as of the opening of business on the day of such change in the Prime
Lending Rate, the Federal Funds Rate or such Eurodollar Rate, respectively.

“Base Rate Loan” shall mean (i) each Swingline Loan and (ii) each Revolving Loan
designated or deemed designated as such by the Borrower at the time of the
incurrence thereof or conversion thereto.

“Borrower” shall have the meaning provided in the first paragraph of this
Agreement.

“Borrowing” shall mean the incurrence of (i) Swingline Loans by the Borrower
from the Swingline Lender on a given date or (ii) one Type of Revolving Loan by
the Borrower from all of the Lenders on a pro rata basis on a given date (or
resulting from conversions on a given date), having in the case of Eurodollar
Loans the same Interest Period; provided that Base Rate Loans incurred pursuant
to Section 1.10(b) shall be considered part of any related Borrowing of
Eurodollar Loans.

“Business Day” shall mean (i) for all purposes other than as covered by clause
(ii) below, any day except Saturday, Sunday and any day which shall be in New
York City a legal holiday or a day on which banking institutions are authorized
or required by law or other government action to close and (ii) with respect to
all notices and determinations in

 

-96-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

connection with, and payments of principal and interest on, Eurodollar Loans,
any day which is a Business Day described in clause (i) above and which is also
a day for trading by and between banks in the New York interbank Eurodollar
market.

“Calculation Period” shall have the meaning provided in Section 9.02.

“Capitalized Lease Obligations” of any Person shall mean all rental obligations
which, under generally accepted accounting principles, are or will be required
to be capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with such principles.

“Cash Equivalents” shall mean, as to any Person, (i) securities issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than one
year from the date of acquisition, (ii) time deposits and certificates of
deposit of any commercial bank having, or which is the principal banking
subsidiary of a bank holding company organized under the laws of the United
States, any State thereof, the District of Columbia or any foreign jurisdiction
having capital, surplus and undivided profits aggregating in excess of
$200,000,000, with maturities of not more than one year from the date of
acquisition by such Person, (iii) repurchase obligations with a term of not more
than 90 days for underlying securities of the types described in clause
(i) above entered into with any bank meeting the qualifications specified in
clause (ii) above, (iv) commercial paper issued by any Person incorporated in
the United States rated at least A-1 or the equivalent thereof by S&P or at
least P-1 or the equivalent thereof by Moody’s and in each case maturing not
more than one year after the date of acquisition by such Person, (v) investments
in money market funds substantially all of whose assets are comprised of
securities of the types described in clauses (i) through (iv) above.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C. §
9601 et seq.

“Change of Control” shall mean (i) any “Person” or “Group” (within the meaning
of Sections 13(d) and 14(d) under the Exchange Act, as in effect on the Initial
Borrowing Date) (other than the Permitted Holders) is or shall (A) be the
“beneficial owner” (as so defined in Rules 13(d)-3 and 13(d)-5 under the
Exchange Act) of 30% or more on a fully diluted basis of the voting and/or
economic interest in the Borrower’s capital stock or other Equity Interests or
(B) have obtained the power (whether or not exercised) to elect a majority of
the Borrower’s directors or (ii) the Board of Directors of the Borrower shall
cease to consist of a majority of Continuing Directors.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Co-Documentation Agents” shall have the meaning provided in the first paragraph
of this Agreement, and shall include any successor thereto.

 

-97-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

“Commitment” shall mean, for each Lender, the amount set forth opposite such
Lender’s name in Schedule I hereto directly below the column entitled
“Commitment,” as same may be (x) reduced from time to time pursuant to Sections
3.02, 3.03 and/or 10, (y) adjusted from time to time as a result of assignments
to or from such Lender pursuant to Section 1.13 or 13.04(b) or (z) increased
from time to time pursuant to, and to the extent permitted by, Section 1.14.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Consenting Lender” shall have the meaning provided in Section 3.04.

“Consolidated EBIT” shall mean, for any period, Consolidated Net Income for such
period, before interest expense and provision for taxes based on income that
were included and arriving at Consolidated Net Income for such period and
without giving effect to (x) any extraordinary gains or losses, (y) any gains or
losses from sales of assets other than inventory sold in the ordinary course of
business and (z) any interest expense or provision for taxes attributable to, or
arising because of any VIE Transaction not prohibited hereunder.

“Consolidated EBITDA” shall mean, for any period, Consolidated EBIT, adjusted by
adding thereto the amount of all amortization of intangibles and depreciation,
in each case that were deducted in arriving at Consolidated EBIT for such
period, but without giving effect to any such amortization or depreciation
attributable to, or arising because of any VIE Transaction not prohibited
hereunder.

“Consolidated Indebtedness” shall mean, as at any date of determination and
without duplication, (i) the aggregate stated balance sheet amount of all
Indebtedness (but including in any event the then outstanding principal amount
of all Loans, all Capitalized Lease Obligations and all Letter of Credit
Outstandings) of the Borrower and its Subsidiaries on a consolidated basis as
determined in accordance with generally accepted accounting principles, (ii) the
aggregate outstanding amount of all Attributable Debt of the Borrower and its
Subsidiaries at such time, and (iii) the aggregate amount of all Indebtedness of
the Borrower determined in accordance with clause (ix) of the definition
thereof; provided that (x) Indebtedness outstanding pursuant to trade payables
and accrued expenses incurred in the ordinary course of business shall be
excluded in determining Consolidated Indebtedness and (y) the items described in
clauses (ii) and (iii) above shall be included notwithstanding any contrary
treatment required by generally accepted accounting principles.

“Consolidated Interest Coverage Ratio” shall mean, for any period, the ratio of
Consolidated EBITDA for such period to Consolidated Interest Expense for such
period.

“Consolidated Interest Expense” shall mean, for any period, the total
consolidated interest expense of the Borrower and its Subsidiaries (which term
shall include, without limitation and on a pro forma basis reasonably
satisfactory to the Administrative Agent, any Person which was acquired pursuant
to an Acquisition consummated after the beginning of such period) for such
period (calculated without regard to any limitations on the

 

-98-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

payment thereof) plus, without duplication, (x) that portion of Capitalized
Lease Obligations of the Borrower and its Subsidiaries representing the interest
factor for such period and (y) the product of (i) all dividends actually paid,
whether paid in cash or in any other consideration during such period with
respect to any Disqualified Preferred Stock, multiplied by (ii) a fraction, the
numerator of which is one and the denominator of which is one minus the then
current combined federal, state and local statutory tax rate of the Borrower,
expressed as a decimal; provided that there shall be excluded from Consolidated
Interest Expense (a) the amortization of any deferred financing costs to the
extent same would otherwise have been included therein and (b) any interest
expense attributable to, or arising because of any VIE Transaction not
prohibited hereunder.

“Consolidated Net Income” shall mean, for any period, the net after tax income
of the Borrower and its Subsidiaries (which term shall include, without
limitation and on a pro forma basis reasonably satisfactory to the
Administrative Agent, any Person which was acquired pursuant to an Acquisition
consummated after the beginning of such period) determined on a consolidated
basis; provided that in determining Consolidated Net Income (i) the net income
of any Person that is not a Subsidiary of the Borrower or that is accounted for
by the equity method of accounting shall be included only to the extent of the
payment of dividends or disbursements by such Person to the Borrower of a
Wholly-Owned Subsidiary of the Borrower during such period, (ii) the net income
of any Subsidiary of the Borrower shall be excluded to the extent that the
declaration or payment of dividends and disbursements by that Subsidiary of net
income is not at the date of determination permitted by operation of its charter
or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to such Subsidiary or its stockholders and
(iii) the net income of any Person acquired by the Borrower or any of its
Subsidiaries in a pooling of interests transaction for any period prior to the
date of such acquisition shall be excluded.

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness, leases, dividends
or other obligations (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of such Person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (x) for the purchase
or payment of any such primary obligation or (y) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof; provided, however, that the
term Contingent Obligation shall not include (x) endorsements of instruments for
deposit or collection or product warranties extended, in each case, in the
ordinary course of business and (y) the guarantee by the Borrower of any
operating lease of any Subsidiary of the Borrower. The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made (or, if less, the maximum amount of such primary obligation for which
such Person may be liable pursuant to the terms of the instrument evidencing
such Contingent Obligation) or, if not stated or determinable, the maximum
reasonably anticipated liability in

 

-99-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.

“Continuing Directors” shall mean the directors of the Borrower on the
Restatement Effective Date and each other director if such director’s nomination
for election to the board of directors of the Borrower is recommended by a
majority of the then Continuing Directors or is recommended by a committee of
the Board of Directors a majority of which is composed of the then Continuing
Directors.

“Continuing Lender” shall mean each Existing Lender that is a Lender hereunder.

“Credit Documents” shall mean this Agreement and, after the execution and
delivery thereof pursuant to the terms of this Agreement, each Note and the
Subsidiaries Guaranty, each Incremental Revolving Loan Commitment Agreement and,
after the execution and delivery thereof, each additional guaranty, assumption
agreement and Joinder Agreement executed pursuant to Section 8.10.

“Credit Event” shall mean the making of any Loan or the issuance of any Letter
of Credit.

“Credit Party” shall mean the Borrower and each Subsidiary Guarantor.

“DBAG” shall mean Deutsche Bank AG New York Branch, in its individual capacity.

“DBSI” shall mean Deutsche Bank Securities Inc., in its individual capacity.

“Declining Lender” shall have the meaning provided in Section 3.04.

“Debt Rating” shall mean, on any date, each of the Borrower’s corporate credit
ratings (or the equivalent thereof) as most recently publicly announced by
Moody’s and S&P.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

“Defaulting Lender” shall mean, subject to Section 1.15(b), any Lender that (a)
has failed to (i) fund all or any portion of its Loans within two Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in

 

-100-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

such writing) has not been satisfied, or (ii) pay to the Administrative Agent,
any Issuing Lender, the Swingline Lender or any other Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit or Swingline Loans) within two Business Days of the date
when due, (b) has notified the Borrower, the Administrative Agent or any Issuing
Lender or the Swingline Lender in writing that it does not intend to comply with
its funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-in Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a governmental authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
governmental authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 1.15(b)) upon delivery of written notice of such determination to the
Borrower, each Issuing Lender, the Swingline Lender and each Lender.

“Disposition” shall have the meaning provided in Section 9.02.

“Disqualified Preferred Stock” shall mean, collectively, (i) all Preferred Stock
of the Borrower other than Qualified Preferred Stock and (ii) all Preferred
Stock of any Subsidiary of the Borrower (other than such Preferred Stock held by
the Borrower or a Wholly-Owned Subsidiary thereof).

“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United States.

“Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is
incorporated under the laws of the United States, any State or territory thereof
or the District of Columbia.

 

-101-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

“Drawing” shall have the meaning provided in Section 2.05(b).

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Transferee” shall mean and include a commercial bank, a financial
institution, any fund that regularly invests in bank loans or other “accredited
investor” (as defined in Regulation D of the Securities Act) but in any event
excluding the Borrower and its Subsidiaries.

“End Date” shall have the meaning assigned that term in the definitions of
“Applicable Facility Fee Percentage” and “Applicable Margins”, contained herein.

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, directives, claims, liens, notices of
noncompliance or violation, investigations or proceedings relating in any way to
any Environmental Law or any permit issued, or any approval given, under any
such Environmental Law (hereafter, “Claims”), including, without limitation,
(a) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law, and (b) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief in connection with alleged injury or threat of
injury to health, safety or the environment due to the presence of Hazardous
Materials.

“Environmental Law” means any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy and rule of common law now or
hereafter in effect and in each case as amended, and any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, to the extent binding on the Borrower or any
of its respective Subsidiaries, relating to the environment, employee health and
safety or Hazardous Materials, including, without limitation, CERCLA; RCRA; the
Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Toxic
Substances Control Act, 15 U.S.C. § 2601 et seq.; the Clean Air Act, 42 U.S.C. §
7401 et seq.; the Safe Drinking Water Act, 42 U.S.C. § 3803 et seq.; the Oil
Pollution Act of 1990, 33 U.S.C. § 2701 et seq.;

 

-102-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

the Emergency Planning and the Community Right-to-Know Act of 1986, 42 U.S.C. §
11001 et seq.; the Hazardous Material Transportation Act, 49 U.S.C. § 1801 et
seq.; the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq. (to the
extent it regulates occupational exposure to Hazardous Materials); and any state
and local or foreign counterparts or equivalents, in each case as amended from
time to time.

“Equity Interest” of any Person shall mean any and all shares, interests, rights
to purchase, warrants, options, participations or other equivalents of or
interest in (however designated) equity of such Person, including, without
limitation, any common stock, preferred stock, any limited or general
partnership interest and any limited liability company membership interest.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with the Borrower or any Subsidiary of the Borrower would be
deemed to be a “single employer” within the meaning of Section 414(b), (c), (m)
or (o) of the Code.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Loan” shall mean each Loan designated as such by the Borrower at the
time of the incurrence thereof or conversion thereto.

“Eurodollar Rate” shall mean with respect to each Interest Period for a
Eurodollar Loan, (i) (a) the rate per annum determined by the Administrative
Agent at approximately 11:00 a.m. (London time) on the date that is 2 Business
Days prior to the commencement of such Interest Period by reference to the
offered rate which appears on the page of the Reuters Screen which displays an
average ICE Benchmark Administration Interest Settlement Rate (or successor
thereto) (such page currently being the LIBOR01 page) for deposits (for delivery
on the first day of such period) with a term equivalent to such Interest Period
in Dollars, or (b) in the event the rate referenced in the preceding sub-clause
(a) does not appear on such page or service or if such page or service shall
cease to be available, the rate per annum determined by the Administrative Agent
at approximately 11:00 a.m. (London time) on the date that is 2 Business Days
prior to the commencement of such Interest Period by reference to the offered
rate on such other page or other service which displays an average ICE Benchmark
Administration Interest Settlement Rate (or successor thereto) for deposits (for
delivery on the first day of such period) with a term equivalent to such
Interest Period in Dollars, or (c) in the event the rates referenced in the
preceding sub-clauses (a) and (b) are not available, the rate per annum
determined by the Administrative Agent at which the Administrative Agent could
borrow funds in the London interbank market at approximately

 

-103-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

11:00 a.m. (London time) on the date that is 2 Business Days prior to the
commencement of such Interest Period, were it to do so by asking for and then
accepting offers in Dollars of amounts in same day funds comparable to the
principal amount of the applicable Eurodollar Loan for which the Eurodollar Rate
is then being determined and with maturities comparable to such Interest Period,
divided by (ii) a percentage equal to 100% minus the then stated maximum rate of
all reserve requirements (including, without limitation, any marginal,
emergency, supplemental, special or other reserves) applicable to any member
bank of the Federal Reserve System in respect of Eurocurrency liabilities as
defined in Regulation D (or any successor category of liabilities under
Regulation D); provided that if such rate is below zero, the Eurodollar Rate
shall be deemed to be zero.

“Event of Default” shall have the meaning provided in Section 10.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Swap Obligation” shall mean, with respect to any Subsidiary Guarantor
(if any), any Swap Obligation if, and to the extent that, all or a portion of
the Subsidiaries Guaranty of such Subsidiary Guarantor of, or the grant by such
Subsidiary Guarantor of a Lien to secure, such Swap Obligation (or any
Subsidiaries Guaranty thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Subsidiary Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Subsidiaries Guaranty of such Subsidiary
Guarantor or the grant of such security interest becomes effective with respect
to such Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Subsidiaries
Guaranty or security interest is or becomes illegal.

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to any Lender or required to be withheld or deducted from a payment to
any Lender, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, imposed
as a result of such Lender being organized under the laws of, or having its
principal office or its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof), (b) U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section  1.13) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 4.04, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Lender’s failure to
comply with Section  4.04(b) and (d) any U.S. federal withholding Taxes imposed
under FATCA.

“Executive Order” shall have the meaning provided in Section 7.15(a).

 

-104-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

“Existing Credit Agreement” shall have the meaning provided in the recitals of
this Agreement.

“Existing Lender” shall mean each “Lender” under, and as defined in, the
Existing Credit Agreement as of the Restatement Effective Date.

“Existing Letters of Credit” shall have the meaning provided in Section 2.01(a).

“Existing Maturity Date” shall have the meaning provided in Section 3.04.

“Existing Revolving Loans” shall mean the “Revolving Loans” under, and as
defined in, the Existing Credit Agreement.

“Existing Swingline Loan” has the meaning provided in Section 1.01(b).

“Facility Fee” shall have the meaning provided in Section 3.01(a).

“Facing Fee” shall have the meaning provided in Section 3.01(c).

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof and any agreement entered
into pursuant to Section 1471(b)(1) of the Code, and any intergovernmental
agreement between a non-U.S. jurisdiction and the United States with respect to
the foregoing and any law or regulation adopted pursuant to any such
intergovernmental agreement.

“Federal Funds Rate” shall mean for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System,
as published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day
or, if such rate is not so published for any day which is a Business Day, the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to DBNY on such day on such transactions as determined by the
Administrative Agent; provided that if such rate is below zero, the Federal
Funds Rate shall be deemed to be zero.

“Fees” shall mean all amounts payable pursuant to or referred to in Section
3.01.

“Fifth Amendment Effective Date” shall mean April 19, 2016.

“FIN 46” means FASB Interpretation No. 46.

 

-105-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

“First Amendment” shall mean that certain First Amendment to this Agreement,
dated as of November 16, 2012, by and among the Borrower, the Lenders party
thereto and the Administrative Agent.

“First Amendment Effective Date” shall mean November 16, 2012.

“Foreign Lender” shall have the meaning provided in Section 4.04(b).

“Foreign Official” shall have the meaning provided in Section 7.08(c).

“Foreign Pension Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established or maintained outside
the United States by the Borrower or any one or more of its Subsidiaries
primarily for the benefit of employees of the Borrower or such Subsidiary
residing outside the United States, which plan, fund or other similar program
provides, or results in, retirement income, a deferral of income in
contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

“Foreign Subsidiary” shall mean, as to any Person, each Subsidiary of such
Person which is not a Domestic Subsidiary.

“Fourth Amendment” shall mean that certain Fourth Amendment to this Agreement,
dated as of April 21, 2015, by and among the Borrower, the Lenders party thereto
and the Administrative Agent.

“Fourth Amendment Effective Date” shall mean April 21, 2015.

“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time; provided that determinations in accordance with
GAAP for purposes of the Applicable Margins and Sections 4.02 and 9, including
defined terms as used therein, and for all purposes of determining the Leverage
Ratio, are subject (to the extent provided therein) to Section 13.07(a).

“Guaranteed Obligations” shall mean the “Guaranteed Obligations” under, and as
defined in, the Subsidiaries Guaranty; provided that, Guaranteed Obligations
shall exclude any Excluded Swap Obligations.

“Hazardous Materials” means (a) any petroleum or petroleum products, radioactive
materials, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing any level of polychlorinated biphenyls, and radon
gas; (b) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous waste,” “hazardous materials,”
“extremely hazardous substances,” “restricted hazardous waste,” “toxic
substances,” “toxic pollutants,” “contaminants,” or “pollutants,” or words of
similar import, under any applicable Environmental Law; and (c) any other
chemical, material or substance, exposure to which is prohibited, limited or
regulated by any governmental authority under Environmental Laws.

 

-106-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

“Highest Applicable Margins” shall have the meaning assigned that term in the
definitions of “Applicable Facility Fee Percentage” and “Applicable Margin”
contained herein.

“Incremental Revolving Loan Commitment” shall mean, for each Incremental RL
Lender, any commitment by such Incremental RL Lender to make Revolving Loans
pursuant to Section 1.01(a) as agreed to by such Incremental RL Lender in the
respective Incremental Revolving Loan Commitment Agreement delivered pursuant to
Section 1.14; it being understood, however, that on each Incremental Revolving
Loan Commitment Date, such Incremental Revolving Loan Commitment of such
Incremental RL Lender shall, as applicable, become or be added to (and
thereafter become a part of) the Commitment of such Incremental RL Lender for
all purposes of this Agreement as contemplated by Section 1.14 and as same may
be terminated pursuant to Sections 3.03 and/or 10.

“Incremental Revolving Loan Commitment Agreement” shall mean an Incremental
Revolving Loan Commitment Agreement substantially in the form of Exhibit L
(appropriately completed).

“Incremental Revolving Loan Commitment Date” shall mean each date upon which an
Incremental Revolving Loan Commitment under an Incremental Revolving Loan
Commitment Agreement becomes effective as provided in Section 1.14(b)(i).

“Incremental Revolving Loan Commitment Requirements” shall mean, with respect to
any provision of an Incremental Revolving Loan Commitment on a given Incremental
Revolving Loan Commitment Date, the satisfaction of each of the following
conditions: (i) no Default or Event of Default then exists or would result
therefrom (for purposes of such determination, assuming the relevant Loans in an
aggregate principal amount equal to the full amount of Incremental Revolving
Loan Commitments then requested or provided had been incurred on the Incremental
Revolving Loan Commitment Date), (ii) calculations are made by the Borrower
demonstrating compliance with the covenants contained in Sections 9.07 and 9.08
for the Test Period most recently ended prior to the relevant Incremental
Revolving Loan Commitment Date on a pro forma basis, as if the maximum principal
amount of all Revolving Loans estimated by the Borrower in good faith to be
outstanding against the Total Commitments (after giving effect to such
Incremental Revolving Loan Commitments) during the six-month period following
the relevant Incremental Revolving Loan Commitment Date had been incurred on the
first day of such Test Period, (iii) the Borrower shall have certified to the
Administrative Agent that the incurrence of Loans in an aggregate principal
amount equal to the full amount of the Total Commitment (after giving effect to
all Incremental Revolving Loan Commitments then requested or provided) is
permitted under, and in accordance with all indentures and all other material
debt agreements to which a Credit Party is a party, (iv) all representations and
warranties contained herein and in the other Credit Documents shall be true and
correct in all material respects with the same effect as though such
representations and warranties had been made as of the relevant Incremental
Revolving Loan Commitment Date (after giving effect to the incurrence of the
respective Loan), unless stated to relate to a specified date, in which case
such representations and warranties shall be true and correct in all material
respects as of such specified date, (v) all other conditions precedent agreed to
by the Borrower that may be

 

-107-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

set forth in the respective Incremental Revolving Loan Commitment Agreement
shall have been satisfied to the reasonable satisfaction of the Administrative
Agent, and (vi) the delivery by the Borrower of an officer’s certificate to the
Administrative Agent certifying as to compliance with preceding clauses (i),
(ii), (iii) and (iv) and containing the calculations required by preceding
clauses (ii) and/or (iii) (as applicable).

“Incremental RL Lender” shall have the meaning provided in Section 1.14(b).

“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness (including principal, interest, fees and charges) of such Person
for borrowed money or for the deferred purchase price of property or services,
(ii) the maximum amount available to be drawn under all letters of credit issued
for the account of such Person and all unpaid drawings in respect of such
letters of credit, (iii) all Indebtedness of the types described in clause (i),
(ii), (iv), (v), (vi) or (vii) of this definition secured by any Lien on any
property owned by such Person, whether or not such Indebtedness has been assumed
by such Person (to the extent of the value of the respective property), (iv) the
aggregate amount required to be capitalized under leases under which such Person
is the lessee, (v) all obligations of such person to pay a specified purchase
price for goods or services, whether or not delivered or accepted, i.e.,
take-or-pay and similar obligations, (vi) all Contingent Obligations of such
Person, (vii) all obligations under any Interest Rate Protection Agreement,
Other Hedging Agreement or under any similar type of agreement, (viii) all
Attributable Debt of such Person, (ix) the amount of any Permitted
Securitizations of such Person, and (x) the greater of the aggregate liquidation
value or the maximum fixed repurchase price of all Disqualified Preferred Stock,
provided that, notwithstanding the foregoing, (x) Indebtedness outstanding
(a) pursuant to trade payables and accrued expenses incurred in the ordinary
course of business, and (b) under leases which are or would be properly
characterized as operating leases in accordance with generally accepted
accounting principles existing on the Restatement Effective Date, regardless of
any change in accounting principles occurring after the Restatement Effective
Date, shall be excluded in determining Indebtedness and (y) liabilities
presented on the balance sheet of the Borrower or any Subsidiary shall not
constitute Indebtedness to the extent attributable to, or arising because of, a
VIE Transaction not prohibited hereunder.

“Individual Exposure” of any Lender shall mean, at any time, the sum of (x) the
aggregate principal amount of all Revolving Loans made by such Lender and then
outstanding, (y) such Lender’s Letter of Credit Exposure and (z) such Lender’s
Swingline Loan Exposure.

“Interest Determination Date” shall mean, with respect to any Eurodollar Loan,
the second Business Day prior to the commencement of any Interest Period
relating to such Eurodollar Loan.

“Interest Period” shall have the meaning provided in Section 1.09.

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement, interest rate floor agreement or other similar agreement or
arrangement.

 

-108-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

“Issuing Lender” shall mean DBAG (which for purposes of this definition also
shall include any banking affiliate of DBAG) and any other Lender which at the
request of the Borrower and with the consent of the Administrative Agent (which
shall not be unreasonably withheld or delayed) agrees, in such Lender’s sole
discretion, to become an Issuing Lender for the purpose of issuing Letters of
Credit pursuant to Section 2. On the Restatement Effective Date the sole Issuing
Lender is DBAG.

“Joinder Agreement” shall mean a Joinder Agreement substantially in the form of
Exhibit K (appropriately completed).

“L/C Supportable Obligations” shall mean obligations of the Borrower or its
Subsidiaries incurred in the ordinary course of business with respect to
insurance obligations and workers’ compensation, surety bonds and other similar
statutory obligations, and all other obligations not otherwise prohibited by the
terms of this Agreement.

“Lead Arranger” shall mean DBSI, in its capacity as Sole Lead Arranger and
Bookrunner.

“Leaseholds” of any Person means all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

“Lender” shall mean each financial institution listed on Schedule I, as well as
any Person which becomes a “Lender” hereunder pursuant to Section 1.13, 1.14 or
13.04(b).

“Letter of Credit” shall have the meaning provided in Section 2.01(a).

“Letter of Credit Back-Stop Arrangements” shall mean, with respect to any Letter
of Credit, arrangements satisfactory to the Issuing Lender entered into by the
Issuing Lender and the Borrower to eliminate or protect against such Issuing
Lender’s risk with respect to each Defaulting Lender’s participation in Letters
of Credit issued by such Issuing Lender (which arrangements are hereby consented
to by the Lenders), by cash collateralizing and/or providing backstop letters of
credit in respect of each Defaulting Lender’s Percentage of the Letter of Credit
Outstandings with respect to such Letters of Credit.

“Letter of Credit Exposure” shall mean, at any time, the aggregate amount of all
Letter of Credit Outstandings at such time in respect of Letters of Credit. The
Letter of Credit Exposure of any Lender at any time shall be its Percentage of
the aggregate Letter of Credit Exposure at such time.

“Letter of Credit Fee” shall have the meaning provided in Section 3.01(b).

“Letter of Credit Outstandings” shall mean, at any time, the sum of (i) the
aggregate Stated Amount of all outstanding Letters of Credit and (ii) the amount
of all Unpaid Drawings.

 

-109-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

“Letter of Credit Request” shall mean any request for the issuance of a Letter
of Credit made by the Borrower pursuant to Section 2.03(a).

“Leverage Ratio” shall mean, at any date of determination, the ratio of
Consolidated Indebtedness (but excluding any Indebtedness arising in the
ordinary course of business in connection with any Other Hedging Agreements
entered into with respect to commodities values, and which are bona fide hedging
activities and are not for speculative purposes, to the extent such Indebtedness
is (a) cash collateralized or (b) supported by a Letter of Credit) on such date
to Consolidated EBITDA for the Test Period last ended on or prior to such date.

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the UCC or any other
similar recording or notice statute, and any lease having substantially the same
effect as any of the foregoing).

“Loan” shall mean each Revolving Loan and each Swingline Loan.

“Mandatory Borrowing” shall have the meaning provided in Section 1.01(c).

“Margin Regulations” shall mean Regulation T, Regulation U and Regulation X.

“Margin Stock” shall have the meaning provided in Regulation U.

“Material Adverse Effect” shall mean (i) a material adverse effect on the
property, assets, nature of assets, operations, liabilities or condition
(financial or otherwise) of the Borrower and its Subsidiaries taken as a whole
or (ii) a material adverse effect (x) on the rights or remedies of the
Administrative Agent or the Lenders under this Agreement or any other Credit
Document or (y) on the ability of the Credit Parties taken as a whole to perform
their obligations to the Administrative Agent or the Lenders under this
Agreement or any other Credit Document.

“Maturity Date” shall mean April 21, 2020 or the applicable anniversary thereof
as determined in accordance with Section 3.04.

“Maturity Extension Request” shall have the meaning provided in Section 3.04.

“Maximum Swingline Amount” shall mean $50,000,000.

“Minimum Borrowing Amount” shall mean (i) for Revolving Loans $1,000,000 and
(ii) for Swingline Loans, $100,000.

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

-110-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA, which is maintained or contributed to by (or to which there
is an obligation to contribute of) the Borrower or a Subsidiary of the Borrower
or an ERISA Affiliate and each such plan for the five year period immediately
following the latest date on which the Borrower, any Subsidiaries of the
Borrower or any ERISA Affiliates maintained, contributed to or had an obligation
to contribute to such plan.

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

“Note” shall mean each Revolving Note and the Swingline Note.

“Notice of Borrowing” shall have the meaning provided in Section 1.03.

“Notice of Conversion/Continuation” shall have the meaning provided in
Section 1.06.

“Notice Office” shall mean the office of the Administrative Agent located at
5022 Gate Parkway, Building 200, Jacksonville, Florida 32256, Attention: Lee
Scherin (tele: (904) 520-5353) or such other office as the Administrative Agent
may hereafter designate in writing as such to the other parties hereto.

“Obligations” shall mean all amounts owing to any Agent, any Issuing Lender or
any Lender pursuant to the terms of this Agreement or any other Credit Document.

“OFAC” shall have the meaning provided in Section 7.15(a)(v).

“Other Hedging Agreements” shall mean any foreign exchange contracts, currency
swap agreements or other similar agreements or arrangements designed to protect
against the fluctuations in currency or commodity values.

“Participant” shall have the meaning provided in Section 2.04(a).

“Payment Office” shall mean the office of the Administrative Agent located at
5022 Gate Parkway, Building 200, Jacksonville, Florida 32256, Attn: Melissa
Brennan, or such other office as the Administrative Agent may hereafter
designate in writing as such to the other parties hereto.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Percentage” of any Lender at any time shall mean a fraction (expressed as a
percentage) the numerator of which is the Commitment of such Lender at such time
and the denominator of which is the Total Commitment at such time, provided that
if the Percentage of any Lender is to be determined after the Total Commitment
has been terminated, then the Percentages of the Lenders shall be determined
immediately prior (and without giving effect) to such termination (but giving
effect to assignments made thereafter in accordance with the

 

-111-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

terms hereof); provided, further, that in the case of Section 1.15 when a
Defaulting Lender shall exist, “Percentage” shall mean the percentage of the
Total Commitments (disregarding any Defaulting Lender’s Commitment) represented
by such Lender’s Commitment.

“Permitted Holders” shall mean the descendants of William H. Flowers, Sr. and
members of their immediate families.

“Permitted Borrower Indebtedness” shall mean any Indebtedness incurred by the
Borrower after the Restatement Effective Date, so long as (i) both before and
immediately after giving effect to the incurrence of such Indebtedness, no
Default or Event of Default shall have occurred and be continuing, (ii) based on
calculations made by an Authorized Representative of the Borrower, the Borrower
and its Subsidiaries shall be in compliance with the financial covenant
contained in Section 9.07, both immediately before and after giving effect to
each incurrence of such Indebtedness and (iii) such Indebtedness (and any
guarantees thereof) shall rank pari passu or junior to the Obligations hereunder
and the Guaranteed Obligations.

“Permitted Liens” shall have the meaning provided in Section 9.01.

“Permitted Securitization” shall mean any transaction or series of transactions
that may be entered into by the Borrower or any Subsidiary of the Borrower
pursuant to which it may sell, convey, contribute to capital or otherwise
transfer (which sale, conveyance, contribution to capital or transfer may
include or be supported by the grant of a security interest) Receivables or
interests therein and collateral securing such Receivables, contracts and
contract rights, purchase orders, security interests, financing statements or
other documentation in respect of such Receivables, any guarantees, indemnities,
warranties or other obligations or supporting obligations in respect of such
Receivables, any other assets that are customarily transferred or in respect of
which security interests are customarily granted in connection with asset
securitization transactions involving receivables similar to such Receivables
and collections or proceeds of any of the foregoing (collectively, the “Related
Assets”) (i) to a trust, partnership, corporation or other Person (other than
the Borrower or any Subsidiary of the Borrower other than a special purpose
entity created primarily for the purposes of such transaction or transactions),
which transfer is funded in whole or in part, directly or indirectly, by the
incurrence or issuance by the transferee or any successor transferee of
Indebtedness or fractional undivided interests or other securities that are to
receive payments from, or that represent interests in, the cash flow derived
from such Receivables and Related Assets or interests in such Receivables and
Related Assets, or (ii) directly to one or more investors or other purchasers
(other than the Borrower or any Subsidiary of the Borrower other than a special
purpose entity primarily created for purposes of such transaction or
transactions), it being understood that a Permitted Securitization may involve
(A) one or more sequential transfers or pledges of the same Receivables and
Related Assets, or interests therein, and all such transfers, pledges and
Indebtedness incurrences shall be part of and constitute a single Permitted
Securitization, and (B) periodic transfers or pledges of Receivables and/or
revolving transactions in which new Receivables and Related Assets, or interests
therein, are transferred or pledged upon collection of previously transferred or
pledged Receivables and Related Assets, or interests therein; provided that (x)
any such transactions shall provide for recourse to such Subsidiary of the
Borrower or the

 

-112-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

Borrower (as applicable) only in respect of the cash flows in respect of such
Receivables and Related Assets and to the extent of other customary
securitization undertakings in the jurisdiction relevant to such transactions
and (y) the aggregate amount of all such transactions constituting “Permitted
Securitizations” shall not exceed an aggregate amount equal to $200,000,000 at
any time outstanding. The “amount” or “principal amount” of any Permitted
Securitization shall be deemed at any time to be (1) the aggregate principal, or
stated amount, of the Indebtedness or fractional undivided interests (which
stated amount may be described as a “net investment” or similar term reflecting
the amount invested in such undivided interest) or other securities incurred or
issued pursuant to such Permitted Securitization, in each case outstanding at
such time, or (2) in the case of any Permitted Securitization in respect of
which no such Indebtedness, fractional undivided interests or securities are
incurred or issued, the cash purchase price paid by the transferee in connection
with its purchase of Receivables less the amount of collections received by the
Borrower or any Subsidiary of the Borrower in respect of such Receivables and
paid to such transferee, in each case excluding any amounts applied to purchase
fees or discount or in the nature of interest and the aggregate principal amount
or stated amount of Indebtedness, fractional undivided interests or other
securities held by the Borrower, such Subsidiary or any Affiliate.

“Permitted Subsidiary Guarantee Obligations” shall mean (a) while the
Subsidiaries Guaranty is in effect (or required to be in effect in accordance
with the terms of the Credit Documents), any guarantee by a Subsidiary Guarantor
of Permitted Borrower Indebtedness and (b) at all other times any guarantee by a
Subsidiary of Permitted Borrower Indebtedness.

“Permitted Subsidiary Indebtedness” shall mean any Indebtedness incurred by any
Subsidiary of the Borrower after the Restatement Effective Date (other than
(x) the Guaranteed Obligations and (y) Permitted Subsidiary Guarantee
Obligations), so long as (i) both before and immediately after giving effect to
the incurrence of such Indebtedness, no Default or Event of Default shall have
occurred and be continuing, (ii) based on calculations made by an Authorized
Representative of the Borrower, the Borrower and its Subsidiaries shall be in
compliance with the financial covenant contained in Section 9.07, both
immediately before and after giving effect to each incurrence of such
Indebtedness, (iii) such Indebtedness (and any guarantees thereof) shall rank
pari passu or junior to the Obligations hereunder and the Guaranteed
Obligations, as the case may be, (iv) the aggregate principal amount of all
Permitted Subsidiary Indebtedness incurred by Foreign Subsidiaries of the
Borrower shall not exceed at any time $5,000,000 and (v) the sum of (A) the
aggregate principal amount of all Permitted Subsidiary Indebtedness plus (B) the
aggregate principal amount of all Indebtedness (other than Permitted Subsidiary
Indebtedness) secured by Liens permitted pursuant to Section 9.01(xiii), shall
not exceed at any time $200,000,000.

“Person” shall mean any individual, partnership, joint venture, firm, limited
liability company, corporation, association, trust or other enterprise or any
government or political subdivision or any agency, department or instrumentality
thereof.

“Plan” shall mean any single-employer plan, as defined in Section 4001 of ERISA,
which is maintained or contributed to by (or to which there is an obligation to
contribute of), the Borrower or a Subsidiary of the Borrower or an ERISA
Affiliate and each

 

-113-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

such plan for the five year period immediately following the latest date on
which the Borrower, a Subsidiary of the Borrower or an ERISA Affiliate
maintained, contributed or had an obligation to contribute to such plan.

“Preferred Stock” as applied to the capital stock of any Person, means capital
stock of such Person of any class or classes (however designed) that ranks
prior, as to the payment of dividends or as to the distribution of assets upon
any voluntary or involuntary liquidation, dissolution or winding up of such
Person, to shares of capital stock of any other class of such Person.

“Prime Lending Rate” shall mean the rate which DBAG announces from time to time
as its prime lending rate, the Prime Lending Rate to change when and as such
prime lending rate changes. The Prime Lending Rate is a reference rate and does
not necessarily represent the lowest or best rate actually charged to any
customer. DBAG may make commercial loans or other loans at rates of interest at,
above or below the Prime Lending Rate.

“Qualified Preferred Stock” means any Preferred Stock of the Borrower, the
express terms of which shall provide that dividends thereon shall not be
required to be paid in cash at any time that such cash payment would be
prohibited by the terms of this Agreement or result in a Default or Event of
Default hereunder, and in either case which, by its terms (or by the terms of
any security into which it is convertible or for which it is exchangeable), or
upon the happening of any event (including an event which would constitute a
Change of Control), cannot mature and is not mandatorily redeemable, pursuant to
a sinking fund obligation or otherwise, and is not redeemable, or required to be
repurchased, at the sole option of the holder thereof (including, without
limitation, upon the occurrence of an event which would constitute a Change of
Control), in whole or in part, on or prior to the first anniversary of the
Maturity Date.

“Quarterly Payment Date” shall mean the last Business Day of each of March,
June, September and December, occurring after the Restatement Effective Date.

“RCRA” shall mean the Resource Conservation and Recovery Act, as the same may be
amended from time to time, 42 U.S.C. § 6901 et seq.

“Receivables” shall mean accounts receivable (including all rights to payment
created by or arising from the sales of goods, leases of goods or the rendition
of services, no matter how evidenced (including in the form of chattel paper)
and whether or not earned by performance).

“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.

“Register” shall have the meaning provided in Section 13.17.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

 

-114-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Related Assets” shall have the meaning provided in the definition of Permitted
Securitization.

“Replaced Lender” shall have the meaning provided in Section 1.13.

“Replacement Lender” shall have the meaning provided in Section 1.13.

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan other than those events as to which the 30-day notice
period is waived under subsection .22, .23, .25, .27, or .28 of PBGC Regulation
Section 4043.

“Required Lenders” shall mean Non-Defaulting Lenders, the sum of whose
outstanding Commitments (or after the termination thereof, outstanding Revolving
Loans and Percentage of Swingline Loans and Letter of Credit Outstandings)
represent greater than 50% of the Total Commitment less the Revolving Loan
Commitments of all Defaulting Lenders (or after the termination thereof, the sum
of the then total outstanding Revolving Loans of Non-Defaulting Lenders and the
aggregate Percentages of all Non-Defaulting Lenders of the total outstanding
Swingline Loans and Letter of Credit Outstandings at such time).

“Restatement Effective Date” shall have the meaning provided in Section 13.10.

“Returns” shall have the meaning provided in Section 7.09.

“Revolving Loan” shall have the meaning provided in Section 1.01(a).

“Revolving Note” shall have the meaning provided in Section 1.05(a).

“S&P” shall mean Standard & Poor’s Rating Services.

“Sale and Leaseback Transaction” shall mean any arrangement, directly or
indirectly, whereby a seller or transferor shall sell or otherwise transfer any
real or personal property and then or thereafter lease, or repurchase under an
extended purchase contract, conditional sales or other title retention
agreement, the same or similar property.

 

-115-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of Treasury (“OFAC”) or the U.S. Department of State or (b) the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (as of the Fifth Amendment
Effective Date, the Crimea region, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated or blocked Persons maintained by OFAC, the
U.S. Department of State, or by the United Nations Security Council, the
European Union or Her Majesty’s Treasury of the United Kingdom, (b) any Person
organized or resident in a Sanctioned Country where doing business with such
Person would be in violation of any applicable Sanctions law required to be
observed or (c) any Person owned or controlled by any such Person referred to in
preceding clauses (a) or (b).

“Scheduled Existing Indebtedness” shall having the meaning provided in
Section 7.19.

“SEC” shall have the meaning provided in Section 8.01(f).

“Section 4.04(b)(ii) Certificate” shall have the meaning provided in Section
4.04(b)(ii).

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Significant Acquisition” shall mean any Acquisition by the Borrower or any of
its Subsidiaries involving an Aggregate Consideration of $400,000,000 or more.

“Specified Default” shall mean (x) any Default under Section 10.01 or 10.05 or
(y) any Default under Section 10.03(ii) occurring as a result of the failure by
the Borrower to deliver the financial statements within the time period required
by Sections 8.01(a) or (b) (together with, in each case, the accompanying
certification required by Section 8.01(c)).

“Start Date” shall have the meaning assigned that term in the definitions of
“Applicable Facility Fee Percentage” and “Applicable Margin” contained herein.

“Stated Amount” of each Letter of Credit shall, at any time, mean the maximum
amount available to be drawn thereunder (in each case determined without regard
to whether any conditions to drawing could then be met).

“Subsidiaries Guaranty” shall have the meaning provided in Section 5.06.

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to

 

-116-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

elect a majority of the directors of such corporation (irrespective of whether
or not at the time stock of any class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time owned by such Person and/or one or more Subsidiaries of such Person and
(ii) any partnership, association, joint venture or other entity in which such
Person and/or one or more Subsidiaries of such Person has more than a 50% Equity
Interest at the time.

“Subsidiary Guarantor” shall mean each Wholly-Owned Domestic Subsidiary of the
Borrower, unless and until such time as the respective Subsidiary is released
from all of its obligations under the Subsidiaries Guaranty in accordance with
the terms and provisions thereof.

“Swap Obligation” means, with respect to any Subsidiary Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.

“Swingline Back-Stop Arrangements” shall mean arrangements satisfactory to the
Swingline Lender entered into between the Swingline Lender and the Borrower to
eliminate or protect against the Swingline Lender’s risk with respect to each
Defaulting Lender’s participation in Swingline Loans (which arrangements are
hereby consented to by the Lenders), by cash collateralizing and/or providing
backstop letters of credit in respect of such Defaulting Lender’s Percentage of
all Swingline Loan Exposure.

“Swingline Expiry Date” shall mean the date which is five Business Days prior to
the Maturity Date.

“Swingline Lender” shall mean DBAG.

“Swingline Loan” shall have the meaning provided in Section 1.01(b).

“Swingline Loan Exposure” shall mean, at any time, the aggregate principal
amount of all Swingline Loans outstanding at such time. The Swingline Loan
Exposure of any Lender at any time shall be its Percentage of the aggregate
Swingline Loan Exposure at such time.

“Swingline Note” shall have the meaning provided in Section 1.05(a).

“Syndication Agent” shall have the meaning provided in the first paragraph of
this Agreement, and shall include any successor thereto.

“Tax Benefit” shall have the meaning set forth in Section 4.04(c).

“Taxes” shall mean all taxes, assessments, charges, duties, fees, levies or
other governmental charges, including, without limitation, all Federal, state,
local, foreign and other income, franchise, profits, capital gains, capital
stock, transfer, sales, use, occupation, property, excise, severance, windfall
profits, stamp, license, payroll, withholding and other taxes, assessments,
charges, duties, fees, levies or other governmental charges of any kind
whatsoever (whether payable directly or by withholding and whether or not
requiring the

 

-117-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

filing of a Return), all estimated taxes, deficiency assessments, additions to
tax, penalties and interest and shall include any liability for such amounts as
a result either of being a member of a combined, consolidated, unitary or
affiliated group or of a contractual obligation to indemnify any person or other
entity.

“Term Loan Agreements” means the 2013 Term Loan Credit Agreement and the 2016
Term Loan Credit Agreement.

“Test Period” shall mean each period of four consecutive fiscal quarters then
last ended, in each case taken as one accounting period.

“Third Amendment” shall mean that certain Third Amendment to this Agreement,
dated as of February 14, 2014, by and among the Borrower, the Lenders party
thereto and the Administrative Agent.

“Third Amendment Effective Date” shall mean February 14, 2014.

“Total Commitment” shall mean, at any time, the sum of the Commitments of each
of the Lenders (including, without limitation, any Incremental Revolving Loan
Commitment added to the Total Commitment as contemplated in Section 1.14).

“Total Unutilized Commitment” shall mean, at any time, an amount equal to the
remainder of (i) the Total Commitment then in effect, less (ii) the sum of the
aggregate principal amount of Revolving Loans and Swingline Loans outstanding
plus the then aggregate amount of Letter of Credit Outstandings.

“Transaction” shall mean, collectively, (i) the repayment of all outstanding
loans and all other obligations under the Existing Credit Agreement, (ii) the
entering into of the Credit Documents on the Restatement Effective Date and
(iii) the payment of all fees and expenses in connection with the foregoing.

“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan or a Eurodollar Loan.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

“Unfunded Current Liability” of any Plan means the amount, if any, by which the
actuarial present value of the accumulated benefits under the Plan as of the
close of its most recent plan year each exceeds the value of the assets
allocable thereto, each determined in accordance with the funding requirements
set forth under Section 412 of the Code, based upon the actuarial assumptions
used by the Plan’s actuary in the most recent annual valuation of the Plan.

“United States” and “U.S.” shall each mean the United States of America.

“Unpaid Drawing” shall have the meaning provided for in Section 2.05(a).

 

-118-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

“Unutilized Commitment” with respect to any Lender, at any time, shall mean such
Lender’s Commitment at such time less the sum of (i) the aggregate outstanding
principal amount of Revolving Loans made by such Lender and (ii) such Lender’s
Percentage of the Letter of Credit Outstandings at such time.

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
from time to time.

“VIE Transaction” shall mean a transaction between the Borrower or any
Subsidiary and a Person where such Person is, because of the nature of such
transaction and the relationship of the parties, a variable interest entity
under FIN 46(r).

“Wholly-Owned Domestic Subsidiary” of any Person shall mean each Wholly-Owned
Subsidiary of such Person which is also a Domestic Subsidiary.

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock (other than director’s qualifying shares) is at the time
owned by such Person and/or one or more Wholly-Owned Subsidiaries of such Person
and (ii) any partnership, association, joint venture or other entity in which
such Person and/or one or more Wholly-Owned Subsidiaries of such Person has a
100% Equity Interest at such time.

“Withholding Taxes” shall have the meaning provided in Section 4.04(a).

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

11.02    Other Definitional Provisions. (a) Unless otherwise specified therein,
all terms defined in this Agreement shall have the defined meanings when used in
the other Credit Documents or any certificate or other document made or
delivered pursuant hereto or thereto.

(b)     As used herein and in the other Credit Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms not defined in Section 1.01 shall have the respective meanings given to
them under GAAP, (ii) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (iii) the word “will”
shall be construed to have the same meaning and effect as the word “shall”, and
(iv) unless the context otherwise requires, any reference herein (A) to any
Person shall be construed to include such Person’s successors and assigns and
(B) the Borrower or any other Credit Party shall be construed to include the
Borrower or such Credit Party as debtor and debtor-in-possession and any
receiver or trustee the Borrower or any other Credit Party, as the case may be,
in any insolvency or liquidation proceeding.

 

-119-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

(c)    The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

SECTION 12. The Agents.

12.01 Appointment. The Lenders hereby irrevocably designate and appoint (i) DBAG
as Administrative Agent, (ii) DBSI as Lead Arranger, (iii) Bank of America,
N.A., as Syndication Agent and (iv) each of COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A., “Rabobank Nederland”Coöperatieve Rabobank U.A.,
New York Branch, Branch Banking and Trust Company, andPNC Bank, National
Association, Regions Bank, and Wells Fargo Bank, National Association, as
Co-Documentation Agents, in each case to act as specified herein and in the
other Credit Documents. Each Lender hereby irrevocably authorizes, and each
holder of any Note by the acceptance of such Note shall be deemed irrevocably to
authorize, each Agent to take such action on its behalf under the provisions of
this Agreement, the other Credit Documents and any other instruments and
agreements referred to herein or therein and to exercise such powers and to
perform such duties hereunder and thereunder as are specifically delegated to or
required of such Agent by the terms hereof and thereof and such other powers as
are reasonably incidental thereto. Each Agent may perform any of its duties
hereunder by or through its respective officers, directors, agents, employees or
affiliates.

12.02 Nature of Duties. No Agent shall have any duties or responsibilities
except those expressly set forth in this Agreement and in the other Credit
Documents. No Agent nor any of its officers, directors, agents, employees or
affiliates shall be liable for any action taken or omitted by it or them
hereunder or under any other Credit Document or in connection herewith or
therewith, unless caused by its or their gross negligence or willful misconduct
(as determined by a court of competent jurisdiction in a final and
non-appealable decision). The duties of each Agent shall be mechanical and
administrative in nature; no Agent shall have by reason of this Agreement or any
other Credit Document a fiduciary relationship in respect of any Lender or the
holder of any Note; and nothing in this Agreement or any other Credit Document,
expressed or implied, is intended to or shall be so construed as to impose upon
any Agent any obligations in respect of this Agreement or any other Credit
Document except as expressly set forth herein or therein.

12.03 Lack of Reliance on the Agents. Independently and without reliance upon
any Agent, each Lender and the holder of each Note, to the extent it deems
appropriate, has made and shall continue to make (i) its own independent
investigation of the financial condition and affairs of the Borrower and its
Subsidiaries in connection with the making and the continuance of the Loans and
the taking or not taking of any action in connection herewith and (ii) its own
appraisal of the creditworthiness of the Borrower and its Subsidiaries and,
except as expressly provided in this Agreement, no Agent shall have any

 

-120-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

duty or responsibility, either initially or on a continuing basis, to provide
any Lender or the holder of any Note with any credit or other information with
respect thereto, whether coming into its possession before the making of the
Loans or at any time or times thereafter. No Agent nor any of its affiliates or
any of its officers, directors, agents, or employees shall be responsible to any
Lender or the holder of any Note for any recitals, statements, information,
representations or warranties herein or in any document, certificate or other
writing delivered in connection herewith or for the execution, effectiveness,
genuineness, validity, enforceability, perfection, collectibility, priority or
sufficiency of this Agreement or any other Credit Document or the financial
condition of the Borrower and its Subsidiaries or be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of this Agreement or any other Credit Document, or the
financial condition of the Borrower and its Subsidiaries or the existence or
possible existence of any Default or Event of Default.

12.04 Certain Rights of the Agents. If any Agent shall request instructions from
the Required Lenders with respect to any act or action (including any failure to
act) in connection with this Agreement or any other Credit Document, such Agent
shall be entitled to refrain from such act or taking such action unless and
until such Agent shall have received instructions from the Required Lenders; and
such Agent shall not incur liability to any Person by reason of so refraining.
Without limiting the foregoing, no Lender or holder of any Note shall have any
right of action whatsoever against any Agent as a result of such Agent acting or
refraining from acting hereunder or under any other Credit Document in
accordance with the instructions of the Required Lenders.

12.05 Reliance. Each Agent shall be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, statement,
certificate, telex, teletype or telecopier message, cablegram, radiogram, order
or other document or telephone message signed, sent or made by any Person that
such Agent believed to be the proper Person, and, with respect to all legal
matters pertaining to this Agreement and any other Credit Document and its
duties hereunder and thereunder, upon advice of counsel selected by such Agent
(which may be counsel for the Credit Parties).

12.06 Indemnification. To the extent any Agent (or any affiliate thereof) is not
reimbursed and indemnified by the Borrower, the Lenders will reimburse and
indemnify such Agent (and any affiliate thereof), in proportion to their
respective “percentages” as used in determining the Required Lenders (determined
as if there were no Defaulting Lenders), for and against any and all
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses or disbursements of whatsoever kind or nature
which may be imposed on, asserted against or incurred by such Agent (or any
affiliate thereof) in performing its duties hereunder or under any other Credit
Document or in any way relating to or arising out of this Agreement or any other
Credit Document; provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s
(or such affiliate’s) gross negligence or willful misconduct (as determined by a
court of competent jurisdiction in a final and non-appealable decision).

 

-121-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

12.07 The Agent in its Individual Capacity. With respect to its obligation to
make Loans and participate in Letters of Credit under this Agreement (if any),
each Agent shall have the rights and powers specified herein for a “Lender” and
may exercise the same rights and powers as though it were not performing the
duties specified herein; and the term “Lenders,” “Required Lenders,” “holders of
Notes” or any similar terms shall, unless the context clearly otherwise
indicates, include such Agent in its individual capacity. Each Agent and its
affiliates may accept deposits from, lend money to, and generally engage in any
kind of banking, investment banking, trust or other business with, or provide
debt financing, equity capital or other services (including financial advisory
services) to any Credit Party or any Affiliate of any Credit Party (or any
Person engaged in a similar business with any Credit Party or any Affiliate
thereof) as if they were not performing the duties specified herein, and may
accept fees and other consideration from any Credit Party or any Affiliate of
any Credit Party for services in connection with this Agreement and otherwise
without having to account for the same to the Lenders.

12.08 Holders. The Administrative Agent may deem and treat the payee of any Note
as the owner thereof for all purposes hereof unless and until a written notice
of the assignment, transfer or endorsement thereof, as the case may be, shall
have been filed with the Administrative Agent. Any request, authority or consent
of any Person who, at the time of making such request or giving such authority
or consent, is the holder of any Note shall be conclusive and binding on any
subsequent holder, transferee, assignee or endorsee, as the case may be, of such
Note or of any Note or Notes issued in exchange therefor.

12.09 Resignation by the Agents. (a) The Administrative Agent may resign from
the performance of all its functions and duties hereunder and/or under the other
Credit Documents at any time by giving 15 Business Days’ prior written notice to
the Lenders. Any such resignation by an Administrative Agent hereunder shall
also constitute its resignation as an Issuing Lender and the Swingline Lender,
in which case the resigning Administrative Agent (x) shall not be required to
issue any further Letters of Credit or make any additional Swingline Loans
hereunder and (y) shall maintain all of its rights as Issuing Lender or
Swingline Lender, as the case may be, with respect to any Letters of Credit
issued by it, or Swingline Loans made by it, prior to the date of such
resignation. Such resignation shall take effect upon the appointment of a
successor Administrative Agent (which successor Administrative Agent shall
assume the roles of Issuing Lender and Swingline Lender) pursuant to clauses
(c) and (d) below or as otherwise provided below; provided that in no event
shall any such successor Administrative Agent be a Defaulting Lender.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 15 Business Days (or such earlier day as shall be agreed by the Required
Lenders), then such removal shall nonetheless become effective in accordance
with such notice on such 15th Business Day following receipt of such notice (or
such earlier date agreed by the Required Lenders, as applicable).

 

-122-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

(c)    Upon any such notice of resignation, the Required Lenders shall, with the
consent of the Borrower (which consent shall not be unreasonably withheld or
delayed and shall not be required at any time when an Event of Default exists),
appoint a successor Administrative Agent (which successor Administrative Agent
shall assume the roles of Issuing Lender and Swingline Lender) hereunder or
thereunder who shall be a commercial bank or trust company.

(d)    If a successor Administrative Agent shall not have been so appointed
within such 15 Business Day period, the Administrative Agent, with the consent
of the Borrower (which consent shall not be unreasonably withheld or delayed and
shall not be required at any time when an Event of Default exists), shall then
appoint a successor Administrative Agent (which successor Administrative Agent
shall assume the roles of Issuing Lender and Swingline Lender) who shall serve
as Administrative Agent hereunder or thereunder until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided above.

(e)    If no successor Administrative Agent has been appointed pursuant to
clause (c) or (d) above by the 20th Business Day after the date such notice of
resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the Administrative Agent hereunder and/or under any
other Credit Document until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above.

(f)    Each of the other Agents may resign from the performance of all of their
respective functions and duties hereunder and/or under the other Credit
Documents at any time by giving five Business Day’s prior written notice to the
Administrative Agent. Such resignation shall take effect at the end of such five
Business Day period after the respective notice is given to the Administrative
Agent.

(g)    Upon a resignation of any Agent pursuant to this Section 12.09, such
Agent shall remain indemnified to the extent provided in this Agreement and the
other Credit Documents and the provisions of this Section 12 (and the analogous
provisions of the other Credit Documents) shall continue in effect for the
benefit of such Agent for all of its actions and inactions while serving as an
Agent.

12.10 Delivery of Information. The Administrative Agent shall not be required to
deliver to any Lender originals or copies of any documents, instruments,
notices, communications or other information received by the Administrative
Agent from any Credit Party, any Subsidiary of the Borrower, the Required
Lenders, any Lender or any other Person under or in connection with this
Agreement or any other Credit Document except (i) as specifically provided in
this Agreement or any other Credit Document, (ii) the information provided to
the Administrative Agent by the Borrower under Section 8.019.01 and (iii) as
specifically requested from time to time in writing by any Lender with respect
to a specific document, instrument, notice or other written communication
received by and in the

 

-123-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

possession of the Administrative Agent at the time of receipt of such request
and then only in accordance with such specific request.

12.11 The Syndication Agent, the Co-Documentation Agents and the Lead Arranger.
Notwithstanding any other provision of this Agreement or any provision of any
other Credit Document, the Syndication Agent, each Co-Documentation Agent, and
the Lead Arranger are named as such for recognition purposes only, and in their
respective capacities as such shall have no powers, duties, responsibilities or
liabilities with respect to this Agreement or the other Credit Documents or the
transactions contemplated hereby and thereby; it being understood and agreed
that (x) the Syndication Agent, each Co- Documentation Agent and the Lead
Arranger shall be entitled to all indemnification and reimbursement rights in
favor of “Agents” as provided for under Sections 12.06 and 13.01 and (y) the
Agents shall have all approval rights specifically provided in this Agreement.
Without limitation of the foregoing, none of the Syndication Agent, the
Co-Documentation Agents or the Lead Arranger shall, solely by reason of this
Agreement or any other Credit Documents, have any fiduciary relationship in
respect of any Lender or any other Person.

12.12 Nature of Duties. The Administrative Agent shall not have any duties or
responsibilities except those expressly set forth in this Agreement and in the
other Credit Documents. Neither the Administrative Agent nor any of its
officers, directors, agents, employees or affiliates shall be liable for any
action taken or omitted by it or them hereunder or under any other Credit
Document or in connection herewith or therewith, unless caused by its or their
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision). The duties of the
Administrative Agent shall be mechanical and administrative in nature; the
Administrative Agent shall not have by reason of this Agreement or any other
Credit Document a fiduciary relationship in respect of any Lender or the holder
of any Note; and nothing in this Agreement or in any other Credit Document,
expressed or implied, is intended to or shall be so construed as to impose upon
the Administrative Agent any obligations in respect of this Agreement or any
other Credit Document except as expressly set forth herein or therein.

SECTION 13. Miscellaneous.

13.01 Payment of Expenses, etc. (a) The Borrower shall: (i) whether or not the
transactions herein contemplated are consummated, pay all reasonable and
documented out-of-pocket costs and expenses of (w) the Administrative Agent and
the Lead Arranger (including, without limitation, the reasonable fees and
disbursements of White & Case LLP) in connection with the preparation, execution
and delivery of this Agreement and the other Credit Documents and the documents
and instruments referred to herein and therein and any amendment, waiver or
consent relating hereto or thereto (provided that payments in respect of legal
fees and expenses shall be limited to reasonable and documented fees,
disbursements and other charges of a single external counsel to the
Administrative Agent, Lead Arranger, Issuing Lenders and each other Agent and
their respective Affiliates, and if necessary, one local or special counsel in
any relevant jurisdiction to such Persons (and, in the case of an actual or
perceived conflict of interest where the person affected by such conflict
informs you of such conflict and thereafter retains its own counsel, of another
firm of counsel for such affected indemnified person, and, if necessary, of a
single firm of local or

 

-124-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

special counsel acting in multiple jurisdictions)), (x) each of the
Administrative Agent and the Lead Arranger in connection with its syndication
efforts with respect to this Agreement, (y) the Administrative Agent, each
Issuing Lender and the Swingline Lender in connection with the Back-Stop
Arrangements entered into by such Persons and (z) each of the Administrative
Agent and the Lead Arranger and, following and during the continuation of an
Event of Default, each of the Issuing Lenders and Lenders in connection with the
enforcement of this Agreement and the other Credit Documents and the documents
and instruments referred to herein and therein (including, without limitation,
the reasonableprovided that payments in respect of legal fees and expenses shall
be limited to actual reasonable documented out-of-pocket fees, disbursements and
other charges of one counsel to and consultants for the Administrative Agent
and, the Lead Arranger and, following and during the continuation of an Event of
Default, for each of the Lenders, the Issuing Lenders and the Lenders, and if
necessary, one local counsel in any relevant jurisdiction to such Persons, and
in the case of a conflict of interest, one additional counsel to such Persons)
in each case promptly following receipt of a reasonably detailed invoice
therefor; and (ii) pay and hold each of the Lenders harmless from and against
any and all present and future stamp, documentary, transfer, sales and use,
value added, excise and other similar taxes with respect to the foregoing
matters and hold each of the Lenders harmless from and against any and all
liabilities with respect to or resulting from any delay or omission (other than
to the extent attributable to such Lender) to pay such taxes; and
(iii) indemnify each Agent and each Lender (including in its capacity as an
Issuing Lender), and each of their respective officers, directors, employees,
representatives, affiliates, advisors and agents (each, an “Indemnified Person”)
from and hold each of them harmless against any and all liabilities, obligations
(including removal or remedial actions), losses, damages, penalties, claims,
actions, judgments, suits, costs, expenses and disbursements (including
reasonable attorneys’ and consultants’ fees and disbursements and expenses
(limited in the case of legal fees and expenses, to the reasonable and
documented fees, disbursements and other charges of one counsel to each
indemnitee, and if necessary, one local or special counsel in any relevant
jurisdiction to such Person (and, in the case of an actual or perceived conflict
of interest where the person affected by such conflict informs you of such
conflict and thereafter retains its own counsel, of another firm of counsel for
such affected indemnified person, and, if necessary, of a single firm of local
or special counsel acting in multiple jurisdictions)) incurred by, imposed on or
assessed against any of them as a result of, or arising out of, or in any way
related to, or by reason of, (a) any investigation, litigation or other
proceeding (whether or not any Agent or any Lender is a party thereto) related
to the entering into and/or performance of this Agreement or any other Credit
Document or the use of any Letter of Credit or the proceeds of any Loans
hereunder or the consummation of any transactions contemplated herein or in any
other Credit Document or the exercise of any of their rights or remedies
provided herein or in the other Credit Documents, or (b) the actual or alleged
presence of Hazardous Materials in the air, surface water or groundwater or on
the surface or subsurface of any Real Property owned or at any time operated by
the Borrower or any of its Subsidiaries, the generation, storage,
transportation, handling or disposal of Hazardous Materials at any location,
whether or not owned or operated by the Borrower or any of its Subsidiaries, the
non-compliance of any Real Property with foreign, federal, state and local laws,
regulations, and ordinances (including applicable permits thereunder) applicable
to any Real Property, or any Environmental Claim asserted against the Borrower,
any of its Subsidiaries, or any Real

 

-125-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

Property owned or at any time operated by the Borrower or any of its
Subsidiaries, including, in each case, without limitation, the reasonable and
documented fees and disbursements of counsel (limited in the case of legal fees
and expenses, to the reasonable and documented fees, disbursements and other
charges of a single external counsel, and if necessary, one local or special
counsel in any relevant jurisdiction (and, in the case of an actual or perceived
conflict of interest where the person affected by such conflict informs you of
such conflict and thereafter retains its own counsel, of another firm of counsel
for such affected indemnified person, and, if necessary, of a single firm of
local or special counsel acting in multiple jurisdictions)) and other
consultants incurred in connection with any such investigation, litigation or
other proceeding (but excluding any losses, liabilities, claims, damages or
expenses to the extent incurred by reason of the gross negligence or willful
misconduct of, or material breach in bad faith of its material obligations under
this Agreement or any other Credit Document by, the Indemnified Person to be
indemnified (as determined by a court of competent jurisdiction in a final and
non-appealable decision)). To the extent that the undertaking to indemnify, pay
or hold harmless any Agent or any Lender set forth in the preceding sentence may
beis unenforceable because it is violative of any law or public policy, the
Borrower shall make the maximum contribution to the payment and satisfaction of
each of the indemnified liabilities which is permissible under applicable law.

(b) To the full extent permitted by applicable law, none of the Borrowerparties
hereto shall not assert, and each party hereto hereby waives, any claim against
any Indemnified Personother party hereto, on any theory of liability, for
consequential, special, indirect or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the transactions
contemplated hereby or thereby, any Loan or the use of the proceeds thereof. No
Indemnified Person shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby, except to the extent the liability
of such Indemnified Person results from such Indemnified Person’s gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision).

13.02 Right of Setoff. In addition to any rights now or hereafter granted under
applicable law or otherwise, and not by way of limitation of any such rights,
upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent, each Issuing Lender and, each Lender and each of their
respective Affiliates is hereby authorized at any time orand from time to time,
without presentment, demand, protest or other notice of any kind to any Credit
Party or to any other Person, any such notice being hereby expressly waived, to
the fullest extent permitted by applicable law, to set off and to appropriate
and apply any and all deposits (general or special) and any other Indebtedness
at any time held or owing by the Administrative Agent, such Issuing Lender or
such Lender (including, without limitation, by branches and agencies of the
Administrative Agent, such Issuing Lender or, such Lender or their Affiliate
wherever located) to or for the credit or the account of any Credit Party
against and on account of the Obligations and liabilities of all Credit Parties
to the Administrative Agent, such Issuing Lender or, such Lender or their
Affiliate under this

 

-126-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

Agreement or under any of the other Credit Documents, including, without
limitation, all interests in Obligations purchased by such Lender pursuant to
Section 13.06(b), and all other claims of any nature or description arising out
of or connected with this Agreement or any other Credit Document, irrespective
of whether or not the Administrative Agent, such Issuing Lender or such Lender
shall have made any demand hereunder and although said Obligations, liabilities
or claims, or any of them, shall be contingent or unmatured or are owed to a
branch office or Affiliate of such Lender or such Issuing Lender different from
the branch office or Affiliate holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 1.152.15 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Lenders, and the
Lenders and their Affiliates, and (y) the Defaulting Lender shall provide
promptly to the Administrative Agent a statement describing in reasonable detail
the Obligations owing to such Defaulting Lender as to which it exercised such
right of setoff. The rights of each Lender, each Issuing Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, such Issuing
Lender or their respective Affiliates may have. Each Lender and Issuing Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.

13.03 Notices. (a) Except as otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
telegraphic, telex, telecopier or cable communication) and mailed, telegraphed,
telexed, telecopied, cabled or delivered: if to the Borrower, at the Borrower’s
address specified opposite its signature below; if to any other Credit Party, at
such Credit Party’s address set forth in the Subsidiaries Guaranty; if to any
Lender, at its address specified on Schedule II below; and if to the
Administrative Agent, at the Notice Office; or, as to any Credit Party or the
Administrative Agent, at such other address as shall be designated by such party
in a written notice to the other parties hereto and, as to each Lender, at such
other address as shall be designated by such Lender in a written notice to the
Borrower and the Administrative Agent. All such notices and communications
shall, when mailed, telegraphed, telexed, telecopied, or cabled or sent by
overnight courier, be effective when deposited in the mails, delivered to the
telegraph company, cable company or overnight courier, as the case may be, or
sent by telex or telecopier, except that notices and communications to the
Administrative Agent and the Borrower shall not be effective until received by
the Administrative Agent or the Borrower, as the case may be.

 

-127-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

The Borrower:

   Flowers Foods, Inc.   

1919 Flowers Circle

  

Thomasville, GA 31757

  

Attention:          Mr. R. Steve Kinsey

  

Telecopy:     229-225-3808

  

Telephone:     229-227-2284

  

E-mail:     steve.kinsey@flocorp.com

  

Treasurer

With a copy to:

  

Flowers Foods, Inc.

  

1919 Flowers Circle

  

Thomasville, GA 31757

  

Attention:          James Thomas Rieck

  

Telecopy:     229-225-5439

  

Telephone:     229-227-2253

  

E-mail:     jt.rieck@flocorp.com

And a further copy to:

  

Jones Day

  

250 Vesey Street

  

New York, New York 10281

  

Attention:      Charles N. Bensinger III

  

Telecopy:     212-755-7306

  

Telephone:     212-326-3797

  

E-mail:     cnbensinger@jonesday.com

  

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 12 unless otherwise agreed by the Administrative Agent and
the applicable Lender. Each of the Administrative Agent and the Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it; provided
that approval of such procedures may be limited to particular notices or
communications.

13.04 Benefit of Agreement. (a) This Agreement shall be binding upon and inure
to the benefit of and be enforceable by the respective successors and assigns of
the parties hereto; provided, however, that the Borrower may not assign or
transfer any of its rights, obligations or interest hereunder or under any other
Credit Document without the prior written consent of all of the Lenders and,
provided further, that although any Lender may transfer, assign or grant
participations in its rights hereunder to one or more Eligible Transferees, such
Lender shall remain a “Lender” for all purposes hereunder (and may not transfer
or assign all or any portion of its Commitment hereunder except as provided in
Section 13.04(b)) and the transferee, assignee or participant, as the case may
be, shall not constitute a “Lender” hereunder and, provided further, that no
Lender shall transfer or grant

 

-128-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

any participation under which the participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Credit Document except to
the extent such amendment or waiver would (i) extend the final scheduled
maturity of any Revolving Loan or Note or extend the expiry date of any Letter
of Credit beyond the Maturity Date, or reduce the rate or extend the time of
payment of interest or Fees thereon (except in connection with a waiver of
applicability of any post-default increase in interest rates) or reduce the
principal amount thereof, or increase the amount of the participant’s
participation over the amount thereof then in effect (it being understood that
waivers or modifications of conditions precedent, covenants, Defaults or Events
of Default or of a mandatory reduction in the Total Commitment shall not
constitute a change in the terms of such participation, and that an increase in
any Commitment shall be permitted without the consent of any participant if the
participant’s participation is not increased as a result thereof) or
(ii) consent to the assignment or transfer by the Borrower of any of their
rights and obligations under this Agreement. In the case of any such
participation, the participant shall not have any rights under this Agreement or
any of the other Credit Documents (the participant’s rights against such Lender
in respect of such participation to be those set forth in the agreement executed
by such Lender in favor of the participant relating thereto) and all amounts
payable by the Borrower hereunder shall be determined as if such Lender had not
sold such participation. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Credit Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Credit
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
Notwithstanding anything in this Section 13.04(a) to the contrary, any bank or
other lending institutionParticipant that is a member of the Farm Credit
SystemLender that (A) has purchased, and owns, a participation or
sub-participation in thea minimum amount of $10,000,000 on or after the
RestatementSixth Amendment Effective Date, (B) is, by written notice to the
Borrower and the AdministrativeAdministration Agent (“Voting
ParticipantParticipation Notification”), designated by the selling Lender as
being entitled to be accorded the rights of a Votingas a voting Participant
hereunder (any bank or other lending institution that is a member of the Farm
Credit System so designated being called a(“Voting Participant”) by the relevant
Lender (including any so designated existing Voting Participant) and
(C) receives the, prior written consent of the Borrower and the Administrative
Agent to becometo becoming a Voting Participant, the consent of the
Administrative Agent (to the extent required if such Voting Participant were to
become a Lender pursuant to an assignment in accordance with Section 13.04(b)),
shall be entitled to vote (as if such Voting Participant were a Lender on all
matters

 

-129-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

subject to a vote by Lenders, and the voting rights of the selling Lender
(including any existing Voting Participant) shall be correspondingly reduced),
on a dollar for dollar basis, as if such participant or sub-participant were a
Lender, on any matter requiring or allowing a Lender to provide or withhold its
consent, or to otherwise vote on any proposed action. To be effective,
eachdollar-for-dollar basis. Each Voting Participant Notification shall include,
with respect to anyeach subject Voting Participant, (1) state the full name, as
well as all contactthe information required of an assignee in any Assignment and
Assumption Agreement and (2) state the dollar amount of the participation or
sub-participation purchased. The Borrower and the. The Administrative Agent
shall be entitled to conclusively rely on information contained in notices
delivered pursuant to this paragraphVoting Participant Notifications.
Notwithstanding the foregoing, each bank or other lending institution that is a
member of the Farm Credit SystemLender designated as a Voting Participant in
Schedule VII hereto shall be a Voting Participant without delivery of a Voting
ParticipantParticipation Notification and without the prior written consent of
the Borrower and the Administrative Agent. The voting rights of each Voting
Participant are solely for the benefit of such Voting Participant and shall not
insure to any assignee or participant of such Voting Participant that is not a
Farm Credit Lender.

(b) Notwithstanding the foregoing, any Lender (or any Lender together with one
or more other Lenders) may (x) assign all or a portion of its Commitment and
related outstanding Obligations hereunder (or, if the Commitments have
terminated, its outstanding Obligations) to (i)(A) its parent company and/or any
affiliate of such Lender which is at least 50% owned by such Lender or its
parent company or (B) to one or more other Lenders or any affiliate of such
Lender which is at least 50% owned by such other Lender or its parent company,
provided, that no such assignment may be made to any such Person that is, or
would at such time constitute, a Defaulting Lender or (ii) in the case of any
Lender that is a fund that invests in bank loans, any other fund that invests in
bank loans and is managed by the same investment advisor of any Lender or by an
Affiliate of such investment advisor or (y) assign all, or if less than all, a
portion equal to at least $5,000,000 in the aggregate for the assigning Lender
or assigning Lenders, of such Commitments and related outstanding Obligations
hereunder (or, if the Commitments have terminated, its outstanding Obligations)
to one or more Eligible Transferees (treating any fund that invests in bank
loans and any other fund that invests in bank loans and is managed or advised by
the same investment advisor of such fund or by an Affiliate of such investment
advisor as a single Eligible Transferee), each of which assignees shall become a
party to this Agreement as a Lender by execution of an Assignment and Assumption
Agreement, provided that (i) at such time Schedule I shall be deemed modified to
reflect the Commitment of such new Lender and of the existing Lenders, (ii) at
the request of the assignee Lender, and upon surrender of the relevant Revolving
Notes or the provision of a customary lost note indemnification agreement from
the assignor or assignee Lender, as the case may be, new Revolving Notes will be
issued, at the Borrowers’Borrower’s expense, to such new Lender and to the
assigning Lender, such new Revolving Notes to be in conformity with the
requirements of Section 1.052.05 (with appropriate modifications) to the extent
needed to reflect the revised Commitments, (iii) the consent of the
Administrative Agent, each Issuing Lender and, at any time when no Default or
Event of Default is in existence, the Borrower shall be required in connection
with any such assignment pursuant to clause (y) above (each of which consents
shall not be unreasonably withheld or delayed), provided that the Borrower shall
be deemed

 

-130-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

to have consented to any such assignment unless it shall object thereto by
written notice to the Administrative Agent within ten (10) Business Days after
having received notice thereof, and (iv) the parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption
Agreement via an electronic settlement system acceptable to the Administrative
Agent (or, if previously agreed with the Administrative Agent, manually), and
shall pay to the Administrative Agent a processing and recordation fee of $3,500
(which fee may be waived or reduced in the sole discretion of the Administrative
Agent) and, provided further, that such transfer or assignment will not be
effective until recorded by the Administrative Agent on the Register pursuant to
Section 13.17 hereof. To the extent of any assignment pursuant to this
Section 13.04(b), the assigning Lender shall be relieved of its obligations
hereunder with respect to its assigned Commitments and related assigned
Obligations (it being understood that, in the event that an assigning Lender
assigns all of its Commitments and related outstanding Obligations hereunder,
the indemnification provisions under this Agreement (including, without
limitation, Section 1.102.10, 1.112.11, 2.063.06, 4.045.04, 13.01 and 13.06)
shall, in any event, survive as to such assigning Lender). At the time of each
assignment pursuant to this Section 13.04(b) to a Person which is not already a
Lender hereunder and which is not a United States person (as such term is
defined in Section 7701(a)(30) of the Code) for Federal income tax purposes, the
respective assignee Lender shall provide to the Borrower and the Administrative
Agent the appropriate Internal Revenue Service Forms (and, if applicable a
Section 4.04(b)(ii)U.S. Tax Compliance Certificate) described in
Section 4.045.04(b). To the extent that an assignment of all or any portion of a
Lender’s Commitments and related outstanding Obligations pursuant to
Section 1.132.13 or this Section 13.04(b) would, at the time of such assignment,
result in increased costs under Section 1.10, 1.11, 2.06 or 4.042.10, 2.11, 3.06
or 5.04 greater than those being charged by the respective assigning Lender
prior to such assignment, then the Borrower shall not be obligated to pay such
greater increased costs (although the Borrower shall be obligated to pay any
other increased costs of the type described above resulting from changes after
the date of the respective assignment).

(c) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each Issuing
Lender, the Swingline Lender and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) such Defaulting
Lender’s full pro rata share of all Loans and participations in Letters of
Credit and Swingline Loans in accordance with such Defaulting Lender’s
Percentage; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become

 

-131-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

effective under applicable law without compliance with the provisions of this
paragraph, then the assignee of such interest shall be deemed to be a Defaulting
Lender for all purposes of this Agreement until such compliance occurs.

(d) Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Loans and Notes hereunder to a Federal Reserve Bank or such central bank
having supervisory jurisdiction over such Lender in support of borrowings made
by such Lender from such Federal Reserve Bank or such central bank having
supervisory jurisdiction over such Lender and, with prior notification to the
Administrative Agent (but without the consent of either the Borrower or the
Administrative Agent), any Lender which is a fund may pledge all or any portion
of its Notes or Loans to its trustee or to a collateral agent providing credit
or credit support to such Lender in support of its obligations to its trustee or
such collateral agent, as the case may be. No pledge pursuant to this clause
(d) shall release the transferor Lender from any of its obligations hereunder.

13.05 No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent or any Lender or any holder of any Note in exercising any right, power or
privilege hereunder or under any other Credit Document and no course of dealing
between the Borrower or any other Credit Party and any Agent, any Issuing Lender
or any Lender or the holder of any Note shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, power or privilege hereunder
or under any other Credit Document preclude any other or further exercise
thereof or the exercise of any other right, power or privilege hereunder or
thereunder. The rights, powers and remedies herein or in any other Credit
Document expressly provided are cumulative and not exclusive of any rights,
powers or remedies which any Agent, any Issuing Lender or any Lender or the
holder of any Note would otherwise have. No notice to or demand on any Credit
Party in any case shall entitle any Credit Party to any other or further notice
or demand in similar or other circumstances or constitute a waiver of the rights
of any Agent, any Issuing Lender or any Lender or the holder of any Note to any
other or further action in any circumstances without notice or demand.

13.06 Payments Pro Rata. (a) Except as otherwise provided in this Agreement, the
Administrative Agent agrees that promptly after its receipt of each payment from
or on behalf of the Borrower in respect of any Obligations hereunder, it shall
distribute such payment to the Lenders (other than any Lender that has consented
in writing to waive its pro rata share of any such payment) pro rata based upon
their respective shares, if any, of the Obligations with respect to which such
payment was received.

(b) Each of the Lenders agrees that, if it should receive any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Credit Documents, or otherwise), which is
applicable to the payment of the principal of, or interest on, the Loans, Unpaid
Drawings, Facility Fees or other Fees, of a sum which with respect to the
related sum or sums received by other Lenders is in a greater proportion than
the total of such Obligation then owed and due to such Lender bears to the total
of such Obligation then owed and due to all of the Lenders immediately prior to
such receipt, then such Lender receiving such excess payment shall purchase for
cash without recourse or warranty from the other Lenders an interest in the
Obligations of the Borrower to

 

-132-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

such Lenders in such amount as shall result in a proportional participation by
all the Lenders in such amount; provided that if all or any portion of such
excess amount is thereafter recovered from such Lender, such purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest.

(c) Notwithstanding anything to the contrary contained herein, the provisions of
the preceding Sections 13.06(a) and (b) shall be subject to the express
provisions of this Agreement which require, or permit, differing payments to be
made to Non-Defaulting Lenders as opposed to Defaulting Lenders.

13.07 Calculations; Computations. (a) The financial statements to be furnished
to the LendersAdministrative Agent pursuant hereto shall be made and prepared in
accordance with generally accepted accounting principlesGAAP in the United
States consistently applied throughout the periods involved (except as set forth
in the notes thereto or as otherwise disclosed in writing by the Borrower to the
Lenders), provided that except as otherwise specifically provided herein, all
computations of the Applicable Facility Fee Percentage and the Applicable
Margin, and all computations and all definitions (including accounting terms)
used in determining compliance with Sections 9.07 and 9.08, shall utilize
accounting principles and policies in conformity with those used to prepare the
historical financial statements referred to in Section 7.05(a).Administrative
Agent).

(b) All computations of interest on Eurodollar Loans and computations of Fees
hereunder shall be made on the basis of a year of 360 days for the actual number
of days (including the first day but excluding the last day) occurring in the
period for which such interest or Fees are payable. All computations of interest
on Base Rate Loans shall be made on the basis of a year of 365/366 days for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest is payable.

13.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.
(a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDERANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE
OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT (EXCEPT, AS TO ANY
OTHER CREDIT DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE
GOVERNED BY THE LAW OF THE STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING
WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN
THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK,
AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER HEREBY
IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. THE
BORROWER HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK
PERSONAL JURISDICTION

 

-133-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

OVER IT, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION OR PROCEEDING
WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENTS BROUGHT IN ANY OF
THE AFOREMENTIONED COURTS, THAT SUCH COURTS LACK PERSONAL JURISDICTION OVER IT.
THE BORROWER FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY
OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE BORROWER
AT ITS ADDRESS SET FORTH OPPOSITE ITS SIGNATURE BELOWIN SECTION 13.03, SUCH
SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. THE BORROWER HEREBY
IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER
IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING
COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT SERVICE OF PROCESS
WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF
ANY AGENT, ANY LENDER OR THE HOLDER OF ANY NOTE TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED
AGAINST THE BORROWER IN ANY OTHER JURISDICTION.

(b)       THE BORROWER HEREBY IRREVOCABLY WAIVESAND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION WHICH IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

(c)       EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

13.09   Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when

 

-134-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Borrower and the Administrative
Agent. Delivery of an executed signature page to this Agreement by facsimile or
other electronic transmission shall be as effective as delivery of a manually
signed counterpart of this Agreement.

13.10   Effectiveness. This Agreement shall become effective on the date (the
“Restatement Effective Date”) on which (i) the Borrower, each Lender and each
Agent shall have signed a counterpart hereof (whether the same or different
counterparts) and shall have delivered (including by way of facsimile) the same
to the Administrative Agent at the Notice Office or, in the case of the Lenders,
shall have given the Administrative Agent telephonic (confirmed in writing),
written or telex notice (actually received) at such office that same has been
signed and mailed to it and (ii) the conditions contained in Section 5 are met
to the reasonable satisfaction of the Administrative Agent and the Required
Lenders. Unless the Administrative Agent has received actual notice from the
Required Lenders that the conditions contained in Section 5 have not been met to
its reasonable satisfaction, upon the satisfaction of the condition described in
clause (i) of the immediately preceding sentence and upon the Administrative
Agent’s good faith determination that the conditions described in clause (ii) of
the immediately preceding sentence have been met, then the Restatement Effective
Date shall have been deemed to have occurred, regardless of any subsequent
determination that one or more of the conditions thereto had not been met
(although the occurrence of the Restatement Effective Date shall not release the
Borrower from any liability for failure to satisfy one or more of the applicable
conditions contained in Section 5). The Administrative Agent will give the
Borrower and each Lender prompt written notice of the occurrence of the
RestatementSixth Amendment Effective Date.

13.11  Headings Descriptive. The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

13.12  Amendment or Waiver; etc. (a) Neither this Agreement nor any other Credit
Document nor any terms hereof or thereof may be changed, waived, discharged or
terminated unless such change, waiver, discharge or termination is in writing
signed by the respective Credit Parties party thereto and the Required Lenders
(although additional parties may be added to (and annexes may be modified to
reflect such additions), and Subsidiaries of the Borrower may be released from,
the Subsidiaries Guaranty in accordance with the provisions hereof and thereof
without the consent of the other Credit Parties party thereto or the Required
Lenders), provided that no such change, waiver, discharge or termination shall,
without the consent of each Lender (other than, except with respect to following
clause (i), a Defaulting Lender) (with Obligations being directly affected
thereby in the case of following clause (i)), (i) extend the final scheduled
maturity of any Loan or Note, or extend the stated maturity of, or any
reimbursement obligation under, any Letter of Credit beyond the Maturity Date,
or reduce the rate or extend the time of payment of interest or Fees (it being
understood that any amendment or modification to the financial definitions in
this Agreement or to Section 13.07(a)1.03(a) or that otherwise avoids the
imposition of any default rate of interest shall not constitute a reduction in
the rate of interest or Fees for the purposes of this clause (i)), or reduce the
principal amount thereof, or reduce any reimbursement obligations under

 

-135-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

any Letter of Credit, (ii) amend, modify or waive any provision of this
Section 13.12 (except for technical amendments with respect to additional
extensions of credit under this Agreement of the type which afford the
protections to such additional extensions of credit provided to the Commitments
on the Restatement Effective Date), (iii) reduce the percentage specified in the
definition of Required Lenders (it being understood and agreed that, with the
consent of the Required Lenders, additional extensions of credit pursuant to
this Agreement may be included in the determination of the Required Lenders on
substantially the same basis as the Commitments are included on the Restatement
Effective Date) or (iv) consent to the assignment or transfer by the Borrower of
any of its rights and obligations under this Agreement; provided further, that
no such change, waiver, discharge or termination shall (1) in the case of any
such change, waiver, discharge or termination to or of any Incremental Revolving
Loan Commitment Agreement, without the consent of each Lender (other than a
Defaulting Lender) party thereto, amend, modify, waive or terminate such
Incremental Revolving Loan Commitment Agreement (it being understood and agreed
that any reduction to the Commitment of any Lender that is also party to any
Incremental Revolving Loan Commitment Agreement shall not require the consent of
such Lender by operation of this clause (1) to the extent such reduction is
otherwise permitted under this Agreement), (2) increase the Commitment of any
Lender over the amount thereof then in effect without the consent of such Lender
(it being understood and agreed that waivers or modifications of conditions
precedent, covenants (including, without limitation, by means of modifications
to the financial definitions or modifications in the method of calculation of
any financial covenants), Defaults or Events of Default or of a mandatory
reduction in the Total Commitments shall not constitute an increase of the
Commitment of any Lender, and that an increase in the available portion of any
Commitment of any Lender shall not constitute an increase in the Commitment of
such Lender), (3) without the consent of the respective Issuing Lender or
Issuing Lenders, amend, modify or waive any provision of Section 23 with respect
to Letters of Credit issued by it or alter its rights or obligations with
respect to Letters of Credit, (4) without the consent of the Swingline Lender,
amend, modify or waive any provision of Sections 1.012.01(b) and (c) or alter
its rights and obligations with respect to Swingline Loans or (5) without the
consent of each Agent affected thereby, amend, modify or waive any provision of
Section 12 as same applies to such Agent or any other provision as same relates
to the rights or obligations of such Agent.

(b)       If, in connection with any proposed change, waiver, discharge or
termination to any of the provisions of this Agreement as contemplated by
clauses (i) through (iv), inclusive, of the first proviso to Section 13.12(a),
the consent of the Required Lenders is obtained but the consent of one or more
of such other Lenders whose consent is required is not obtained, then the
Borrower shall have the right, so long as all non-consenting Lenders whose
individual consent is required are treated as described in either clauses (A) or
(B) below, to either (A) replace each such non-consenting Lender or Lenders with
one or more Replacement Lenders pursuant to Section 1.132.13 so long as at the
time of such replacement, each such Replacement Lender consents to the proposed
change, waiver, discharge or termination or (B) terminate such non-consenting
Lender’s Commitment in accordance with Sections 3.024.02(b) and/or 4.015.01(b),
provided that, unless the Commitments are terminated, and Loans repaid, pursuant
to the preceding clause (B) are immediately replaced in full at such time
through the addition of new Lenders or the increase of the Commitments and/or
outstanding Loans of existing Lenders (who in each case must specifically
consent

 

-136-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

thereto), then in the case of any action pursuant to preceding clause (B) the
Required Lenders (determined before giving effect to the proposed action) shall
specifically consent thereto, provided further, that in any event the Borrower
shall not have the right to replace a Lender, terminate its Commitment or repay
its Loans solely as a result of the exercise of such Lender’s rights (and the
withholding of any required consent by such Lender) pursuant to the second
proviso to Section 13.12(a).

(c)       Notwithstanding anything to the contrary contained in clauses (a) and
(b) above of this Section 13.12, the Borrower, the Administrative Agent and each
Incremental RL Lender may, in accordance with the provisions of Sections
1.142.14, enter into an Incremental Revolving Loan Commitment Agreement,
provided that after the execution, delivery and effectiveness of such
Incremental Revolving Loan Commitment Agreement, the Incremental RL Lender party
thereto, and any Incremental Revolving Loan Commitment created pursuant thereto,
shall be treated for all purposes hereunder as a Lender and as such Lender’s
Commitment, respectively.

(d)       Notwithstanding anything to the contrary herein any Credit Document
may be waived, amended, supplemented or modified pursuant to an agreement or
agreements in writing entered into by the Borrower and the Administrative Agent
(without the consent of any Lender) solely to cure a defect, ambiguity,
inconsistency, obvious error or any error or omission of a technical or
immaterial nature, in each case, in any provision of the Credit Documents,
(provided that prompt notice following any such amendment, waiver, supplement or
modification shall be given to the Lenders by the Borrower and the
Administrative Agent) and such amendment, waiver, supplement or modification
shall become effective without any further action or consent of any other party
to any Credit Document if the same is not objected to in writing by the Required
Lenders within ten (10) Business Days following receipt of notice thereof.

13.13  Survival. All indemnities set forth herein including, without limitation,
in Sections 1.102.10, 1.112.11, 2.063.06, 4.045.04, 12.06, 13.01 and 13.06
shall, subject to Section 13.15 (to the extent applicable) survive the
execution, delivery and termination of this Agreement and the Notes and the
making and repayment of the Loans.

13.14  Domicile of Loans. Each Lender may transfer and carry its Loans at, to or
for the account of any office, Subsidiary or Affiliate of such Lender.
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 13.14 would, at the time of such
transfer, result in increased costs under Section 1.102.10, 1.112.11, 2.063.06
or 4.045.04 from those being charged by the respective Lender prior to such
transfer, then the Borrower shall not be obligated to pay such increased costs
(although the Borrower shall be obligated to pay any other increased costs of
the type described in this Section 13.14 resulting from changes in law after the
date of the respective transfer).

13.15  Limitation on Additional Amounts, etc. Notwithstanding anything to the
contrary contained in Sections 1.102.10, 1.112.11, 2.063.06 or 4.045.04 of this
Agreement, unless a Lender gives notice to the Borrower that they are obligated
to pay an amount under any such Section within 180 days after the later of
(x) the date the Lender incurs the

 

-137-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

respective increased costs, Taxes, loss, expense or liability, reduction in
amounts received or receivable or reduction in return on capital or (y) the date
such Lender has actual knowledge of its incurrence of the respective increased
costs, Taxes, loss, expense or liability, reductions in amounts received or
receivable or reduction in return on capital, then such Lender shall only be
entitled to be compensated for such amount by the Borrower pursuant to said
Section 1.102.10, 1.112.11, 2.063.06 or 4.045.04, as the case may be, to the
extent the costs, Taxes, loss, expense or liability, reduction in amounts
received or receivable or reduction in return on capital are incurred or
suffered on or after the date which occurs 180 days prior to such Lender giving
notice to the BorrowersBorrower that it is obligated to pay the respective
amounts pursuant to said Section 1.102.10, 1.112.11, 2.063.06 or 4.045.04, as
the case may be. This Section 13.15 shall have no applicability to any Section
of this Agreement other than said Sections 1.102.10, 1.112.11, 2.063.06 and
4.045.04.

13.16  Confidentiality. (a) Subject to the provisions of clause (b) of this
Section 13.16, each Lender agrees that it will not disclose without the prior
consent of the Borrower (other than to its officers, directors, employees,
auditors, agents, advisors or counsel or to another Lender if the Lender or such
Lender’s holding or parent company in its sole discretion determines that any
such party should have access to such information, provided such Persons shall
be subject to the provisions of this Section 13.16 to the same extent as such
Lender) any information with respect to the Borrower or any of its Subsidiaries
which is now or in the future furnished pursuant to this Agreement or any other
Credit Document and which is designated by the Borrower to the Lenders in
writing as confidential, provided that any Lender may disclose any such
information (a) as has become generally available to the public, (b) as may be
required or appropriate in any report, statement or testimony submitted to any
municipal, state or Federal regulatory body having or claiming to have
jurisdiction over such Lender or to the Federal Reserve Board or the Federal
Deposit Insurance Corporation or similar organizations (whether in the United
States or elsewhere) or their successors, (c) as may be required or appropriate
in respect to any summons or subpoena or in connection with any litigation,
(d) in order to comply with any law, order, regulation or ruling applicable to
such Lender (in which case, such Lender, to the extent permissible and
practicable, will inform the Borrower promptly in advance thereof), (e) to any
Agent, and (f) to the extent required or requested by any regulatory authority
purporting to have jurisdiction over such Person, its Affiliates or any of its
officers, directors, employees, auditors, agents, advisors or counsel (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners) and (g) to any prospective or actual transferee or participant in
connection with any contemplated transfer or participation of any of the Notes
or Commitments or any interest therein by such Lender, including hedge
counterparties and their advisors, provided that such prospective transferee
agrees to be subject to the provisions contained in this Section 13.16.

(b)       The Borrower hereby acknowledges and agrees that each Lender may share
with any of its Affiliates any information related to the Borrower or any of its
Subsidiaries (including, without limitation, any nonpublic customer information
regarding the creditworthiness of the Borrower and its Subsidiaries), provided
such Persons shall be subject to the provisions of this Section 13.16 to the
same extent as such Lender.

 

-138-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

13.17  Register. The Administrative Agent, acting solely for purposes of this
Section 13.17 as agent of the Borrower, shall maintain at one of its offices a
copy of each Assignment and Assumption Agreement delivered to it and a register
(the “Register”) on which it will record the names and addresses of the Lenders,
the Commitments from time to time of each of the Lenders, the Loans made by each
of the Lenders and each repayment in respect of the principal amount of the
Loans of each Lender and the principal amounts (and stated interest) owing to
each Lender. The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. Failure to make any such recordation, or any error in such
recordation shall not affect the Borrower’s obligations in respect of such
Loans. With respect to any Lender, the transfer of the Commitments of such
Lender and the rights to the principal of, and interest on, any Revolving Loan
made pursuant to such Commitments shall not be effective until such transfer is
recorded on the Register maintained by the Administrative Agent with respect to
ownership of such Commitments and Revolving Loans and prior to such recordation
all amounts owing to the transferor with respect to such Commitments and
Revolving Loans shall remain owing to the transferor. The registration of
assignment or transfer of all or part of any Commitments and Revolving Loans
shall be recorded by the Administrative Agent on the Register only upon the
acceptance by the Administrative Agent of a properly executed and delivered
Assignment and Assumption Agreement pursuant to Section 13.04(b). Coincident
with the delivery of such an Assignment and Assumption Agreement to the
Administrative Agent for acceptance and registration of assignment or transfer
of all or part of a Revolving Loan, or as soon thereafter as practicable, the
assigning or transferor Lender shall surrender the Note evidencing such
Revolving Loan, and thereupon one or more new Revolving Notes in the same
aggregate principal amount shall be issued to the assigning or transferor Lender
and/or the new Lender. The registration of any provision of Incremental
Revolving Loan Commitments pursuant to Sections 1.142.14 shall be recorded by
the Administrative Agent on the Register only upon the acceptance of the
Administrative Agent of a properly executed and delivered Incremental Revolving
Loan Commitment Agreement. Coincident with the delivery of such Incremental
Revolving Loan Commitment Agreement for acceptance and registration of the
provision of an Incremental Revolving Loan Commitment, or as soon thereafter as
practicable, new Revolving Notes, as the case may be, shall be issued to the
respective Incremental RL Lender at the request of such Incremental RL Lender.

13.18  USA Patriot Act Notice. Each Lender subject to the USA PATRIOT Act hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act,
it is required to obtain, verify and record information that identifies the
Borrower and the other Credit Parties, which information includes the name and
address of the Borrower, and other information that will allow such Lender to
identify the Borrower and the other Credit Parties in accordance with the USA
PATRIOT Act and the Borrower agrees to provide such information from time to
time to any Lender.

13.19   [Reserved].

13.19  Post-Closing Actions. Notwithstanding anything to the contrary contained
in this Agreement or the other Credit Documents (including Sections 5.03 and

 

-139-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

5.04), the parties hereto acknowledge and agree that no later than 45 days
following the Restatement Effective Date (with it being understood and agreed
that such actions shall not be required to be taken until such time), so long as
the Subsidiary Guaranty has not been released in accordance with the terms of
the Credit Documents (including pursuant to Section 8.10 hereof and
Section 21(b) of the Subsidiaries Guaranty), the Administrative Agent shall have
received (x) a certificate, dated as of the date of delivery thereof, signed by
an Authorized Representative of each Subsidiary Guarantor, and attested to by
another Authorized Representative of such Subsidiary Guarantor, in the form of
Exhibit F with appropriate insertions, together with copies of the certificate
of incorporation and by-laws (or equivalent organizational documents) of such
Subsidiary Guarantor, and the resolutions of such Subsidiary Guarantor referred
to in such certificate and (y) legal opinions in respect of the Subsidiary
Guarantors from outside counsel (with respect to opinions rendered, as
applicable, under New York law, Georgia law, Delaware law, and the law of each
other applicable jurisdiction in which such outside counsel is licensed and
qualified to render financing opinions) and internal counsel (with respect to
all other applicable jurisdictions), with all of the foregoing to be in form and
substance reasonably acceptable to the Administrative Agent.

All conditions precedent and representations contained in this Agreement and the
other Credit Documents shall be deemed modified to the extent necessary to
effect the foregoing (and to permit the taking of the actions described above
within the time periods required above, rather than as elsewhere provided in the
Credit Documents), provided that to the extent any representation and warranty
would not be true because the foregoing actions were not taken on the
Restatement Effective Date, the respective representation and warranty shall be
required to be true and correct in all material respects at the time the
respective action is taken (or was required to be taken) in accordance with the
foregoing provisions of this Section 13.19. The acceptance of the benefits of
each Credit Event shall constitute a representation, warranty and covenant by
the Borrower to each of the Lenders that the actions required pursuant to this
Section 13.19 will be, or have been, taken within the relevant time periods
referred to in this Section 13.19 and that, at such time, all representations
and warranties contained in this Agreement and the other Credit Documents shall
then be true and correct without any modification pursuant to this
Section 13.19, and the parties hereto acknowledge and agree that the failure to
take any of the actions required above, within the relevant time periods
required above, shall give rise to an immediate Event of Default pursuant to
this Agreement.

13.20  Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Credit Document, the interest paid or agreed to be paid under
the Credit Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects

 

-140-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

13.21  Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powersWrite-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a)        (a)         the application of any Write-Down and Conversion Powers
by an EEA Resolution Authority to any such liabilities arising hereunder
whichthat may be payable to it by any party hereto that is an EEA Financial
Institution; and

(b)        (b)     the effects of any Bail-inBail-In Action on any such
liability, including, if applicable:

i.           (i)   a reduction in full or in part or cancellation of any such
liability;

ii.         (ii)   a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Credit Document; or

iii.         (iii)    the variation of the terms of such liability in connection
with the exercise of the write-down and conversion powersWrite-Down and
Conversion Powers of any EEA Resolution Authority.

13.22   Severability. If any provision of this Agreement or the other Credit
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Credit Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section,
if and to the extent that the enforceability of any provision of this Agreement
relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by the Administrative Agent, any Issuing Lender or any
Swingline Lender, as applicable, then such provision shall be deemed to be in
effect only to the extent not so limited.

 

-141-



--------------------------------------------------------------------------------

[Different first page link-to-previous setting changed from off in original to
on in modified].

[Link-to-previous setting changed from on in original to off in modified].

 

*               *               *

 

-142-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

Address:

 

1919 Flowers Circle

   

FLOWERS FOODS, INC.

Thomasville, GA 31757

   

Telephone: (229) 226-9110

   

By:                                          

Facsimile: (229) 225-3808

     

Name:

Attention: Secretary and General

     

Title:

Counsel

     

 

 





--------------------------------------------------------------------------------

 

   

DEUTSCHE BANK AG NEW YORK

BRANCH, Individually and

as Administrative Agent

   

By:                                          

     

Name:

     

Title:

   

By:                                          

     

Name:

     

Title:

 

 

    



--------------------------------------------------------------------------------

 

   

BANK OF AMERICA, N.A., Individually and as

Syndication Agent

   

By:                                          

     

Name:

     

Title:

 

 





--------------------------------------------------------------------------------

 

 

   

COÖPERATIEVE CENTRALE RAIFFEISEN


-BOERENLEENBANK B.A., “RABOBANK

NEDERLAND”, NEW YORK BRANCH,

Individually and as

Co-Documentation Agent

   

By:                                          

     

Name:

     

Title:

 





--------------------------------------------------------------------------------

 

   

BRANCH BANKING AND TRUST

COMPANY, Individually and as

Co-Documentation Agent

   

By:                                          

     

Name:

     

Title:

 

 





--------------------------------------------------------------------------------

   

REGIONS BANK, Individually and as

Co-Documentation Agent

    By:                                                

Name:

     

Title:

                 

 

 





--------------------------------------------------------------------------------

   

SIGNATURE PAGE TO THE CREDIT

AGREEMENT, DATED AS OF OCTOBER 24,

2003 AND AMENDED AND RESTATED AS

OF OCTOBER 29, 2004 AND FURTHER

AMENDED AND RESTATED AS OF JUNE 6,

2006 AND FURTHER AMENDED AND

RESTATED AS OF MAY 20, 2011, AMONG

FLOWERS FOODS, INC., THE LENDERS

PARTY HERETO FROM TIME TO TIME AND

DEUTSCHE BANK AG NEW YORK

BRANCH, AS ADMINISTRATIVE AGENT

   

NAME OF INSTITUTION:

   

-                                                     

   

-                                                     

   

By:                                          

     

Name:

     

Title:

 





--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

          Page  

SECTION 1. Amount and Terms of Credit

     1     

1.01 Commitments

     1     

1.02 Minimum Amount of Each Borrowing

     3     

1.03 Notice of Borrowing

     3     

1.04 Disbursement of Funds

     4     

1.05 Notes

     5     

1.06 Conversions

     6     

1.07 Pro Rata Borrowings

     7     

1.08 Interest

     7     

1.09 Interest Periods

     7     

1.10 Increased Costs, Illegality, etc.

     8     

1.11 Compensation

     11     

1.12 Change of Lending Office

     11     

1.13 Replacement of Lenders

     11     

1.14 Incremental Revolving Loan Commitments

     12     

1.15 Defaulting Lenders

     14  

SECTION 2. Letters of Credit

     16     

2.01 Letters of Credit

     16     

2.02 Minimum Stated Amount

     17     

2.03 Letter of Credit Requests

     17     

2.04 Letter of Credit Participations

     18     

2.05 Agreement to Repay Letter of Credit Drawings

     20     

2.06 Increased Costs

     20  

SECTION 3. Facility Fee; Other Fees; Reductions of Commitment

     21     

3.01 Fees

     21     

3.02 Optional Commitment Reductions

     22     

3.03 Mandatory Reduction of Commitments

     23     

3.04 Commitment Extensions.

     23  

SECTION 4. Prepayments; Payments; Taxes

     24     

4.01 Voluntary Prepayments

     24     

4.02 Mandatory Repayments and Cash Collateralizations

     24     

4.03 Method and Place of Payment

     25     

4.04 Net Payments; Taxes

     25  

SECTION 5. Conditions Precedent to the Restatement Effective Date

     28     

5.01 Execution of Agreement; Notes

     28     

5.02 Officer’s Certificate

     29     

5.03 Opinions of Counsel

     29     

5.04 Corporate Documents; Proceedings; etc.

     29     

5.05 Existing Credit Agreement

     29     

5.06 Guaranties

     30  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

     Page  

(continued)

  

5.07 Outstanding Indebtedness; Preferred Stock

     30  

5.08 Adverse Change; Governmental Approvals; etc.

     30  

5.09 Litigation

     30  

5.10 Financial Statements

  

5.11 Solvency Certificate; Leverage Ratio Certificate

     30  

5.12 Fees, etc.

     31  

SECTION 6. Conditions Precedent to All Credit Events

     31  

6.01 Restatement Effective Date

     31  

6.02 No Default; Representations and Warranties

     31  

6.03 Notice of Borrowing; Letter of Credit Request

     32  

6.04 The Existing Credit Agreement

     32  

SECTION 7. Representations, Warranties and Agreements

     33  

7.01 Corporate Status

     33  

7.02 Corporate Power and Authority

     33  

7.03 No Violation

     33  

7.04 Governmental Approvals

     34  

7.05 Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections; etc.

     34  

7.06 Litigation

     35  

7.07 True and Complete Disclosure

     35  

7.08 Use of Proceeds; Margin Regulations

     35  

7.09 Tax Returns and Payments

     35  

7.10 Compliance with ERISA

     36  

7.11 Properties

     36  

7.12 [Reserved]

     36  

7.13 Compliance with Statutes, etc.

     37  

7.14 Investment Company Act

     37  

7.15 Anti-Terrorism Law

     37  

7.16 Environmental Matters

     38  

7.17 Labor Relations

     38  

7.18 Patents, Licenses, Franchises and Formulas

     38  

7.19 Scheduled Existing Indebtedness, etc.

     38  

SECTION 8. Affirmative Covenants

     39  

8.01 Information Covenants

     39  

8.02 Books, Records and Inspections

     41  

8.03 Maintenance of Property; Insurance

     41  

8.04 Corporate Franchises

     41  

8.05 Compliance with Statutes, etc.

     42  

8.06 Compliance with Environmental Laws

     42  

8.07 ERISA

     42  

8.08 End of Fiscal Years; Fiscal Quarters

     43  

8.09 Payment of Taxes

     43  

8.10 Subsidiaries Guaranty; Additional Subsidiary Guarantors

     44  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

     Page   (continued)       

8.11 Use of Proceeds

     44  

SECTION 9. Negative Covenants

     44  

9.01 Liens

     45  

9.02 Consolidations, Mergers, Sales of Assets and Acquisitions

     47  

9.03 Dissolution, etc.

     48  

9.04 Restricted Payments

     48  

9.05 Indebtedness

     48  

9.06 Transactions with Affiliates

     48  

9.07 Maximum Leverage Ratio

     49  

9.08 Minimum Interest Coverage Ratio

     49  

9.09 Business

     49  

9.10 Limitation on Certain Restrictions on Subsidiaries

     49  

9.11 Limitation on Issuance of Capital Stock

     50  

SECTION 10. Events of Default

     50  

10.01 Payments

     50  

10.02 Representations, etc.

     50  

10.03 Covenants

     50  

10.04 Default Under Other Agreements

     50  

10.05 Bankruptcy, etc.

     51  

10.06 ERISA

     51  

10.07 Subsidiaries Guaranty

     52  

10.08 Judgments

     52  

10.09 Change of Control

     52  

SECTION 11. Definitions and Accounting Terms

     53  

11.01 Defined Terms

     53  

11.02 Other Definitional Provisions

     79  

SECTION 12. The Agents

     79  

12.01 Appointment

     79  

12.02 Nature of Duties

     80  

12.03 Lack of Reliance on the Agents

     80  

12.04 Certain Rights of the Agents

     80  

12.05 Reliance

     80  

12.06 Indemnification

     81  

12.07 The Agent in its Individual Capacity

     81  

12.08 Holders

     81  

12.09 Resignation by the Agents

     81  

12.10 Delivery of Information

     82  

12.11 The Syndication Agent, the Co-Documentation Agents and the Lead Arranger

     83  

12.12 Nature of Duties

     83  

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS    Page   (continued)       

SECTION 13. Miscellaneous

     83  

13.01 Payment of Expenses, etc.

     83  

13.02 Right of Setoff

     85  

13.03 Notices

     85  

13.04 Benefit of Agreement

     86  

13.05 No Waiver; Remedies Cumulative

     88  

13.06 Payments Pro Rata

     88  

13.07 Calculations; Computations

     89  

13.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL

     89  

13.09 Counterparts

     90  

13.10 Effectiveness

     90  

13.11 Headings Descriptive

     91  

13.12 Amendment or Waiver; etc.

     91  

13.13 Survival

     93  

13.14 Domicile of Loans

     93  

13.15 Limitation on Additional Amounts, etc.

     93  

13.16 Confidentiality

     93  

13.17 Register

     94  

13.18 USA Patriot Act Notice

     95  

13.19 Post-Closing Actions

     95  

13.20 Interest Rate Limitation

     96  

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

        Page  

SCHEDULE I

  

Commitments

  

SCHEDULE II

  

Lender Addresses

  

SCHEDULE III

  

Existing Letters of Credit and Existing Swingline Loans

  

SCHEDULE IV

  

[Reserved]

  

SCHEDULE V

  

Existing Liens

  

SCHEDULE VI

  

Scheduled Existing Indebtedness

  

SCHEDULE VII

  

Voting Participants

  

EXHIBIT A-1

  

Notice of Borrowing

  

EXHIBIT A-2

  

Notice of Conversion/Continuation

  

EXHIBIT B-1

  

Revolving Note

  

EXHIBIT B-2

  

Swingline Note

  

EXHIBIT C

  

Letter of Credit Request

  

EXHIBIT D

  

Section 4.04(b)(ii) Certificate

  

EXHIBIT E-1

  

Opinion of Jones Day, counsel to the Credit Parties

  

EXHIBIT E-2

  

Opinion of Stephen R. Avera, general counsel of the Borrower and

     

special counsel to the other Credit Parties

  

EXHIBIT F

  

Officers’ Certificate

  

EXHIBIT G

  

Subsidiaries Guaranty

  

EXHIBIT H

  

Solvency Certificate

  

EXHIBIT I

  

Assignment and Assumption Agreement

  

EXHIBIT J

  

Compliance Certificate

  

EXHIBIT K

  

Joinder Agreement

  

EXHIBIT L

  

Incremental Revolving Loan Commitment Agreement

  

 

-i-



--------------------------------------------------------------------------------

Exhibit B

[Amended Schedules]



--------------------------------------------------------------------------------

Schedule I

COMMITMENTS

 

Lender

  

Commitment

 

Deutsche Bank AG New York Branch

   $ 53,000,000     

Bank of America, N.A.

   $ 45,500,000     

Branch Banking and Trust Company

   $ 45,500,000     

PNC Bank, National Association

   $ 45,500,000     

Coöperatieve Rabobank U.A., New York Branch

   $ 45,500,000     

Regions Bank

   $ 45,500,000     

Wells Fargo Bank, National Association

   $ 45,500,000     

The Northern Trust Company

   $ 34,500,000     

Royal Bank of Canada

   $ 34,500,000     

SunTrust Bank

   $ 34,500,000     

AgFirst Farm Credit Bank

   $ 23,500,000     

CoBank, ACB

   $ 23,500,000     

GreenStone Farm Credit Services, ACA

 

   $

 

23,500,000

 

 

 

        

Total

   $ 500,000,000     



--------------------------------------------------------------------------------

SCHEDULE II

LENDER ADDRESSES

 

 

Lender

 

  

Address

 

 

Deutsche Bank AG New York Branch

  

60 Wall Street,

New York, NY 10005,

Tel.: 904-527-6534

Attention:        Loan Operations

E-mail: na.agencyservicing@db.com

 

Bank of America, N.A.

  

540 West Madison Street

Chicago, IL 60661

Tel.: 312-828-7169

Attention:        David L. Catherall

E-mail: david.l.catherall@baml.com

 

Coöperatieve Rabobank U.A., New York Branch

  

1180 Peachtree Street, Suite 2200

Atlanta, GA 30309

Tel.: 404-870-8003

Attention:        Stewart Kalish

E-mail: Stewart.Kalish@rabobank.com

 

Branch Banking and Trust Company

  

271 17th Street, Suite 700

Atlanta, GA 30363

Tel.: 404-720-8945

Attention:        Brantley Echols

E-mail: bechols@bbandt.com

 

Regions Bank

  

1180 West Peachtree St. NW, Suite 900

Atlanta, GA 30309

Tel.: 404-253-5280

Attention:        A. Barrett Daws

E-mail: barrett.daws@regions.com

 

PNC Bank, National Association

  

225 Fifth Avenue

Pittsburgh, PA 15222

Tel.: 412-768-7054

Attention:        Jessica Fabrizi

E-mail: jessica.fabrizi@pnc.com

 

The Northern Trust Company

  

50 S. LaSalle Street

Chicago, IL 60675

Tel.: 312-557-1692

Attention:        Kathryn Reuther

 

Wells Fargo Bank, National Association

  

171 17th Street NW, 5th Floor

Atlanta, GA 30363

Tel.: 404-214-3804

Attention:        Thomas Forsberg

E-mail: thomas.g.forsberg@wellsfargo.com



--------------------------------------------------------------------------------

 

Lender

 

  

Address

 

 

Royal Bank of Canada

  

3 World Financial Center, 12 fl.

New York, NY 10281

Tel.: 212-428-2324

Attention:        Gordon MacArthur

E-mail:  Gordon.macarthur@rbccm.com

 

RBC Bank (USA)

  

75 Fifth Street, Suite 900

Atlanta,GA 30308

Tel.: 404-495-6367

Attention:        Brandon Fiddler

E-mail: brandon.fiddler@rbc.com

 

AgFirst Farm Credit Bank

  

1401 Hampton Street

Columbia, SC 29201

Tel.: 803-753-2212

Attention:        Steven J. O’Shea

E-mail: soshea-servicing@agfirst.com

 

CoBank, ACB

  

6340 S. Fiddlers Green Circle

Greenwood Village, CO 80111

Tel.: 303-694-5816

Attention:        Robert Prickett

Email: rprickett@cobank.com

 

GreenStone Farm Credit Services, ACA

  

3515 West Road

East Lansing, MI 48823

Tel.: 517-318-4128

Attention:        Al Compton

E-mail: acompton@greenstonefcs.com

 

SunTrust Bank

  

303 Peachtree St. NE, 23rd fl.

Atlanta, GA 30308

Tel.: 404-813-6843

Attention:        Lauren Lovett

E-mail: Lauren.lovett@suntrust.com



--------------------------------------------------------------------------------

SCHEDULE III

Existing Letters of Credit and Existing Swingline Loans

As of 05/20/2011

 

 

Issuing Lender

 

 

  

 

Applicant

 

 

  

 

Beneficiary

 

 

  

 

Expiry Date    

 

 

  

 

Stated Amount    

 

 

         

Deutsche Bank AG,

New York Branch

   Flowers Foods, Inc.   

Pacific Employers Ins. Co.,
and/or Indemnity Insurance
Company of North America
and/or Ace American
Insurance Company

 

   3/26/2012    $3,941,950          

Deutsche Bank AG,

New York Branch

 

   Flowers Foods, Inc.    Royal Bank of Canada    8/27/2012    $856,100        
                                      

Total Letters of

Credit

 

                     $4,798,050



--------------------------------------------------------------------------------

SCHEDULE IV

[Reserved]



--------------------------------------------------------------------------------

SCHEDULE V

Existing Liens

 

       

Debtor

 

  

Secured Party

 

  

Description of Lien

 

  

Balance Secured

 

        Flowers Bakery of Batesville    Elmer Cochran, et.al.    Acquisition
promissory notes   

$1,328,664

 

        Leo’s Foods, Inc.    Leoncio Jimenez and Sulema R. Jimenez   
Acquisition promissory note   

$870,878

 

        Holsum Bakery of Phoenix    Equity IV    Leased Distribution Center   

$396,634

 

        Various Bakery Subsidiaries    Bank of America Leasing    Leased Trucks
  

$217,922

 

        Derst Baking Company    Red Star Yeast Company, LLC    Leased Cream
Yeast System   

$23,884

 

        ButterKrust Bakery    Crown Credit Services    Leased Forklifts   

$5,735

 

        Holsum Bakery of Phoenix    Black Box Services    Leased Phone System   

$3,721

 

        Holsum Bakery of Phoenix    Citicapital    Leased Forklifts   

$2,285

 

        Total Existing Liens             

$2,849,724

 



--------------------------------------------------------------------------------

SCHEDULE VI

Reserved.



--------------------------------------------------------------------------------

SCHEDULE VII

Voting Participants

1. Farm Credit Bank of Texas

4801 Plaza on the Lake Drive

Austin, TX 78746

Telephone: (512) 465-0627

alan.robinson@farmcreditbank.com

Attention: Alan Robinson



--------------------------------------------------------------------------------

Exhibit C

[Amended Exhibits]



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF NOTICE OF BORROWING

[Date]

Deutsche Bank AG New York Branch, as

Administrative Agent (the “Administrative

Agent”) for the Lenders party to the Credit

Agreement referred to below

60 Wall Street,

New York, New York 10005 Attention: Loan Operations

Ladies and Gentlemen:

The undersigned, Flowers Foods, Inc. (the “Borrower”), refers to the Credit
Agreement, dated as of October 24, 2003 (as amended and restated as of
October 29, 2004, as further amended and restated as of June 6, 2006, as further
amended and restated as of May 20, 2011 and as further amended as of
November 29, 2017, and as the same may be further amended, restated, amended and
restated, modified and/or supplemented from time to time, the “Credit
Agreement”, the capitalized terms defined therein being used herein as therein
defined), among the Borrower, certain financial institutions from time to time
party thereto (each, a “Lender” and collectively, the “Lenders”), and you, as
Administrative Agent for such Lenders, and hereby gives you notice, irrevocably,
pursuant to Section [2.03(a)][2.03(b)(i)] of the Credit Agreement, that the
undersigned hereby requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section [2.03(a)][2.03(b)(i)] of the Credit
Agreement:

 

  (i)

The Business Day of the Proposed Borrowing is                         . 1

 

  (ii)

The aggregate principal amount of the Proposed Borrowing is
$                        .

 

  (iii)

The Proposed Borrowing shall consist of [Revolving Loans] [Swingline Loans].

 

  [(iv)

The Revolving Loans to be made pursuant to the Proposed Borrowing shall be
initially maintained as [Base Rate Loans] [Eurodollar Loans].]

 

 

 

1

Shall be a Business Day on or after the date hereof in the case of Base Rate
Loans and three Business Days after the date hereof in the case of Eurodollar
Loans, provided that any such notice shall be deemed to have been given on a
certain day only if given before (a) 11:00 A.M. (New York time) in the case of a
Borrowing of Revolving Loans maintained as Base Rate Loans, (b) 11:00 A.M. (New
York time) in the case of Eurodollar Loans and (c) 1:00 P.M. (New York time) in
the case of a Borrowing of Swingline Loans).



--------------------------------------------------------------------------------

Exhibit A-1

Page 2

[(v)     The initial Interest Period for the Proposed Borrowing is [one month]
[three months] [six months].]

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

(A)     the representations and warranties contained in the Credit Agreement and
in the other Credit Documents are and will be true and correct in all material
respects, both before and after giving effect to the Proposed Borrowing and to
the application of the proceeds thereof, as though made on such date, unless
stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date; and

(B)     no Default or Event of Default has occurred and is continuing, or would
result from such Proposed Borrowing or from the application of the proceeds
thereof.

 

Very truly yours,   FLOWERS FOODS, INC.   By:         Name:     Title:  



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF NOTICE OF CONVERSION/CONTINUATION

[Date]

Deutsche Bank AG New York Branch, as

Administrative Agent (the “Administrative

Agent”) for the Lenders party to the Credit

Agreement referred to below

60 Wall Street,

New York, New York 10005

Attention: Loan Operations

Ladies and Gentlemen:

The undersigned, Flowers Foods, Inc. (the “Borrower”), refers to the Credit
Agreement, dated as of October 24, 2003 (as amended and restated as of
October 29, 2004, as further amended and restated as of June 6, 2006, as further
amended and restated as of May 20, 2011 and as further amended as of
November 29, 2017, and as the same may be further amended, restated, amended and
restated, modified and/or supplemented from time to time, the “Credit
Agreement”, the capitalized terms defined therein being used herein as therein
defined), among the Borrower, certain financial institutions from time to time
party thereto (each, a “Lender” and collectively, the “Lenders”), and you, as
Administrative Agent for such Lenders and hereby give you notice, irrevocably,
pursuant to Section [2.06][2.09] of the Credit Agreement, that the undersigned
hereby requests to [convert] [continue] the Borrowing of Revolving Loans
referred to below, and in that connection sets forth below the information
relating to such [conversion] [continuation] (the “Proposed [Conversion]
[Continuation]”) as required by Section [2.06][2.09] of the Credit Agreement:

(i) The Proposed [Conversion] [Continuation] relates to the Borrowing of
Revolving Loans originally made on                  , 20         (the
“Outstanding Borrowing”) in the principal amount of $                     and
currently maintained as a Borrowing of [Base Rate Loans] [Eurodollar Loans with
an Interest Period ending on                  ,         ].

(ii) The Business Day of the Proposed [Conversion] [Continuation] is
                    .1

(iii) The Outstanding Borrowing shall be [continued as a Borrowing of Eurodollar
Loans with an Interest Period of             ] [converted into a Borrowing of
[Base Rate Loans] [Eurodollar Loans with an Interest Period of         ]].2

 

 

1

Shall be a Business Day at least three Business Days (or one Business Day in the
case of a conversion into Base Rate Loans) after the date hereof; provided that
such notice shall be deemed to have been given on a certain day only if given
before 12:00 Noon (New York time) on such day.



--------------------------------------------------------------------------------

Exhibit A-2

Page 2

[The undersigned hereby certifies that no Default or Event of Default has
occurred and is continuing on the date hereof or will have occurred and be
continuing on the date of the Proposed [Conversion][Continuation].]3

 

Very truly yours,   FLOWERS FOODS, INC.   By         Name:     Title:  

 

 

 

(…continued)

2

In the event that either (x) only a portion of the Outstanding Borrowing is to
be so converted or continued or (y) the Outstanding Borrowing is to be divided
into separate Borrowings with different Interest Periods, the Borrower should
make appropriate modifications to this clause to reflect same.

 

3 

In the case of a Proposed Conversion or Continuation, insert this sentence only
in the event that the conversion is from a Base Rate Loan to a Eurodollar Loan
or in the case of a continuation of a Eurodollar Loan.



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF REVOLVING NOTE

 

$                        New York, New York                         , 20    

FOR VALUE RECEIVED, FLOWERS FOODS, INC. (the “Borrower”) hereby promises to pay
to                          or its registered assigns (the “Lender”), in Dollars
(as defined in the Agreement referred to below) in immediately available funds,
at the office of Deutsche Bank AG New York Branch (the “Administrative Agent”)
located at 60 Wall Street, New York, New York 10005 on the Maturity Date (as
defined in the Agreement) the principal sum of                      DOLLARS
($                    ) or, if less, the unpaid principal amount of all
Revolving Loans (as defined in the Agreement) made by the Lender pursuant to the
Agreement, payable at such times and in such amounts as are specified in the
Agreement.

The Borrower promises also to pay interest on the unpaid principal amount of
each Revolving Loan made by the Lender in like money at said office from the
date hereof until paid at the rates and at the times provided in Section 2.08 of
the Agreement.

This Note is one of the Revolving Notes referred to in the Credit Agreement,
dated as of October 24, 2003, as amended and restated as of October 29, 2004, as
further amended and restated as of June 6, 2006, as further amended and restated
as of May 20, 2011, and as further amended as of November 29, 2017, among the
Borrower, certain financial institutions from time to time party thereto
(including the Lender), and the Administrative Agent (as so amended and/or
restated and as the same may be further amended, restated, amended and restated,
modified and/or supplemented from time to time, the “Agreement”) and is entitled
to the benefits thereof and of the other Credit Documents (as defined in the
Agreement). This Note is entitled to the benefits of the Subsidiaries Guaranty
(as defined in the Agreement) (if any). As provided in the Agreement, this Note
is subject to voluntary prepayment and mandatory repayment prior to the Maturity
Date, in whole or in part, and Revolving Loans may be converted from one Type
(as defined in the Agreement) into another Type to the extent provided in the
Agreement.

In case an Event of Default (as defined in the Agreement) shall occur and be
continuing, the principal of and accrued interest on this Note may become or be
declared to be due and payable in the manner and with the effect provided in the
Agreement.

The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Note.



--------------------------------------------------------------------------------

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

 

FLOWERS FOODS, INC.   By:         Name:     Title:  



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF SWINGLINE NOTE

$50,000,000

New York, New York

_________ __, ____

FOR VALUE RECEIVED, FLOWERS FOODS, INC. (the “Borrower”) hereby promises to pay
to DEUTSCHE BANK AG NEW YORK BRANCH, or its registered assigns (the “Lender”),
in Dollars (as defined in the Agreement referred to below) in immediately
available funds, at the office of Deutsche Bank AG New York Branch (the
“Administrative Agent”) located at 60 Wall Street, New York, New York 10005 on
the Swingline Expiry Date (as defined in the Agreement) the principal sum of
FIFTY MILLION DOLLARS ($50,000,000) or, if less, the unpaid principal amount of
all Swingline Loans (as defined in the Agreement) made by the Lender pursuant to
the Agreement, payable at such times and in such amounts as are specified in the
Agreement.

The Borrower promises also to pay interest on the unpaid principal amount of
each Swingline Loan made by the Lender in like money at said office from the
date hereof until paid at the rates and at the times provided in Section 2.08 of
the Agreement.

This Note is the Swingline Note referred to in the Credit Agreement, dated as of
October 24, 2003, as amended and restated as of October 29, 2004, as further
amended and restated as of June 6, 2006, as further amended and restated as of
May 20, 2011, and as further amended as of November 29, 2017, among the
Borrower, certain financial institutions from time to time party thereto
(including the Lender), and the Administrative Agent (as so amended and/or
restated and as the same may be further amended, restated, amended and restated,
modified and/or supplemented from time to time, the “Agreement”) and is entitled
to the benefits thereof and of the other Credit Documents (as defined in the
Agreement). This Note is entitled to the benefits of the Subsidiaries Guaranty
(as defined in the Agreement) (if any). This Note is subject to voluntary
prepayment and mandatory repayment prior to the Swingline Expiry Date, in whole
or in part, as provided in the Agreement.

In case an Event of Default (as defined in the Agreement) shall occur and be
continuing, the principal of and accrued interest on this Note may become or be
declared to be due and payable in the manner and with the effect provided in the
Agreement.

The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Note.



--------------------------------------------------------------------------------

EXHIBIT B-2

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

 

FLOWERS FOODS, INC.

 

By:

   

  Name:

  Title:



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF LETTER OF CREDIT REQUEST

Dated         1        

Deutsche Bank AG New York Branch, as Administrative Agent (the “Administrative
Agent”) under that certain Credit Agreement, dated as of October 24, 2003 (as
amended and restated as of October 29, 2004, as further amended and restated as
of June 6, 2006, as further amended and restated as of May 20, 2011 and as
further amended as of November 29, 2017, and as the same may be further amended,
restated, amended and restated, modified and/or supplemented from time to time,
the “Credit Agreement”), among Flowers Foods, Inc. (the “Borrower”), the lenders
from time to time party thereto, and the Administrative Agent

c/o Deutsche Bank AG New York Branch

60 Wall Street

New York, New York 10005

Attention: Loan Operations

[Standby LC Unit – MS NYC60-3812]

[Insert name and address of Issuing Lender.]

Ladies and Gentlemen:

Pursuant to Section 3.03 of the Credit Agreement, we hereby request that
_______2, in its individual capacity as an Issuing Lender under the Credit
Agreement, issue an irrevocable [trade] [standby] Letter of Credit for the
account of the undersigned on _______3 (the “Date of Issuance”) in an aggregate
stated amount of _______4.

For purposes of this Letter of Credit Request, unless otherwise defined herein,
all capitalized terms used herein which are defined in the Credit Agreement
shall have the respective meaning provided therein.

 

 

 

1 

Insert date of Letter of Credit Request.

 

2 

Insert name of Issuing Lender.

 

3 

Date of Issuance which shall be at least five Business Days from the date hereof
(or such shorter period as may be acceptable to the Issuing Lender).

 

4 

Insert aggregate initial stated amount of the Letter of Credit which shall not
be less than $50,000.00 (or such lesser amount as is acceptable to the Issuing
Lender).



--------------------------------------------------------------------------------

Exhibit C

Page 2

The beneficiary of the Letter of Credit will be _______5, and such Letter of
Credit will be in support of _______6 and will have a stated expiration date of
_______7.

We hereby certify that:

(1)         The representations and warranties contained in the Credit Agreement
will be true and correct in all material respects on the Date of Issuance, both
before and after giving effect to the issuance of the Letter of Credit requested
hereby (it being understood and agreed that any representation or warranty which
by its terms is made as of a specified date shall be required to be true and
correct in all material respects only as of such specified date).

(2)         No Default or Event of Default has occurred and is continuing nor,
after giving effect to the issuance of the Letter of Credit requested hereby,
would such a Default or an Event of Default occur.

 

FLOWERS FOODS, INC.

 

By:    

Name: Title:

 

 

5 

Insert full name and address of the beneficiary of the Letter of Credit.

 

6

Insert description of (A) in the case of trade Letters of Credit, the
obligations supported by the trade Letter of Credit and (B) in the case of
standby Letters of Credit, the L/C Supportable Obligations.

 

7 

Insert last date upon which drafts may be presented as provided in
Section 3.01(c) of the Credit Agreement.



--------------------------------------------------------------------------------

EXHIBIT D-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships for U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of October 24, 2003
(as amended and restated as of October 29, 2004, as further amended and restated
as of June 6, 2006, as further amended and restated as of May 20, 2011 and as
further amended as of November 29, 2017, the “Credit Agreement”), among Flowers
Foods, Inc., a Georgia corporation (the “Borrower”), the Lenders party thereto
from time to time and Deutsche Bank AG New York Branch, as administrative agent
(in such capacity, the “Administrative Agent”), the Swingline Lender and Issuing
Lender. Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 5.04 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN or W-8BEN-E, as applicable. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

[NAME OF LENDER]

 

By:    

Name: Title: Date: __________, 20___

 

D-1



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships for U.S. Federal Income Tax
Purposes)

Reference hereby made to the Credit Agreement, dated as of October 24, 2003 (as
amended and restated as of October 29, 2004, as further amended and restated as
of June 6, 2006, as further amended and restated as of May 20, 2011 and as
further amended as of November 29, 2017, the “Credit Agreement”), among Flowers
Foods, Inc., a Georgia corporation (the “Borrower”), the Lenders party thereto
from time to time and Deutsche Bank AG New York Branch, as administrative agent
(in such capacity, the “Administrative Agent”), the Swingline Lender and Issuing
Lender. Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 5.04 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on Internal Revenue Service Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender in writing and (2) the undersigned shall have at
all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

[NAME OF PARTICIPANT]

 

By:

   

Name:

Title:

Date: __________, 20___

 

D-2



--------------------------------------------------------------------------------

EXHIBIT D-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships for U.S. Federal Income Tax
Purposes)

Reference hereby made to the Credit Agreement, dated as of October 24, 2003 (as
amended and restated as of October 29, 2004, as further amended and restated as
of June 6, 2006, as further amended and restated as of May 20, 2011 and as
further amended as of November 29, 2017, the “Credit Agreement”), among Flowers
Foods, Inc., a Georgia corporation (the “Borrower”), the Lenders party thereto
from time to time and Deutsche Bank AG New York Branch, as administrative agent
(in such capacity, the “Administrative Agent”), the Swingline Lender and Issuing
Lender. Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 5.04 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an Internal Revenue Service Form W-8IMY accompanied by an
Internal Revenue Service Form W-8BEN or W- 8BEN-E, as applicable, from each of
such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[NAME OF PARTICIPANT]

 

By:    

Name: Title:

Date: __________, 20___

 

D-3



--------------------------------------------------------------------------------

EXHIBIT D-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships for U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement, dated as of October 24, 2003
(as amended and restated as of October 29, 2004, as further amended and restated
as of June 6, 2006, as further amended and restated as of May 20, 2011 and as
further amended as of November 29, 2017, the “Credit Agreement”), among Flowers
Foods, Inc., a Georgia corporation (the “Borrower”), the Lenders party thereto
from time to time and Deutsche Bank AG New York Branch, as administrative agent
(in such capacity, the “Administrative Agent”), the Swingline Lender and Issuing
Lender. Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 5.04 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Credit Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code, and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an Internal Revenue Service Form W-8IMY
accompanied by an Internal Revenue Service Form W-8BEN or W-8BEN-E, as
applicable, from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

[NAME OF LENDER]

By:

   

Name:

Title:

Date: __________, 20___

 

D-4



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF SUBSIDIARIES GUARANTY

SUBSIDIARIES GUARANTY, dated as of _______ __, 20__ (as amended, restated,
amended and restated, modified and/or supplemented from time to time, this
“Guaranty”), made by each of the undersigned guarantors (each a “Guarantor”, and
together with any other entity that becomes a guarantor hereunder pursuant to
Section 26 hereof, the “Guarantors”). Except as otherwise defined herein,
capitalized terms used herein and defined in the Credit Agreement (as defined
below) shall be used herein as therein defined.

W I T N E S S E T H :

WHEREAS, Flowers Foods, Inc., various financial institutions from time to time
party thereto (the “Lenders”), and Deutsche Bank AG New York Branch, as
Administrative Agent (together with any successor administrative agent, the
“Administrative Agent”) are parties to that certain Credit Agreement, dated as
of October 24, 2003 (as amended and restated as of October 29, 2004, as further
amended and restated as of June 6, 2006, as further amended and restated as of
May 20, 2011 and as further amended as of November 29, 2017, and as the same may
be further amended, restated, amended and restated, modified and/or supplemented
from time to time, the “Credit Agreement”), providing for the making of Loans
to, and the issuance of, and participation in, Letters of Credit for the account
of, the Borrower as contemplated therein (the Lenders and the Administrative
Agent are herein called the “Creditors”);

WHEREAS, each Guarantor is a direct or indirect Subsidiary of the Borrower;

WHEREAS, each Guarantor is required to execute and deliver this Guaranty
pursuant to the Credit Agreement; and

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Guarantor, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby makes the following representations and warranties to the
Creditors and hereby covenants and agrees with each Creditor as follows:

1. Each Guarantor, jointly and severally, irrevocably, absolutely and
unconditionally guarantees: to the Creditors the full and prompt payment when
due (whether at the stated maturity, by acceleration or otherwise) of (x) the
principal of, premium, if any, and interest on the Notes issued by, and the
Loans made to, the Borrower under the Credit Agreement, and all reimbursement
obligations and Unpaid Drawings with respect to Letters of Credit issued under
the Credit Agreement and (y) all other obligations (including obligations which,
but for the automatic stay under Section 362(a) of the Bankruptcy Code, would
become due), liabilities and indebtedness owing by the Borrower to the Creditors
under the Credit Agreement and each other Credit Document to which the Borrower
is a party (including, without limitation, indemnities, Fees and interest
thereon including, in each case, any interest accruing after the commencement of
any bankruptcy, insolvency, receivership or similar proceeding at the



--------------------------------------------------------------------------------

Exhibit G

Page 2

 

rate provided for in the Credit Agreement, whether or not such interest is an
allowed claim in any such proceeding), whether now existing or hereafter
incurred under, arising out of or in connection with the Credit Agreement and
any such other Credit Document and the due performance and compliance by the
Borrower with all of the terms, conditions and agreements contained in all such
Credit Documents (all such principal, premium, interest, liabilities,
indebtedness and obligations being herein collectively called the “Guaranteed
Obligations.” Each Guarantor understands, agrees and confirms that the Creditors
may enforce this Guaranty up to the full amount of the Guaranteed Obligations
against such Guarantor without proceeding against any other Guarantor, the
Borrower, or under any other guaranty covering all or a portion of the
Guaranteed Obligations.

2. Additionally, each Guarantor, jointly and severally, unconditionally,
absolutely and irrevocably, guarantees the payment of any and all Guaranteed
Obligations whether or not due and payable by the Borrower upon the occurrence
of any of the events specified in Section 11.05 of the Credit Agreement, and
unconditionally and irrevocably, jointly and severally, promises to pay such
Guaranteed Obligations to the Creditors, or order, on demand, in Dollars. This
Guaranty shall constitute a guaranty of payment, and not of collection.

3. The liability of each Guarantor hereunder is primary, absolute, joint and
several, and unconditional and is exclusive and independent of any security for
or other guaranty of the indebtedness of the Borrower whether executed by such
Guarantor, any other Guarantor, any other guarantor or by any other party, and
the liability of each Guarantor hereunder shall not be affected or impaired by
any circumstance or occurrence whatsoever, including, without limitation:
(a) any direction as to application of payment by the Borrower or by any other
party, (b) any other continuing or other guaranty, undertaking or maximum
liability of a guarantor or of any other party as to the Guaranteed Obligations,
(c) any payment on or in reduction of any such other guaranty or undertaking,
(d) any dissolution, termination or increase, decrease or change in personnel by
the Borrower, (e) any payment made to any Creditor on the indebtedness which any
Creditor repays the Borrower pursuant to court order in any bankruptcy,
reorganization, arrangement, moratorium or other debtor relief proceeding, and
each Guarantor waives any right to the deferral or modification of its
obligations hereunder by reason of any such proceeding, (f) any action or
inaction by the Creditors as contemplated in Section 6 hereof or (g) any
invalidity, irregularity or unenforceability of all or any part of the
Guaranteed Obligations or of any security therefor.

4. The obligations of each Guarantor hereunder are independent of the
obligations of any other Guarantor, any other guarantor, the Borrower, and a
separate action or actions may be brought and prosecuted against each Guarantor
whether or not action is brought against any other Guarantor, any other
guarantor or the Borrower and whether or not any other Guarantor, other
guarantor, or the any Borrower be joined in any such action or actions. Each
Guarantor waives, to the fullest extent permitted by law, the benefits of any
statute of limitations affecting its liability hereunder or the enforcement
thereof. Any payment by the Borrower or other circumstance which operates to
toll any statute of limitations as to the Borrower shall operate to toll the
statute of limitations as to each Guarantor.

5. Each Guarantor hereby waives notice of acceptance of this Guaranty and notice
of any liability to which it may apply, and waives promptness, diligence,
presentment,



--------------------------------------------------------------------------------

Exhibit G

Page 3

 

demand of payment, protest, notice of dishonor or nonpayment of any such
liabilities, suit or taking of other action by the Administrative Agent or any
other Creditor against, and any other notice to, any party liable thereon
(including such Guarantor, any other Guarantor, any other guarantor or the
Borrower).

6. Any Creditor may at any time and from time to time without the consent of, or
notice to, any Guarantor, without incurring responsibility to such Guarantor,
and without impairing or releasing the obligations of such Guarantor hereunder,
upon or without any terms or conditions and in whole or in part:

 

(a)

change the manner, place or terms of payment of, and/or change, increase or
extend the time of payment of, renew or alter, any of the Guaranteed Obligations
(including any increase or decrease in the rate of interest thereon or the
principal amount thereof), any security therefor, or any liability incurred
directly or indirectly in respect thereof, and the guaranty herein made shall
apply to the Guaranteed Obligations as so changed, extended, renewed or altered;

 

(b)

take and hold security for the payment of the Guaranteed Obligations and sell,
exchange, release, surrender, impair, realize upon or otherwise deal with in any
manner and in any order any property by whomsoever at any time pledged or
mortgaged to secure, or howsoever securing, the Guaranteed Obligations or any
liabilities (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, and/or any offset thereagainst;

 

(c)

exercise or refrain from exercising any rights against the Borrower, any other
Credit Party, any Subsidiary thereof or otherwise act or refrain from acting;

 

(d)

release or substitute any one or more endorsers, Guarantors, other guarantors,
the Borrower, or other obligors;

 

(e)

settle or compromise any of the Guaranteed Obligations, any security therefor or
any liability (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, and may subordinate the payment of all or any part
thereof to the payment of any liability (whether due or not) of the Borrower to
creditors of the Borrower other than the Creditors;

 

(f)

apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of the Borrower to the Creditors regardless of what liabilities of
the Borrower remain unpaid;

 

(g)

consent to or waive any breach of, or any act, omission or default under, any of
the Credit Documents or any of the instruments or agreements referred to
therein, or otherwise amend, modify or supplement any of the Credit Documents or
any of such other instruments or agreements;

 

(h)

act or fail to act in any manner referred to in this Guaranty which may deprive
such Guarantor of its right to subrogation against the Borrower to recover full
indemnity for any payments made pursuant to this Guaranty; and/or



--------------------------------------------------------------------------------

Exhibit G

Page 4

 

(i)

take any other action which would, under otherwise applicable principles of
common law, give rise to a legal or equitable discharge of such Guarantor from
its liabilities under this Guaranty.

7. This Guaranty is a continuing one and all liabilities to which it applies or
may apply under the terms hereof shall be conclusively presumed to have been
created in reliance hereon. No failure or delay on the part of any Creditor in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
expressly specified are cumulative and not exclusive of any rights or remedies
which any Creditor would otherwise have. No notice to or demand on any Guarantor
in any case shall entitle such Guarantor to any other further notice or demand
in similar or other circumstances or constitute a waiver of the rights of any
Creditor to any other or further action in any circumstances without notice or
demand. It is not necessary for any Creditor to inquire into the capacity or
powers of the Borrower or the officers, directors, partners or agents acting or
purporting to act on their behalf, and any indebtedness made or created in
reliance upon the professed exercise of such powers shall be guaranteed
hereunder.

8. Any indebtedness of the Borrower now or hereafter held by any Guarantor is
hereby subordinated to the indebtedness of the Borrower to the Creditors, and
such indebtedness of the Borrower to any Guarantor, if the Administrative Agent,
after the occurrence and during the continuance of an Event of Default, so
requests, shall be collected, enforced and received by such Guarantor as trustee
for the Creditors and be paid over to the Creditors on account of the
indebtedness of the Borrower to the Creditors, but without affecting or
impairing in any manner the liability of such Guarantor under the other
provisions of this Guaranty. Without limiting the generality of the foregoing,
each Guarantor hereby agrees with the Creditors that it will not exercise any
right of subrogation which it may at any time otherwise have as a result of this
Guaranty (whether contractual, under Section 509 of the Bankruptcy Code or
otherwise) until all Guaranteed Obligations have been irrevocably paid in full
in cash (other than contingent indemnification obligations that are not then due
and payable).

9. (a) Each Guarantor waives any right (except as shall be required by
applicable law and cannot be waived) to require the Creditors to: (i) proceed
against the Borrower, any other Guarantor, any other guarantor of the Guaranteed
Obligations or any other party; (ii) proceed against or exhaust any security
held from the Borrower, any other Guarantor, any other guarantor of the
Guaranteed Obligations or any other party; or (iii) pursue any other remedy in
the Creditors’ power whatsoever. Each Guarantor waives any defense based on or
arising out of any defense of the Borrower, any other Guarantor, any other
guarantor of the Guaranteed Obligations or any other party other than payment in
full in cash of the Guaranteed Obligations in accordance with the terms thereof,
including, without limitation, any defense based on or arising out of the
disability of the Borrower, any other Guarantor, any other guarantor of the
Guaranteed Obligations or any other party, or the unenforceability of the
Guaranteed Obligations or any part thereof from any cause, or the cessation from
any cause of the liability of the Borrower other than payment in full in cash of
the Guaranteed Obligations. The Creditors may, at their election, foreclose on
any security held by the Administrative Agent, or the other Creditors by one or
more judicial or nonjudicial sales, whether or not every aspect of any such



--------------------------------------------------------------------------------

Exhibit G

Page 5

 

sale is commercially reasonable, or exercise any other right or remedy the
Creditors may have against the Borrower, or any other party, or any security,
without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Guaranteed Obligations have been paid in full
in cash in accordance with the terms thereof. Each Guarantor waives any defense
arising out of any such election by the Creditors, even though such election
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of such Guarantor against the Borrower, or any other party
or any security.

(b) Each Guarantor waives all presentments, demands for performance, protests
and notices, including, without limitation, notices of nonperformance, notices
of protest, notices of dishonor, notices of acceptance of this Guaranty, and
notices of the existence, creation or incurring of new or additional
indebtedness. Each Guarantor assumes all responsibility for being and keeping
itself informed of the Borrower’s financial condition and assets, and of all
other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations and the nature, scope and extent of the risks which such Guarantor
assumes and incurs hereunder, and agrees that the Creditors shall have no duty
to advise any Guarantor of information known to them regarding such
circumstances or risks.

10. Each Creditor agrees (by its acceptance of the benefits of this Guaranty)
that this Guaranty may be enforced only by the action of the Administrative
Agent acting upon the instructions of the Required Lenders and that no other
Creditor shall have any right individually to seek to enforce or to enforce this
Guaranty. Each Creditor further agrees (by its acceptance of the benefits of
this Guaranty) that this Guaranty may not be enforced against any director,
officer, employee, partner, member or stockholder of any Guarantor (except to
the extent such partner, member or stockholder is also a Guarantor hereunder).

11. In order to induce the Lenders to continue to make Loans to, and issue
Letters of Credit for the account of, the Borrower pursuant to the Credit
Agreement, each Guarantor represents, warrants and covenants that:

 

(a)

Such Guarantor (i) is a duly organized and validly existing corporation, limited
liability company or partnership, as the case may be, in good standing under the
laws of the jurisdiction of its organization of formation, (ii) has the
corporate, limited liability company or partnership power and authority, as the
case may be, to own its property and assets and to transact the business in
which it is engaged and presently proposes to engage and (iii) is duly qualified
and is authorized to do business and is in good standing in each jurisdiction
where the conduct of its business requires such qualifications, except with
respect to clauses (i), (ii) and (iii), as individually or in the aggregate,
have not had, and could not reasonably be expected to have, a Material Adverse
Effect.

 

(b)

Such Guarantor has the corporate, limited liability company or partnership power
and authority, as the case may be, to execute, deliver and perform the terms and
provisions of this Guaranty and each other Credit Document to which it is party
and has taken all necessary corporate, limited liability company or partnership
action, as the case may be, to authorize the execution, delivery and performance
by it of this Guaranty and each such other Credit Document. Such Guarantor has
duly executed and delivered this Guaranty and each other Credit Document to
which it is party, and this Guaranty and each such



--------------------------------------------------------------------------------

Exhibit G

Page 6

 

 

other Credit Document constitutes the legal, valid and binding obligation of
such Guarantor enforceable in accordance with its terms, except to the extent
that the enforceability hereof or thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law).

 

(c)

Neither the execution, delivery or performance by such Guarantor of this
Guaranty or any other Credit Document to which it is a party, nor compliance by
it with the terms and provisions hereof and thereof, (i) will contravene any
provision of any applicable law, statute, rule or regulation or any applicable
order, writ, injunction or decree of any court or governmental instrumentality,
(ii) will conflict with or result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien
(other than Permitted Liens) upon any of the material properties or assets of
such Guarantor or any of its Subsidiaries pursuant to the terms of any
indenture, mortgage, deed of trust, credit agreement, loan agreement or any
other material agreement, contract or instrument, to which such Guarantor or any
of its Subsidiaries is a party or by which it or any of its property or assets
is bound or to which it may be subject or (iii) will violate any provision of
the Certificate or Articles of Incorporation or By-Laws (or equivalent
organizational documents) of such Guarantor or any of its Subsidiaries.

 

(d)

No order, consent, approval, license, authorization or validation of, or filing
(other than filling with the SEC), recording or registration with, or exemption
by, any governmental or public body or authority, or any subdivision thereof, is
required to authorize, or is required in connection with, (i) the execution,
delivery and performance of this Guaranty by such Guarantor or any other Credit
Document to which such Guarantor is a party or (ii) the legality, validity,
binding effect or enforceability of this Guaranty or any other Credit Document
to which such Guarantor is a party.

 

(e)

There are no actions, suits or proceedings pending or, threatened in writing
(i) with respect to this Guaranty or any other Credit Document to which such
Guarantor is a party, or (ii) with respect to such Guarantor that, individually
or in the aggregate, has had, or could reasonably be expected to have, a
Material Adverse Effect.

12. Each Guarantor covenants and agrees that on and after the date hereof and
until the termination of the Total Commitment, and until such time as no Note or
Letter of Credit remains outstanding and all Guaranteed Obligations have been
paid in full (other than contingent indemnification obligations that are not
then due and payable), such Guarantor will comply, and will cause each of its
Subsidiaries to comply, with all of the applicable provisions, covenants and
agreements contained in Sections 9 and 10 of the Credit Agreement, and will
take, or will refrain from taking, as the case may be, all actions that are
necessary to be taken or not taken so that it is not in violation of any
provision, covenant or agreement contained in Section 9 or 10 of the Credit
Agreement, and so that no Default or Event of Default, is caused by the actions
of such Guarantor or any of its Subsidiaries.

13. The Guarantors hereby jointly and severally agree to pay all reasonable and
documented out-of-pocket costs and expenses of the Creditors in connection with
the



--------------------------------------------------------------------------------

Exhibit G

Page 7

 

enforcement of this Guaranty and of the Administrative Agent in connection with
any amendment, waiver or consent relating hereto, including in each case,
without limitation, the reasonable and documented fees and disbursements of
counsel employed by the Creditors (provided that payments in respect of legal
fees and expenses shall be limited to reasonable and documented fees,
disbursements and other charges of a single external counsel to the Creditors,
and if necessary, one local or special counsel in any relevant jurisdiction to
such Persons (and, in the case of an actual or perceived conflict of interest
where the person affected by such conflict informs the Guarantors of such
conflict and thereafter retains its own counsel, of another firm of counsel for
such affected Person, and, if necessary, of a single firm of local or special
counsel acting in multiple jurisdictions)).

14. This Guaranty shall be binding upon each Guarantor and its successors and
assigns and shall inure to the benefit of the Creditors and their successors and
assigns.

15. Except as set forth herein, neither this Guaranty nor any provision hereof
may be changed, waived, discharged or terminated except with the written consent
of each Guarantor directly affected thereby and with the written consent of
either the Required Lenders (or to the extent required by Section 13.12 of the
Credit Agreement, each Lender) at all times prior to the time on which the Total
Commitment has been terminated and all Guaranteed Obligations have been paid in
full.

16. Each Guarantor acknowledges that an executed (or conformed) copy of each of
the Credit Documents, has been made available to its principal executive
officers and such officers are familiar with the contents thereof.

17. In addition to any rights now or hereafter granted under applicable law
(including, without limitation, Section 151 of the New York Debtor and Secured
Creditor Law) and not by way of limitation of any such rights, upon the
occurrence and during the continuance of an Event of Default (such term to mean
and include any “Event of Default” as defined in the Credit Agreement each
Creditor is hereby authorized, at any time or from time to time, without notice
to any Guarantor or to any other Person, any such notice being expressly waived,
to set off and to appropriate and apply any and all deposits (general or
special) and any other indebtedness at any time held or owing by such Creditor
(including without limitation, by branches and agencies of such Creditor
wherever located) to or for the credit or the account of such Guarantor, against
and on account of the obligations and liabilities of such Guarantor to such
Creditor under this Guaranty, irrespective of whether or not such Creditor shall
have made any demand hereunder and although said obligations, liabilities,
deposits or claims, or any of them, shall be contingent or unmatured.

18. All notices, requests, demands or other communications pursuant hereto shall
be deemed to have been duly given or made when delivered to the Person to which
such notice, request, demand or other communication is required or permitted to
be given or made under this Guaranty, addressed to such party at (i) in the case
of any Creditor, as provided in the Credit Agreement, and (ii) in the case of
any Guarantor, c/o Flowers Foods, Inc., 1919 Flowers Circle, Thomasville, GA
31757, Telephone: (229) 227-2284, Facsimile No.: (229) 225-3808 Attention: R.
Steve Kinsey or in any case at such other address as any of the Persons listed
above may hereafter notify the others in writing.



--------------------------------------------------------------------------------

Exhibit G

Page 8

 

19. If claim is ever made upon any Creditor for repayment or recovery of any
amount or amounts received in payment or on account of any of the Guaranteed
Obligations and any of the aforesaid payees repays all or part of said amount by
reason of (i) any judgment, decree or order of any court or administrative body
having jurisdiction over such payee or any of its property or (ii) any
settlement or compromise of any such claim effected by such payee with any such
claimant (including the Borrower) then and in such event each Guarantor agrees
that any such judgment, decree, order, settlement or compromise shall be binding
upon such Guarantor, notwithstanding any revocation hereof or other instrument
evidencing any liability of the Borrower, and such Guarantor shall be and remain
liable to the aforesaid payees hereunder for the amount so repaid or recovered
to the same extent as if such amount had never originally been received by any
such payee.

20. (a) THIS GUARANTY AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS GUARANTY AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.
Any legal action or proceeding with respect to this Guaranty or any other Credit
Document to which any Guarantor is a party may be brought in the courts of the
State of New York or of the United States of America for the Southern District
of New York, in each case located in the County of New York, and, by execution
and delivery of this Guaranty, each Guarantor hereby irrevocably accepts for
itself and in respect of its property, generally and unconditionally, the
jurisdiction of the aforesaid courts. Each Guarantor hereby further irrevocably
waives any claim that any such court lacks personal jurisdiction over such
Guarantor, and agrees not to plead or claim in any legal action or proceeding
with respect to this Guaranty or any other Credit Document to which such
Guarantor is a party brought in any of the aforesaid courts that any such court
lacks personal jurisdiction over such Guarantor. Each Guarantor further
irrevocably consents to the service of process out of any of the aforementioned
courts in any such action or proceeding by the mailing of copies thereof by
registered or certified mail, postage prepaid, to such Guarantor at its address
set forth in Section 18 hereof, such service to become effective 30 days after
such mailing. Each Guarantor hereby irrevocably waives any objection to such
service of process and further irrevocably waives and agrees not to plead or
claim in any action or proceeding commenced hereunder or under any other Credit
Document to which such Guarantor is a party that such service of process was in
any way invalid or ineffective. Nothing herein shall affect the right of any of
the Creditors to serve process in any other manner permitted by law or to
commence legal proceedings or otherwise proceed against each Guarantor in any
other jurisdiction.

(b) Each Guarantor hereby irrevocably and unconditionally waives (to the fullest
extent permitted by applicable law) any objection which it may now or hereafter
have to the laying of venue of any of the aforesaid actions or proceedings
arising out of or in connection with this Guaranty or any other Credit Document
to which such Guarantor is a party brought in the courts referred to in clause
(a) above and hereby further irrevocably waives and agrees not to plead or claim
in any such court that such action or proceeding brought in any such court has
been brought in an inconvenient forum.



--------------------------------------------------------------------------------

Exhibit G

Page 9

 

(c) EACH GUARANTOR AND EACH CREDITOR (BY ITS ACCEPTANCE OF THE BENEFITS OF THIS
GUARANTY) HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS GUARANTY, THE OTHER CREDIT DOCUMENTS TO WHICH SUCH GUARANTOR IS A PARTY OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH GUARANTOR AND EACH
CREDITOR (BY ITS ACCEPTANCE OF THE BENEFITS OF THIS GUARANTY) (A) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

21. (a) In the event that all of the capital stock of one or more Guarantors is
sold or otherwise disposed of or liquidated in compliance with the requirements
of the Credit Agreement (or such sale or other disposition has been approved in
writing by the Required Lenders (or all the Lenders if required by Section 13.12
of the Credit Agreement)), such Guarantor shall upon consummation of such sale
or other disposition (except to the extent that such sale or disposition is to
the Borrower or another Subsidiary thereof) be released from this Guaranty
automatically and without further action and this Guaranty shall, as to each
such Guarantor or Guarantors, terminate, and have no further force or effect (it
being understood and agreed that the sale of one or more Persons that own,
directly or indirectly, all of the capital stock of any Guarantor shall be
deemed to be a sale of such Guarantor for the purposes of this Section 21).

(b) Notwithstanding anything to the contrary contained herein, this Guaranty
shall terminate in accordance with Section 9.10(a) of the Credit Agreement.

22. At any time a payment in respect of the Guaranteed Obligations is made under
this Guaranty, the right of contribution of each Guarantor against each other
Guarantor shall be determined as provided in the immediately following sentence,
with the right of contribution of each Guarantor to be revised and restated as
of each date on which a payment (a “Relevant Payment”) is made on the Guaranteed
Obligations under this Guaranty. At any time that a Relevant Payment is made by
a Guarantor that results in the aggregate payments made by such Guarantor in
respect of the Guaranteed Obligations to and including the date of the Relevant
Payment exceeding such Guarantor’s Contribution Percentage (as defined below) of
the aggregate payments made by all Guarantors in respect of the Guaranteed
Obligations to and including the date of the Relevant Payment (such excess, the
“Aggregate Excess Amount”), each such Guarantor shall have a right of
contribution against each other Guarantor who has made payments in respect of
the Guaranteed Obligations to and including the date of the Relevant Payment in
an aggregate amount less than such other Guarantor’s Contribution Percentage of
the aggregate payments made to and including the date of the Relevant Payment by
all Guarantors in respect of the Guaranteed Obligations (the aggregate amount of
such deficit, the “Aggregate Deficit Amount”) in an amount equal to (x) a
fraction the numerator of which is the Aggregate



--------------------------------------------------------------------------------

Exhibit G

Page 10

 

Excess Amount of such Guarantor and the denominator of which is the Aggregate
Excess Amount of all Guarantors multiplied by (y) the Aggregate Deficit Amount
of such other Guarantor. A Guarantor’s right of contribution pursuant to the
preceding sentences shall arise at the time of each computation, subject to
adjustment pursuant to the preceding sentences; provided that no Guarantor may
take any action to enforce such right until the Guaranteed Obligations have been
irrevocably paid in full in cash, it being expressly recognized and agreed by
all parties hereto that any Guarantor’s right of contribution arising pursuant
to this Section 22 against any other Guarantor shall be expressly junior and
subordinate to such other Guarantor’s obligations and liabilities in respect of
the Guaranteed Obligations and any other obligations owing under this Guaranty.
As used in this Section 22: (i) each Guarantor’s “Contribution Percentage” shall
mean the percentage obtained by dividing (x) the Adjusted Net Worth (as defined
below) of such Guarantor by (y) the aggregate Adjusted Net Worth of all
Guarantors; (ii) the “Adjusted Net Worth” of each Guarantor shall mean the
greater of (x) the Net Worth (as defined below) of such Guarantor and (y) zero;
and (iii) the “Net Worth” of each Guarantor shall mean the amount by which the
fair salable value of such Guarantor’s assets on the date of any Relevant
Payment exceeds its existing debts and other liabilities (including contingent
liabilities, but without giving effect to any Guaranteed Obligations arising
under this Guaranty) on such date. All parties hereto recognize and agree that,
except for any right of contribution arising pursuant to this Section 22, each
Guarantor who makes any payment in respect of the Guaranteed Obligations shall
have no right of contribution or subrogation against any other Guarantor in
respect of such payment until all of the Guaranteed Obligations have been
irrevocably paid in full in cash (other than contingent indemnification
obligations that are not then due and payable). Each of the Guarantors
recognizes and acknowledges that the rights to contribution arising hereunder
shall constitute an asset in favor of the party entitled to such contribution.
In this connection, each Guarantor has the right to waive its contribution right
against any Guarantor to the extent that after giving effect to such waiver such
Guarantor would remain solvent, in the determination of the Required Lenders.

23. Each Guarantor and each Creditor (by its acceptance of the benefits of this
Guaranty) hereby confirms that it is its intention that this Guaranty not
constitute a fraudulent transfer or conveyance for purposes of the Bankruptcy
Code, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act
or any similar Federal or state law. To effectuate the foregoing intention, each
Guarantor and each Creditor (by its acceptance of the benefits of this Guaranty)
hereby irrevocably agrees that the Guaranteed Obligations guaranteed by such
Guarantor shall be limited to such amount as will, after giving effect to such
maximum amount and all other (contingent or otherwise) liabilities of such
Guarantor that are relevant under such laws, and after giving effect to any
rights to contribution pursuant to any agreement providing for an equitable
contribution among such Guarantor and other Guarantors, result in the Guaranteed
Obligations of such Guarantor in respect of such maximum amount not constituting
a fraudulent transfer or conveyance.

24. This Guaranty may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Guarantors and the Administrative
Agent.



--------------------------------------------------------------------------------

Exhibit G

Page 11

 

25. All payments made by any Guarantor hereunder will be made without setoff,
counterclaim or other defense and on the same basis as payments are made by the
Borrower under Sections 5.03 and 5.04 of the Credit Agreement.

26. It is understood and agreed that any Subsidiary of any Borrower that is
required to execute a counterpart of this Guaranty after the date hereof
pursuant to the Credit Agreement shall become a Guarantor hereunder by executing
and delivering a counterpart hereof (or an assumption agreement or a Joinder
Agreement in respect of) to the Administrative Agent.

*    *    *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.

[SUBSIDIARY GUARANTORS]

 

By       Name:   Title:



--------------------------------------------------------------------------------

Accepted and Agreed to:

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent

 

By         Name:   Title:

 

By         Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF ASSIGNMENT

AND

ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (this “Assignment”), is dated as of the
Effective Date set forth below and is entered into by and between the Assignor
identified in item 1 below (the “Assignor”) and the Assignee identified in item
2 below (the “Assignee”). Capitalized terms used herein but not defined herein
shall have the meanings given to them in the Credit Agreement identified below,
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 hereto (the “Standard Terms and
Conditions”) are hereby agreed to and incorporated herein by reference and made
a part of this Assignment as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, the interest in and to all of the
Assignor’s rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represent the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including Letters of Credit and Swingline Loans) (the “Assigned Interest”).
Such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment, without representation or warranty by the
Assignor.

 

1.

   Assignor:                                                             

2.

   Assignee:                                                             

3.

   Credit Agreement:   

Credit Agreement, dated as of October 24, 2003 (as amended and restated as of
October 29, 2004, as further amended and restated as of June 6, 2006, as further
amended and restated as of May 20, 2011 and as further amended as of
November 29, 2017, and as the same may be further amended and restated and as
the same may be further amended, restated, amended and restated, modified and/or
supplemented from time to time, the “Credit Agreement”), among Flowers Foods,
Inc., the Lenders from time to time party thereto, and Deutsche Bank AG New York
Branch, as Administrative Agent.



--------------------------------------------------------------------------------

Exhibit I

Page 2

 

4.

Assigned Interest:

 

Aggregate Amount of

Commitments/Revolving

Loans for all Lenders

 

Amount of

Commitments/Revolving

Loans Assigned

 

Percentage Assigned

of Commitments/

Revolving Loans1

$

  $    

Effective Date                    ,         , 20        .

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR     ASSIGNEE   [NAME OF ASSIGNOR]     [NAME OF ASSIGNEE]2  

By:                                                              

   

By:                                                              

 

Name:

   

Name:

 

Title

   

Title:

      Payment Instructions:                                            
                                                                       
                                                                       
                                  Attention:                                    
                   Reference:       Address for Notices:      
                                                                       
                                                                       
                                                                       
Relationship  Contact:                              

 

 

1     Set forth, to at least 9 decimals, as a percentage of the Commitments/
Revolving Loans of all Lenders thereunder.

2     Add additional signature blocks, as needed, if this Form of Assignment and
Assumption Agreement is being used by funds managed by the same or related
investment managers.



--------------------------------------------------------------------------------

Exhibit I

Page 3

[Consented to and]3 Accepted:

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent

By:                                                          

Name:

Title:

By:                                                          

Name:

Title:

[Consented to:

 

 

3  Insert only if assignment is being made pursuant to Section 13.04(b)(y) of
the Credit Agreement.



--------------------------------------------------------------------------------

Exhibit I

Page 4

FLOWERS FOODS, INC.

By:                                                         

Name:

Title:]4

[Consented to:

[Insert signature blocks for each Issuing Lender]5

 

 

4  Insert only if (x) assignment is being made pursuant to Section 13.04(b)(y)
of the Credit Agreement and (y) no

Default or Event of Default then exists. Consent deemed given after ten
(10) Business Days from notice hereof.

5  Insert only if assignment is being made pursuant to Section 13.04(b)(y) of
the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1

Flowers Foods, Inc.

CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT

AND ASSUMPTION AGREEMENT

1.         Representations and Warranties.

1.1.     Assignor.    The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim,
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and to consummate the transactions
contemplated hereby and (iv) it is not a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with any Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement, any other Credit Document or any other instrument or document
delivered pursuant thereto, other than this Assignment, or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any
Credit Document or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Credit Documents.

1.2.     Assignee.    The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Transferee under the Credit Agreement, (iii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 8.05(a) or 9.01(a) or
(b) thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and to purchase the Assigned Interest on the basis of which it
has made such analysis and decision, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is organized under the
laws of a jurisdiction outside the United States, attached to this Assignment is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by the Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit



--------------------------------------------------------------------------------

Annex 1

Page 2

Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Lender.

2.     Payment.    From and after the Effective Date, the Administrative Agent
shall make all payments in respect to the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date. Notwithstanding
the foregoing, the Administrative Agent shall make all payments of interest,
fees or other amounts paid or payable in kind from and after the Effective Date
to the Assignee.

3.     Effect of Assignment.    Upon the delivery of a fully executed original
hereof to the Administrative Agent, as of the Effective Date, (i) the Assignee
shall be a party to the Credit Agreement and, to the extent provided in this
Assignment, have the rights and obligations of a Lender thereunder and under the
other Credit Documents and (ii) the Assignor shall, to the extent provided in
this Assignment, relinquish its rights and be released from its obligations
under the Credit Agreement and the other Credit Documents.

4.     General Provisions.    This Assignment shall be binding upon, and inure
to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment by telecopy shall be effective as delivery
of a manually executed counterpart of the Assignment. THIS ASSIGNMENT SHALL BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE
OF NEW YORK.



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF COMPLIANCE CERTIFICATE

_________ __, 20__

This Compliance Certificate is delivered to you pursuant to Section 9.01(c) of
the Credit Agreement, dated as of October 24, 2003 (as amended and restated as
of October 29, 2004, as further amended and restated as of June 6, 2006, as
further amended and restated as of May 20, 2011 and as further amended as of
November 29, 2017, and as the same may be further amended, restated, amended and
restated, modified and/or supplemented from time to time, the “Credit
Agreement”), among Flowers Foods, Inc. (the “Borrower”), the Lenders from time
to time party thereto, and Deutsche Bank AG New York Branch, as Administrative
Agent. Terms defined in the Credit Agreement and not otherwise defined herein
are used herein as therein defined.

1.        I am the duly elected, qualified and acting __________[Insert title of
the Authorized Representative].

2.        I have reviewed and am familiar with the contents of this Compliance
Certificate. The matters set forth herein are true to the best of my knowledge
after due inquiry.

3.        I have reviewed the terms of the Credit Agreement and the other Credit
Documents and have made or caused to be made under my supervision a review in
reasonable detail of the transactions and condition of the Borrower and its
Subsidiaries during the accounting period covered by the financial statements
attached hereto as ANNEX 1 (the “Financial Statements”). Such review did not
disclose the existence during or at the end of the accounting period covered by
the Financial Statements, and I have no knowledge of the existence, as of the
date of this Compliance Certificate, of any condition or event which constitutes
a Default or an Event of Default [, except as set forth below].

4.        Attached hereto as ANNEX 2 are the computations showing (in reasonable
detail) compliance with the covenants specified therein.

IN WITNESS WHEREOF, I have executed this Compliance Certificate on the date
first written above.

 

FLOWERS FOODS, INC. By:                                   
                                    

Name:

Title:



--------------------------------------------------------------------------------

ANNEX 1

[Applicable Financial Statements To Be Attached]



--------------------------------------------------------------------------------

ANNEX 2

The information described herein is as of                      , 20         (the
“Computation Date”) and, except as otherwise indicated below, pertains to the
period from                              , 20      to                 , 20     
(the “Test Period”).

 

Negative and Financial Covenants

  A.   Liens (Section 10.01(xiii))       

a. Liens included in Section 10.01(xiii) basket outstanding as of the
Computation Date (other than Liens in respect of secured Permitted Subsidiary
Indebtedness)

   $                        

b. Permitted Subsidiary Indebtedness outstanding as of the Computation Date

   $                        

c. The sum of line a and line b

   $                     d. Maximum Amount allowable   

greater of (i) $250,000,000 and (ii) 15% of Consolidated Net Tangible Assets1

  B.   Indebtedness (Section 10.05(v))       

a. Indebtedness included in Section 10.05(v) basket for Permitted
Securitizations outstanding as of the Computation Date

   $                        

b. Maximum Amount allowable

   $250,000,000   B.   Financial Covenants       

1.     Leverage Ratio (Section 10.07)

      

a.       Consolidated Indebtedness2 as
at the Computation Date

   $                        

b.       Consolidated EBITDA3
for the Test Period

  

 

1 

If Consolidated Net Tangible Assets is used, attach hereto in reasonable detail
the calculations to arrive at Consolidated Net Tangible Assets.

 

2 

Attach hereto in reasonable detail the calculations required to arrive at
Consolidated Indebtedness.

 

3 

Attach hereto in reasonable detail the calculations to arrive at Consolidated
EBITDA.



--------------------------------------------------------------------------------

                   (see Exhibit A attached hereto)            $                

c.        Ratio of line a to line b

                :1.00    

d.       Maximum Covenant Level

   3.75:1.004    

2.     Consolidated Interest Coverage
Ratio (Section 10.08)

      

a.       Consolidated EBITDA
for the Test Period

   $                

b.       Consolidated Interest Expense5
for the Test Period

   $                

c.       Ratio of line a to line b

                :1.00    

d.       Minimum Covenant Level

   4.50:1.00

 

 

4 

During a Covenant Holiday, the Maximum Covenant Level is 4.00:1.00.

 

5

Attached hereto in reasonable detail the calculations required to arrive at
Consolidated Interest Expense.



--------------------------------------------------------------------------------

Exhibit A to Annex 2 to Compliance Certificate

Computation of Consolidated EBITDA

 

             

        

Consolidated EBITDA            

            

            

        

  

Quarter
Ended

            

            

  

Quarter
Ended

            

            

  

Quarter
Ended

            

            

  

Quarter
Ended

            

            

  

Twelve
Months
Ended

            

            

1.

 

           

Consolidated Net Income

 

                                      

For Lines 2 through 8, without
duplication, to the extent deducted in
calculating such Consolidated Net
Income

 

                              2.

 

    

 

+

 

 

 

  

interest expense for such period

 

                         3.

 

    

 

+

 

 

 

  

the provision for taxes based on income for such period

 

                         4.

 

    

 

+

 

 

 

  

depreciation expense for such period

 

                         5.

 

    

 

+

 

 

 

  

amortization expense for such period

 

                         6.      +     

non-cash losses and charges and related tax effects in accordance with GAAP for
such period

 

                         7.      +     

losses from discontinued operations, losses from material sales of assets
outside the ordinary course of business, and extraordinary, unusual or
infrequently occurring losses, charges and expenses for such period

 

                         8.      +     

losses from legal settlements related to distributor lawsuits referred to in the
Borrower’s SEC filings for such period

 

                                      

For Line 9, without duplication, to the
extent included in calculating such
Consolidated Net Income

 

                              9.      –     

gains from discontinued operations, extraordinary, unusual or infrequently
occurring gains and gains from material sale of assets outside the ordinary
course of business, and, to the extent otherwise reflected in the calculation of
net income (or net loss) for such period

 

                         10.        =     

Consolidated EBITDA for the Borrower and its Subsidiaries on a Consolidated
basis (Lines 1 + 2 + 3 + 4 + 5 + 6 + 7 + 8 – 9

 

                        



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF INCREMENTAL

REVOLVING LOAN COMMITMENT AGREEMENT

[Name(s) of Lender(s)]

[Date]

Flowers Foods, Inc.

1919 Flowers Circle

Thomasville, Georgia    31757

Attention:

Re: Incremental Revolving Loan Commitment

Ladies and Gentlemen:

Reference is hereby made to the Credit Agreement, dated as of October 24, 2003
(as amended and restated as of October 29, 2004, as further amended and restated
as of June 6, 2006, as further amended and restated as of May 20, 2011 and as
further amended as of November 29, 2017, and as the same may be further amended,
restated, amended and restated, modified and/or supplemented from time to time,
the “Credit Agreement”), among Flowers Foods, Inc. (the “Corporation” or “you”),
the lenders from time to time party thereto (the “Lenders”), and Deutsche Bank
AG New York Branch, as Administrative Agent for such Lenders (in such

capacity, the “Administrative Agent”). Unless otherwise defined herein,
capitalized terms used herein shall have the respective meanings set forth in
the Credit Agreement.

Each Lender (each, an “Incremental RL Lender”) party to this letter agreement
(this “Agreement”) hereby severally agrees to provide the Incremental Revolving
Loan Commitment in the amount set forth opposite its name on Annex I attached
hereto (for each such Incremental RL Lender, its “Incremental Revolving Loan
Commitment”). Each Incremental Revolving Loan Commitment provided pursuant to
this Agreement shall (x) be subject to the terms and conditions set forth in the
Credit Agreement, including Section 2.14 thereof and (y) upon the effectiveness
of this Agreement, increase the Commitment of the respective Incremental RL
Lender under the Credit Agreement as contemplated by Section 2.14 of the Credit
Agreement and the definition of Commitment.

Each Incremental RL Lender and the Borrower acknowledge and agree that, with
respect to the Incremental Revolving Loan Commitment provided by such
Incremental RL Lender pursuant to this Agreement, such Incremental RL Lender
shall receive an upfront fee equal to that amount set forth opposite its name on
Annex I attached hereto, which upfront fee shall be due and payable to such
Incremental RL Lender on the effective date of this Agreement.    



--------------------------------------------------------------------------------

Exhibit L

Page 2

 

Each Incremental RL Lender, to the extent that it is not already a Lender under
the Credit Agreement, (i) confirms that it is (I) a parent company and/or an
affiliate of a Lender which is at least 50% owned by such Lender or its parent
company, (II) in the event the Incremental RL Lender is a fund that invests in
bank loans, any other fund that invests in bank loans and is managed by the same
investment advisor of any Lender or by an affiliate of such investment advisor
or (III) an Eligible Transferee under Section 13.04(b) of the Credit Agreement,
(ii) confirms that it has received a copy of the Credit Agreement and the other
Credit Documents, together with copies of the financial statements referred to
therein and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Agreement and to
become a Lender under the Credit Agreement, (iii) agrees that it will,
independently and without reliance upon the Administrative Agent, the
Syndication Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement,
(iv) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under the Credit Agreement and
the other Credit Documents as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are reasonably incidental thereto,
(v) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement and the other Credit
Documents are required to be performed by it as a Lender, [and (vi) to the
extent legally entitled to do so, attaches the forms described in
Section 13.04(b) of the Credit Agreement.]1

[Each Subsidiary Guarantor acknowledges and agrees that all Obligations with
respect to Incremental Revolving Loans shall be fully guaranteed pursuant to the
Subsidiaries Guaranty in accordance with the terms and provisions thereof.]2

The effective date of this Agreement shall be the date on which (i) the parties
hereto have executed a counterpart of this Agreement and delivered the same to
the Administrative Agent at the Notice Office, (ii) all fees required to be paid
in connection herewith have been paid, (iii) the satisfaction of the conditions
in Section 2.14(b) of the Credit Agreement and (iv) the other conditions
precedent set forth in Annex II hereto (which shall be consistent with the
requirements of Section 2.14 of the Credit Agreement and the Incremental Loan
Commitment Requirements) have been satisfied, which date shall be no later
than        ,          [insert a date on or prior to the 5th Business Day after
the date hereof].

You may accept this Agreement by signing the enclosed copies in the space
provided below, and returning one copy of the same to us before the close of
business on                     ,             . If you do not so accept this
Agreement by such time, our Incremental Revolving Loan Commitments set forth in
this Agreement shall be deemed cancelled.

After the execution and delivery to the Administrative Agent of a fully executed
copy of this Agreement (including by way of counterparts and by fax) by the
parties hereto, this Agreement

 

1          Include if the respective Incremental RL Lender is organized under
the laws of a jurisdiction outside of the United States.

2          If applicable.



--------------------------------------------------------------------------------

Exhibit L

Page 3

 

may only be changed, modified or varied by written instrument in accordance with
the requirements for the modification of Credit Documents pursuant to
Section 13.12 of the Credit Agreement.

*        *        *



--------------------------------------------------------------------------------

Exhibit L

Page 4

 

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

 

Very truly yours, [NAME OF LENDER] By       Name:   Title:

Agreed and Accepted

this         day of                ,         :

FLOWERS FOODS, INC.

 

By:       Name:   Title:

[NAME OF EACH SUBSIDIARY GUARANTOR]3

 

By:       Name:   Title:

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent

 

By:       Name:   Title:

 

By:       Name:   Title:

 

 

3 

If applicable.



--------------------------------------------------------------------------------

Exhibit L

Page 5

 



--------------------------------------------------------------------------------

ANNEX I

 

Name of Incremental    Amount of Incremental    RL Lender   
Revolving Loan Commitment   

Upfront Fee

Total

                                                                            



--------------------------------------------------------------------------------

ANNEX II

Conditions Precedent